Exhibit 10.1

Execution Copy

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of January 13, 2015

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1

   General      1   

SECTION 1.2

   Specific Terms      1   

SECTION 1.3

   Usage of Terms      2   

SECTION 1.4

   [Reserved]      2   

SECTION 1.5

   No Recourse      2   

SECTION 1.6

   Action by or Consent of Noteholders and Certificateholder      3   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION 2.1

   Conveyance of the Receivables and the Other Conveyed Property      3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION 3.1

   Representations and Warranties of Seller      4   

SECTION 3.2

   Representations and Warranties of Purchaser      6   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION 4.1

   Protection of Title of Purchaser      8   

SECTION 4.2

   Other Liens or Interests      9   

SECTION 4.3

   Costs and Expenses      9   

SECTION 4.4

   Indemnification.      9   

ARTICLE V. REPURCHASES

     12   

SECTION 5.1

   Repurchase of Receivables Upon Breach of Warranty      12   

SECTION 5.2

   Reassignment of Purchased Receivables      12   

SECTION 5.3

   Waivers      13   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION 6.1

   Liability of Seller      13   

SECTION 6.2

   Merger or Consolidation of Seller or Purchaser      13   

SECTION 6.3

   Limitation on Liability of Seller and Others      13   

SECTION 6.4

   Seller May Own Notes or the Certificate      14   

SECTION 6.5

   Amendment.      14   

SECTION 6.6

   Notices      15   

SECTION 6.7

   Merger and Integration      15   

SECTION 6.8

   Severability of Provisions      15   

SECTION 6.9

   Intention of the Parties      15   

SECTION 6.10

   Governing Law      16   

SECTION 6.11

   Counterparts      16   

SECTION 6.12

   Conveyance of the Receivables and the Other Conveyed Property to the Issuer
     16   

SECTION 6.13

   Nonpetition Covenant      17   

 

i



--------------------------------------------------------------------------------

SCHEDULES    Schedule A — Schedule of Receivables    Schedule B —
Representations and Warranties from the Seller as to the Receivables   

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of January 13, 2015, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of January 13, 2015, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2015-1, as Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means January 22, 2015.

“Issuer” means AmeriCredit Automobile Receivables Trust 2015-1.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.



--------------------------------------------------------------------------------

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Lockbox Account Agreement,
the Lockbox Processing Agreement and the Underwriting Agreement. The Related
Documents to be executed by any party are referred to herein as “such party’s
Related Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

 

3



--------------------------------------------------------------------------------

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

 

4



--------------------------------------------------------------------------------

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(f) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(g) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(h) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having

 

5



--------------------------------------------------------------------------------

jurisdiction over Seller or its properties (i) asserting the invalidity of this
Agreement or any of the Related Documents, (ii) seeking to prevent the issuance
of the Notes or the consummation of any of the transactions contemplated by this
Agreement or any of the Related Documents, (iii) seeking any determination or
ruling that might materially and adversely affect the performance by Seller of
its obligations under, or the validity or enforceability of, this Agreement or
any of the Related Documents or (iv) seeking to affect adversely the federal
income tax or other federal, state or local tax attributes of, or seeking to
impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or
under the Sale and Servicing Agreement.

(i) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(j) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(k) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

 

6



--------------------------------------------------------------------------------

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

 

7



--------------------------------------------------------------------------------

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

 

8



--------------------------------------------------------------------------------

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

 

9



--------------------------------------------------------------------------------

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

 

10



--------------------------------------------------------------------------------

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

 

11



--------------------------------------------------------------------------------

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Noteholders, the Certificateholder, the Trust
Collateral Agent on behalf of the Noteholders or the Owner Trustee on behalf of
the Certificateholder. The provisions of this Section 5.1 are intended to grant
the Issuer and the Trust Collateral Agent a direct right against Seller to
demand performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (y) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

 

15



--------------------------------------------------------------------------------

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

 

16



--------------------------------------------------------------------------------

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

By:

 

/s/ Robert T. Pigott III

Name:

  Robert T. Pigott III

Title:

  Assistant Vice President Corporate Finance

AMERICREDIT FINANCIAL SERVICES, INC.,

as Seller

By:

 

/s/ Susan B. Sheffield

Name:

  Susan B. Sheffield

Title:

  Executive Vice President and Treasurer

Accepted:

THE BANK OF NEW YORK MELLON,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

 

By:

 

/s/ Michael D. Commisso

Name:

  Michael D. Commisso

Title:

  Vice President

 

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[On file with AmeriCredit, the Trustee and Katten Muchin Rosenman LLP]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443325857        455019588        454975749        454935404       
454897356        454857293        454819384        454781444        454745894   
    454711409        454677253        454642653        454608027       
454572975        454539651        454505918        454471962        454437864   
    454405721        454372491      443323738        455019612        454975756
       454935412        454897364        454857343        454819178       
454781451        454745696        454711417        454677261        454642455   
    454608035        454572983        454539669        454505926       
454471970        454437872        454405515        454372509      443322540     
  455019646        454975772        454935420        454897372        454857350
       454819186        454781469        454745704        454711425       
454677279        454642471        454608043        454572991        454539677   
    454505934        454471988        454437880        454405523       
454372525      443322615        455019653        454975574        454935446     
  454897380        454857376        454819194        454781279        454745712
       454711433        454677063        454642489        454608050       
454573007        454539461        454505959        454471996        454437898   
    454405531        454372541      443330329        455019430        454975590
       454935453        454897398        454857160        454819202       
454781287        454745720        454711235        454677089        454642497   
    454607854        454573015        454539479        454505967       
454472010        454437906        454405549        454372558      443329693     
  455019448        454975616        454935461        454897208        454857178
       454819210        454781311        454745738        454711243       
454677097        454642505        454607862        454572827        454539487   
    454505975        454472028        454437914        454405556       
454372566      443327549        455019471        454975624        454935479     
  454897216        454857194        454819228        454781337        454745746
       454711250        454677105        454642513        454607870       
454572850        454539503        454505983        454472036        454437922   
    454405564        454372582      443326244        455019513        454975632
       454935487        454897224        454857202        454819244       
454781345        454745761        454711268        454677121        454642521   
    454607912        454572876        454539511        454505991       
454472044        454437948        454405572        454372590      443321567     
  455019521        454975640        454935271        454897232        454857210
       454819251        454781352        454745779        454711276       
454677139        454642539        454607920        454572884        454539529   
    454505793        454472051        454437955        454405598       
454372384      443321039        455019349        454975657        454935289     
  454897240        454857244        454819269        454781360        454745787
       454711284        454677147        454642349        454607946       
454572892        454539537        454505819        454471822        454437963   
    454405614        454372392      443317037        455019414        454975665
       454935297        454897257        454857269        454819277       
454781378        454745795        454711292        454677154        454642356   
    454607730        454572900        454539545        454505835       
454471830        454437757        454405408        454372400      443316799     
  455019216        454975467        454935305        454897265        454857053
       454819061        454781386        454745589        454711300       
454677162        454642364        454607748        454572918        454539552   
    454505843        454471848        454437765        454405416       
454372426      443316005        455019232        454975475        454935313     
  454897273        454857061        454819079        454781162        454745605
       454711326        454676974        454642380        454607771       
454572710        454539560        454505850        454471855        454437781   
    454405424        454372434      443314869        455019281        454975483
       454935321        454897281        454857079        454819087       
454781170        454745613        454711128        454676982        454642398   
    454607789        454572736        454539354        454505884       
454471863        454437799        454405457        454372442      443313036     
  455019299        454975491        454935339        454897075        454857087
       454819095        454781188        454745639        454711136       
454676990        454642422        454607797        454572777        454539362   
    454505892        454471897        454437807        454405465       
454372459      443313234        455019315        454975509        454935347     
  454897083        454857095        454819103        454781196        454745647
       454711144        454677006        454642430        454607813       
454572793        454539370        454505686        454471905        454437815   
    454405473        454372467      443312558        455019109        454975525
       454935354        454897109        454857103        454819111       
454781204        454745654        454711151        454677014        454642224   
    454607839        454572819        454539396        454505694       
454471921        454437831        454405499        454372475      443312905     
  455019141        454975533        454935362        454897117        454857111
       454819129        454781212        454745662        454711169       
454677030        454642232        454607623        454572603        454539404   
    454505710        454471939        454437849        454405507       
454372483      443312137        455019158        454975558        454935164     
  454897125        454857137        454819137        454781220        454745688
       454711177        454677048        454642257        454607631       
454572629        454539412        454505736        454471715        454437641   
    454405291        454372285      443311394        455019174        454975566
       454935172        454897133        454857145        454819145       
454781246        454745472        454711185        454676859        454642265   
    454607649        454572637        454539420        454505744       
454471723        454437658        454405309        454372293      443309562     
  455019182        454975350        454935198        454897141        454857152
       454819152        454781253        454745480        454711193       
454676867        454642273        454607672        454572645        454539438   
    454505751        454471731        454437666        454405317       
454372301      443308051        455018994        454975368        454935206     
  454897166        454856949        454819160        454781055        454745498
       454711201        454676875        454642281        454607698       
454572652        454539446        454505769        454471749        454437674   
    454405325        454372335      443308242        455019026        454975384
       454935214        454897174        454856964        454818964       
454781063        454745506        454711003        454676883        454642299   
    454607722        454572660        454539453        454505777       
454471756        454437682        454405333        454372343      443307756     
  455019042        454975392        454935222        454896978        454856980
       454818972        454781071        454745530        454711011       
454676891        454642307        454607532        454572694        454539230   
    454505785        454471764        454437690        454405341       
454372368      443307897        455019059        454975400        454935230     
  454897000        454856998        454818980        454781089        454745555
       454711029        454676909        454642323        454607540       
454572496        454539248        454505579        454471772        454437708   
    454405366        454372376      443307210        455019067        454975418
       454935248        454897026        454857004        454818998       
454781097        454745563        454711052        454676917        454642117   
    454607565        454572504        454539271        454505587       
454471780        454437716        454405374        454372160      443305917     
  455019075        454975426        454935065        454897034        454857020
       454819012        454781113        454745571        454711060       
454676925        454642125        454607599        454572512        454539289   
    454505595        454471798        454437724        454405382       
454372178      443305446        455019091        454975434        454935073     
  454897042        454857038        454819020        454781121        454745357
       454711078        454676933        454642133        454607607       
454572520        454539297        454505603        454471814        454437732   
    454405390        454372186      443303797        455018903        454975442
       454935099        454896861        454857046        454819038       
454781139        454745365        454711086        454676941        454642141   
    454607615        454572538        454539305        454505629       
454471616        454437740        454405184        454372202      443302013     
  455018929        454975459        454935107        454896879        454856832
       454819053        454781147        454745373        454711094       
454676776        454642158        454607417        454572546        454539321   
    454505637        454471624        454437526        454405192       
454372228      443301882        455018986        454975244        454935115     
  454896887        454856840        454818840        454780958        454745381
       454711102        454676784        454642166        454607425       
454572553        454539339        454505652        454471632        454437534   
    454405200        454372244      443301072        455018796        454975251
       454935123        454896903        454856857        454818857       
454780966        454745399        454710906        454676792        454642174   
    454607433        454572561        454539347        454505462       
454471640        454437542        454405218        454372251      443301114     
  455018804        454975269        454935131        454896911        454856865
       454818865        454780990        454745407        454710914       
454676800        454642190        454607441        454572587        454539131   
    454505470        454471657        454437559        454405226       
454372269      443299979        455018838        454975277        454935149     
  454896929        454856873        454818873        454781006        454745415
       454710922        454676826        454642208        454607458       
454572363        454539149        454505488        454471665        454437567   
    454405234        454372053      443297551        455018853        454975285
       454935156        454896937        454856899        454818881       
454781014        454745423        454710948        454676834        454642018   
    454607466        454572371        454539156        454505496       
454471673        454437575        454405275        454372061      443297049     
  455018879        454975293        454934944        454896945        454856907
       454818899        454781048        454745431        454710955       
454676628        454642026        454607474        454572389        454539164   
    454505504        454471681        454437609        454405283       
454372087      443297056        455018697        454975335        454934951     
  454896952        454856915        454818915        454780834        454745449
       454710963        454676636        454642042        454607482       
454572397        454539180        454505512        454471707        454437633   
    454405077        454372095      443295993        455018713        454975343
       454934969        454896960        454856923        454818923       
454780842        454745456        454710971        454676669        454642059   
    454607490        454572405        454539206        454505520       
454471517        454437419        454405085        454372103      443294830     
  455018721        454975137        454934977        454896747        454856725
       454818931        454780859        454745241        454710989       
454676677        454642067        454607516        454572413        454539214   
    454505546        454471533        454437427        454405093       
454372111      443293881        455018747        454975145        454934985     
  454896754        454856733        454818949        454780867        454745258
       454710997        454676685        454642083        454607318       
454572421        454539222        454505553        454471541        454437435   
    454405119        454372129      443293469        455018754        454975152
       454934993        454896770        454856758        454818733       
454780875        454745266        454710781        454676701        454641903   
    454607326        454572439        454539008        454505561       
454471558        454437443        454405127        454372137      443290077     
  455018556        454975160        454935016        454896788        454856766
       454818741        454780891        454745274        454710799       
454676719        454641929        454607334        454572447        454539024   
    454505330        454471566        454437468        454405135       
454372145      443289178        455018564        454975178        454935040     
  454896796        454856774        454818758        454780909        454745282
       454710807        454676727        454641937        454607342       
454572454        454539032        454505348        454471574        454437492   
    454405143        454372152      443288691        455018622        454975186
       454934829        454896804        454856782        454818766       
454780917        454745290        454710815        454676511        454641952   
    454607359        454572264        454539040        454505363       
454471582        454437500        454405150        454371949      443284633     
  455018648        454975194        454934845        454896812        454856790
       454818790        454780719        454745308        454710831       
454676529        454641960        454607367        454572280        454539057   
    454505389        454471590        454437518        454405168       
454371956      443281035        455018655        454975202        454934852     
  454896820        454856824        454818808        454780727        454745316
       454710849        454676545        454641978        454607375       
454572298        454539065        454505405        454471608        454437294   
    454404963        454371980      443281043        455018457        454975210
       454934860        454896838        454856618        454818816       
454780735        454745324        454710856        454676552        454641986   
    454607383        454572314        454539073        454505413       
454471392        454437310        454404971        454371998      443280441     
  455018473        454975228        454934878        454896846        454856626
       454818824        454780743        454745332        454710864       
454676560        454641994        454607391        454572322        454539099   
    454505421        454471400        454437328        454404989       
454372012      443280771        455018499        454975236        454934886     
  454896622        454856634        454818832        454780750        454745340
       454710880        454676586        454641796        454607193       
454572330        454539115        454505439        454471418        454437336   
    454405002        454372020      443280268        455018531        454975020
       454934910        454896655        454856642        454818642       
454780768        454745134        454710674        454676594        454641804   
    454607201        454572355        454538901        454505454       
454471426        454437344        454405010        454372038      443280318     
  455018549        454975038        454934928        454896671        454856659
       454818659        454780792        454745142        454710682       
454676602        454641812        454607219        454572157        454538919   
    454505223        454471434        454437351        454405028       
454372046      443278759        455018341        454975053        454934936     
  454896689        454856675        454818667        454780818        454745159
       454710708        454676610        454641820        454607227       
454572199        454538927        454505231        454471459        454437369   
    454405036        454371832      443276217        455018382        454975061
       454934738        454896705        454856683        454818675       
454780602        454745167        454710716        454676404        454641838   
    454607235        454572207        454538943        454505249       
454471467        454437377        454405044        454371840      443275318     
  455018416        454975079        454934746        454896713        454856691
       454818683        454780610        454745175        454710724       
454676412        454641846        454607243        454572223        454538950   
    454505272        454471483        454437385        454405051       
454371857      443273297        455018234        454975087        454934753     
  454896515        454856717        454818691        454780628        454745183
       454710732        454676420        454641853        454607250       
454572231        454538968        454505280        454471285        454437401   
    454405069        454371865      443273594        455018242        454975095
       454934761        454896523        454856493        454818709       
454780636        454745191        454710740        454676438        454641879   
    454607268        454572256        454538976        454505298       
454471293        454437187        454404872        454371881      443272521     
  455018259        454975103        454934779        454896549        454856501
       454818717        454780644        454745209        454710757       
454676446        454641887        454607276        454572058        454538984   
    454505306        454471301        454437195        454404880       
454371899      443270525        455018283        454975111        454934787     
  454896556        454856527        454818725        454780677        454745217
       454710765        454676479        454641689        454607284       
454572066        454538992        454505314        454471327        454437203   
    454404898        454371915      443270673        455018317        454975129
       454934795        454896564        454856543        454818527       
454780693        454745225        454710567        454676503        454641697   
    454607292        454572074        454538786        454505322       
454471335        454437237        454404906        454371923      443269519     
  455018333        454974916        454934803        454896572        454856568
       454818535        454780495        454745233        454710575       
454676289        454641721        454607078        454572090        454538794   
    454505124        454471343        454437245        454404914       
454371931      443269352        455018150        454974924        454934597     
  454896598        454856576        454818543        454780503        454745027
       454710591        454676305        454641747        454607086       
454572108        454538802        454505132        454471350        454437252   
    454404922        454371725      443268669        455018168        454974973
       454934605        454896606        454856592        454818550       
454780511        454745043        454710609        454676313        454641754   
    454607110        454572116        454538810        454505140       
454471368        454437260        454404948        454371733      443268743     
  455018192        454974981        454934621        454896614        454856600
       454818618        454780529        454745050        454710617       
454676321        454641770        454607136        454572124        454538828   
    454505157        454471376        454437278        454404955       
454371741      443267901        455018200        454974999        454934647     
  454896416        454856394        454818428        454780537        454745068
       454710625        454676347        454641564        454607177       
454571936        454538836        454505165        454471384        454437286   
    454404757        454371758      443265731        455018226        454975004
       454934654        454896424        454856402        454818436       
454780545        454745076        454710633        454676354        454641572   
    454607185        454571944        454538851        454505173       
454471178        454437070        454404765        454371766      443265699     
  455018010        454975012        454934662        454896432        454856428
       454818444        454780552        454745084        454710641       
454676370        454641614        454606963        454571951        454538869   
    454505199        454471186        454437088        454404773       
454371774      443264627        455018069        454974809        454934670     
  454896457        454856436        454818451        454780560        454745092
       454710658        454676388        454641622        454606971       
454571969        454538877        454505215        454471202        454437104   
    454404831        454371782      443262514        455018093        454974817
       454934688        454896473        454856444        454818485       
454780578        454745100        454710666        454676164        454641630   
    454606989        454571985        454538893        454505009       
454471210        454437112        454404633        454371790      443261912     
  455018119        454974825        454934696        454896481        454856451
       454818493        454780388        454745118        454710476       
454676172        454641655        454606997        454571993        454538679   
    454505017        454471228        454437120        454404641       
454371824      443261540        455017913        454974833        454934480     
  454896499        454856477        454818311        454780396        454745126
       454710484        454676180        454641663        454607003       
454572017        454538695        454505025        454471236        454437138   
    454404658        454371600      443260419        455017921        454974841
       454934506        454896507        454856485        454818329       
454780404        454744913        454710492        454676230        454641457   
    454607011        454572041        454538703        454505033       
454471244        454437153        454404674        454371618      443259833     
  455017947        454974858        454934514        454896291        454856279
       454818345        454780412        454744921        454710518       
454676248        454641465        454607029        454571837        454538711   
    454505041        454471251        454437161        454404682       
454371626      443259080        455017954        454974866        454934522     
  454896317        454856295        454818360        454780420        454744939
       454710534        454676255        454641473        454607045       
454571845        454538729        454505058        454471269        454437179   
    454404690        454371634   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443257480        455017970        454974874        454934548       
454896325        454856303        454818378        454780438        454744947   
    454710542        454676271        454641481        454607052       
454571860        454538737        454505066        454471277        454436965   
    454404716        454371642      443256912        455017988        454974890
       454934555        454896341        454856311        454818386       
454780446        454744954        454710559        454676057        454641507   
    454606856        454571878        454538745        454505082       
454471061        454436981        454404724        454371659      443255732     
  455017996        454974908        454934563        454896358        454856329
       454818394        454780453        454744962        454710344       
454676065        454641515        454606872        454571886        454538760   
    454505108        454471079        454436999        454404732       
454371683      443255849        455018002        454974692        454934571     
  454896366        454856337        454818402        454780479        454744970
       454710369        454676081        454641523        454606898       
454571902        454538778        454504895        454471087        454437005   
    454404534        454371691      443255500        455017798        454974700
       454934589        454896374        454856345        454818204       
454780487        454744988        454710393        454676099        454641531   
    454606906        454571910        454538562        454504903       
454471111        454437013        454404542        454371709      443254362     
  455017806        454974718        454934381        454896382        454856352
       454818212        454780271        454744996        454710401       
454676107        454641549        454606914        454571720        454538588   
    454504911        454471129        454437021        454404559       
454371485      443252176        455017814        454974734        454934415     
  454896390        454856360        454818238        454780289        454745001
       454710427        454676115        454641556        454606930       
454571738        454538596        454504929        454471137        454437039   
    454404567        454371493      443251186        455017863        454974759
       454934423        454896184        454856378        454818246       
454780297        454745019        454710435        454676123        454641358   
    454606948        454571746        454538604        454504937       
454471145        454437047        454404575        454371501      443250006     
  455017889        454974767        454934431        454896192        454856162
       454818279        454780305        454744806        454710237       
454676149        454641366        454606955        454571779        454538620   
    454504952        454471152        454437054        454404609       
454371519      443250311        455017707        454974783        454934449     
  454896200        454856170        454818287        454780313        454744814
       454710252        454676156        454641374        454606740       
454571795        454538638        454504978        454470998        454437062   
    454404625        454371535      443247648        455017715        454974791
       454934266        454896226        454856188        454818295       
454780321        454744822        454710260        454675950        454641382   
    454606765        454571803        454538661        454504986       
454471004        454436858        454404401        454371550      443247838     
  455017749        454974585        454934274        454896234        454856196
       454818089        454780354        454744830        454710278       
454675968        454641408        454606823        454571811        454538448   
    454504994        454471012        454436866        454404419       
454371568      443247051        455017756        454974593        454934282     
  454896242        454856204        454818097        454780362        454744848
       454710286        454675976        454641416        454606831       
454571829        454538455        454504788        454471038        454436882   
    454404427        454371576      443246178        455017780        454974601
       454934290        454896283        454856212        454818105       
454780370        454744855        454710294        454675992        454641424   
    454606849        454571613        454538463        454504812       
454471046        454436890        454404435        454371584      443245709     
  455017582        454974619        454934308        454896077        454856220
       454818113        454780156        454744863        454710302       
454676016        454641432        454606625        454571621        454538489   
    454504820        454471053        454436924        454404443       
454371592      443243043        455017590        454974627        454934324     
  454896085        454856246        454818121        454780172        454744871
       454710328        454676032        454641440        454606633       
454571639        454538497        454504838        454470857        454436932   
    454404450        454371386      443242862        455017608        454974635
       454934332        454896093        454856261        454818147       
454780180        454744889        454710336        454676040        454641226   
    454606641        454571647        454538513        454504846       
454470865        454436940        454404468        454371402      443242656     
  455017616        454974643        454934340        454896119        454856063
       454818154        454780198        454744897        454710112       
454675836        454641234        454606658        454571662        454538547   
    454504861        454470899        454436742        454404476       
454371410      443242029        455017632        454974650        454934365     
  454896127        454856089        454818162        454780206        454744905
       454710120        454675851        454641242        454606666       
454571670        454538554        454504879        454470907        454436759   
    454404484        454371428      443237763        455017665        454974676
       454934159        454896150        454856097        454817966       
454780214        454744699        454710146        454675869        454641259   
    454606674        454571688        454538349        454504887       
454470923        454436767        454404492        454371436      443237409     
  455017673        454974684        454934191        454896168        454856105
       454817974        454780222        454744707        454710153       
454675877        454641267        454606682        454571696        454538356   
    454504671        454470931        454436775        454404500       
454371444      443237508        455017467        454974494        454934209     
  454896176        454856113        454817982        454780230        454744723
       454710179        454675893        454641275        454606690       
454571704        454538364        454504697        454470949        454436783   
    454404302        454371451      443235148        455017475        454974528
       454934217        454895962        454855966        454817990       
454780248        454744731        454710187        454675919        454641309   
    454606708        454571514        454538372        454504705       
454470725        454436791        454404328        454371469      443232947     
  455017491        454974536        454934225        454895970        454855974
       454818006        454780255        454744756        454710203       
454675711        454641325        454606724        454571522        454538380   
    454504713        454470733        454436817        454404344       
454371477      443232954        455017509        454974544        454934241     
  454895988        454855982        454818014        454780263        454744764
       454710211        454675737        454641333        454606526       
454571530        454538414        454504721        454470741        454436833   
    454404351        454371261      443232376        455017533        454974551
       454934258        454895996        454855990        454818022       
454780040        454744772        454710229        454675745        454641119   
    454606542        454571548        454538422        454504739       
454470758        454436841        454404377        454371279      443231766     
  455017541        454974577        454934043        454896002        454856006
       454818030        454780057        454744780        454710039       
454675752        454641127        454606559        454571563        454538430   
    454504747        454470774        454436635        454404385       
454371295      443226386        455017350        454974353        454934050     
  454896028        454856014        454818048        454780065        454744798
       454710047        454675760        454641143        454606567       
454571589        454538232        454504754        454470782        454436643   
    454404393        454371303      443225230        455017384        454974361
       454934068        454896044        454856022        454818055       
454780073        454744582        454710054        454675786        454641150   
    454606575        454571597        454538240        454504762       
454470790        454436668        454404187        454371311      443224340     
  455017392        454974379        454934084        454896051        454856030
       454818063        454780081        454744590        454710062       
454675794        454641168        454606583        454571605        454538257   
    454504770        454470808        454436676        454404211       
454371329      443222823        455017426        454974387        454934092     
  454895855        454856048        454817883        454780099        454744608
       454710070        454675802        454641176        454606591       
454571399        454538265        454504564        454470816        454436700   
    454404237        454371337      443222484        455017244        454974395
       454934100        454895863        454855834        454817909       
454780107        454744616        454710088        454675810        454641184   
    454606617        454571407        454538273        454504580       
454470832        454436718        454404245        454371345      443221262     
  455017269        454974411        454934134        454895871        454855842
       454817925        454780115        454744624        454709890       
454675604        454641192        454606419        454571415        454538117   
    454504598        454470600        454436726        454404252       
454371352      443220488        455017277        454974429        454934142     
  454895889        454855859        454817933        454780123        454744632
       454709908        454675612        454641218        454606427       
454571423        454538125        454504614        454470618        454436734   
    454404260        454371360      443215942        455017335        454974437
       454933946        454895897        454855867        454817958       
454780131        454744640        454709916        454675638        454641010   
    454606435        454571431        454538133        454504622       
454470642        454436528        454404278        454371154      443216031     
  455017145        454974445        454933953        454895913        454855875
       454817743        454780149        454744657        454709924       
454675646        454641028        454606443        454571449        454538141   
    454504630        454470659        454436536        454404286       
454371162      443213426        455017178        454974247        454933961     
  454895947        454855883        454817776        454779935        454744665
       454709932        454675653        454641036        454606450       
454571456        454538158        454504648        454470675        454436544   
    454404070        454371196      443212659        455017236        454974254
       454933979        454895954        454855891        454817784       
454779943        454744673        454709940        454675661        454641044   
    454606468        454571464        454538166        454504655       
454470691        454436551        454404088        454371204      443211842     
  455017020        454974270        454933987        454895731        454855909
       454817792        454779968        454744681        454709957       
454675687        454641051        454606476        454571480        454538174   
    454504663        454470493        454436569        454404096       
454371212      443210265        455017061        454974288        454933995     
  454895749        454855917        454817800        454779976        454744475
       454709965        454675695        454641069        454606492       
454571282        454538190        454504457        454470501        454436577   
    454404104        454371238      443208822        455017079        454974296
       454934027        454895780        454855925        454817842       
454779984        454744483        454709973        454675497        454641085   
    454606500        454571290        454538208        454504465       
454470519        454436585        454404120        454371246      443207972     
  455017111        454974320        454933821        454895798        454855727
       454817636        454779992        454744509        454709981       
454675505        454641093        454606294        454571308        454538216   
    454504473        454470527        454436601        454404138       
454371253      443207980        455016915        454974338        454933847     
  454895806        454855735        454817644        454780008        454744517
       454709999        454675513        454641101        454606310       
454571316        454537994        454504481        454470535        454436619   
    454404146        454371048      443206727        455016923        454974346
       454933862        454895814        454855743        454817651       
454780016        454744525        454709783        454675562        454640897   
    454606336        454571324        454538018        454504507       
454470543        454436627        454404153        454371063      443206354     
  455016956        454974130        454933870        454895822        454855750
       454817677        454780024        454744533        454709791       
454675596        454640905        454606344        454571332        454538026   
    454504515        454470576        454436395        454403973       
454371071      443205901        455016964        454974148        454933888     
  454895830        454855768        454817685        454780032        454744541
       454709809        454675380        454640913        454606351       
454571340        454538034        454504523        454470592        454436403   
    454403981        454371089      443205968        455016998        454974155
       454933912        454895848        454855776        454817693       
454779828        454744558        454709825        454675406        454640921   
    454606369        454571365        454538042        454504531       
454470394        454436429        454403999        454371097      443206107     
  455016790        454974163        454933714        454895624        454855784
       454817701        454779836        454744566        454709841       
454675414        454640939        454606377        454571373        454538059   
    454504549        454470402        454436437        454404005       
454371105      443205505        455016832        454974171        454933748     
  454895632        454855792        454817735        454779844        454744574
       454709858        454675430        454640947        454606385       
454571381        454538067        454504556        454470410        454436445   
    454404013        454371113      443202841        455016857        454974189
       454933755        454895673        454855800        454817529       
454779851        454744376        454709866        454675448        454640954   
    454606187        454571175        454538075        454504333       
454470428        454436460        454404021        454371121      443202270     
  455016865        454974213        454933771        454895681        454855818
       454817537        454779869        454744384        454709874       
454675455        454640962        454606195        454571183        454538091   
    454504341        454470444        454436478        454404039       
454371147      443201710        455016881        454974221        454933797     
  454895699        454855628        454817545        454779877        454744392
       454709676        454675489        454640970        454606203       
454571209        454538109        454504382        454470451        454436494   
    454404047        454370933      443200407        455016683        454974031
       454933805        454895715        454855636        454817560       
454779885        454744418        454709684        454675273        454640988   
    454606211        454571217        454537887        454504416       
454470477        454436502        454404054        454370941      443200506     
  455016691        454974049        454933813        454895723        454855644
       454817578        454779893        454744434        454709692       
454675281        454640996        454606229        454571225        454537895   
    454504424        454470485        454436510        454404062       
454370966      443200605        455016717        454974064        454933607     
  454895517        454855651        454817586        454779901        454744442
       454709700        454675299        454640780        454606245       
454571233        454537903        454504432        454470279        454436288   
    454403858        454370974      443197447        455016758        454974072
       454933615        454895525        454855677        454817602       
454779919        454744459        454709726        454675307        454640814   
    454606252        454571241        454537911        454504440       
454470303        454436296        454403866        454370982      443195359     
  455016766        454974114        454933623        454895533        454855685
       454817610        454779927        454744467        454709734       
454675364        454640822        454606260        454571258        454537929   
    454504234        454470311        454436304        454403874       
454370990      443195078        455016576        454974122        454933649     
  454895558        454855693        454817412        454779711        454744251
       454709742        454675372        454640830        454606278       
454571266        454537937        454504242        454470329        454436338   
    454403882        454371006      443194691        455016618        454973926
       454933656        454895590        454855701        454817420       
454779729        454744277        454709759        454675166        454640848   
    454606070        454571274        454537945        454504259       
454470345        454436353        454403890        454371014      443194295     
  455016626        454973934        454933664        454895608        454855719
       454817438        454779737        454744285        454709767       
454675182        454640855        454606096        454571068        454537952   
    454504267        454470352        454436379        454403908       
454371022      443194139        455016634        454973959        454933672     
  454895616        454855511        454817446        454779745        454744293
       454709775        454675190        454640871        454606104       
454571076        454537986        454504275        454470360        454436387   
    454403916        454371030      443193701        455016642        454973967
       454933698        454895400        454855529        454817453       
454779752        454744301        454709569        454675208        454640889   
    454606120        454571084        454537770        454504291       
454470378        454436163        454403924        454370818      443192968     
  455016675        454973983        454933706        454895418        454855537
       454817461        454779760        454744319        454709577       
454675216        454640681        454606138        454571092        454537788   
    454504309        454470386        454436171        454403940       
454370834      443192083        455016501        454973991        454933516     
  454895434        454855545        454817479        454779778        454744327
       454709585        454675232        454640707        454606146       
454571100        454537796        454504317        454470170        454436189   
    454403742        454370842      443191366        455016527        454974007
       454933524        454895442        454855552        454817487       
454779786        454744335        454709593        454675240        454640723   
    454606153        454571126        454537804        454504325       
454470188        454436197        454403759        454370859      443189691     
  455016535        454973801        454933540        454895459        454855586
       454817495        454779794        454744343        454709601       
454675265        454640749        454606161        454571134        454537853   
    454504127        454470196        454436205        454403767       
454370867      443189170        455016543        454973819        454933557     
  454895467        454855594        454817503        454779802        454744152
       454709619        454675059        454640756        454606179       
454571142        454537861        454504150        454470204        454436213   
    454403775        454370883      443188685        455016568        454973827
       454933573        454895475        454855404        454817511       
454779810        454744178        454709627        454675075        454640772   
    454605965        454571159        454537671        454504176       
454470212        454436247        454403783        454370909      443188693     
  455016378        454973835        454933599        454895509        454855420
       454817321        454779604        454744186        454709635       
454675083        454640566        454605981        454570979        454537689   
    454504200        454470220        454436254        454403791       
454370925      443188909        455016386        454973850        454933383     
  454895301        454855438        454817339        454779612        454744202
       454709650        454675091        454640590        454605999       
454570987        454537697        454504218        454470238        454436262   
    454403809        454370701      443188370        455016394        454973868
       454933391        454895319        454855446        454817347       
454779620        454744210        454709668        454675109        454640608   
    454606005        454570995        454537713        454504010       
454470261        454436270        454403817        454370719      443188198     
  455016410        454973876        454933425        454895327        454855453
       454817354        454779638        454744244        454709452       
454675117        454640616        454606013        454571001        454537721   
    454504036        454470055        454436056        454403825       
454370727      443185459        455016428        454973892        454933433     
  454895343        454855461        454817370        454779646        454744038
       454709478        454675133        454640624        454606021       
454571019        454537739        454504044        454470063        454436064   
    454403841        454370735   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443184676        455016451        454973900        454933441       
454895384        454855479        454817404        454779653        454744046   
    454709486        454675141        454640632        454606039       
454571035        454537747        454504051        454470071        454436072   
    454403635        454370743      443183884        455016329        454973694
       454933458        454895194        454855487        454817206       
454779661        454744053        454709494        454675158        454640640   
    454606047        454571043        454537754        454504069       
454470089        454436080        454403643        454370768      443182795     
  455016337        454973702        454933284        454895202        454855495
       454817222        454779679        454744087        454709510       
454674953        454640665        454606054        454571050        454537762   
    454504077        454470097        454436098        454403650       
454370776      443181706        455016196        454973710        454933292     
  454895210        454855289        454817255        454779687        454744095
       454709528        454674979        454640459        454606062       
454570854        454537556        454504085        454470105        454436106   
    454403668        454370784      443180989        455016204        454973736
       454933318        454895236        454855297        454817263       
454779695        454744103        454709551        454674987        454640483   
    454605858        454570862        454537564        454504093       
454470121        454436114        454403676        454370792      443180476     
  455016212        454973751        454933326        454895244        454855305
       454817271        454779703        454744111        454709353       
454674995        454640491        454605874        454570870        454537572   
    454504119        454470147        454436122        454403684       
454370800      443178587        455016030        454973769        454933359     
  454895277        454855313        454817289        454779497        454744137
       454709361        454675000        454640509        454605908       
454570888        454537580        454503905        454469958        454436130   
    454403692        454370594      443177886        455016048        454973785
       454933367        454895079        454855321        454817297       
454779513        454743923        454709403        454675034        454640517   
    454605916        454570896        454537598        454503913       
454469966        454436155        454403700        454370602      443178058     
  455016055        454973793        454933375        454895087        454855354
       454817099        454779547        454743931        454709411       
454675042        454640525        454605924        454570904        454537606   
    454503921        454469974        454435942        454403718       
454370610      443176011        455015941        454973579        454933169     
  454895103        454855362        454817107        454779554        454743949
       454709437        454674839        454640533        454605932       
454570912        454537622        454503939        454469982        454435959   
    454403726        454370628      443175492        455015958        454973587
       454933177        454895111        454855370        454817123       
454779570        454743956        454709239        454674847        454640558   
    454605940        454570920        454537630        454503954       
454469990        454435975        454403734        454370636      443174776     
  455015990        454973595        454933193        454895137        454855388
       454817131        454779588        454743972        454709247       
454674854        454640343        454605957        454570938        454537655   
    454503996        454470006        454435983        454403528       
454370644      443174792        455015792        454973611        454933201     
  454895145        454855172        454817149        454779596        454743998
       454709254        454674862        454640350        454605759       
454570946        454537440        454504002        454470014        454435991   
    454403536        454370651      443174354        455015818        454973629
       454933219        454894965        454855206        454817156       
454779380        454744004        454709262        454674896        454640368   
    454605775        454570953        454537457        454503798       
454470030        454436015        454403551        454370669      443174115     
  455015834        454973637        454933235        454894973        454855214
       454817180        454779398        454743824        454709270       
454674904        454640376        454605783        454570748        454537465   
    454503830        454469834        454436031        454403569       
454370685      443173505        455015842        454973645        454933243     
  454894981        454855230        454817198        454779406        454743832
       454709296        454674912        454640392        454605809       
454570797        454537473        454503848        454469859        454436049   
    454403577        454370693      443172721        455015859        454973652
       454933052        454895004        454855248        454816992       
454779414        454743840        454709304        454674938        454640400   
    454605825        454570805        454537481        454503863       
454469867        454435827        454403585        454370495      443171384     
  455015867        454973660        454933060        454895012        454855255
       454817016        454779422        454743857        454709320       
454674722        454640418        454605833        454570813        454537499   
    454503871        454469875        454435835        454403593       
454370511      443171392        455015685        454973678        454933086     
  454895020        454855263        454817032        454779430        454743873
       454709122        454674748        454640426        454605635       
454570821        454537507        454503889        454469883        454435843   
    454403601        454370529      443171533        455015693        454973686
       454933094        454895038        454855271        454817040       
454779448        454743881        454709130        454674755        454640236   
    454605643        454570839        454537515        454503897       
454469891        454435850        454403619        454370537      443171632     
  455015701        454973462        454933110        454895046        454855065
       454817065        454779455        454743899        454709205       
454674763        454640244        454605676        454570631        454537523   
    454503681        454469909        454435868        454403411       
454370552      443168554        455015735        454973470        454933128     
  454895053        454855081        454817073        454779463        454743709
       454709213        454674797        454640251        454605684       
454570649        454537531        454503699        454469917        454435876   
    454403429        454370560      443167317        455015768        454973488
       454933136        454894858        454855115        454817081       
454779471        454743717        454709221        454674821        454640269   
    454605692        454570656        454537549        454503707       
454469925        454435884        454403437        454370578      443166376     
  455015776        454973504        454933144        454894874        454855131
       454816877        454779489        454743725        454709015       
454674615        454640277        454605718        454570664        454537333   
    454503715        454469933        454435892        454403445       
454370586      443165105        455015560        454973512        454933151     
  454894890        454855156        454816901        454779265        454743733
       454709031        454674623        454640285        454605726       
454570672        454537341        454503756        454469735        454435900   
    454403452        454370388      443164447        455015578        454973538
       454932948        454894908        454855164        454816919       
454779281        454743758        454709049        454674631        454640293   
    454605734        454570680        454537358        454503764       
454469750        454435918        454403460        454370396      443164058     
  455015586        454973546        454932955        454894924        454854985
       454816927        454779307        454743766        454709072       
454674649        454640301        454605510        454570698        454537366   
    454503772        454469776        454435926        454403478       
454370404      443164231        455015628        454973553        454932997     
  454894932        454854993        454816935        454779315        454743782
       454709080        454674656        454640319        454605528       
454570706        454537374        454503566        454469784        454435702   
    454403486        454370420      443163472        455015644        454973355
       454933003        454894940        454855008        454816943       
454779323        454743790        454709106        454674664        454640327   
    454605544        454570714        454537382        454503574       
454469792        454435710        454403502        454370438      443162102     
  455015669        454973371        454933029        454894726        454855016
       454816968        454779331        454743600        454709114       
454674672        454640335        454605551        454570722        454537390   
    454503582        454469800        454435728        454403510       
454370446      443162151        455015453        454973389        454933037     
  454894734        454855024        454816976        454779349        454743618
       454708918        454674680        454640129        454605585       
454570532        454537408        454503590        454469610        454435736   
    454403296        454370453      443161559        455015461        454973397
       454933045        454894742        454855032        454816760       
454779364        454743626        454708926        454674698        454640145   
    454605601        454570540        454537416        454503608       
454469636        454435769        454403304        454370461      443159033     
  455015479        454973413        454932831        454894767        454855057
       454816778        454779133        454743642        454708934       
454674706        454640152        454605619        454570565        454537424   
    454503624        454469644        454435777        454403312       
454370479      443154869        455015495        454973421        454932856     
  454894775        454854852        454816786        454779158        454743659
       454708942        454674714        454640160        454605403       
454570581        454537226        454503640        454469651        454435785   
    454403338        454370263      443153960        455015503        454973447
       454932880        454894783        454854860        454816794       
454779166        454743667        454708967        454674516        454640178   
    454605429        454570607        454537234        454503459       
454469677        454435801        454403346        454370271      443152616     
  455015537        454973454        454932898        454894791        454854886
       454816810        454779174        454743675        454708975       
454674524        454640202        454605437        454570615        454537242   
    454503467        454469685        454435819        454403379       
454370297      443149067        455015388        454973249        454932906     
  454894809        454854894        454816828        454779182        454743485
       454708983        454674540        454640210        454605445       
454570623        454537259        454503475        454469719        454435603   
    454403387        454370305      443149422        455015396        454973264
       454932914        454894825        454854902        454816836       
454779190        454743493        454708991        454674565        454640228   
    454605452        454570417        454537275        454503483       
454469511        454435611        454403403        454370313      443147558     
  455015404        454973272        454932930        454894635        454854910
       454816869        454779216        454743519        454708801       
454674581        454640012        454605486        454570433        454537283   
    454503491        454469537        454435637        454403189       
454370321      443141700        455015412        454973298        454932724     
  454894643        454854928        454816653        454779257        454743527
       454708819        454674599        454640020        454605494       
454570458        454537291        454503525        454469545        454435645   
    454403197        454370339      443141080        455015438        454973306
       454932732        454894676        454854738        454816679       
454779026        454743543        454708827        454674607        454640038   
    454605288        454570466        454537317        454503533       
454469552        454435652        454403205        454370347      443138714     
  455015289        454973314        454932740        454894684        454854761
       454816703        454779034        454743550        454708835       
454674391        454640046        454605296        454570474        454537325   
    454503541        454469578        454435660        454403213       
454370354      443134309        455015297        454973322        454932757     
  454894700        454854779        454816729        454779059        454743568
       454708843        454674409        454640053        454605312       
454570482        454537127        454503558        454469586        454435678   
    454403221        454370362      443130653        455015305        454973330
       454932773        454894718        454854795        454816737       
454779067        454743576        454708850        454674417        454640061   
    454605320        454570490        454537135        454503368       
454469602        454435686        454403239        454370149      443128905     
  455015164        454973348        454932799        454894502        454854803
       454816752        454779083        454743584        454708868       
454674441        454640095        454605338        454570508        454537143   
    454503376        454469396        454435694        454403247       
454370156      443124839        455015172        454973132        454932807     
  454894536        454854811        454816554        454779091        454743386
       454708876        454674458        454640111        454605346       
454570516        454537150        454503384        454469404        454435488   
    454403254        454370164      443122429        455015206        454973140
       454932823        454894544        454854837        454816570       
454779109        454743394        454708884        454674466        454639915   
    454605353        454570300        454537176        454503392       
454469446        454435496        454403262        454370172      443121868     
  455015222        454973165        454932625        454894551        454854613
       454816596        454779125        454743410        454708892       
454674474        454639931        454605361        454570318        454537184   
    454503400        454469453        454435504        454403270       
454370180      443105184        455015016        454973181        454932641     
  454894577        454854639        454816604        454778911        454743428
       454708694        454674482        454639949        454605387       
454570326        454537192        454503418        454469461        454435512   
    454403288        454370206      443104062        455015040        454973207
       454932658        454894593        454854647        454816612       
454778929        454743444        454708702        454674490        454639972   
    454605395        454570334        454537200        454503426       
454469479        454435520        454403072        454370214      443099924     
  455015065        454973223        454932492        454894395        454854670
       454816620        454778937        454743451        454708710       
454674300        454639980        454605171        454570342        454537010   
    454503434        454469271        454435538        454403080       
454370230      443094081        455015081        454973231        454932500     
  454894403        454854688        454816638        454778945        454743469
       454708728        454674318        454639998        454605189       
454570359        454537044        454503442        454469297        454435561   
    454403098        454370248      443094123        455015115        454973025
       454932526        454894411        454854696        454816430       
454778952        454743287        454708736        454674326        454640004   
    454605197        454570367        454537051        454503244       
454469305        454435579        454403106        454370032      443092788     
  455014944        454973033        454932534        454894429        454854704
       454816463        454778960        454743295        454708744       
454674334        454639808        454605213        454570375        454537069   
    454503251        454469313        454435587        454403114       
454370040      443092549        455014951        454973041        454932542     
  454894437        454854506        454816497        454778978        454743303
       454708751        454674342        454639816        454605221       
454570383        454537077        454503269        454469321        454435371   
    454403122        454370057      443088885        455014977        454973058
       454932567        454894445        454854514        454816505       
454778986        454743329        454708785        454674359        454639824   
    454605239        454570409        454537085        454503285       
454469339        454435389        454403130        454370065      443083217     
  455014985        454973074        454932591        454894452        454854522
       454816521        454778994        454743337        454708579       
454674367        454639832        454605247        454570201        454537101   
    454503293        454469354        454435397        454403163       
454370073      443083365        455015008        454973082        454932385     
  454894486        454854555        454816539        454779000        454743345
       454708587        454674375        454639840        454605254       
454570227        454537119        454503301        454469370        454435405   
    454403171        454370081      443082532        455014795        454973090
       454932393        454894270        454854563        454816331       
454779018        454743352        454708595        454674177        454639857   
    454605270        454570235        454536905        454503319       
454469164        454435413        454402967        454370107      443082219     
  455014852        454973108        454932435        454894288        454854571
       454816349        454778820        454743360        454708603       
454674201        454639873        454605064        454570243        454536913   
    454503327        454469172        454435421        454402983       
454370115      443079983        455014860        454972910        454932443     
  454894304        454854589        454816356        454778838        454743378
       454708611        454674219        454639881        454605072       
454570250        454536921        454503343        454469180        454435447   
    454403007        454370123      443076641        455014878        454972928
       454932450        454894312        454854597        454816364       
454778853        454743170        454708629        454674227        454639899   
    454605098        454570268        454536939        454503137       
454469198        454435462        454403015        454369927      443073002     
  455014894        454972936        454932476        454894338        454854399
       454816372        454778879        454743188        454708652       
454674235        454639691        454605106        454570276        454536947   
    454503152        454469206        454435470        454403023       
454369935      443070776        455014712        454972944        454932252     
  454894387        454854423        454816398        454778887        454743196
       454708660        454674243        454639709        454605122       
454570284        454536954        454503160        454469222        454435272   
    454403031        454369943      443067954        455014720        454972969
       454932260        454894163        454854431        454816414       
454778903        454743204        454708462        454674250        454639725   
    454605130        454570292        454536962        454503178       
454469255        454435280        454403056        454369950      443066097     
  455014753        454972985        454932278        454894171        454854449
       454816422        454778697        454743220        454708470       
454674276        454639733        454605148        454570086        454536996   
    454503186        454469065        454435298        454402850       
454369968      443063839        455014761        454972993        454932286     
  454894189        454854456        454816216        454778705        454743246
       454708488        454674078        454639766        454605155       
454570094        454537002        454503194        454469073        454435314   
    454402868        454369984      443062732        455014779        454972795
       454932336        454894197        454854464        454816224       
454778713        454743253        454708496        454674086        454639774   
    454605163        454570102        454536798        454503202       
454469099        454435330        454402876        454369992      443061791     
  455014787        454972803        454932377        454894205        454854472
       454816240        454778739        454743261        454708504       
454674110        454639584        454604950        454570110        454536814   
    454503210        454469107        454435348        454402884       
454370008      443059993        455014571        454972811        454932138     
  454894221        454854480        454816273        454778747        454743279
       454708512        454674128        454639592        454604968       
454570128        454536822        454503228        454469115        454435355   
    454402892        454370016      443060058        455014597        454972829
       454932146        454894239        454854498        454816299       
454778754        454743071        454708553        454674136        454639600   
    454604976        454570136        454536830        454503236       
454469131        454435363        454402918        454370024      443056833     
  455014605        454972852        454932153        454894254        454854274
       454816117        454778762        454743089        454708561       
454674144        454639634        454604984        454570144        454536848   
    454503020        454469149        454435157        454402926       
454369810      443056130        455014647        454972878        454932161     
  454894056        454854282        454816133        454778770        454743097
       454708355        454674169        454639642        454604992       
454570169        454536863        454503038        454469156        454435165   
    454402934        454369828   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443053723        455014480        454972886        454932179       
454894072        454854290        454816141        454778788        454743113   
    454708363        454673963        454639659        454605007       
454570185        454536871        454503046        454468968        454435173   
    454402942        454369836      443049325        455014498        454972894
       454932195        454894080        454854308        454816166       
454778796        454743121        454708371        454673971        454639667   
    454605015        454569971        454536889        454503053       
454468992        454435199        454402959        454369844      443045745     
  455014506        454972720        454932211        454894098        454854316
       454816174        454778580        454743139        454708389       
454673989        454639675        454605023        454569989        454536681   
    454503061        454469008        454435207        454402744       
454369851      443045075        455014522        454972746        454932229     
  454894106        454854340        454816182        454778598        454743147
       454708397        454673997        454639477        454605049       
454570003        454536699        454503079        454469016        454435215   
    454402751        454369869      443043237        455014548        454972753
       454932021        454894114        454854357        454816190       
454778606        454743154        454708405        454674011        454639485   
    454605056        454570011        454536715        454503087       
454469024        454435223        454402769        454369877      443041447     
  455014431        454972761        454932039        454894122        454854381
       454816208        454778614        454743162        454708413       
454674029        454639519        454604851        454570029        454536723   
    454503095        454469032        454435231        454402777       
454369885      443040308        455014456        454972787        454932047     
  454894130        454854167        454816018        454778630        454742966
       454708439        454674037        454639527        454604869       
454570037        454536731        454503111        454469040        454435249   
    454402785        454369893      443038443        455014241        454972571
       454932062        454894148        454854175        454816034       
454778648        454742974        454708454        454674045        454639543   
    454604885        454570045        454536749        454503129       
454469057        454435256        454402793        454369901      443037486     
  455014258        454972589        454932070        454894155        454854183
       454816067        454778655        454742982        454708231       
454674052        454639550        454604893        454570052        454536756   
    454502915        454468844        454435033        454402801       
454369919      443037502        455014266        454972597        454932112     
  454893942        454854191        454816075        454778671        454743006
       454708249        454673856        454639568        454604901       
454570060        454536772        454502931        454468851        454435066   
    454402819        454369703      443036116        455014290        454972639
       454932120        454893959        454854209        454816091       
454778689        454743014        454708256        454673864        454639576   
    454604919        454569864        454536780        454502949       
454468869        454435074        454402827        454369711      443032552     
  455014316        454972647        454931916        454893967        454854217
       454815887        454778481        454743030        454708264       
454673872        454639360        454604935        454569898        454536574   
    454502956        454468877        454435082        454402835       
454369729      443028352        455014324        454972654        454931940     
  454893975        454854225        454815895        454778499        454743048
       454708272        454673880        454639378        454604943       
454569906        454536582        454502964        454468919        454435090   
    454402843        454369737      443027347        455014340        454972662
       454931957        454893983        454854241        454815911       
454778515        454743055        454708280        454673898        454639386   
    454604737        454569914        454536590        454502972       
454468927        454435108        454402645        454369745      443026752     
  455014134        454972456        454931965        454893991        454854266
       454815929        454778523        454742867        454708298       
454673914        454639394        454604745        454569922        454536608   
    454502980        454468935        454435116        454402652       
454369752      443024450        455014142        454972464        454931981     
  454894007        454854050        454815937        454778531        454742875
       454708314        454673922        454639402        454604752       
454569930        454536616        454502998        454468745        454435124   
    454402660        454369760      443016902        455014159        454972472
       454931999        454894023        454854084        454815960       
454778556        454742883        454708322        454673930        454639410   
    454604778        454569948        454536624        454503012       
454468752        454435132        454402678        454369778      443003652     
  455014175        454972480        454932005        454894049        454854092
       454815978        454778564        454742891        454708330       
454673948        454639436        454604794        454569955        454536632   
    454502808        454468760        454435140        454402686       
454369786      442983086        455014183        454972498        454931791     
  454893835        454854100        454815986        454778572        454742909
       454708348        454673732        454639444        454604828       
454569963        454536640        454502816        454468778        454434929   
    454402694        454369802      442976478        455014191        454972506
       454931809        454893843        454854118        454815796       
454778366        454742925        454708124        454673757        454639451   
    454604612        454569740        454536657        454502824       
454468786        454434937        454402702        454369596      442972642     
  455014209        454972514        454931817        454893850        454854142
       454815812        454778374        454742941        454708132       
454673765        454639246        454604620        454569765        454536665   
    454502832        454468802        454434945        454402710       
454369604      442968608        455014233        454972522        454931825     
  454893876        454853946        454815838        454778382        454742750
       454708157        454673799        454639253        454604646       
454569781        454536673        454502840        454468810        454434952   
    454402728        454369620      442968087        455014027        454972530
       454931833        454893884        454853953        454815853       
454778416        454742768        454708173        454673815        454639261   
    454604661        454569799        454536467        454502857       
454468828        454434960        454402736        454369646      442966826     
  455014035        454972340        454931866        454893900        454853961
       454815861        454778424        454742776        454708181       
454673823        454639279        454604679        454569807        454536475   
    454502865        454468836        454434978        454402520       
454369653      442957643        455014050        454972357        454931874     
  454893926        454853979        454815879        454778432        454742784
       454708199        454673831        454639287        454604687       
454569815        454536483        454502873        454468679        454434986   
    454402538        454369661      442955662        455014100        454972365
       454931882        454893934        454853995        454815689       
454778457        454742818        454708207        454673633        454639295   
    454604695        454569823        454536509        454502881       
454468687        454434994        454402546        454369679      442928628     
  455014118        454972373        454931908        454893728        454854001
       454815697        454778259        454742826        454708215       
454673641        454639303        454604703        454569831        454536517   
    454502899        454468695        454435017        454402553       
454369695      442915971        455013912        454972381        454931684     
  454893736        454854027        454815705        454778267        454742842
       454708223        454673658        454639311        454604711       
454569849        454536525        454502907        454468703        454434820   
    454402561        454369497      442911590        455013920        454972415
       454931692        454893751        454854035        454815713       
454778283        454742859        454708009        454673674        454639345   
    454604505        454569633        454536533        454502691       
454468711        454434838        454402579        454369505      442909552     
  455013938        454972423        454931700        454893769        454853847
       454815721        454778291        454742651        454708017       
454673690        454639352        454604521        454569666        454536558   
    454502717        454468737        454434846        454402587       
454369513      442898185        455014001        454972431        454931718     
  454893777        454853854        454815739        454778309        454742669
       454708025        454673716        454639139        454604554       
454569674        454536566        454502725        454468539        454434853   
    454402595        454369562      442896049        455013805        454972449
       454931726        454893785        454853870        454815762       
454778317        454742677        454708033        454673724        454639147   
    454604562        454569682        454536368        454502733       
454468554        454434861        454402603        454369588      442891107     
  455013813        454972258        454931734        454893827        454853896
       454815556        454778325        454742693        454708041       
454673518        454639154        454604570        454569708        454536376   
    454502741        454468562        454434879        454402611       
454369372      442889176        455013839        454972274        454931742     
  454893611        454853904        454815564        454778333        454742701
       454708058        454673526        454639162        454604588       
454569716        454536384        454502766        454468570        454434887   
    454402629        454369398      442881660        455013854        454972282
       454931759        454893629        454853912        454815572       
454778341        454742735        454708066        454673534        454639188   
    454604604        454569732        454536392        454502774       
454468604        454434895        454402413        454369406      442849048     
  455013862        454972308        454931767        454893652        454853938
       454815606        454778358        454742560        454708074       
454673559        454639204        454604414        454569526        454536400   
    454502790        454468612        454434903        454402421       
454369422      442847067        455013870        454972316        454931775     
  454893660        454853730        454815614        454778143        454742578
       454708082        454673575        454639220        454604422       
454569534        454536418        454502584        454468620        454434911   
    454402439        454369448      442842027        455013698        454972332
       454931783        454893678        454853748        454815622       
454778150        454742594        454708108        454673583        454639238   
    454604430        454569559        454536426        454502618       
454468414        454434739        454402447        454369455      442839676     
  455013722        454972142        454931577        454893686        454853755
       454815648        454778168        454742610        454707878       
454673591        454639030        454604448        454569567        454536434   
    454502667        454468422        454434747        454402454       
454369463      442834628        455013730        454972159        454931585     
  454893694        454853805        454815655        454778176        454742420
       454707886        454673617        454639048        454604455       
454569575        454536442        454502493        454468430        454434762   
    454402462        454369265      442816567        455013763        454972167
       454931619        454893702        454853813        454815440       
454778192        454742438        454707894        454673401        454639063   
    454604471        454569583        454536251        454502527       
454468455        454434770        454402470        454369273      442809943     
  455013599        454972175        454931627        454893512        454853821
       454815457        454778200        454742503        454707910       
454673427        454639071        454604489        454569591        454536269   
    454502535        454468463        454434796        454402488       
454369281      442808440        455013664        454972183        454931635     
  454893520        454853623        454815465        454778218        454742321
       454707928        454673435        454639089        454604497       
454569609        454536277        454502550        454468471        454434804   
    454402496        454369299      442805065        455013672        454972217
       454931643        454893538        454853631        454815473       
454778226        454742339        454707936        454673450        454639113   
    454604307        454569617        454536285        454502576       
454468489        454434580        454402504        454369315      442804332     
  455013466        454972225        454931460        454893579        454853649
       454815481        454778234        454742354        454707944       
454673468        454639121        454604315        454569419        454536293   
    454502360        454468497        454434598        454402512       
454369323      442803326        455013474        454972019        454931478     
  454893587        454853656        454815507        454778242        454742370
       454707993        454673484        454638941        454604323       
454569427        454536301        454502378        454468505        454434606   
    454402322        454369331      442792743        455013482        454972027
       454931502        454893595        454853664        454815515       
454778044        454742396        454707753        454673492        454638958   
    454604331        454569435        454536319        454502394       
454468315        454434630        454402348        454369349      442777777     
  455013490        454972068        454931528        454893603        454853680
       454815549        454778051        454742206        454707779       
454673500        454638966        454604356        454569443        454536327   
    454502402        454468323        454434648        454402355       
454369356      442771242        455013516        454972118        454931536     
  454893397        454853706        454815333        454778069        454742214
       454707795        454673294        454638974        454604364       
454569468        454536335        454502410        454468331        454434655   
    454402363        454369364      442749263        455013532        454971904
       454931544        454893405        454853714        454815341       
454778077        454742222        454707803        454673302        454639006   
    454604380        454569484        454536343        454502428       
454468349        454434671        454402371        454369141      442747598     
  455013540        454971912        454931569        454893413        454853722
       454815358        454778085        454742230        454707811       
454673310        454638800        454604398        454569492        454536350   
    454502436        454468364        454434689        454402389       
454369158      442739728        455013367        454971946        454931387     
  454893454        454853516        454815366        454778093        454742255
       454707829        454673344        454638818        454604208       
454569500        454536145        454502444        454468372        454434473   
    454402397        454369166      442737532        455013375        454971979
       454931395        454893462        454853524        454815374       
454778101        454742263        454707837        454673351        454638834   
    454604216        454569518        454536186        454502451       
454468380        454434481        454402405        454369182      442736658     
  455013417        454971987        454931403        454893488        454853557
       454815382        454778119        454742271        454707845       
454673369        454638842        454604224        454569310        454536202   
    454502469        454468406        454434499        454402181       
454369190      442729356        455013433        454971995        454931411     
  454893496        454853565        454815390        454778127        454742289
       454707852        454673377        454638859        454604232       
454569328        454536210        454502246        454468190        454434507   
    454402199        454369208      442696704        455013441        454972001
       454931429        454893280        454853573        454815408       
454778135        454742297        454707654        454673385        454638875   
    454604240        454569336        454536236        454502261       
454468208        454434515        454402215        454369224      442695912     
  455013243        454971797        454931445        454893298        454853581
       454815416        454777939        454742305        454707662       
454673187        454638883        454604257        454569351        454536244   
    454502279        454468216        454434523        454402223       
454369232      442693966        455013250        454971805        454931452     
  454893306        454853599        454815424        454777947        454742099
       454707670        454673195        454638891        454604265       
454569377        454536020        454502287        454468224        454434531   
    454402231        454369240      442692141        455013268        454971821
       454931254        454893314        454853607        454815432       
454777954        454742115        454707688        454673203        454638909   
    454604273        454569385        454536046        454502295       
454468232        454434549        454402249        454369257      442689964     
  455013284        454971847        454931262        454893330        454853433
       454815234        454777962        454742123        454707696       
454673211        454638917        454604281        454569401        454536053   
    454502303        454468240        454434358        454402256       
454369026      442685079        455013292        454971870        454931270     
  454893348        454853441        454815242        454777970        454742149
       454707704        454673229        454638693        454604299       
454569211        454536061        454502311        454468257        454434366   
    454402264        454369034      442676763        455013300        454971888
       454931288        454893355        454853458        454815259       
454777988        454742156        454707712        454673245        454638701   
    454604109        454569229        454536079        454502329       
454468265        454434374        454402272        454369042      442673885     
  455013326        454971680        454931296        454893363        454853474
       454815267        454778002        454742164        454707720       
454673252        454638719        454604117        454569237        454536087   
    454502337        454468273        454434382        454402280       
454369059      442663852        455013342        454971698        454931338     
  454893371        454853490        454815275        454778010        454742172
       454707738        454673260        454638727        454604133       
454569245        454536095        454502345        454468281        454434390   
    454402298        454369067      442649836        455013128        454971714
       454931346        454893389        454853508        454815283       
454778028        454742180        454707746        454673278        454638735   
    454604158        454569252        454536103        454502121       
454468083        454434408        454402074        454369083      442627352     
  455013151        454971722        454931130        454893207        454853292
       454815291        454777814        454742198        454707548       
454673062        454638750        454604166        454569260        454536129   
    454502147        454468091        454434416        454402082       
454369091      442528121        455013169        454971730        454931148     
  454893215        454853300        454815317        454777822        454741984
       454707555        454673088        454638776        454604174       
454569278        454535915        454502154        454468109        454434424   
    454402090        454369125      442495818        455013177        454971748
       454931155        454893223        454853318        454815127       
454777830        454741992        454707563        454673096        454638784   
    454604182        454569286        454535923        454502162       
454468117        454434432        454402116        454369133      442383550     
  455013185        454971763        454931163        454893256        454853326
       454815135        454777855        454742008        454707571       
454673112        454638792        454603986        454569294        454535949   
    454502170        454468125        454434440        454402124       
454368929      442378659        455013201        454971771        454931189     
  454893264        454853334        454815143        454777863        454742016
       454707589        454673138        454638560        454604000       
454569302        454535964        454502188        454468133        454434457   
    454402132        454368937      442332847        455013219        454971573
       454931213        454893272        454853342        454815150       
454777871        454742024        454707597        454673146        454638586   
    454604018        454569096        454535998        454502196       
454468141        454434242        454402140        454368952      441907797     
  455013235        454971581        454931239        454893066        454853359
       454815176        454777889        454742032        454707605       
454673161        454638594        454604026        454569104        454536004   
    454502204        454468158        454434259        454402157       
454368960      441867769        455013011        454971599        454931023     
  454893074        454853367        454815184        454777897        454742040
       454707613        454673179        454638644        454604034       
454569112        454536012        454502238        454468166        454434275   
    454402165        454368978   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455072983        455013052        454971631        454931049       
454893082        454853375        454815192        454777715        454742057   
    454707621        454672957        454638677        454604042       
454569120        454535808        454502022        454468174        454434283   
    454401969        454368986      455073007        455013078        454971649
       454931064        454893090        454853383        454815200       
454777731        454742073        454707639        454672965        454638685   
    454604059        454569146        454535816        454502030       
454468182        454434291        454401977        454368994      455072900     
  455013094        454971656        454931080        454893108        454853391
       454815218        454777749        454742081        454707647       
454672973        454638453        454604067        454569179        454535840   
    454502055        454467986        454434309        454401985       
454369000      455072934        455012898        454971474        454931098     
  454893116        454853177        454815002        454777756        454741877
       454707415        454672999        454638461        454604075       
454569187        454535857        454502071        454467994        454434317   
    454402009        454369018      455072710        455012906        454971482
       454931106        454893132        454853193        454815028       
454777772        454741885        454707431        454673013        454638479   
    454604083        454569195        454535865        454502097       
454468000        454434333        454402017        454368804      455072736     
  455012930        454971490        454931114        454893140        454853219
       454815044        454777780        454741893        454707449       
454673021        454638487        454603895        454568973        454535873   
    454502105        454468026        454434341        454402025       
454368812      455072553        455012948        454971508        454931122     
  454893157        454853227        454815069        454777806        454741901
       454707456        454673039        454638503        454603903       
454568981        454535881        454501909        454468034        454434143   
    454402033        454368820      455072595        455012955        454971540
       454930918        454893165        454853243        454815085       
454777608        454741927        454707472        454673047        454638529   
    454603929        454568999        454535709        454501917       
454468042        454434150        454402041        454368838      455072421     
  455012989        454971359        454930934        454892951        454853250
       454815093        454777616        454741943        454707480       
454673054        454638545        454603945        454569021        454535717   
    454501925        454468059        454434168        454402058       
454368846      455072488        455012997        454971375        454930959     
  454892969        454853276        454815101        454777624        454741950
       454707498        454672874        454638347        454603960       
454569039        454535725        454501933        454468067        454434176   
    454401852        454368853      455072330        455013003        454971391
       454930967        454892985        454853060        454814898       
454777640        454741976        454707506        454672890        454638354   
    454603762        454569047        454535741        454501941       
454468075        454434184        454401860        454368861      455072348     
  455012781        454971409        454930975        454893009        454853078
       454814906        454777657        454741778        454707514       
454672908        454638362        454603770        454569054        454535758   
    454501982        454467853        454434192        454401878       
454368879      455072371        455012799        454971433        454930983     
  454893025        454853086        454814914        454777673        454741786
       454707530        454672924        454638370        454603796       
454569062        454535766        454501990        454467879        454434200   
    454401886        454368887      455072280        455012856        454971441
       454931007        454893033        454853094        454814930       
454777681        454741794        454707308        454672932        454638388   
    454603812        454568874        454535782        454502006       
454467887        454434218        454401902        454368895      455072090     
  455012864        454971235        454931015        454893041        454853110
       454814948        454777699        454741802        454707332       
454672940        454638412        454603820        454568882        454535790   
    454501792        454467895        454434226        454401910       
454368903      455072116        455012880        454971243        454930819     
  454892845        454853128        454814971        454777483        454741828
       454707365        454672759        454638420        454603838       
454568890        454535584        454501800        454467929        454434234   
    454401928        454368697      455071985        455012682        454971276
       454930827        454892852        454853136        454814781       
454777517        454741836        454707373        454672767        454638438   
    454603846        454568908        454535618        454501818       
454467945        454434028        454401951        454368705      455072066     
  455012716        454971284        454930835        454892860        454853169
       454814815        454777525        454741844        454707399       
454672775        454638446        454603853        454568924        454535626   
    454501826        454467952        454434036        454401738       
454368721      455071928        455012740        454971292        454930843     
  454892878        454852963        454814831        454777533        454741851
       454707407        454672783        454638230        454603861       
454568932        454535642        454501834        454467754        454434044   
    454401746        454368747      455071746        455012757        454971300
       454930868        454892886        454852971        454814849       
454777558        454741869        454707183        454672817        454638248   
    454603655        454568940        454535659        454501842       
454467762        454434051        454401753        454368788      455071803     
  455012765        454971342        454930876        454892894        454852989
       454814856        454777566        454741661        454707191       
454672825        454638255        454603663        454568957        454535667   
    454501859        454467788        454434069        454401761       
454368796      455071837        455012567        454971128        454930884     
  454892902        454852997        454814864        454777574        454741679
       454707209        454672833        454638263        454603671       
454568759        454535675        454501867        454467804        454434085   
    454401779        454368580      455071647        455012583        454971136
       454930900        454892936        454853003        454814872       
454777590        454741687        454707217        454672627        454638271   
    454603689        454568767        454535683        454501875       
454467812        454434093        454401787        454368598      455071548     
  455012591        454971144        454930694        454892753        454852856
       454814880        454777376        454741695        454707225       
454672635        454638297        454603697        454568775        454535477   
    454501883        454467820        454434101        454401811       
454368606      455071563        455012625        454971151        454930710     
  454892779        454852872        454814682        454777400        454741737
       454707233        454672643        454638305        454603713       
454568783        454535485        454501677        454467838        454434119   
    454401829        454368614      455071472        455012641        454971169
       454930769        454892811        454852906        454814690       
454777418        454741752        454707258        454672650        454638313   
    454603739        454568791        454535493        454501685       
454467648        454434127        454401837        454368648      455071498     
  455012435        454971193        454930595        454892837        454852914
       454814708        454777426        454741760        454707266       
454672668        454638321        454603754        454568809        454535501   
    454501701        454467655        454433913        454401845       
454368655      455071308        455012450        454971201        454930603     
  454892621        454852922        454814724        454777442        454741562
       454707282        454672676        454638123        454603549       
454568817        454535519        454501719        454467663        454433921   
    454401621        454368663      455071183        455012468        454971219
       454930611        454892654        454852757        454814732       
454777459        454741570        454707076        454672684        454638131   
    454603564        454568825        454535535        454501727       
454467671        454433939        454401647        454368671      455071076     
  455012500        454971029        454930629        454892670        454852765
       454814740        454777467        454741596        454707092       
454672692        454638149        454603572        454568833        454535543   
    454501735        454467689        454433947        454401654       
454368689      455071092        455012526        454971037        454930645     
  454892688        454852773        454814757        454777269        454741604
       454707118        454672700        454638156        454603580       
454568858        454535550        454501743        454467697        454433962   
    454401662        454368473      455070995        455012310        454971052
       454930652        454892696        454852799        454814765       
454777277        454741612        454707126        454672718        454638164   
    454603598        454568643        454535568        454501750       
454467705        454433988        454401670        454368481      455070870     
  455012351        454971060        454930678        454892720        454852807
       454814773        454777285        454741620        454707142       
454672726        454638172        454603614        454568668        454535576   
    454501768        454467713        454433996        454401688       
454368499      455070581        455012385        454971078        454930686     
  454892522        454852815        454814567        454777319        454741638
       454707159        454672510        454638180        454603622       
454568676        454535360        454501776        454467721        454434002   
    454401696        454368507      455070599        455012393        454971086
       454930488        454892548        454852823        454814575       
454777327        454741646        454707167        454672528        454638214   
    454603630        454568684        454535386        454501560       
454467739        454434010        454401704        454368515      455070441     
  455012401        454971094        454930496        454892571        454852831
       454814583        454777335        454741653        454707175       
454672536        454638016        454603424        454568692        454535394   
    454501594        454467523        454433806        454401712       
454368531      455070284        455012419        454971102        454930504     
  454892589        454852625        454814591        454777343        454741463
       454706961        454672544        454638032        454603457       
454568718        454535402        454501610        454467531        454433830   
    454401720        454368564      455070292        455012229        454971110
       454930546        454892605        454852633        454814609       
454777160        454741471        454706979        454672551        454638040   
    454603465        454568726        454535428        454501628       
454467549        454433848        454401498        454368366      455070326     
  455012245        454970906        454930553        454892613        454852641
       454814617        454777178        454741489        454706987       
454672569        454638065        454603499        454568734        454535436   
    454501636        454467556        454433855        454401506       
454368374      455070342        455012252        454970914        454930579     
  454892407        454852674        454814625        454777186        454741497
       454706995        454672585        454638073        454603515       
454568536        454535451        454501644        454467564        454433863   
    454401514        454368382      455070359        455012260        454970922
       454930587        454892423        454852690        454814633       
454777202        454741513        454707001        454672593        454638081   
    454603531        454568544        454535469        454501651       
454467572        454433871        454401522        454368408      455070177     
  455012286        454970930        454930371        454892449        454852708
       454814641        454777228        454741547        454707019       
454672403        454638099        454603325        454568551        454535220   
    454501453        454467580        454433889        454401530       
454368416      455070250        455012302        454970948        454930389     
  454892456        454852518        454814468        454777251        454741349
       454707043        454672429        454638107        454603341       
454568569        454535246        454501461        454467598        454433897   
    454401548        454368424      455070102        455012112        454970955
       454930397        454892464        454852526        454814500       
454777053        454741364        454707050        454672437        454638115   
    454603358        454568577        454535279        454501503       
454467606        454433905        454401563        454368440      455069989     
  455012138        454970963        454930413        454892472        454852534
       454814526        454777061        454741372        454707068       
454672452        454637901        454603366        454568585        454535287   
    454501511        454467416        454433699        454401605       
454368457      455069997        455012146        454970971        454930421     
  454892480        454852542        454814534        454777079        454741380
       454706847        454672460        454637927        454603374       
454568593        454535311        454501529        454467424        454433707   
    454401613        454368465      455070029        455012153        454970989
       454930447        454892498        454852559        454814542       
454777087        454741406        454706862        454672478        454637943   
    454603382        454568601        454535329        454501537       
454467432        454433715        454401381        454368242      455069872     
  455012161        454970997        454930454        454892506        454852567
       454814369        454777095        454741414        454706870       
454672486        454637950        454603390        454568619        454535337   
    454501545        454467440        454433731        454401399       
454368259      455069930        455012179        454971003        454930470     
  454892290        454852583        454814377        454777103        454741422
       454706888        454672494        454637968        454603408       
454568635        454535139        454501347        454467457        454433749   
    454401407        454368267      455069799        455012187        454970799
       454930280        454892316        454852591        454814401       
454777137        454741430        454706912        454672304        454637976   
    454603416        454568411        454535147        454501362       
454467465        454433756        454401415        454368275      455069807     
  455012195        454970815        454930298        454892324        454852609
       454814419        454777145        454741448        454706920       
454672320        454637992        454603200        454568452        454535154   
    454501370        454467473        454433764        454401423       
454368283      455069633        455012005        454970823        454930306     
  454892332        454852617        454814435        454776931        454741224
       454706938        454672346        454638008        454603218       
454568460        454535162        454501396        454467499        454433772   
    454401431        454368309      455069575        455012013        454970831
       454930322        454892357        454852393        454814443       
454776949        454741232        454706953        454672361        454637794   
    454603234        454568478        454535170        454501404       
454467515        454433780        454401449        454368317      455069476     
  455012039        454970849        454930330        454892381        454852419
       454814260        454776956        454741240        454706730       
454672379        454637802        454603242        454568494        454535188   
    454501412        454467317        454433798        454401456       
454368325      455069500        455012047        454970856        454930157     
  454892399        454852435        454814286        454776964        454741265
       454706748        454672387        454637810        454603267       
454568502        454535196        454501438        454467325        454433582   
    454401472        454368333      455069302        455012062        454970864
       454930165        454892183        454852450        454814294       
454776972        454741273        454706755        454672189        454637828   
    454603283        454568304        454535204        454501446       
454467333        454433590        454401480        454368341      455069328     
  455011874        454970880        454930181        454892209        454852468
       454814302        454776980        454741281        454706763       
454672213        454637844        454603291        454568312        454535006   
    454501230        454467341        454433608        454401274       
454368358      455069344        455011882        454970898        454930199     
  454892217        454852476        454814310        454776998        454741299
       454706771        454672221        454637869        454603309       
454568338        454535030        454501248        454467358        454433616   
    454401290        454368135      455069377        455011890        454970682
       454930207        454892225        454852484        454814328       
454777004        454741307        454706789        454672239        454637877   
    454603085        454568346        454535048        454501255       
454467382        454433624        454401316        454368143      455069187     
  455011924        454970690        454930223        454892241        454852492
       454814336        454777012        454741315        454706797       
454672247        454637885        454603101        454568361        454535055   
    454501263        454467390        454433632        454401324       
454368150      455069203        455011957        454970708        454930256     
  454892258        454852286        454814344        454777020        454741323
       454706805        454672254        454637661        454603150       
454568379        454535063        454501271        454467408        454433640   
    454401357        454368168      455069161        455011973        454970716
       454930041        454892266        454852294        454814138       
454777038        454741117        454706813        454672262        454637679   
    454603168        454568387        454535071        454501289       
454467200        454433657        454401365        454368176      455069039     
  455011775        454970765        454930066        454892274        454852310
       454814146        454776824        454741125        454706821       
454672270        454637687        454603176        454568403        454535089   
    454501297        454467218        454433665        454401373       
454368184      455068916        455011783        454970773        454930082     
  454892076        454852328        454814153        454776832        454741133
       454706839        454672296        454637695        454603010       
454568197        454535097        454501305        454467226        454433681   
    454401159        454368192      455068924        455011791        454970781
       454930090        454892084        454852336        454814179       
454776857        454741141        454706623        454672080        454637703   
    454603028        454568205        454535105        454501321       
454467234        454433491        454401183        454368200      455068783     
  455011809        454970567        454930108        454892092        454852351
       454814195        454776865        454741166        454706649       
454672098        454637711        454603044        454568213        454534918   
    454501123        454467242        454433509        454401209       
454368218      455068817        455011817        454970575        454930116     
  454892100        454852369        454814203        454776881        454741174
       454706656        454672122        454637737        454603051       
454568239        454534934        454501131        454467259        454433517   
    454401217        454368226      455068825        455011825        454970583
       454930124        454892118        454852377        454814211       
454776899        454741190        454706664        454672130        454637752   
    454603069        454568247        454534942        454501149       
454467267        454433533        454401225        454368234      455068692     
  455011841        454970591        454930132        454892126        454852385
       454814229        454776907        454741216        454706672       
454672148        454637760        454602871        454568254        454534959   
    454501156        454467283        454433541        454401233       
454368028      455068734        455011858        454970609        454930140     
  454892134        454852187        454814237        454776923        454741034
       454706680        454672155        454637778        454602897       
454568262        454534967        454501172        454467309        454433558   
    454401258        454368036      455068569        455011684        454970625
       454929936        454892142        454852203        454814039       
454776717        454741042        454706698        454672163        454637554   
    454602905        454568296        454534975        454501180       
454467101        454433566        454401266        454368044      455068593     
  455011700        454970633        454929944        454892159        454852211
       454814047        454776725        454741059        454706706       
454671983        454637562        454602913        454568080        454534983   
    454501198        454467119        454433574        454401043       
454368051      455068601        455011718        454970658        454929969     
  454892167        454852229        454814088        454776733        454741067
       454706714        454671991        454637570        454602921       
454568098        454534991        454501206        454467135        454433384   
    454401050        454368069   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455068627        455011726        454970666        454929977       
454892175        454852252        454814096        454776741        454741075   
    454706722        454672007        454637588        454602939       
454568106        454534785        454501214        454467143        454433392   
    454401076        454368077      455068460        455011734        454970674
       454929985        454891979        454852278        454814104       
454776766        454741091        454706524        454672015        454637596   
    454602947        454568114        454534801        454501222       
454467150        454433400        454401084        454368085      455068296     
  455011742        454970450        454929993        454891995        454852062
       454814120        454776774        454741109        454706532       
454672023        454637604        454602954        454568122        454534819   
    454501016        454467176        454433418        454401092       
454368093      455068346        455011759        454970476        454930009     
  454892001        454852070        454813916        454776790        454740903
       454706557        454672031        454637612        454602962       
454568130        454534835        454501024        454467184        454433426   
    454401100        454368101      455068189        455011585        454970484
       454930033        454892027        454852088        454813924       
454776808        454740911        454706565        454672049        454637620   
    454602756        454568148        454534843        454501057       
454467192        454433434        454401118        454368119      455068288     
  455011593        454970500        454929829        454892043        454852096
       454813932        454776600        454740937        454706573       
454672056        454637638        454602764        454568155        454534850   
    454501073        454466996        454433442        454401126       
454367913      455068080        455011601        454970518        454929845     
  454892050        454852112        454813940        454776618        454740945
       454706581        454672064        454637646        454602772       
454568163        454534868        454501081        454467010        454433459   
    454401134        454367921      455068163        455011619        454970542
       454929852        454892068        454852120        454813957       
454776626        454740952        454706599        454671868        454637653   
    454602780        454568171        454534876        454501099       
454467028        454433467        454401142        454367939      455068023     
  455011627        454970559        454929860        454891854        454852153
       454813965        454776634        454740986        454706607       
454671876        454637430        454602806        454568189        454534884   
    454501107        454467036        454433251        454400946       
454367947      455068031        455011635        454970351        454929878     
  454891888        454852161        454813973        454776642        454740994
       454706615        454671900        454637448        454602814       
454567983        454534686        454501115        454467069        454433269   
    454400953        454367962      455067850        455011643        454970377
       454929886        454891896        454851940        454813981       
454776667        454741000        454706409        454671926        454637463   
    454602822        454567991        454534702        454500893       
454467077        454433285        454400961        454367970      455067751     
  455011429        454970385        454929902        454891904        454851957
       454813999        454776675        454740812        454706417       
454671942        454637471        454602830        454568015        454534710   
    454500901        454467085        454433293        454400979       
454367988      455067793        455011445        454970393        454929910     
  454891912        454851973        454814005        454776683        454740838
       454706425        454671967        454637489        454602848       
454568023        454534728        454500919        454467093        454433301   
    454400995        454368002      455067835        455011452        454970401
       454929712        454891946        454852013        454813809       
454776691        454740846        454706433        454671751        454637505   
    454602863        454568049        454534736        454500927       
454466889        454433319        454401001        454368010      455067702     
  455011478        454970419        454929738        454891748        454852021
       454813817        454776709        454740861        454706441       
454671769        454637513        454602640        454568064        454534751   
    454500935        454466897        454433327        454401019       
454367806      455067728        455011510        454970443        454929746     
  454891755        454852039        454813833        454776493        454740879
       454706458        454671777        454637521        454602657       
454568072        454534769        454500950        454466921        454433335   
    454401027        454367814      455067611        455011528        454970245
       454929753        454891763        454852054        454813841       
454776501        454740887        454706466        454671785        454637539   
    454602665        454567892        454534561        454500968       
454466939        454433343        454401035        454367830      455067363     
  455011320        454970252        454929779        454891789        454851833
       454813858        454776519        454740895        454706474       
454671793        454637547        454602673        454567900        454534579   
    454500976        454466962        454433350        454400839       
454367848      455067389        455011338        454970278        454929787     
  454891813        454851841        454813866        454776527        454740671
       454706482        454671801        454637331        454602681       
454567918        454534603        454500984        454466970        454433145   
    454400854        454367855      455067181        455011346        454970286
       454929795        454891839        454851858        454813882       
454776535        454740697        454706508        454671819        454637349   
    454602699        454567926        454534611        454500786       
454466988        454433152        454400862        454367863      455067207     
  455011353        454970294        454929803        454891623        454851866
       454813908        454776543        454740705        454706292       
454671827        454637356        454602707        454567934        454534637   
    454500794        454466780        454433160        454400888       
454367889      455067231        455011361        454970302        454929811     
  454891631        454851874        454813692        454776550        454740762
       454706300        454671835        454637372        454602715       
454567959        454534645        454500802        454466798        454433178   
    454400896        454367897      455067132        455011395        454970310
       454929621        454891649        454851890        454813700       
454776568        454740770        454706318        454671843        454637398   
    454602723        454567967        454534652        454500828       
454466806        454433186        454400904        454367905      455066852     
  455011411        454970336        454929639        454891664        454851916
       454813718        454776584        454740788        454706326       
454671850        454637414        454602731        454567975        454534454   
    454500836        454466814        454433202        454400912       
454367699      455066936        455011205        454970120        454929647     
  454891672        454851932        454813726        454776592        454740564
       454706342        454671652        454637422        454602541       
454567777        454534462        454500844        454466848        454433210   
    454400920        454367707      455066951        455011221        454970138
       454929654        454891680        454851759        454813734       
454776386        454740572        454706359        454671660        454637224   
    454602558        454567785        454534470        454500851       
454466855        454433228        454400714        454367715      455066761     
  455011239        454970179        454929662        454891698        454851767
       454813742        454776394        454740580        454706367       
454671678        454637232        454602574        454567793        454534496   
    454500869        454466863        454433236        454400722       
454367723      455066647        455011247        454970187        454929688     
  454891706        454851775        454813775        454776428        454740598
       454706375        454671686        454637240        454602590       
454567801        454534504        454500661        454466871        454433244   
    454400730        454367731      455066654        455011270        454970195
       454929696        454891714        454851809        454813783       
454776436        454740622        454706383        454671694        454637257   
    454602632        454567819        454534512        454500679       
454466665        454433038        454400748        454367749      455066704     
  455011288        454970211        454929704        454891722        454851825
       454813791        454776444        454740648        454706391       
454671702        454637265        454602426        454567827        454534520   
    454500687        454466673        454433046        454400755       
454367756      455066548        455011304        454970229        454929514     
  454891516        454851619        454813585        454776451        454740655
       454706177        454671710        454637273        454602434       
454567835        454534546        454500695        454466681        454433053   
    454400763        454367764      455066555        455011098        454970013
       454929522        454891524        454851635        454813601       
454776469        454740457        454706185        454671728        454637281   
    454602442        454567843        454534553        454500703       
454466699        454433079        454400771        454367772      455066571     
  455011106        454970039        454929530        454891532        454851668
       454813619        454776477        454740465        454706193       
454671538        454637299        454602475        454567850        454534355   
    454500729        454466723        454433087        454400789       
454367582      455066423        455011114        454970062        454929555     
  454891573        454851676        454813627        454776279        454740473
       454706219        454671553        454637307        454602483       
454567876        454534363        454500737        454466731        454433095   
    454400805        454367590      455066340        455011122        454970070
       454929563        454891607        454851684        454813635       
454776295        454740481        454706227        454671579        454637315   
    454602491        454567678        454534371        454500745       
454466749        454433103        454400813        454367608      455066357     
  455011130        454970096        454929597        454891615        454851502
       454813643        454776303        454740499        454706235       
454671587        454637117        454602509        454567686        454534389   
    454500752        454466756        454433111        454400607       
454367616      455066217        455011148        454970104        454929431     
  454891409        454851528        454813650        454776311        454740507
       454706243        454671603        454637125        454602517       
454567728        454534397        454500760        454466764        454433137   
    454400623        454367624      455066290        455011155        454970112
       454929449        454891425        454851536        454813668       
454776329        454740515        454706268        454671629        454637133   
    454602301        454567736        454534405        454500778       
454466566        454432923        454400631        454367632      455066001     
  455011171        454969908        454929464        454891433        454851551
       454813676        454776337        454740531        454706284       
454671637        454637141        454602319        454567751        454534413   
    454500554        454466574        454432949        454400649       
454367640      455065870        455011189        454969924        454929472     
  454891441        454851569        454813684        454776345        454740549
       454706060        454671421        454637158        454602327       
454567553        454534421        454500562        454466582        454432964   
    454400656        454367657      455065912        455011007        454969940
       454929480        454891458        454851577        454813478       
454776378        454740556        454706078        454671454        454637182   
    454602335        454567561        454534439        454500588       
454466590        454432980        454400664        454367665      455065821     
  455011031        454969973        454929290        454891474        454851593
       454813494        454776170        454740341        454706086       
454671470        454637190        454602343        454567579        454534447   
    454500596        454466608        454432998        454400672       
454367673      455065573        455011049        454969981        454929308     
  454891490        454851601        454813528        454776188        454740358
       454706102        454671488        454637208        454602350       
454567603        454534256        454500604        454466632        454433004   
    454400680        454367681      455065474        455011056        454969809
       454929324        454891292        454851395        454813536       
454776196        454740366        454706110        454671496        454637018   
    454602368        454567645        454534272        454500620       
454466640        454433012        454400698        454367475      455065490     
  455011072        454969817        454929332        454891318        454851403
       454813551        454776204        454740382        454706128       
454671504        454637026        454602376        454567652        454534280   
    454500638        454466657        454433020        454400706       
454367483      455065318        455010876        454969825        454929357     
  454891326        454851411        454813569        454776212        454740390
       454706144        454671512        454637034        454602400       
454567421        454534306        454500646        454466442        454432816   
    454400508        454367491      455065326        455010884        454969833
       454929365        454891334        454851429        454813353       
454776220        454740408        454706169        454671520        454637059   
    454602194        454567439        454534314        454500455       
454466459        454432824        454400516        454367517      455065334     
  455010900        454969841        454929373        454891342        454851437
       454813379        454776238        454740416        454705955       
454671322        454637067        454602202        454567447        454534330   
    454500463        454466467        454432832        454400524       
454367525      455065375        455010918        454969858        454929167     
  454891359        454851445        454813395        454776246        454740432
       454705963        454671348        454637075        454602236       
454567454        454534348        454500471        454466475        454432840   
    454400532        454367533      455065201        455010934        454969866
       454929183        454891367        454851460        454813403       
454776253        454740440        454705971        454671355        454637083   
    454602244        454567462        454534132        454500489       
454466483        454432857        454400540        454367541      455065110     
  455010942        454969874        454929225        454891383        454851478
       454813411        454776048        454740226        454705989       
454671363        454637091        454602251        454567470        454534173   
    454500497        454466491        454432865        454400557       
454367558      455065029        455010959        454969882        454929233     
  454891185        454851486        454813437        454776055        454740234
       454706003        454671371        454637109        454602269       
454567496        454534215        454500505        454466509        454432873   
    454400573        454367566      455065037        455010967        454969684
       454929241        454891193        454851494        454813445       
454776071        454740242        454706011        454671389        454636911   
    454602277        454567504        454534231        454500513       
454466517        454432881        454400581        454367574      455065078     
  455010975        454969692        454929258        454891227        454851288
       454813452        454776105        454740259        454706029       
454671397        454636929        454602293        454567520        454534025   
    454500521        454466525        454432899        454400599       
454367368      455064774        455010769        454969700        454929050     
  454891235        454851296        454813247        454776113        454740267
       454706037        454671405        454636937        454602087       
454567538        454534041        454500539        454466533        454432907   
    454400375        454367376      455064642        455010777        454969718
       454929068        454891243        454851304        454813262       
454776139        454740283        454706052        454671223        454636945   
    454602095        454567314        454534058        454500547       
454466541        454432915        454400383        454367384      455064675     
  455010785        454969734        454929084        454891250        454851312
       454813288        454776147        454740309        454705849       
454671249        454636952        454602137        454567330        454534066   
    454500356        454466343        454432709        454400391       
454367392      455064428        455010801        454969759        454929100     
  454891268        454851338        454813296        454776154        454740317
       454705856        454671264        454636978        454602145       
454567348        454534074        454500364        454466350        454432717   
    454400409        454367400      455064352        455010843        454969767
       454929134        454891276        454851353        454813312       
454775941        454740333        454705864        454671272        454636994   
    454602152        454567363        454534082        454500372       
454466368        454432725        454400417        454367418      455064113     
  455010868        454969775        454928920        454891284        454851361
       454813338        454775982        454740119        454705880       
454671280        454636770        454602186        454567389        454534090   
    454500380        454466376        454432733        454400433       
454367426      455063982        455010660        454969783        454928961     
  454891078        454851379        454813346        454775990        454740127
       454705898        454671298        454636796        454601964       
454567397        454533928        454500398        454466400        454432741   
    454400458        454367434      455063883        455010694        454969569
       454928979        454891086        454851171        454813130       
454776014        454740135        454705914        454671306        454636804   
    454601972        454567405        454533951        454500406       
454466418        454432758        454400466        454367442      455063891     
  455010702        454969585        454929001        454891094        454851213
       454813163        454776022        454740143        454705922       
454671116        454636820        454601980        454567413        454533969   
    454500414        454466434        454432766        454400268       
454367459      455063933        455010538        454969593        454929027     
  454891102        454851221        454813171        454775818        454740168
       454705948        454671140        454636838        454601998       
454567199        454533977        454500448        454466236        454432774   
    454400276        454367467      455063651        455010553        454969601
       454929035        454891110        454851247        454813205       
454775834        454740176        454705732        454671157        454636846   
    454602004        454567207        454533993        454500232       
454466251        454432782        454400284        454367269      455063750     
  455010579        454969668        454929043        454891128        454851270
       454813213        454775842        454740184        454705740       
454671181        454636853        454602012        454567223        454534009   
    454500257        454466269        454432808        454400300       
454367277      455063545        455010587        454969452        454928813     
  454891144        454851072        454813221        454775859        454740192
       454705757        454671199        454636861        454602020       
454567249        454534017        454500265        454466277        454432584   
    454400326        454367285      455063594        455010595        454969460
       454928821        454891151        454851080        454813239       
454775867        454740200        454705781        454671207        454636879   
    454602038        454567256        454533811        454500273       
454466285        454432600        454400342        454367293      455063420     
  455010611        454969486        454928839        454891169        454851106
       454813015        454775891        454739996        454705799       
454671009        454636887        454602053        454567264        454533829   
    454500281        454466293        454432618        454400367       
454367319      455063446        455010413        454969502        454928854     
  454891177        454851122        454813023        454775909        454740002
       454705815        454671017        454636663        454601857       
454567272        454533837        454500299        454466301        454432626   
    454400151        454367327      455063461        455010421        454969510
       454928862        454890963        454851130        454813056       
454775917        454740010        454705823        454671025        454636705   
    454601865        454567280        454533852        454500315       
454466319        454432659        454400169        454367335      455063248     
  455010439        454969528        454928870        454891011        454851163
       454813080        454775925        454740028        454705831       
454671041        454636713        454601881        454567082        454533886   
    454500323        454466327        454432675        454400177       
454367350      455063107        455010488        454969536        454928912     
  454891029        454850942        454813098        454775693        454740036
       454705641        454671066        454636721        454601899       
454567090        454533894        454500133        454466335        454432683   
    454400185        454367152   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455063123        455010504        454969544        454928706       
454891037        454850959        454813106        454775701        454740044   
    454705658        454671074        454636739        454601907       
454567116        454533902        454500141        454466137        454432477   
    454400193        454367194      455062984        455010306        454969346
       454928722        454891045        454850967        454812900       
454775735        454740051        454705666        454671090        454636747   
    454601915        454567124        454533704        454500158       
454466145        454432485        454400201        454367210      455063081     
  455010314        454969353        454928730        454890849        454850991
       454812918        454775750        454740069        454705674       
454671108        454636754        454601931        454567132        454533712   
    454500166        454466152        454432493        454400219       
454367228      455062893        455010322        454969361        454928755     
  454890864        454851007        454812926        454775768        454740085
       454705682        454670894        454636556        454601956       
454567157        454533720        454500182        454466160        454432501   
    454400235        454367236      455062778        455010330        454969379
       454928763        454890906        454851015        454812934       
454775800        454740101        454705690        454670902        454636564   
    454601741        454566969        454533738        454500190       
454466178        454432519        454400243        454367244      455062794     
  455010348        454969395        454928797        454890922        454851023
       454812942        454775586        454739905        454705716       
454670910        454636572        454601758        454567017        454533746   
    454500208        454466186        454432527        454400250       
454367046      455062851        455010371        454969403        454928805     
  454890930        454850827        454812959        454775594        454739913
       454705724        454670928        454636598        454601766       
454567025        454533753        454500224        454466202        454432543   
    454400052        454367061      455062869        455010389        454969411
       454928615        454890955        454850835        454812967       
454775602        454739921        454705518        454670936        454636606   
    454601774        454567033        454533761        454500026       
454466210        454432568        454400060        454367079      455062679     
  455010397        454969445        454928623        454890724        454850843
       454812975        454775610        454739954        454705534       
454670944        454636614        454601782        454567041        454533779   
    454500034        454466228        454432360        454400086       
454367087      455062430        455010405        454969221        454928631     
  454890732        454850876        454813007        454775628        454739962
       454705542        454670977        454636622        454601790       
454567058        454533787        454500042        454466012        454432378   
    454400094        454367111      455062463        455010199        454969239
       454928664        454890740        454850884        454812793       
454775636        454739970        454705567        454670985        454636648   
    454601816        454567066        454533795        454500059       
454466038        454432386        454400102        454367129      455062513     
  455010215        454969247        454928672        454890765        454850900
       454812801        454775644        454739988        454705575       
454670993        454636655        454601824        454566852        454533803   
    454500067        454466046        454432394        454400110       
454367137      455062315        455010223        454969254        454928680     
  454890773        454850918        454812819        454775651        454739772
       454705583        454670787        454636465        454601832       
454566886        454533613        454500091        454466053        454432410   
    454400136        454366931      455062323        455010272        454969262
       454928474        454890781        454850934        454812843       
454775677        454739780        454705591        454670795        454636473   
    454601642        454566894        454533639        454500109       
454466061        454432428        454400144        454366980      455062372     
  455010280        454969270        454928516        454890617        454850702
       454812850        454775685        454739798        454705609       
454670811        454636481        454601659        454566902        454533647   
    454500125        454466079        454432436        454399932       
454366998      455062406        455010082        454969296        454928524     
  454890633        454850710        454812868        454775495        454739806
       454705617        454670829        454636515        454601667       
454566936        454533654        454499914        454466087        454432451   
    454399940        454367004      455062091        455010090        454969304
       454928557        454890641        454850744        454812876       
454775503        454739814        454705401        454670837        454636523   
    454601675        454566944        454533662        454499922       
454466103        454432279        454399957        454367020      455062042     
  455010108        454969312        454928565        454890658        454850751
       454812884        454775537        454739830        454705419       
454670845        454636531        454601683        454566753        454533670   
    454499930        454466111        454432287        454399965       
454366816      455061929        455010116        454969320        454928573     
  454890666        454850777        454812694        454775545        454739848
       454705427        454670852        454636549        454601691       
454566779        454533688        454499963        454465931        454432295   
    454399973        454366824      455061689        455010124        454969114
       454928367        454890674        454850785        454812702       
454775578        454739855        454705435        454670860        454636358   
    454601709        454566787        454533696        454499971       
454465956        454432303        454399981        454366832      455061739     
  455010132        454969155        454928375        454890682        454850793
       454812710        454775362        454739863        454705443       
454670878        454636374        454601717        454566795        454533472   
    454499997        454465998        454432311        454399999       
454366840      455061549        455010157        454969189        454928383     
  454890716        454850595        454812736        454775396        454739871
       454705450        454670662        454636390        454601725       
454566803        454533480        454500000        454466004        454432329   
    454400003        454366857      455061630        455010165        454969197
       454928391        454890518        454850611        454812744       
454775412        454739673        454705476        454670688        454636408   
    454601733        454566811        454533498        454500018       
454465816        454432337        454400011        454366865      455061465     
  455010173        454969205        454928409        454890534        454850637
       454812751        454775446        454739681        454705484       
454670696        454636416        454601527        454566829        454533506   
    454499807        454465832        454432352        454400029       
454366873      455061226        455010181        454969213        454928417     
  454890559        454850645        454812777        454775453        454739699
       454705500        454670704        454636424        454601535       
454566837        454533522        454499849        454465840        454432139   
    454400037        454366899      455060996        455009977        454969007
       454928458        454890567        454850660        454812785       
454775271        454739707        454705294        454670720        454636432   
    454601543        454566845        454533530        454499856       
454465857        454432147        454399825        454366907      455061010     
  455009993        454969015        454928466        454890591        454850678
       454812587        454775289        454739715        454705302       
454670738        454636440        454601550        454566647        454533571   
    454499864        454465865        454432162        454399833       
454366915      455061036        455010009        454969023        454928250     
  454890401        454850488        454812595        454775305        454739723
       454705310        454670746        454636242        454601576       
454566654        454533589        454499872        454465873        454432196   
    454399841        454366709      455060889        455010017        454969031
       454928276        454890419        454850496        454812603       
454775313        454739749        454705344        454670761        454636275   
    454601584        454566704        454533597        454499880       
454465881        454432204        454399874        454366717      455060921     
  455010025        454969049        454928284        454890450        454850504
       454812611        454775321        454739756        454705369       
454670779        454636283        454601592        454566712        454533365   
    454499898        454465899        454432212        454399882       
454366741      455060566        455010033        454969072        454928292     
  454890468        454850512        454812637        454775339        454739764
       454705385        454670555        454636309        454601618       
454566720        454533381        454499690        454465907        454432220   
    454399890        454366758      455060590        455010041        454969080
       454928334        454890286        454850520        454812652       
454775347        454739558        454705393        454670563        454636317   
    454601410        454566738        454533399        454499708       
454465709        454432238        454399916        454366766      455060640     
  455010066        454969098        454928342        454890302        454850553
       454812660        454775149        454739574        454705187       
454670571        454636325        454601444        454566548        454533407   
    454499716        454465725        454432246        454399924       
454366774      455060434        455010074        454969106        454928359     
  454890310        454850561        454812678        454775156        454739582
       454705195        454670589        454636333        454601451       
454566571        454533415        454499724        454465733        454432048   
    454399692        454366782      455060509        455009852        454968900
       454928151        454890336        454850587        454812454       
454775172        454739590        454705203        454670597        454636135   
    454601469        454566589        454533423        454499757       
454465741        454432055        454399700        454366790      455060376     
  455009878        454968918        454928177        454890344        454850389
       454812470        454775180        454739608        454705229       
454670605        454636143        454601477        454566597        454533431   
    454499765        454465758        454432063        454399718       
454366808      455060384        455009886        454968926        454928185     
  454890351        454850397        454812488        454775198        454739632
       454705237        454670613        454636150        454601485       
454566613        454533456        454499799        454465766        454432071   
    454399734        454366592      455060244        455009902        454968942
       454928193        454890377        454850405        454812504       
454775214        454739640        454705245        454670621        454636184   
    454601501        454566621        454533464        454499583       
454465774        454432089        454399742        454366600      455060277     
  455009910        454968959        454928227        454890385        454850413
       454812512        454775222        454739442        454705260       
454670639        454636192        454601519        454566639        454533241   
    454499591        454465782        454432105        454399759       
454366626      455060145        455009928        454968967        454928235     
  454890187        454850447        454812520        454775230        454739459
       454705070        454670464        454636200        454601329       
454566431        454533274        454499609        454465790        454432113   
    454399791        454366634      455059998        455009936        454968975
       454928243        454890203        454850454        454812538       
454775248        454739475        454705096        454670472        454636218   
    454601337        454566456        454533290        454499617       
454465808        454431917        454399809        454366642      455060020     
  455009944        454968983        454928037        454890237        454850272
       454812561        454775024        454739483        454705104       
454670480        454636226        454601352        454566498        454533308   
    454499625        454465592        454431925        454399585       
454366659      455060046        455009969        454968785        454928052     
  454890245        454850280        454812348        454775032        454739491
       454705120        454670498        454636234        454601360       
454566506        454533324        454499633        454465600        454431933   
    454399593        454366667      455059956        455009738        454968801
       454928078        454890096        454850298        454812363       
454775065        454739509        454705146        454670506        454636036   
    454601378        454566514        454533332        454499641       
454465618        454431941        454399601        454366675      455059824     
  455009746        454968827        454928086        454890104        454850306
       454812371        454775073        454739517        454705153       
454670514        454636044        454601394        454566530        454533340   
    454499476        454465626        454431966        454399650       
454366683      455059840        455009761        454968835        454928110     
  454890112        454850322        454812389        454775081        454739525
       454705161        454670530        454636069        454601204       
454566324        454533357        454499484        454465634        454431974   
    454399668        454366691      455059865        455009779        454968843
       454928128        454890153        454850330        454812421       
454775099        454739541        454705179        454670332        454636077   
    454601212        454566332        454533134        454499492       
454465659        454431982        454399684        454366485      455059733     
  455009787        454968876        454928136        454889940        454850348
       454812439        454775107        454739335        454704966       
454670340        454636085        454601220        454566340        454533142   
    454499500        454465667        454431990        454399478       
454366493      455059626        455009803        454968884        454927930     
  454889957        454850355        454812447        454775115        454739343
       454704974        454670357        454636093        454601238       
454566357        454533159        454499518        454465691        454431800   
    454399486        454366501      455059501        455009811        454968686
       454927948        454889965        454850165        454812231       
454775131        454739368        454704990        454670365        454636101   
    454601246        454566365        454533167        454499526       
454465527        454431826        454399494        454366519      455059394     
  455009837        454968694        454927971        454889973        454850173
       454812249        454774928        454739384        454705013       
454670373        454636119        454601253        454566373        454533183   
    454499575        454465535        454431834        454399510       
454366527      455059105        455009613        454968702        454927997     
  454889999        454850199        454812314        454774936        454739400
       454705021        454670381        454636127        454601261       
454566381        454533209        454499377        454465543        454431867   
    454399528        454366535      455059113        455009639        454968736
       454928003        454890013        454850207        454812322       
454774944        454739418        454705039        454670399        454635913   
    454601279        454566399        454533217        454499385       
454465568        454431875        454399536        454366543      455059139     
  455009647        454968744        454927815        454890047        454850215
       454812330        454774969        454739426        454705054       
454670407        454635921        454601287        454566423        454533225   
    454499401        454465584        454431883        454399544       
454366550      455059170        455009654        454968751        454927823     
  454889833        454850231        454812124        454774977        454739434
       454705062        454670415        454635939        454601097       
454566217        454533233        454499427        454465386        454431909   
    454399551        454366568      455059063        455009662        454968769
       454927872        454889841        454850249        454812157       
454774985        454739228        454704883        454670423        454635947   
    454601105        454566233        454533043        454499443       
454465394        454431693        454399569        454366576      455059089     
  455009688        454968561        454927880        454889866        454850058
       454812165        454775008        454739236        454704891       
454670431        454635954        454601113        454566241        454533050   
    454499450        454465402        454431719        454399577       
454366584      455058917        455009696        454968579        454927906     
  454889874        454850066        454812173        454774803        454739244
       454704909        454670217        454635962        454601121       
454566258        454533068        454499278        454465410        454431727   
    454399361        454366378      455058776        455009712        454968587
       454927732        454889882        454850074        454812215       
454774811        454739269        454704917        454670233        454635970   
    454601147        454566266        454533076        454499286       
454465428        454431735        454399379        454366386      455058818     
  455009506        454968595        454927757        454889890        454850082
       454812223        454774837        454739277        454704925       
454670241        454635988        454601154        454566274        454533084   
    454499294        454465444        454431743        454399387       
454366394      455058834        455009514        454968603        454927765     
  454889908        454850090        454812017        454774845        454739285
       454704933        454670258        454636010        454601162       
454566282        454533092        454499302        454465469        454431750   
    454399395        454366402      455058859        455009522        454968611
       454927781        454889916        454850108        454812025       
454774852        454739293        454704941        454670266        454635822   
    454601170        454566290        454533100        454499328       
454465477        454431776        454399411        454366410      455058867     
  455009530        454968629        454927807        454889924        454850140
       454812058        454774860        454739301        454704958       
454670308        454635830        454601196        454566308        454533118   
    454499336        454465279        454431784        454399437       
454366428      455058875        455009548        454968637        454927591     
  454889932        454849977        454812066        454774878        454739319
       454704750        454670316        454635848        454600982       
454566316        454533126        454499351        454465287        454431792   
    454399445        454366436      455058669        455009555        454968652
       454927609        454889759        454849993        454812074       
454774886        454739111        454704768        454670324        454635863   
    454600990        454566100        454532938        454499195       
454465303        454431586        454399460        454366451      455058719     
  455009563        454968660        454927625        454889767        454850009
       454812082        454774894        454739129        454704776       
454670100        454635871        454601006        454566126        454532946   
    454499203        454465311        454431602        454399262       
454366469      455058735        455009571        454968454        454927641     
  454889775        454850017        454812116        454774902        454739137
       454704784        454670118        454635889        454601014       
454566134        454532953        454499211        454465329        454431610   
    454399270        454366477      455058743        455009597        454968462
       454927658        454889783        454850041        454811902       
454774696        454739186        454704792        454670126        454635897   
    454601022        454566142        454532961        454499229       
454465337        454431628        454399288        454366279      455058552     
  455009407        454968488        454927666        454889809        454849845
       454811910        454774704        454739194        454704800       
454670134        454635905        454601030        454566175        454532979   
    454499237        454465352        454431636        454399296       
454366287      455058636        455009415        454968496        454927690     
  454889825        454849852        454811928        454774712        454739004
       454704818        454670142        454635707        454601048       
454565995        454532987        454499245        454465360        454431644   
    454399304        454366295      455058651        455009431        454968512
       454927492        454889619        454849878        454811944       
454774738        454739012        454704826        454670167        454635715   
    454601055        454566027        454533001        454499252       
454465378        454431651        454399312        454366303      455058511     
  455009449        454968538        454927518        454889650        454849928
       454811977        454774746        454739053        454704834       
454670175        454635756        454601063        454566043        454533019   
    454499054        454465170        454431669        454399338       
454366311      455058354        455009456        454968546        454927526     
  454889668        454849936        454811993        454774753        454739061
       454704842        454670183        454635772        454601071       
454566092        454532797        454499062        454465188        454431677   
    454399148        454366329   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455058412        455009480        454968553        454927534       
454889684        454849720        454812009        454774761        454739079   
    454704859        454670191        454635780        454600875       
454565888        454532821        454499070        454465204        454431685   
    454399155        454366337      455058206        455009498        454968371
       454927542        454889718        454849738        454811837       
454774779        454739087        454704669        454669995        454635806   
    454600883        454565896        454532839        454499088       
454465212        454431479        454399163        454366352      455058230     
  455009290        454968405        454927559        454889502        454849753
       454811852        454774787        454739095        454704685       
454670001        454635590        454600891        454565904        454532847   
    454499096        454465220        454431487        454399189       
454366360      455058156        455009308        454968231        454927567     
  454889510        454849779        454811878        454774795        454739103
       454704693        454670027        454635608        454600909       
454565938        454532854        454499104        454465238        454431495   
    454399197        454366154      455058172        455009316        454968249
       454927583        454889528        454849795        454811894       
454774589        454738899        454704701        454670035        454635624   
    454600925        454565946        454532862        454499112       
454465246        454431503        454399213        454366170      455058032     
  455009324        454968272        454927377        454889536        454849811
       454811688        454774597        454738907        454704719       
454670043        454635632        454600933        454565961        454532888   
    454499120        454465253        454431511        454399221       
454366196      455058073        455009340        454968280        454927385     
  454889551        454849639        454811696        454774605        454738915
       454704727        454670050        454635640        454600941       
454565979        454532680        454499138        454465261        454431529   
    454399239        454366204      455057893        455009357        454968298
       454927427        454889569        454849647        454811704       
454774613        454738923        454704735        454670068        454635657   
    454600958        454565797        454532698        454499153       
454465063        454431537        454399031        454366212      455057919     
  455009365        454968306        454927435        454889577        454849654
       454811712        454774621        454738931        454704743       
454670076        454635665        454600966        454565805        454532706   
    454498940        454465071        454431545        454399049       
454366220      455057810        455009175        454968322        454927476     
  454889593        454849670        454811738        454774639        454738949
       454704552        454670084        454635673        454600974       
454565813        454532714        454498973        454465089        454431552   
    454399056        454366253      455057828        455009191        454968330
       454927260        454889379        454849696        454811746       
454774662        454738964        454704560        454670092        454635509   
    454600768        454565821        454532722        454498981       
454465097        454431560        454399072        454366048      455057836     
  455009209        454968124        454927278        454889387        454849704
       454811753        454774670        454738972        454704586       
454669888        454635517        454600776        454565839        454532730   
    454498999        454465105        454431362        454399080       
454366055      455057679        455009217        454968132        454927286     
  454889445        454849506        454811761        454774472        454738998
       454704602        454669896        454635558        454600784       
454565847        454532748        454499005        454465113        454431370   
    454399098        454366071      455057554        455009225        454968157
       454927310        454889452        454849522        454811779       
454774480        454738782        454704610        454669904        454635566   
    454600792        454565854        454532755        454499013       
454465121        454431388        454399106        454366089      455057422     
  455009258        454968165        454927328        454889460        454849530
       454811589        454774498        454738790        454704628       
454669912        454635574        454600800        454565870        454532763   
    454499021        454465139        454431396        454399114       
454366097      455057331        455009274        454968173        454927336     
  454889478        454849548        454811621        454774514        454738816
       454704636        454669938        454635368        454600818       
454565672        454532771        454499039        454465147        454431404   
    454399122        454366113      455057349        455009076        454968181
       454927344        454889486        454849555        454811639       
454774530        454738824        454704438        454669946        454635376   
    454600826        454565680        454532789        454499047       
454465154        454431412        454399130        454366139      455057356     
  455009100        454968207        454927369        454889262        454849563
       454811647        454774548        454738832        454704446       
454669953        454635384        454600834        454565698        454532573   
    454498841        454465162        454431438        454398918       
454366147      455057380        455009118        454968215        454927146     
  454889270        454849571        454811654        454774555        454738840
       454704461        454669961        454635392        454600842       
454565706        454532581        454498858        454464959        454431453   
    454398926        454365933      455057075        455009126        454968223
       454927161        454889288        454849589        454811662       
454774571        454738857        454704479        454669979        454635400   
    454600859        454565714        454532599        454498866       
454464967        454431461        454398934        454365941      455057091     
  455009134        454968017        454927187        454889304        454849597
       454811472        454774381        454738865        454704495       
454669987        454635418        454600867        454565722        454532623   
    454498874        454464983        454431255        454398942       
454365958      455057125        455009142        454968025        454927195     
  454889338        454849605        454811498        454774407        454738873
       454704511        454669789        454635426        454600669       
454565755        454532631        454498882        454464991        454431263   
    454398959        454365966      455056952        455009167        454968033
       454927237        454889353        454849399        454811514       
454774415        454738881        454704529        454669797        454635442   
    454600685        454565557        454532656        454498916       
454465006        454431271        454398967        454365974      455056960     
  455008953        454968074        454927245        454889155        454849407
       454811555        454774423        454738675        454704537       
454669805        454635459        454600693        454565573        454532664   
    454498924        454465014        454431289        454398975       
454365990      455056986        455008961        454968082        454927047     
  454889163        454849415        454811563        454774456        454738691
       454704321        454669813        454635467        454600701       
454565599        454532672        454498932        454465022        454431297   
    454398983        454366022      455057000        455008979        454968090
       454927054        454889171        454849423        454811365       
454774464        454738709        454704339        454669839        454635251   
    454600719        454565623        454532466        454498734       
454465030        454431305        454399007        454366030      455057018     
  455008987        454968108        454927062        454889189        454849464
       454811407        454774258        454738717        454704347       
454669847        454635269        454600727        454565631        454532474   
    454498759        454465055        454431313        454399015       
454365826      455057026        455008995        454968116        454927070     
  454889197        454849498        454811415        454774266        454738725
       454704388        454669854        454635277        454600750       
454565649        454532482        454498767        454464868        454431321   
    454399023        454365834      455056846        455009019        454967910
       454927088        454889213        454849282        454811423       
454774274        454738733        454704396        454669862        454635285   
    454600552        454565656        454532490        454498791       
454464876        454431339        454398801        454365842      455056861     
  455009035        454967928        454927096        454889221        454849290
       454811431        454774290        454738758        454704404       
454669870        454635293        454600560        454565441        454532508   
    454498817        454464884        454431347        454398819       
454365859      455056879        455009050        454967936        454927120     
  454889239        454849308        454811449        454774308        454738766
       454704412        454669649        454635301        454600594       
454565466        454532516        454498825        454464892        454431354   
    454398827        454365867      455056887        455008888        454967944
       454927138        454889247        454849316        454811456       
454774324        454738774        454704420        454669656        454635319   
    454600602        454565474        454532524        454498833       
454464900        454431156        454398835        454365875      455056895     
  455008896        454967951        454926924        454889254        454849324
       454811241        454774332        454738568        454704222       
454669664        454635327        454600610        454565482        454532540   
    454498635        454464918        454431164        454398850       
454365883      455056903        455008904        454967969        454926932     
  454889049        454849340        454811258        454774340        454738576
       454704248        454669672        454635335        454600636       
454565490        454532557        454498643        454464926        454431172   
    454398868        454365891      455056937        455008912        454967977
       454926957        454889064        454849357        454811266       
454774357        454738584        454704255        454669698        454635350   
    454600644        454565516        454532359        454498668       
454464934        454431180        454398876        454365909      455056945     
  455008920        454967993        454926965        454889072        454849373
       454811282        454774142        454738592        454704263       
454669706        454635145        454600651        454565524        454532367   
    454498676        454464942        454431198        454398892       
454365925      455056721        455008946        454967795        454926973     
  454889106        454849183        454811290        454774167        454738600
       454704271        454669714        454635152        454600446       
454565532        454532383        454498684        454464751        454431214   
    454398900        454365727      455056739        455008730        454967803
       454926999        454889114        454849191        454811316       
454774175        454738618        454704289        454669722        454635160   
    454600453        454565334        454532391        454498692       
454464769        454431222        454398694        454365735      455056747     
  455008748        454967829        454927005        454889130        454849209
       454811324        454774183        454738626        454704297       
454669730        454635178        454600461        454565342        454532417   
    454498700        454464793        454431230        454398702       
454365743      455056754        455008755        454967845        454927013     
  454889148        454849217        454811332        454774191        454738634
       454704313        454669755        454635186        454600479       
454565359        454532425        454498718        454464801        454431248   
    454398710        454365750      455056762        455008763        454967860
       454926817        454888942        454849225        454811340       
454774217        454738642        454704115        454669524        454635194   
    454600487        454565367        454532433        454498726       
454464819        454431032        454398728        454365768      455056770     
  455008771        454967878        454926825        454888959        454849241
       454811142        454774233        454738659        454704123       
454669532        454635202        454600495        454565375        454532441   
    454498528        454464835        454431040        454398736       
454365776      455056788        455008797        454967886        454926858     
  454888967        454849258        454811183        454774241        454738667
       454704131        454669540        454635210        454600511       
454565383        454532458        454498536        454464645        454431057   
    454398751        454365784      455056796        455008813        454967894
       454926866        454888975        454849274        454811191       
454774035        454738469        454704149        454669557        454635228   
    454600529        454565409        454532243        454498544       
454464678        454431065        454398769        454365800      455056804     
  455008839        454967670        454926874        454888983        454849050
       454811209        454774043        454738477        454704156       
454669565        454635236        454600537        454565425        454532268   
    454498551        454464686        454431073        454398579       
454365818      455056820        455008623        454967688        454926882     
  454889007        454849068        454811217        454774050        454738493
       454704164        454669573        454635244        454600545       
454565433        454532276        454498569        454464694        454431081   
    454398587        454365594      455056614        455008631        454967712
       454926890        454889015        454849100        454811233       
454774076        454738519        454704172        454669581        454635038   
    454600321        454565227        454532292        454498585       
454464710        454431099        454398595        454365602      455056622     
  455008649        454967720        454926908        454889023        454849118
       454811027        454774092        454738527        454704198       
454669599        454635046        454600339        454565235        454532300   
    454498593        454464728        454431107        454398603       
454365628      455056648        455008664        454967738        454926916     
  454889031        454849126        454811035        454774100        454738535
       454704214        454669607        454635053        454600354       
454565243        454532318        454498601        454464736        454431115   
    454398645        454365644      455056655        455008672        454967746
       454926700        454888827        454849134        454811050       
454774118        454738543        454704008        454669623        454635061   
    454600362        454565250        454532334        454498627       
454464512        454431123        454398652        454365651      455056663     
  455008680        454967753        454926718        454888835        454848946
       454811076        454774126        454738550        454704016       
454669631        454635079        454600388        454565268        454532342   
    454498403        454464520        454431131        454398660       
454365669      455056689        455008698        454967779        454926726     
  454888850        454848953        454811084        454774134        454738345
       454704032        454669417        454635087        454600396       
454565276        454532128        454498411        454464538        454430927   
    454398678        454365677      455056705        455008706        454967563
       454926759        454888876        454848979        454811092       
454773920        454738352        454704040        454669441        454635095   
    454600404        454565292        454532136        454498429       
454464546        454430935        454398686        454365685      455056713     
  455008516        454967571        454926767        454888884        454848995
       454811100        454773938        454738360        454704057       
454669458        454635103        454600412        454565300        454532144   
    454498437        454464553        454430943        454398462       
454365693      455056507        455008524        454967589        454926775     
  454888892        454849027        454811126        454773946        454738386
       454704065        454669474        454635111        454600420       
454565318        454532177        454498445        454464579        454430950   
    454398470        454365701      455056515        455008532        454967597
       454926783        454888900        454848847        454810912       
454773953        454738428        454704073        454669482        454635129   
    454600438        454565102        454532201        454498452       
454464587        454430984        454398488        454365487      455056523     
  455008540        454967639        454926791        454888918        454848854
       454810938        454773979        454738238        454704081       
454669490        454634924        454600214        454565128        454532219   
    454498478        454464595        454431008        454398496       
454365503      455056549        455008557        454967647        454926809     
  454888769        454848862        454810987        454773987        454738253
       454704107        454669508        454634932        454600222       
454565136        454532227        454498494        454464611        454431016   
    454398504        454365511      455056556        455008565        454967654
       454926577        454888785        454848870        454810995       
454773995        454738279        454703893        454669516        454634940   
    454600230        454565144        454532235        454498510       
454464629        454430810        454398512        454365529      455056564     
  455008573        454967662        454926593        454888801        454848888
       454811001        454774019        454738303        454703901       
454669318        454634957        454600248        454565151        454532003   
    454498296        454464405        454430828        454398520       
454365545      455056572        455008409        454967456        454926601     
  454888819        454848896        454811019        454773813        454738311
       454703927        454669326        454634965        454600255       
454565177        454532011        454498304        454464413        454430851   
    454398546        454365552      455056580        455008417        454967472
       454926619        454888629        454848904        454810805       
454773839        454738329        454703935        454669334        454634981   
    454600271        454565185        454532029        454498320       
454464421        454430869        454398553        454365560      455056606     
  455008425        454967480        454926627        454888637        454848912
       454810821        454773854        454738337        454703943       
454669359        454634999        454600289        454565201        454532037   
    454498338        454464447        454430877        454398561       
454365578      455056390        455008433        454967498        454926635     
  454888645        454848920        454810854        454773904        454738113
       454703950        454669367        454635004        454600297       
454564998        454532045        454498353        454464454        454430885   
    454398363        454365586      455056408        455008441        454967506
       454926643        454888652        454848938        454810862       
454773706        454738147        454703968        454669375        454635012   
    454600305        454565003        454532060        454498361       
454464462        454430901        454398371        454365362      455056416     
  455008466        454967514        454926650        454888660        454848722
       454810888        454773722        454738188        454703976       
454669383        454635020        454600313        454565011        454532094   
    454498387        454464470        454430919        454398389       
454365370      455056424        455008474        454967530        454926460     
  454888678        454848730        454810896        454773730        454738196
       454703984        454669409        454634825        454600123       
454565029        454532102        454498395        454464488        454430703   
    454398405        454365396      455056432        455008482        454967548
       454926486        454888686        454848763        454810904       
454773748        454738204        454703992        454669193        454634833   
    454600131        454565037        454532110        454498189       
454464298        454430729        454398421        454365446      455056440     
  455008490        454967340        454926502        454888694        454848771
       454810698        454773755        454738006        454703786       
454669219        454634841        454600149        454565045        454531898   
    454498197        454464306        454430737        454398249       
454365461      455056465        455008508        454967357        454926510     
  454888702        454848797        454810706        454773763        454738014
       454703794        454669227        454634858        454600156       
454565052        454531906        454498205        454464314        454430760   
    454398256        454365479      455056473        455008326        454967373
       454926528        454888710        454848805        454810714       
454773771        454738030        454703802        454669235        454634866   
    454600164        454565060        454531922        454498213       
454464322        454430778        454398264        454365263      455056481     
  455008342        454967381        454926544        454888512        454848821
       454810722        454773797        454738048        454703810       
454669243        454634874        454600180        454565078        454531948   
    454498239        454464330        454430786        454398280       
454365271      455056499        455008367        454967399        454926551     
  454888520        454848615        454810730        454773805        454738063
       454703836        454669250        454634890        454600198       
454564899        454531955        454498247        454464348        454430794   
    454398298        454365289   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455056283        455008185        454967407        454926353       
454888546        454848623        454810755        454773599        454738071   
    454703844        454669268        454634908        454600206       
454564907        454531963        454498254        454464355        454430802   
    454398306        454365297      455056291        455008201        454967431
       454926379        454888553        454848649        454810763       
454773615        454738089        454703851        454669276        454634916   
    454600024        454564915        454531971        454498262       
454464363        454430596        454398314        454365305      455056317     
  455008219        454967449        454926387        454888561        454848664
       454810789        454773623        454738097        454703869       
454669292        454634718        454600032        454564923        454531997   
    454498270        454464371        454430604        454398322       
454365313      455056325        455008243        454967241        454926411     
  454888579        454848672        454810581        454773649        454738105
       454703877        454669078        454634726        454600040       
454564931        454531799        454498080        454464397        454430612   
    454398330        454365321      455056333        455008250        454967258
       454926445        454888587        454848680        454810599       
454773656        454737891        454703661        454669086        454634734   
    454600057        454564949        454531807        454498106       
454464181        454430620        454398348        454365347      455056341     
  455008268        454967266        454926270        454888603        454848698
       454810649        454773672        454737909        454703679       
454669094        454634742        454600065        454564956        454531815   
    454498114        454464199        454430638        454398132       
454365354      455056358        455008060        454967274        454926296     
  454888405        454848714        454810656        454773698        454737925
       454703703        454669102        454634759        454600081       
454564964        454531831        454498130        454464207        454430646   
    454398140        454365149      455056366        455008094        454967282
       454926320        454888413        454848516        454810672       
454773490        454737933        454703711        454669110        454634767   
    454600099        454564972        454531849        454498148       
454464215        454430653        454398157        454365156      455056374     
  455008110        454967308        454926338        454888421        454848524
       454810490        454773516        454737941        454703729       
454669128        454634775        454600107        454564782        454531856   
    454498155        454464223        454430687        454398165       
454365164      455056382        455008128        454967126        454926130     
  454888447        454848532        454810508        454773524        454737958
       454703745        454669136        454634783        454599895       
454564816        454531864        454498163        454464249        454430489   
    454398173        454365172      455056176        455008136        454967134
       454926155        454888454        454848540        454810516       
454773532        454737966        454703778        454669169        454634791   
    454599903        454564824        454531872        454498171       
454464256        454430497        454398181        454365198      455056184     
  455008144        454967142        454926163        454888470        454848557
       454810524        454773540        454737982        454703562       
454669177        454634809        454599911        454564832        454531880   
    454497975        454464264        454430505        454398207       
454365206      455056200        455008151        454967167        454926221     
  454888488        454848565        454810540        454773557        454737990
       454703570        454668963        454634619        454599929       
454564840        454531666        454497983        454464272        454430513   
    454398215        454365214      455056218        455007955        454967175
       454926239        454888504        454848573        454810557       
454773565        454737792        454703588        454668971        454634635   
    454599952        454564857        454531682        454497991       
454464082        454430521        454398231        454365222      455056226     
  455007963        454967183        454926023        454888306        454848599
       454810375        454773375        454737800        454703604       
454668989        454634643        454599960        454564873        454531690   
    454498023        454464090        454430539        454398025       
454365230      455056234        455007971        454967191        454926031     
  454888314        454848607        454810391        454773391        454737826
       454703612        454669003        454634650        454599978       
454564691        454531716        454498049        454464116        454430547   
    454398033        454365032      455056242        455007989        454967209
       454926056        454888330        454848391        454810417       
454773409        454737834        454703620        454669029        454634668   
    454599986        454564709        454531724        454498056       
454464132        454430554        454398041        454365040      455056275     
  455008029        454967217        454926072        454888363        454848409
       454810433        454773441        454737842        454703638       
454669045        454634676        454599994        454564717        454531732   
    454498064        454464140        454430562        454398066       
454365073      455056069        455008045        454967027        454926106     
  454888371        454848417        454810441        454773458        454737859
       454703653        454669052        454634684        454599788       
454564725        454531740        454498072        454464157        454430570   
    454398082        454365081      455056077        455008052        454967035
       454926114        454888199        454848425        454810466       
454773466        454737867        454703448        454669060        454634692   
    454599804        454564733        454531757        454497868       
454464173        454430588        454398090        454365099      455056085     
  455007831        454967050        454925918        454888207        454848433
       454810276        454773474        454737875        454703455       
454668856        454634700        454599812        454564741        454531765   
    454497876        454463969        454430380        454398108       
454365107      455056093        455007872        454967076        454925926     
  454888231        454848441        454810284        454773268        454737883
       454703463        454668864        454634494        454599838       
454564758        454531559        454497884        454463985        454430398   
    454398124        454365123      455056101        455007898        454967100
       454925934        454888249        454848458        454810292       
454773276        454737685        454703489        454668872        454634502   
    454599846        454564766        454531567        454497892       
454463993        454430406        454397910        454365131      455056119     
  455007914        454967118        454925967        454888264        454848466
       454810300        454773300        454737693        454703497       
454668880        454634510        454599853        454564774        454531575   
    454497900        454464009        454430414        454397928       
454364936      455056127        455007922        454966904        454925975     
  454888272        454848474        454810326        454773318        454737701
       454703505        454668898        454634528        454599861       
454564576        454531609        454497926        454464017        454430455   
    454397951        454364944      455056135        455007948        454966920
       454925983        454888280        454848276        454810334       
454773326        454737719        454703513        454668906        454634536   
    454599879        454564584        454531617        454497934       
454464025        454430463        454397969        454364951      455056150     
  455007724        454966938        454926007        454888074        454848292
       454810359        454773334        454737727        454703539       
454668922        454634544        454599887        454564592        454531633   
    454497942        454464033        454430471        454397977       
454364969      455055954        455007732        454966946        454925801     
  454888082        454848300        454810151        454773342        454737735
       454703356        454668930        454634551        454599671       
454564600        454531641        454497959        454464058        454430265   
    454397993        454364977      455055962        455007757        454966953
       454925819        454888124        454848318        454810177       
454773359        454737776        454703364        454668948        454634569   
    454599689        454564618        454531658        454497967       
454464066        454430273        454398009        454364985      455055970     
  455007765        454966961        454925843        454888132        454848326
       454810185        454773177        454737560        454703372       
454668955        454634577        454599697        454564634        454531435   
    454497751        454463852        454430281        454398017       
454364993      455055988        455007781        454966995        454925850     
  454888140        454848342        454810201        454773185        454737578
       454703380        454668740        454634379        454599705       
454564642        454531450        454497769        454463878        454430323   
    454397845        454365008      455056010        455007799        454967001
       454925868        454888157        454848367        454810219       
454773219        454737586        454703398        454668765        454634387   
    454599747        454564659        454531492        454497777       
454463886        454430331        454397852        454365016      455056028     
  455007815        454966797        454925892        454888165        454848375
       454810227        454773227        454737602        454703414       
454668773        454634403        454599754        454564675        454531500   
    454497785        454463894        454430349        454397878       
454365024      455056036        455007617        454966821        454925900     
  454887951        454848383        454810235        454773250        454737610
       454703232        454668781        454634411        454599770       
454564469        454531518        454497793        454463902        454430356   
    454397886        454364811      455056044        455007633        454966847
       454925694        454887977        454848144        454810037       
454773045        454737628        454703257        454668799        454634429   
    454599564        454564477        454531526        454497801       
454463910        454430158        454397902        454364829      455055848     
  455007658        454966854        454925702        454887993        454848169
       454810045        454773052        454737644        454703273       
454668815        454634437        454599580        454564485        454531534   
    454497819        454463936        454430166        454397688       
454364837      455055855        455007666        454966888        454925710     
  454888017        454848193        454810052        454773060        454737651
       454703307        454668831        454634445        454599598       
454564493        454531542        454497827        454463944        454430174   
    454397696        454364845      455055863        455007674        454966680
       454925728        454888033        454848219        454810060       
454773078        454737669        454703315        454668849        454634452   
    454599606        454564519        454531310        454497645       
454463951        454430182        454397704        454364860      455055871     
  455007690        454966698        454925744        454888058        454848235
       454810078        454773086        454737453        454703323       
454668625        454634288        454599614        454564550        454531344   
    454497660        454463746        454430208        454397753       
454364878      455055889        455007708        454966714        454925777     
  454887852        454848250        454810094        454773094        454737461
       454703331        454668641        454634296        454599622       
454564352        454531351        454497678        454463753        454430224   
    454397761        454364886      455055905        455007716        454966722
       454925785        454887894        454848037        454810136       
454773110        454737479        454703125        454668658        454634304   
    454599630        454564386        454531369        454497694       
454463761        454430232        454397779        454364902      455055913     
  455007500        454966748        454925595        454887910        454848045
       454809914        454773144        454737487        454703133       
454668674        454634312        454599648        454564410        454531385   
    454497702        454463779        454430257        454397555       
454364910      455055939        455007518        454966763        454925603     
  454887936        454848060        454809922        454772948        454737495
       454703158        454668682        454634320        454599663       
454564428        454531401        454497710        454463787        454430042   
    454397563        454364696      455055947        455007526        454966771
       454925637        454887746        454848078        454809955       
454772963        454737503        454703166        454668690        454634338   
    454599465        454564436        454531419        454497744       
454463803        454430059        454397605        454364704      455055749     
  455007559        454966789        454925645        454887753        454848086
       454809963        454772971        454737511        454703182       
454668724        454634346        454599473        454564451        454531427   
    454497538        454463811        454430067        454397613       
454364738      455055772        455007567        454966573        454925678     
  454887761        454848094        454809997        454772989        454737529
       454703190        454668732        454634353        454599507       
454564246        454531211        454497546        454463829        454430083   
    454397639        454364746      455055780        455007583        454966649
       454925686        454887795        454848110        454810003       
454773011        454737545        454703208        454668518        454634361   
    454599523        454564261        454531229        454497561       
454463845        454430091        454397647        454364753      455055806     
  455007609        454966664        454925470        454887803        454848128
       454810029        454772815        454737388        454703216       
454668526        454634155        454599531        454564279        454531237   
    454497579        454463639        454430117        454397654       
454364779      455055814        455007393        454966474        454925496     
  454887811        454848136        454809807        454772823        454737412
       454703224        454668534        454634163        454599549       
454564287        454531252        454497587        454463647        454430125   
    454397662        454364787      455055822        455007419        454966490
       454925504        454887829        454847922        454809815       
454772831        454737438        454703018        454668542        454634171   
    454599556        454564295        454531260        454497603       
454463654        454430141        454397670        454364795      455055830     
  455007427        454966516        454925520        454887837        454847930
       454809831        454772849        454737446        454703026       
454668559        454634189        454599358        454564311        454531286   
    454497611        454463696        454429911        454397449       
454364597      455055624        455007435        454966532        454925538     
  454887639        454847948        454809849        454772864        454737230
       454703034        454668567        454634197        454599366       
454564329        454531294        454497629        454463704        454429929   
    454397456        454364605      455055640        455007443        454966540
       454925546        454887647        454847955        454809856       
454772880        454737248        454703042        454668583        454634205   
    454599374        454564337        454531302        454497637       
454463712        454429937        454397464        454364613      455055657     
  455007450        454966565        454925561        454887654        454847963
       454809864        454772906        454737263        454703059       
454668591        454634221        454599382        454564345        454531096   
    454497421        454463720        454429945        454397472       
454364621      455055665        455007468        454966342        454925579     
  454887670        454847971        454809880        454772914        454737289
       454703067        454668609        454634239        454599390       
454564139        454531104        454497439        454463738        454429952   
    454397480        454364654      455055673        455007476        454966359
       454925363        454887688        454847989        454809898       
454772708        454737297        454703075        454668617        454634247   
    454599408        454564147        454531112        454497447       
454463522        454429960        454397498        454364670      455055681     
  455007484        454966375        454925371        454887712        454847997
       454809906        454772740        454737313        454703083       
454668401        454634254        454599416        454564154        454531120   
    454497454        454463530        454429978        454397506       
454364688      455055707        455007492        454966383        454925397     
  454887720        454847815        454809708        454772757        454737321
       454703091        454668419        454634056        454599424       
454564170        454531138        454497462        454463548        454429986   
    454397522        454364464      455055715        455007302        454966391
       454925405        454887522        454847823        454809716       
454772773        454737339        454703109        454668427        454634064   
    454599432        454564188        454531146        454497488       
454463555        454429994        454397530        454364480      455055723     
  455007310        454966409        454925421        454887530        454847831
       454809724        454772781        454737131        454703117       
454668435        454634098        454599234        454564204        454531153   
    454497496        454463589        454430000        454397548       
454364506      455055517        455007328        454966417        454925447     
  454887548        454847849        454809740        454772799        454737156
       454702911        454668450        454634106        454599242       
454564220        454531161        454497520        454463597        454430018   
    454397340        454364514      455055533        455007336        454966458
       454925462        454887555        454847856        454809757       
454772807        454737172        454702929        454668468        454634114   
    454599267        454564238        454531179        454497306       
454463605        454429796        454397357        454364522      455055541     
  455007351        454966268        454925256        454887563        454847872
       454809765        454772591        454737214        454702945       
454668476        454634130        454599275        454564048        454531187   
    454497322        454463415        454429812        454397365       
454364530      455055574        455007369        454966276        454925264     
  454887571        454847880        454809773        454772617        454737222
       454702952        454668500        454633959        454599291       
454564063        454531195        454497348        454463423        454429820   
    454397373        454364548      455055582        455007385        454966284
       454925280        454887597        454847898        454809781       
454772625        454737016        454702960        454668302        454633975   
    454599317        454564089        454530981        454497355       
454463431        454429838        454397381        454364555      455055590     
  455007179        454966292        454925298        454887605        454847914
       454809799        454772658        454737032        454702978       
454668310        454633983        454599325        454564097        454531005   
    454497363        454463456        454429853        454397399       
454364563      455055608        455007203        454966318        454925306     
  454887415        454847690        454809591        454772666        454737040
       454702986        454668328        454633991        454599333       
454564105        454531013        454497371        454463480        454429861   
    454397407        454364571      455055426        455007211        454966128
       454925322        454887423        454847708        454809609       
454772674        454737057        454702994        454668336        454634007   
    454599119        454564113        454531021        454497389       
454463498        454429879        454397415        454364340      455055434     
  455007229        454966151        454925348        454887431        454847724
       454809625        454772682        454737065        454703000       
454668344        454634023        454599127        454563933        454531047   
    454497397        454463514        454429887        454397423       
454364357      455055442        455007245        454966169        454925355     
  454887449        454847740        454809633        454772484        454737073
       454702796        454668351        454634031        454599135       
454563974        454531054        454497405        454463316        454429903   
    454397431        454364365      455055459        455007252        454966177
       454925140        454887464        454847757        454809641       
454772492        454737099        454702804        454668369        454634049   
    454599143        454563982        454531070        454497199       
454463324        454429713        454397225        454364373      455055467     
  455007260        454966193        454925181        454887498        454847765
       454809658        454772500        454736935        454702812       
454668385        454633835        454599150        454563990        454531088   
    454497207        454463332        454429739        454397233       
454364399      455055475        455007278        454966201        454925199     
  454887506        454847781        454809682        454772534        454736950
       454702820        454668393        454633843        454599168       
454564022        454530874        454497223        454463340        454429747   
    454397241        454364407   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455055509        455007062        454966219        454925215       
454887290        454847807        454809484        454772542        454736976   
    454702853        454668187        454633850        454599176       
454563826        454530882        454497249        454463365        454429788   
    454397258        454364423      455055293        455007070        454966227
       454925223        454887308        454847583        454809492       
454772559        454736992        454702861        454668195        454633876   
    454599184        454563842        454530890        454497256       
454463373        454429572        454397266        454364431      455055301     
  455007088        454966011        454925249        454887316        454847591
       454809500        454772575        454736786        454702887       
454668211        454633884        454599200        454563859        454530908   
    454497264        454463381        454429580        454397274       
454364449      455055327        455007096        454966037        454925033     
  454887332        454847609        454809518        454772583        454736794
       454702671        454668229        454633892        454599226       
454563875        454530916        454497272        454463399        454429598   
    454397282        454364456      455055335        455007104        454966052
       454925058        454887340        454847617        454809534       
454772369        454736802        454702705        454668237        454633918   
    454599028        454563909        454530924        454497280       
454463209        454429606        454397308        454364241      455055368     
  455007120        454966078        454925066        454887357        454847641
       454809559        454772385        454736810        454702721       
454668245        454633926        454599036        454563917        454530932   
    454497298        454463225        454429614        454397316       
454364258      455055376        455007146        454966094        454925090     
  454887373        454847658        454809575        454772393        454736836
       454702747        454668252        454633934        454599051       
454563701        454530940        454497082        454463241        454429622   
    454397324        454364266      455055392        455007161        454966102
       454925108        454887399        454847682        454809377       
454772401        454736844        454702754        454668260        454633728   
    454599069        454563727        454530767        454497108       
454463258        454429630        454397100        454364274      455055186     
  455006957        454965922        454925116        454887183        454847476
       454809385        454772419        454736877        454702762       
454668062        454633736        454599077        454563735        454530775   
    454497124        454463266        454429648        454397118       
454364282      455055202        455006965        454965930        454925124     
  454887191        454847484        454809393        454772427        454736679
       454702770        454668070        454633744        454599093       
454563750        454530783        454497140        454463274        454429655   
    454397126        454364290      455055228        455006981        454965955
       454925132        454887209        454847492        454809401       
454772443        454736687        454702788        454668088        454633751   
    454599101        454563768        454530791        454497165       
454463282        454429663        454397134        454364308      455055236     
  455007005        454965963        454924929        454887233        454847500
       454809419        454772468        454736703        454702572       
454668096        454633769        454598913        454563776        454530809   
    454497173        454463308        454429671        454397142       
454364316      455055244        455007021        454965971        454924945     
  454887241        454847518        454809427        454772252        454736729
       454702580        454668112        454633777        454598939       
454563792        454530817        454497181        454463092        454429465   
    454397159        454364324      455055251        455007039        454965997
       454924952        454887258        454847559        454809443       
454772278        454736752        454702598        454668120        454633785   
    454598947        454563800        454530825        454496977       
454463118        454429481        454397175        454364332      455055277     
  455007047        454966003        454924960        454887274        454847575
       454809450        454772286        454736760        454702614       
454668138        454633793        454598954        454563818        454530833   
    454496985        454463159        454429499        454397191       
454364126      455055285        455006858        454965815        454924994     
  454887282        454847369        454809476        454772302        454736562
       454702622        454668146        454633801        454598996       
454563602        454530866        454497009        454463167        454429507   
    454397209        454364134      455055111        455006866        454965823
       454925009        454887076        454847377        454809260       
454772310        454736570        454702630        454668153        454633827   
    454599002        454563610        454530650        454497033       
454463175        454429515        454397217        454364142      455055145     
  455006874        454965849        454925025        454887092        454847385
       454809278        454772336        454736588        454702663       
454668161        454633637        454598806        454563628        454530676   
    454497041        454463191        454429523        454396995       
454364159      455055152        455006882        454965856        454924820     
  454887118        454847401        454809294        454772344        454736596
       454702499        454667965        454633645        454598814       
454563644        454530684        454497066        454462995        454429531   
    454397001        454364167      455054973        455006908        454965872
       454924838        454887142        454847419        454809302       
454772351        454736620        454702507        454667973        454633660   
    454598822        454563651        454530692        454497074       
454463001        454429549        454397019        454364175      455054999     
  455006916        454965880        454924846        454887159        454847427
       454809310        454772179        454736646        454702515       
454668005        454633694        454598848        454563669        454530700   
    454496860        454463019        454429556        454397035       
454364183      455055012        455006940        454965898        454924853     
  454887167        454847435        454809328        454772195        454736653
       454702358        454668013        454633702        454598855       
454563693        454530718        454496878        454463043        454429564   
    454397043        454364191      455055038        455006734        454965682
       454924861        454887175        454847450        454809369       
454772203        454736661        454702366        454668039        454633710   
    454598863        454563503        454530734        454496886       
454463050        454429366        454397068        454364209      455055046     
  455006742        454965708        454924879        454886961        454847468
       454809153        454772211        454736455        454702382       
454668047        454633504        454598889        454563511        454530742   
    454496894        454463068        454429374        454397076       
454364217      455055053        455006759        454965716        454924887     
  454886979        454847252        454809179        454772245        454736463
       454702390        454667858        454633546        454598897       
454563537        454530759        454496902        454463076        454429382   
    454397084        454364225      455055061        455006775        454965724
       454924895        454886995        454847278        454809187       
454772047        454736489        454702408        454667882        454633553   
    454598681        454563560        454530577        454496910       
454462862        454429390        454396888        454364019      455054858     
  455006791        454965732        454924705        454887001        454847302
       454809195        454772054        454736505        454702416       
454667890        454633561        454598699        454563578        454530593   
    454496928        454462870        454429408        454396896       
454364027      455054874        455006817        454965740        454924713     
  454887019        454847310        454809203        454772062        454736513
       454702424        454667908        454633579        454598707       
454563586        454530619        454496936        454462896        454429424   
    454396912        454364043      455054882        455006825        454965765
       454924747        454887027        454847328        454809211       
454772070        454736323        454702432        454667916        454633587   
    454598723        454563396        454530627        454496944       
454462904        454429440        454396938        454364050      455054890     
  455006833        454965575        454924754        454887035        454847336
       454809229        454772088        454736331        454702440       
454667932        454633595        454598749        454563404        454530635   
    454496951        454462912        454429457        454396946       
454364068      455054916        455006627        454965583        454924762     
  454887043        454847344        454809237        454772096        454736356
       454702457        454667940        454633603        454598756       
454563412        454530437        454496969        454462938        454429234   
    454396961        454364076      455054924        455006635        454965591
       454924770        454887050        454847351        454809245       
454772104        454736364        454702242        454667742        454633611   
    454598764        454563420        454530445        454496761       
454462953        454429242        454396979        454364084      455054932     
  455006643        454965609        454924796        454886854        454847153
       454809252        454772112        454736398        454702259       
454667759        454633397        454598772        454563438        454530452   
    454496779        454462763        454429259        454396987       
454364092      455054940        455006650        454965625        454924804     
  454886862        454847179        454809039        454772138        454736406
       454702267        454667783        454633405        454598780       
454563446        454530460        454496787        454462797        454429267   
    454396763        454364100      455054767        455006668        454965633
       454924606        454886870        454847195        454809062       
454771940        454736414        454702275        454667791        454633413   
    454598582        454563453        454530478        454496795       
454462821        454429291        454396771        454363904      455054775     
  455006676        454965641        454924614        454886896        454847203
       454809096        454771957        454736224        454702291       
454667809        454633421        454598590        454563461        454530486   
    454496803        454462839        454429309        454396797       
454363920      455054783        455006692        454965674        454924622     
  454886904        454847211        454809104        454771973        454736240
       454702309        454667817        454633439        454598624       
454563479        454530494        454496829        454462847        454429325   
    454396805        454363938      455054791        455006700        454965468
       454924630        454886912        454847229        454809112       
454771981        454736265        454702317        454667825        454633454   
    454598640        454563495        454530510        454496837       
454462854        454429333        454396847        454363946      455054809     
  455006726        454965484        454924648        454886920        454847237
       454809146        454772013        454736299        454702325       
454667635        454633470        454598657        454563297        454530528   
    454496845        454462672        454429341        454396862       
454363953      455054817        455006528        454965492        454924663     
  454886946        454847245        454808924        454772021        454736307
       454702333        454667650        454633496        454598665       
454563305        454530320        454496852        454462680        454429127   
    454396870        454363961      455054825        455006569        454965500
       454924671        454886953        454847054        454808932       
454771833        454736315        454702341        454667676        454633280   
    454598673        454563321        454530338        454496662       
454462698        454429135        454396649        454363979      455054833     
  455006585        454965518        454924499        454886748        454847062
       454808940        454771841        454736117        454702127       
454667684        454633314        454598483        454563339        454530346   
    454496670        454462706        454429143        454396664       
454363987      455054841        455006593        454965526        454924515     
  454886755        454847112        454808973        454771882        454736125
       454702143        454667718        454633330        454598491       
454563347        454530353        454496696        454462714        454429150   
    454396672        454363995      455054643        455006601        454965534
       454924523        454886789        454847120        454808981       
454771890        454736133        454702168        454667494        454633348   
    454598517        454563354        454530361        454496704       
454462730        454429168        454396680        454364001      455054650     
  455006395        454965542        454924549        454886797        454847138
       454808999        454771692        454736141        454702176       
454667544        454633363        454598533        454563362        454530379   
    454496720        454462748        454429176        454396698       
454363797      455054668        455006411        454965567        454924556     
  454886813        454846932        454809005        454771700        454736166
       454702184        454667551        454633371        454598558       
454563388        454530387        454496738        454462755        454429184   
    454396706        454363805      455054684        455006502        454965344
       454924564        454886839        454846940        454808817       
454771718        454736182        454702192        454667569        454633389   
    454598566        454563172        454530395        454496746       
454462540        454429192        454396714        454363813      455054718     
  455006270        454965351        454924580        454886656        454846973
       454808825        454771726        454736208        454702200       
454667585        454633181        454598574        454563180        454530411   
    454496753        454462565        454429200        454396730       
454363821      455054726        455006304        454965369        454924598     
  454886664        454846981        454808833        454771759        454735994
       454702218        454667601        454633199        454598376       
454563198        454530429        454496548        454462573        454429218   
    454396748        454363839      455054734        455006320        454965377
       454924382        454886672        454847013        454808841       
454771767        454736000        454702226        454667395        454633207   
    454598384        454563206        454530205        454496555       
454462581        454429226        454396755        454363847      455054544     
  455006338        454965393        454924390        454886680        454846825
       454808858        454771775        454736018        454702002       
454667411        454633215        454598392        454563214        454530221   
    454496571        454462607        454429010        454396524       
454363854      455054551        455006361        454965401        454924408     
  454886698        454846858        454808866        454771593        454736034
       454702010        454667445        454633231        454598400       
454563222        454530239        454496597        454462649        454429028   
    454396540        454363862      455054569        455006379        454965435
       454924416        454886706        454846890        454808882       
454771627        454736042        454702028        454667452        454633249   
    454598418        454563230        454530247        454496605       
454462425        454429036        454396557        454363870      455054593     
  455006163        454965443        454924440        454886714        454846700
       454808890        454771635        454736059        454702036       
454667460        454633256        454598426        454563248        454530254   
    454496613        454462433        454429051        454396565       
454363888      455054601        455006171        454965237        454924457     
  454886722        454846718        454808908        454771650        454736075
       454702051        454667478        454633272        454598459       
454563255        454530262        454496621        454462441        454429085   
    454396581        454363896      455054627        455006197        454965252
       454924465        454886516        454846726        454808916       
454771668        454736091        454702069        454667486        454633074   
    454598467        454563271        454530270        454496639       
454462458        454429093        454396599        454363680      455054411     
  455006205        454965260        454924473        454886524        454846734
       454808718        454771684        454735887        454702085       
454667288        454633090        454598277        454563065        454530288   
    454496647        454462474        454429101        454396607       
454363698      455054437        455006239        454965278        454924481     
  454886532        454846742        454808726        454771460        454735911
       454702101        454667296        454633108        454598285       
454563073        454530304        454496449        454462482        454428905   
    454396615        454363706      455054445        455006247        454965294
       454924275        454886540        454846759        454808742       
454771478        454735929        454702119        454667320        454633116   
    454598293        454563081        454530312        454496456       
454462490        454428913        454396631        454363714      455054478     
  455006254        454965302        454924309        454886557        454846767
       454808767        454771486        454735937        454701897       
454667338        454633124        454598319        454563099        454530106   
    454496464        454462524        454428921        454396417       
454363722      455054486        455006064        454965310        454924317     
  454886573        454846775        454808775        454771494        454735945
       454701905        454667346        454633132        454598327       
454563107        454530114        454496472        454462532        454428939   
    454396425        454363730      455054494        455006072        454965336
       454924325        454886599        454846783        454808783       
454771502        454735952        454701913        454667353        454633157   
    454598335        454563115        454530122        454496480       
454462342        454428947        454396433        454363748      455054304     
  455006080        454965153        454924341        454886607        454846809
       454808593        454771528        454735960        454701939       
454667361        454633165        454598368        454563123        454530148   
    454496506        454462359        454428954        454396441       
454363763      455054338        455006106        454965161        454924374     
  454886615        454846593        454808601        454771551        454735978
       454701947        454667379        454633173        454598152       
454563131        454530155        454496514        454462367        454428970   
    454396458        454363771      455054361        455006130        454965179
       454924168        454886417        454846619        454808635       
454771338        454735770        454701970        454667387        454632969   
    454598160        454563156        454530163        454496340       
454462375        454428988        454396466        454363789      455054387     
  455006148        454965187        454924176        454886433        454846643
       454808668        454771346        454735796        454701988       
454667171        454632977        454598178        454563164        454530171   
    454496365        454462383        454428996        454396482       
454363557      455054395        455005934        454965211        454924184     
  454886466        454846650        454808676        454771361        454735812
       454701996        454667213        454632985        454598202       
454562950        454530189        454496373        454462391        454428798   
    454396490        454363565      455054197        455005942        454965229
       454924200        454886474        454846676        454808684       
454771387        454735846        454701798        454667221        454632993   
    454598210        454562976        454530197        454496381       
454462409        454428806        454396516        454363573      455054205     
  455005959        454965013        454924218        454886490        454846684
       454808692        454771403        454735853        454701806       
454667239        454633009        454598228        454562984        454530007   
    454496399        454462219        454428822        454396292       
454363581      455054213        455005983        454965021        454924226     
  454886292        454846692        454808494        454771411        454735861
       454701814        454667247        454633017        454598236       
454562992        454530015        454496407        454462227        454428830   
    454396300        454363599      455054247        455005991        454965039
       454924234        454886326        454846486        454808502       
454771429        454735879        454701822        454667254        454633025   
    454598244        454563008        454530031        454496415       
454462235        454428848        454396318        454363607      455054270     
  455006015        454965047        454924242        454886334        454846494
       454808551        454771437        454735663        454701830       
454667262        454633033        454598251        454563016        454530049   
    454496217        454462243        454428855        454396326       
454363623      455054288        455005835        454965054        454924259     
  454886342        454846510        454808395        454771213        454735671
       454701848        454667270        454633041        454598046       
454563024        454530064        454496225        454462250        454428863   
    454396334        454363631   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455054296        455005850        454965062        454924051       
454886367        454846528        454808403        454771254        454735689   
    454701855        454667064        454633058        454598053       
454563040        454530072        454496233        454462292        454428897   
    454396342        454363649      455054080        455005868        454965070
       454924085        454886375        454846536        454808429       
454771262        454735705        454701871        454667072        454633066   
    454598061        454563057        454530080        454496258       
454462300        454428681        454396367        454363664      455054098     
  455005892        454965088        454924101        454886383        454846551
       454808437        454771270        454735721        454701889       
454667080        454632860        454598103        454562851        454529876   
    454496266        454462318        454428699        454396375       
454363672      455054106        455005900        454965104        454924127     
  454886391        454846569        454808452        454771288        454735739
       454701699        454667098        454632878        454598111       
454562869        454529892        454496308        454462102        454428707   
    454396391        454363441      455054114        455005926        454964925
       454924135        454886201        454846585        454808460       
454771304        454735747        454701707        454667114        454632886   
    454598129        454562877        454529900        454496316       
454462110        454428715        454396409        454363458      455054122     
  455005728        454964933        454924143        454886219        454846361
       454808478        454771312        454735754        454701715       
454667122        454632894        454598145        454562885        454529918   
    454496100        454462128        454428723        454396185       
454363466      455054130        455005736        454964941        454923947     
  454886227        454846387        454808486        454771320        454735556
       454701731        454667130        454632902        454597931       
454562893        454529926        454496118        454462144        454428749   
    454396193        454363474      455054163        455005744        454964958
       454923954        454886268        454846395        454808262       
454771098        454735564        454701749        454667148        454632928   
    454597949        454562919        454529942        454496134       
454462151        454428772        454396201        454363482      455054171     
  455005751        454964966        454923962        454886276        454846411
       454808270        454771106        454735572        454701764       
454667163        454632936        454597956        454562935        454529967   
    454496142        454462169        454428780        454396219       
454363490      455054189        455005777        454964982        454923970     
  454886284        454846429        454808338        454771114        454735580
       454701772        454666959        454632944        454597964       
454562943        454529975        454496159        454462193        454428608   
    454396227        454363524      455053975        455005819        454964990
       454923988        454886078        454846445        454808346       
454771122        454735598        454701574        454666975        454632951   
    454597980        454562752        454529751        454496167       
454462003        454428616        454396235        454363540      455053983     
  455005603        454965005        454924028        454886086        454846460
       454808353        454771130        454735614        454701582       
454666983        454632753        454597998        454562778        454529777   
    454496175        454462011        454428632        454396243       
454363334      455054007        455005611        454964792        454924036     
  454886094        454846478        454808361        454771171        454735622
       454701624        454666991        454632779        454598004       
454562786        454529785        454496191        454462029        454428640   
    454396250        454363342      455054015        455005637        454964818
       454923830        454886110        454846254        454808379       
454771205        454735630        454701632        454667007        454632787   
    454598038        454562794        454529793        454496209       
454462045        454428657        454396268        454363359      455054031     
  455005694        454964826        454923848        454886136        454846270
       454808155        454770983        454735648        454701640       
454667015        454632795        454597832        454562802        454529801   
    454495995        454462060        454428665        454396276       
454363367      455053876        455005702        454964842        454923863     
  454886144        454846288        454808163        454771007        454735655
       454701657        454667031        454632803        454597840       
454562828        454529819        454496001        454462078        454428673   
    454396284        454363391      455053884        455005496        454964859
       454923889        454886151        454846296        454808171       
454771015        454735457        454701665        454667056        454632829   
    454597857        454562836        454529827        454496019       
454462086        454428467        454396078        454363409      455053900     
  455005512        454964883        454923897        454886169        454846304
       454808189        454771023        454735465        454701467       
454666843        454632837        454597873        454562844        454529835   
    454496035        454461898        454428475        454396086       
454363417      455053918        455005520        454964891        454923905     
  454886177        454846312        454808205        454771031        454735473
       454701475        454666850        454632845        454597881       
454562638        454529868        454496050        454461906        454428483   
    454396094        454363425      455053942        455005538        454964685
       454923921        454885955        454846320        454808221       
454771049        454735481        454701483        454666868        454632647   
    454597899        454562646        454529645        454496068       
454461914        454428491        454396102        454363227      455053751     
  455005546        454964701        454923939        454885963        454846353
       454808239        454771056        454735499        454701491       
454666884        454632654        454597907        454562653        454529678   
    454496076        454461922        454428533        454396110       
454363235      455053785        455005553        454964719        454923749     
  454885989        454846148        454808247        454771072        454735507
       454701509        454666892        454632662        454597915       
454562661        454529686        454496092        454461930        454428541   
    454396128        454363243      455053793        455005561        454964776
       454923764        454885997        454846155        454808254       
454771080        454735515        454701517        454666900        454632670   
    454597717        454562679        454529694        454495888       
454461948        454428558        454396144        454363250      455053827     
  455005579        454964578        454923772        454886003        454846171
       454808064        454770868        454735523        454701525       
454666918        454632688        454597733        454562695        454529702   
    454495896        454461955        454428350        454396151       
454363268      455053843        455005587        454964586        454923780     
  454886011        454846197        454808072        454770884        454735531
       454701566        454666926        454632696        454597766       
454562703        454529710        454495904        454461963        454428368   
    454396169        454363284      455053850        455005595        454964610
       454923798        454886045        454846205        454808080       
454770892        454735333        454701350        454666934        454632704   
    454597774        454562729        454529728        454495912       
454461757        454428384        454396177        454363292      455053652     
  455005371        454964628        454923806        454885849        454846213
       454808114        454770918        454735341        454701384       
454666728        454632712        454597782        454562737        454529736   
    454495920        454461765        454428400        454395971       
454363300      455053660        455005389        454964636        454923822     
  454885856        454846221        454808148        454770926        454735366
       454701400        454666736        454632738        454597790       
454562513        454529538        454495938        454461773        454428418   
    454395989        454363326      455053686        455005405        454964677
       454923616        454885864        454846239        454807934       
454770934        454735374        454701418        454666744        454632746   
    454597592        454562521        454529553        454495946       
454461781        454428426        454395997        454363110      455053694     
  455005447        454964461        454923624        454885872        454846247
       454807942        454770942        454735382        454701426       
454666751        454632530        454597618        454562547        454529561   
    454495953        454461807        454428236        454396011       
454363136      455053702        455005454        454964479        454923632     
  454885880        454846031        454807959        454770959        454735390
       454701434        454666769        454632548        454597642       
454562562        454529587        454495961        454461815        454428251   
    454396029        454363144      455053728        455005462        454964487
       454923640        454885898        454846049        454807967       
454770967        454735408        454701442        454666785        454632555   
    454597659        454562588        454529595        454495987       
454461823        454428269        454396037        454363151      455053744     
  455005488        454964495        454923657        454885906        454846056
       454807975        454770975        454735416        454701459       
454666793        454632563        454597667        454562596        454529611   
    454495771        454461831        454428277        454396045       
454363169      455053546        455005272        454964503        454923673     
  454885914        454846064        454807991        454770736        454735424
       454701244        454666801        454632571        454597683       
454562604        454529629        454495789        454461856        454428301   
    454396060        454363177      455053553        455005314        454964511
       454923707        454885948        454846072        454808007       
454770744        454735432        454701251        454666603        454632589   
    454597691        454562612        454529637        454495797       
454461864        454428319        454395856        454363185      455053561     
  455005322        454964529        454923715        454885740        454846080
       454808015        454770769        454735440        454701269       
454666611        454632597        454597493        454562620        454529439   
    454495805        454461658        454428327        454395864       
454363193      455053579        455005355        454964537        454923525     
  454885757        454846098        454808023        454770801        454735226
       454701277        454666629        454632613        454597501       
454562414        454529447        454495813        454461674        454428137   
    454395872        454363201      455053603        455005363        454964545
       454923533        454885773        454846114        454808031       
454770827        454735234        454701285        454666637        454632621   
    454597535        454562430        454529462        454495821       
454461682        454428145        454395880        454363219      455053611     
  455005157        454964552        454923541        454885781        454846122
       454807835        454770835        454735242        454701293       
454666645        454632639        454597576        454562448        454529488   
    454495839        454461716        454428152        454395898       
454363003      455053637        455005173        454964347        454923558     
  454885799        454845934        454807843        454770843        454735259
       454701319        454666678        454632423        454597584       
454562455        454529496        454495847        454461732        454428160   
    454395906        454363029      455053421        455005223        454964354
       454923574        454885807        454845942        454807850       
454770611        454735267        454701327        454666686        454632431   
    454597386        454562463        454529512        454495854       
454461740        454428178        454395922        454363037      455053439     
  455005256        454964370        454923582        454885815        454845967
       454807876        454770678        454735275        454701343       
454666694        454632449        454597394        454562489        454529520   
    454495862        454461559        454428186        454395930       
454363045      455053447        455005041        454964420        454923590     
  454885633        454845975        454807900        454770694        454735283
       454701137        454666702        454632456        454597410       
454562497        454529322        454495870        454461567        454428194   
    454395948        454363060      455053454        455005066        454964446
       454923608        454885641        454845983        454807918       
454770702        454735291        454701152        454666496        454632472   
    454597444        454562505        454529330        454495664       
454461575        454428210        454395955        454363078      455053462     
  455005074        454964222        454923400        454885658        454845991
       454807926        454770710        454735309        454701160       
454666504        454632498        454597451        454562299        454529348   
    454495672        454461583        454428228        454395740       
454363086      455053470        455005082        454964230        454923418     
  454885666        454846015        454807710        454770504        454735317
       454701178        454666512        454632506        454597469       
454562307        454529355        454495680        454461609        454428020   
    454395757        454363102      455053488        455005090        454964263
       454923426        454885682        454846023        454807736       
454770512        454735325        454701186        454666520        454632514   
    454597485        454562315        454529363        454495698       
454461617        454428046        454395765        454362898      455053355     
  455005116        454964271        454923434        454885690        454845819
       454807744        454770520        454735119        454701202       
454666546        454632316        454597279        454562323        454529389   
    454495706        454461633        454428053        454395773       
454362906      455053363        455004929        454964289        454923442     
  454885716        454845835        454807751        454770538        454735135
       454701228        454666553        454632340        454597287       
454562331        454529397        454495714        454461435        454428061   
    454395799        454362914      455053389        455004945        454964297
       454923459        454885526        454845843        454807769       
454770553        454735143        454701236        454666561        454632357   
    454597295        454562356        454529405        454495722       
454461450        454428079        454395807        454362930      455053413     
  455004978        454964313        454923467        454885534        454845850
       454807777        454770561        454735150        454701038       
454666579        454632365        454597303        454562380        454529413   
    454495730        454461476        454428087        454395815       
454362955      455053207        455004986        454964321        454923475     
  454885559        454845876        454807785        454770579        454735168
       454701046        454666587        454632373        454597329       
454562398        454529215        454495755        454461484        454428095   
    454395823        454362963      455053215        455005017        454964123
       454923491        454885583        454845884        454807793       
454770587        454735176        454701053        454666595        454632381   
    454597337        454562182        454529223        454495763       
454461500        454428103        454395849        454362989      455053223     
  455005025        454964131        454923285        454885591        454845892
       454807819        454770603        454735184        454701061       
454666371        454632399        454597345        454562190        454529249   
    454495557        454461518        454428111        454395633       
454362781      455053231        455004812        454964156        454923293     
  454885401        454845918        454807629        454770397        454735192
       454701079        454666389        454632407        454597360       
454562208        454529256        454495565        454461534        454427899   
    454395641        454362815      455053249        455004838        454964164
       454923301        454885419        454845710        454807652       
454770405        454735200        454701087        454666397        454632415   
    454597378        454562216        454529272        454495573       
454461310        454427907        454395658        454362823      455053264     
  455004846        454964172        454923327        454885435        454845728
       454807678        454770413        454735218        454701095       
454666405        454632209        454597162        454562224        454529298   
    454495581        454461336        454427915        454395666       
454362849      455053280        455004879        454964180        454923335     
  454885443        454845736        454807694        454770421        454735002
       454701103        454666413        454632225        454597188       
454562232        454529306        454495599        454461344        454427931   
    454395674        454362856      455053298        455004887        454964198
       454923343        454885450        454845744        454807702       
454770447        454735010        454701111        454666421        454632233   
    454597196        454562240        454529090        454495607       
454461351        454427949        454395682        454362864      455053306     
  455004697        454964214        454923368        454885468        454845751
       454807496        454770454        454735051        454701129       
454666439        454632258        454597204        454562257        454529108   
    454495615        454461369        454427956        454395690       
454362872      455053082        455004713        454964008        454923384     
  454885476        454845777        454807504        454770470        454735093
       454700923        454666447        454632308        454597212       
454562265        454529116        454495623        454461377        454427964   
    454395708        454362880      455053124        455004721        454964016
       454923160        454885492        454845785        454807512       
454770496        454735101        454700949        454666454        454632100   
    454597238        454562083        454529124        454495631       
454461385        454427972        454395716        454362674      455053132     
  455004770        454964024        454923178        454885278        454845793
       454807520        454770280        454734898        454700956       
454666462        454632118        454597246        454562091        454529132   
    454495649        454461393        454427980        454395724       
454362682      455053140        455004796        454964032        454923186     
  454885294        454845801        454807538        454770298        454734906
       454700964        454666256        454632126        454597261       
454562109        454529140        454495656        454461401        454427998   
    454395526        454362690      455053173        455004580        454964040
       454923194        454885310        454845595        454807553       
454770306        454734914        454700972        454666264        454632134   
    454597055        454562117        454529165        454495441       
454461427        454428004        454395534        454362708      455053199     
  455004598        454964057        454923228        454885328        454845603
       454807561        454770314        454734922        454701004       
454666272        454632142        454597063        454562141        454529173   
    454495458        454461203        454427782        454395542       
454362716      455052977        455004614        454964065        454923269     
  454885344        454845611        454807579        454770322        454734930
       454701012        454666280        454632167        454597071       
454562166        454528977        454495466        454461237        454427790   
    454395559        454362724      455052993        455004630        454964073
       454923277        454885351        454845629        454807587       
454770355        454734948        454700808        454666314        454632175   
    454597089        454561960        454528985        454495474       
454461252        454427808        454395567        454362732      455053009     
  455004648        454964081        454923046        454885377        454845637
       454807389        454770363        454734955        454700816       
454666322        454632183        454597121        454561978        454528993   
    454495524        454461260        454427824        454395575       
454362740      455053017        455004671        454964099        454923061     
  454885161        454845645        454807405        454770371        454734963
       454700840        454666330        454632001        454597139       
454561986        454529009        454495532        454461278        454427832   
    454395591        454362765      455053025        455004473        454964107
       454923079        454885179        454845678        454807413       
454770389        454734971        454700899        454666348        454632019   
    454597147        454562000        454529017        454495334       
454461286        454427840        454395609        454362773      455053033     
  455004499        454963893        454923087        454885187        454845686
       454807421        454770173        454734989        454700683       
454666157        454632027        454596933        454562018        454529025   
    454495367        454461302        454427857        454395617       
454362559      455053041        455004549        454963919        454923103     
  454885237        454845694        454807439        454770181        454734997
       454700717        454666165        454632035        454596958       
454562026        454529033        454495375        454461096        454427865   
    454395625        454362567   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455053058        455004556        454963927        454923111       
454885245        454845488        454807447        454770207        454734781   
    454700725        454666173        454632043        454596966       
454562034        454529041        454495383        454461104        454427873   
    454395435        454362583      455053066        455004564        454963935
       454923129        454885252        454845504        454807462       
454770215        454734799        454700733        454666181        454632050   
    454596990        454562042        454529058        454495409       
454461112        454427881        454395476        454362591      455053074     
  455004572        454963943        454922931        454885054        454845512
       454807470        454770223        454734815        454700766       
454666199        454632076        454597006        454562059        454528852   
    454495417        454461120        454427675        454395484       
454362609      455052860        455004366        454963968        454922949     
  454885062        454845520        454807488        454770231        454734831
       454700774        454666215        454632092        454597014       
454561879        454528860        454495425        454461138        454427683   
    454395500        454362625      455052886        455004382        454963976
       454922964        454885070        454845538        454807280       
454770249        454734849        454700782        454666223        454631896   
    454597022        454561887        454528886        454495433       
454461146        454427691        454395518        454362641      455052894     
  455004390        454963984        454923004        454885088        454845546
       454807314        454770264        454734856        454700790       
454666231        454631904        454596826        454561895        454528894   
    454495227        454461153        454427709        454395310       
454362658      455052928        455004408        454963778        454923038     
  454885096        454845553        454807322        454770272        454734880
       454700584        454666033        454631912        454596842       
454561945        454528902        454495235        454461161        454427717   
    454395328        454362443      455052936        455004432        454963794
       454922824        454885104        454845579        454807348       
454770066        454734666        454700600        454666041        454631920   
    454596859        454561952        454528910        454495243       
454461195        454427725        454395336        454362450      455052746     
  455004440        454963828        454922857        454885120        454845587
       454807355        454770082        454734682        454700618       
454666066        454631938        454596875        454561747        454528928   
    454495250        454460981        454427733        454395369       
454362476      455052787        455004465        454963836        454922865     
  454885146        454845363        454807371        454770090        454734690
       454700626        454666074        454631946        454596883       
454561754        454528944        454495268        454461013        454427741   
    454395385        454362484      455052795        455004267        454963844
       454922873        454884966        454845405        454807173       
454770116        454734724        454700634        454666090        454631979   
    454596891        454561762        454528951        454495276       
454461021        454427758        454395401        454362492      455052837     
  455004283        454963869        454922881        454884974        454845413
       454807181        454770132        454734732        454700659       
454666108        454631987        454596909        454561770        454528753   
    454495292        454461039        454427774        454395195       
454362500      455052621        455004325        454963877        454922907     
  454884982        454845421        454807199        454770140        454734740
       454700667        454666116        454631805        454596917       
454561788        454528761        454495300        454461047        454427568   
    454395211        454362518      455052647        455004143        454963661
       454922923        454884990        454845439        454807207       
454770157        454734567        454700675        454666124        454631813   
    454596925        454561796        454528779        454495318       
454461062        454427576        454395229        454362526      455052654     
  455004150        454963679        454922717        454885005        454845447
       454807215        454769951        454734575        454700493       
454666132        454631821        454596719        454561804        454528787   
    454495326        454461070        454427592        454395237       
454362534      455052662        455004168        454963695        454922725     
  454885039        454845454        454807223        454769977        454734583
       454700501        454665936        454631847        454596735       
454561630        454528795        454495136        454461088        454427600   
    454395252        454362542      455052704        455004176        454963703
       454922733        454884834        454845462        454807231       
454770009        454734591        454700527        454665944        454631854   
    454596743        454561648        454528803        454495144       
454460882        454427618        454395260        454362344      455052720     
  455004192        454963711        454922741        454884842        454845256
       454807256        454770017        454734617        454700535       
454665951        454631664        454596750        454561655        454528811   
    454495151        454460916        454427626        454395278       
454362351      455052522        455004226        454963729        454922766     
  454884867        454845272        454807264        454770025        454734633
       454700543        454665969        454631672        454596784       
454561671        454528837        454495169        454460924        454427634   
    454395286        454362369      455052530        455004085        454963737
       454922774        454884875        454845298        454807058       
454770033        454734641        454700568        454665977        454631680   
    454596792        454561697        454528845        454495185       
454460932        454427667        454395088        454362377      455052548     
  455004093        454963745        454922782        454884883        454845306
       454807074        454770041        454734658        454700352       
454665985        454631698        454596800        454561705        454528639   
    454495193        454460957        454427451        454395096       
454362385      455052555        455004135        454963752        454922808     
  454884891        454845322        454807090        454770058        454734443
       454700360        454665993        454631706        454596602       
454561713        454528647        454495201        454460973        454427477   
    454395112        454362393      455052563        455003913        454963760
       454922816        454884925        454845348        454807108       
454769845        454734468        454700378        454666009        454631714   
    454596610        454561721        454528654        454495219       
454460775        454427485        454395120        454362401      455052571     
  455003921        454963562        454922600        454884933        454845140
       454807132        454769852        454734492        454700394       
454666017        454631722        454596636        454561739        454528662   
    454495003        454460783        454427493        454395138       
454362435      455052589        455003947        454963588        454922618     
  454884727        454845157        454807140        454769860        454734500
       454700402        454666025        454631763        454596651       
454561523        454528670        454495011        454460791        454427519   
    454395146        454362211      455052597        455003954        454963620
       454922634        454884735        454845165        454807157       
454769878        454734526        454700410        454665837        454631557   
    454596669        454561531        454528688        454495037       
454460817        454427527        454395153        454362229      455052613     
  455003970        454963646        454922642        454884743        454845181
       454806944        454769894        454734534        454700428       
454665845        454631565        454596677        454561549        454528696   
    454495045        454460833        454427535        454395161       
454362237      455052407        455003996        454963448        454922675     
  454884750        454845199        454806977        454769910        454734542
       454700444        454665852        454631599        454596685       
454561572        454528712        454495052        454460858        454427543   
    454395179        454362252      455052415        455004002        454963471
       454922683        454884768        454845207        454807009       
454769936        454734336        454700246        454665860        454631607   
    454596461        454561580        454528720        454495060       
454460668        454427550        454395187        454362260      455052423     
  455004028        454963489        454922691        454884784        454845215
       454807033        454769944        454734344        454700253       
454665886        454631615        454596479        454561598        454528738   
    454495078        454460684        454427345        454394974       
454362278      455052449        455003822        454963513        454922709     
  454884792        454845223        454807041        454769720        454734351
       454700261        454665902        454631649        454596487       
454561606        454528530        454495094        454460700        454427352   
    454394982        454362294      455052464        455003863        454963539
       454922493        454884818        454845058        454806837       
454769753        454734377        454700287        454665712        454631656   
    454596495        454561614        454528548        454495102       
454460718        454427360        454394990        454362302      455052472     
  455003897        454963547        454922501        454884610        454845066
       454806852        454769779        454734385        454700295       
454665720        454631433        454596511        454561416        454528555   
    454494899        454460726        454427378        454395005       
454362310      455052506        455003707        454963349        454922535     
  454884644        454845082        454806894        454769787        454734401
       454700303        454665738        454631441        454596545       
454561440        454528563        454494907        454460759        454427386   
    454395013        454362104      455052290        455003749        454963356
       454922543        454884651        454845090        454806902       
454769795        454734419        454700329        454665746        454631466   
    454596560        454561457        454528571        454494915       
454460551        454427394        454395021        454362112      455052316     
  455003756        454963364        454922550        454884693        454845116
       454806928        454769803        454734427        454700337       
454665753        454631474        454596578        454561465        454528589   
    454494923        454460577        454427402        454395039       
454362120      455052324        455003764        454963414        454922568     
  454884701        454845132        454806720        454769811        454734435
       454700345        454665761        454631490        454596586       
454561473        454528597        454494931        454460585        454427410   
    454395054        454362138      455052332        455003772        454963422
       454922584        454884719        454844945        454806738       
454769829        454734229        454700139        454665779        454631516   
    454596594        454561481        454528613        454494949       
454460593        454427428        454395062        454362153      455052357     
  455003798        454963430        454922592        454884511        454844960
       454806746        454769837        454734245        454700147       
454665787        454631532        454596347        454561499        454528415   
    454494956        454460601        454427444        454395070       
454362161      455052365        455003590        454963232        454922378     
  454884529        454844978        454806753        454769613        454734252
       454700170        454665803        454631326        454596354       
454561515        454528431        454494964        454460627        454427238   
    454394867        454362187      455052373        455003608        454963240
       454922386        454884537        454844994        454806787       
454769621        454734260        454700196        454665597        454631334   
    454596362        454561309        454528449        454494972       
454460635        454427246        454394883        454362195      455052381     
  455003624        454963281        454922394        454884545        454845009
       454806803        454769639        454734278        454700204       
454665621        454631359        454596370        454561317        454528464   
    454494774        454460643        454427253        454394891       
454362203      455052183        455003632        454963299        454922436     
  454884552        454845017        454806811        454769647        454734286
       454700022        454665639        454631367        454596388       
454561325        454528480        454494782        454460650        454427261   
    454394909        454361999      455052191        455003640        454963307
       454922451        454884560        454845025        454806829       
454769654        454734294        454700030        454665647        454631375   
    454596396        454561341        454528498        454494790       
454460445        454427279        454394917        454362005      455052209     
  455003657        454963315        454922469        454884578        454844846
       454806613        454769670        454734310        454700048       
454665662        454631383        454596404        454561366        454528506   
    454494808        454460460        454427287        454394925       
454362013      455052217        455003665        454963323        454922261     
  454884586        454844853        454806621        454769688        454734120
       454700063        454665670        454631391        454596420       
454561382        454528308        454494816        454460478        454427295   
    454394933        454362021      455052233        455003509        454963117
       454922279        454884594        454844879        454806647       
454769696        454734138        454700071        454665472        454631409   
    454596453        454561390        454528316        454494824       
454460486        454427303        454394941        454362047      455052241     
  455003517        454963133        454922295        454884602        454844887
       454806654        454769704        454734146        454700089       
454665480        454631417        454596248        454561408        454528324   
    454494832        454460494        454427311        454394958       
454362054      455052266        455003525        454963158        454922311     
  454884388        454844903        454806662        454769712        454734153
       454700097        454665506        454631425        454596255       
454561192        454528340        454494840        454460502        454427329   
    454394966        454362062      455052076        455003558        454963174
       454922329        454884396        454844929        454806670       
454769506        454734161        454700105        454665514        454631219   
    454596263        454561200        454528357        454494857       
454460510        454427337        454394750        454362070      455052092     
  455003566        454963182        454922352        454884412        454844747
       454806688        454769522        454734179        454700113       
454665548        454631235        454596271        454561218        454528373   
    454494865        454460346        454427113        454394768       
454362088      455052100        455003574        454963190        454922360     
  454884420        454844754        454806696        454769548        454734187
       454700121        454665555        454631250        454596289       
454561226        454528381        454494881        454460379        454427121   
    454394776        454362096      455052118        455003368        454963208
       454922154        454884438        454844762        454806704       
454769563        454734195        454699919        454665571        454631268   
    454596297        454561234        454528399        454494659       
454460395        454427139        454394792        454361890      455052126     
  455003376        454963216        454922162        454884446        454844770
       454806712        454769589        454734203        454699927       
454665340        454631300        454596305        454561259        454528407   
    454494667        454460403        454427147        454394818       
454361908      455052134        455003392        454963018        454922170     
  454884453        454844788        454806514        454769597        454734005
       454699935        454665381        454631318        454596313       
454561283        454528209        454494675        454460411        454427154   
    454394834        454361916      455052159        455003418        454963026
       454922188        454884461        454844796        454806522       
454769605        454734013        454699950        454665399        454631094   
    454596321        454561291        454528217        454494691       
454460429        454427162        454394859        454361924      455052175     
  455003426        454963042        454922196        454884487        454844804
       454806530        454769399        454734021        454699968       
454665407        454631102        454596339        454561077        454528225   
    454494709        454460437        454427188        454394644       
454361932      455051953        455003459        454963059        454922220     
  454884495        454844812        454806548        454769407        454734047
       454699976        454665415        454631128        454596115       
454561085        454528233        454494741        454460239        454427196   
    454394651        454361940      455051995        455003251        454963075
       454922238        454884263        454844614        454806555       
454769423        454734054        454699984        454665431        454631136   
    454596123        454561093        454528241        454494766       
454460247        454427204        454394677        454361957      455052019     
  455003269        454963083        454922246        454884271        454844622
       454806563        454769431        454734062        454699992       
454665233        454631169        454596149        454561119        454528258   
    454494550        454460262        454427220        454394685       
454361965      455052027        455003293        454963091        454922030     
  454884289        454844630        454806589        454769449        454734070
       454700006        454665241        454631177        454596156       
454561127        454528266        454494568        454460270        454427014   
    454394693        454361973      455051847        455003301        454963109
       454922055        454884297        454844648        454806605       
454769456        454734088        454700014        454665266        454631185   
    454596172        454561135        454528282        454494592       
454460288        454427022        454394701        454361775      455051854     
  455003319        454962895        454922063        454884305        454844655
       454806399        454769464        454734096        454699794       
454665274        454630989        454596198        454561143        454528290   
    454494600        454460296        454427030        454394719       
454361783      455051862        455003335        454962903        454922089     
  454884313        454844671        454806407        454769472        454734104
       454699828        454665282        454630997        454596206       
454561150        454528084        454494626        454460304        454427048   
    454394727        454361791      455051870        455003343        454962911
       454922097        454884339        454844697        454806423       
454769480        454733882        454699869        454665290        454631003   
    454596222        454561168        454528100        454494436       
454460312        454427063        454394735        454361809      455051912     
  455003350        454962929        454922105        454884347        454844705
       454806431        454769498        454733908        454699877       
454665316        454631011        454595984        454561176        454528118   
    454494444        454460338        454427071        454394743       
454361817      455051920        455003178        454962937        454922121     
  454884354        454844507        454806449        454769316        454733916
       454699893        454665324        454631029        454595992       
454561184        454528134        454494451        454460122        454427089   
    454394537        454361825      455051946        455003186        454962945
       454921933        454884362        454844515        454806456       
454769324        454733932        454699901        454665332        454631037   
    454596008        454560962        454528142        454494469       
454460130        454427097        454394545        454361833      455051748     
  455003228        454962952        454921941        454884370        454844523
       454806472        454769332        454733957        454699679       
454665126        454631045        454596032        454560970        454528159   
    454494477        454460148        454427105        454394552       
454361866      455051755        455003244        454962960        454921958     
  454884156        454844549        454806480        454769340        454733965
       454699695        454665134        454631052        454596040       
454560996        454528167        454494485        454460155        454426891   
    454394578        454361874      455051763        455003038        454962978
       454921966        454884172        454844556        454806282       
454769357        454733973        454699711        454665142        454631060   
    454596057        454561002        454528175        454494493       
454460171        454426909        454394594        454361668      455051805     
  455003046        454962986        454921982        454884180        454844564
       454806316        454769365        454733981        454699729       
454665159        454631078        454596073        454561010        454527987   
    454494501        454460189        454426917        454394628       
454361676      455051813        455003087        454962994        454921990     
  454884198        454844572        454806332        454769373        454733999
       454699737        454665183        454630880        454596081       
454561044        454528001        454494519        454460197        454426925   
    454394420        454361684   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455051656        455003103        454962796        454922006       
454884206        454844598        454806340        454769381        454733783   
    454699745        454665191        454630906        454595877       
454561051        454528027        454494527        454460205        454426933   
    454394438        454361700      455051664        455003129        454962804
       454922014        454884214        454844390        454806357       
454769167        454733791        454699752        454665209        454630914   
    454595893        454561069        454528035        454494535       
454460213        454426941        454394453        454361718      455051672     
  455003137        454962812        454922022        454884222        454844408
       454806365        454769175        454733809        454699778       
454665217        454630922        454595901        454560830        454528043   
    454494345        454460031        454426958        454394461       
454361734      455051680        455002931        454962820        454921818     
  454884255        454844416        454806373        454769191        454733825
       454699786        454665225        454630930        454595927       
454560848        454528050        454494352        454460049        454426966   
    454394479        454361742      455051698        455002949        454962846
       454921826        454884057        454844440        454806381       
454769217        454733833        454699562        454665019        454630948   
    454595943        454560863        454528068        454494378       
454460056        454426974        454394487        454361767      455051714     
  455002964        454962861        454921834        454884065        454844465
       454806175        454769233        454733841        454699588       
454665027        454630955        454595950        454560871        454528076   
    454494394        454460064        454426982        454394495       
454361569      455051508        455002980        454962887        454921842     
  454884073        454844473        454806183        454769241        454733858
       454699612        454665035        454630963        454595968       
454560889        454527870        454494204        454460072        454426990   
    454394511        454361577      455051524        455002998        454962671
       454921867        454884081        454844275        454806191       
454769258        454733866        454699620        454665050        454630971   
    454595976        454560905        454527888        454494212       
454460106        454426784        454394313        454361585      455051532     
  455003004        454962689        454921875        454884099        454844291
       454806209        454769068        454733874        454699638       
454665084        454630773        454595760        454560913        454527896   
    454494220        454460114        454426792        454394321       
454361593      455051557        455003012        454962697        454921891     
  454884107        454844309        454806217        454769076        454733668
       454699653        454665092        454630781        454595778       
454560921        454527904        454494238        454459918        454426800   
    454394339        454361601      455051565        455003020        454962705
       454921917        454884115        454844317        454806225       
454769092        454733676        454699661        454665100        454630799   
    454595786        454560939        454527920        454494246       
454459926        454426818        454394347        454361619      455051573     
  455002840        454962747        454921701        454884123        454844325
       454806258        454769100        454733684        454699455       
454665118        454630815        454595794        454560947        454527938   
    454494253        454459934        454426826        454394354       
454361643      455051581        455002857        454962762        454921719     
  454884149        454844341        454806274        454769118        454733692
       454699463        454664897        454630831        454595802       
454560723        454527946        454494261        454459942        454426834   
    454394370        454361650      455051599        455002873        454962564
       454921743        454883935        454844358        454806050       
454769126        454733700        454699471        454664913        454630849   
    454595810        454560756        454527953        454494279       
454459959        454426842        454394388        454361437      455051409     
  455002881        454962580        454921750        454883943        454844374
       454806068        454769134        454733718        454699497       
454664921        454630856        454595828        454560764        454527961   
    454494287        454459967        454426859        454394396       
454361445      455051425        455002899        454962598        454921768     
  454883950        454844168        454806076        454769142        454733726
       454699513        454664939        454630864        454595844       
454560772        454527979        454494295        454459975        454426867   
    454394412        454361452      455051466        455002907        454962614
       454921776        454883968        454844176        454806084       
454769159        454733734        454699521        454664970        454630872   
    454595869        454560780        454527771        454494303       
454459983        454426875        454394206        454361460      455051474     
  455002915        454962622        454921784        454883976        454844192
       454806092        454768946        454733742        454699539       
454664996        454630666        454595646        454560798        454527789   
    454494097        454459991        454426883        454394214       
454361486      455051292        455002709        454962655        454921800     
  454883984        454844200        454806100        454768953        454733759
       454699547        454664772        454630708        454595661       
454560806        454527805        454494105        454459793        454426677   
    454394222        454361494      455051318        455002725        454962663
       454921586        454883992        454844234        454806126       
454768961        454733767        454699554        454664798        454630716   
    454595679        454560822        454527821        454494113       
454459801        454426685        454394230        454361502      455051326     
  455002733        454962465        454921636        454884008        454844242
       454806159        454768979        454733551        454699372       
454664806        454630724        454595687        454560608        454527839   
    454494121        454459827        454426693        454394248       
454361510      455051334        455002741        454962473        454921651     
  454884016        454844259        454805946        454768987        454733569
       454699414        454664814        454630732        454595695       
454560624        454527847        454494154        454459835        454426701   
    454394255        454361528      455051342        455002758        454962507
       454921669        454884024        454844267        454805961       
454768995        454733585        454699430        454664830        454630740   
    454595703        454560632        454527854        454494162       
454459843        454426719        454394263        454361536      455051359     
  455002766        454962523        454921677        454884032        454844051
       454805979        454769019        454733593        454699448       
454664848        454630757        454595711        454560640        454527862   
    454494170        454459850        454426727        454394271       
454361320      455051375        455002782        454962358        454921693     
  454883828        454844069        454805987        454769043        454733601
       454699232        454664855        454630765        454595745       
454560665        454527664        454494188        454459868        454426735   
    454394289        454361338      455051383        455002790        454962374
       454921461        454883836        454844085        454805995       
454768839        454733619        454699240        454664889        454630559   
    454595752        454560681        454527672        454493982       
454459876        454426743        454394305        454361346      455051177     
  455002808        454962382        454921479        454883844        454844093
       454806019        454768862        454733635        454699257       
454664657        454630575        454595539        454560699        454527680   
    454494006        454459892        454426750        454394115       
454361361      455051185        455002592        454962408        454921487     
  454883885        454844101        454806027        454768870        454733643
       454699265        454664673        454630583        454595554       
454560707        454527698        454494014        454459900        454426768   
    454394123        454361379      455051201        455002618        454962424
       454921503        454883893        454844119        454806035       
454768904        454733452        454699281        454664681        454630591   
    454595570        454560517        454527706        454494022       
454459686        454426776        454394149        454361387      455051219     
  455002626        454962432        454921511        454883901        454844127
       454806043        454768912        454733460        454699299       
454664707        454630609        454595596        454560525        454527714   
    454494055        454459694        454426560        454394164       
454361395      455051235        455002642        454962234        454921537     
  454883919        454844135        454805821        454768714        454733486
       454699307        454664723        454630641        454595604       
454560541        454527730        454494071        454459702        454426578   
    454394172        454361403      455051243        455002659        454962242
       454921560        454883927        454844143        454805839       
454768722        454733494        454699315        454664731        454630443   
    454595612        454560558        454527748        454493867       
454459710        454426594        454394180        454361411      455051250     
  455002675        454962317        454921354        454883737        454844150
       454805862        454768730        454733502        454699323       
454664749        454630476        454595638        454560566        454527755   
    454493875        454459728        454426602        454394198       
454361429      455051268        455002683        454962325        454921362     
  454883745        454843970        454805888        454768748        454733510
       454699331        454664756        454630484        454595422       
454560574        454527763        454493891        454459736        454426610   
    454393984        454361205      455051276        455002477        454962127
       454921370        454883760        454843988        454805904       
454768755        454733528        454699125        454664541        454630492   
    454595430        454560590        454527557        454493909       
454459751        454426628        454393992        454361213      455051060     
  455002493        454962135        454921388        454883778        454843996
       454805912        454768771        454733536        454699133       
454664566        454630500        454595448        454560400        454527573   
    454493917        454459769        454426636        454394008       
454361221      455051078        455002501        454962143        454921396     
  454883786        454844002        454805920        454768797        454733544
       454699141        454664574        454630518        454595463       
454560418        454527581        454493925        454459777        454426651   
    454394016        454361239      455051086        455002519        454962150
       454921404        454883794        454844010        454805714       
454768607        454733338        454699158        454664582        454630526   
    454595489        454560426        454527599        454493933       
454459785        454426669        454394032        454361247      455051102     
  455002527        454962184        454921412        454883802        454844036
       454805722        454768615        454733346        454699166       
454664608        454630542        454595505        454560434        454527607   
    454493941        454459561        454426446        454394040       
454361262      455051110        455002543        454962192        454921446     
  454883810        454844044        454805730        454768623        454733353
       454699174        454664616        454630336        454595513       
454560442        454527615        454493958        454459579        454426453   
    454394057        454361270      455051128        455002550        454962200
       454921453        454883612        454843855        454805748       
454768631        454733361        454699182        454664624        454630351   
    454595521        454560467        454527623        454493966       
454459587        454426461        454394081        454361288      455051136     
  455002568        454962218        454921255        454883620        454843863
       454805755        454768649        454733379        454699190       
454664640        454630369        454595323        454560475        454527649   
    454493768        454459603        454426479        454393885       
454361304      455051144        455002394        454962226        454921271     
  454883661        454843871        454805763        454768656        454733387
       454699216        454664442        454630377        454595331       
454560483        454527656        454493776        454459629        454426487   
    454393893        454361098      455050955        455002402        454962010
       454921289        454883687        454843905        454805771       
454768664        454733395        454699026        454664459        454630385   
    454595349        454560285        454527441        454493784       
454459637        454426495        454393901        454361114      455050971     
  455002436        454962028        454921297        454883695        454843921
       454805805        454768672        454733403        454699034       
454664467        454630393        454595364        454560293        454527458   
    454493792        454459652        454426503        454393919       
454361122      455050989        455002253        454962044        454921305     
  454883497        454843715        454805813        454768680        454733411
       454699042        454664475        454630401        454595372       
454560319        454527466        454493826        454459660        454426511   
    454393927        454361130      455051003        455002261        454962051
       454921313        454883513        454843731        454805607       
454768698        454733437        454699059        454664483        454630229   
    454595380        454560327        454527482        454493834       
454459678        454426537        454393943        454361148      455051011     
  455002279        454962069        454921321        454883547        454843756
       454805615        454768706        454733221        454699067       
454664491        454630237        454595406        454560343        454527490   
    454493842        454459462        454426545        454393950       
454361155      455051045        455002295        454962077        454921347     
  454883570        454843772        454805623        454768490        454733239
       454699075        454664509        454630245        454595190       
454560350        454527508        454493651        454459470        454426552   
    454393968        454361163      455051052        455002303        454962085
       454921172        454883588        454843798        454805649       
454768508        454733254        454699109        454664517        454630252   
    454595208        454560186        454527524        454493669       
454459496        454426339        454393760        454361171      455050872     
  455002311        454962119        454921206        454883380        454843806
       454805656        454768516        454733262        454699117       
454664525        454630286        454595216        454560194        454527532   
    454493677        454459504        454426347        454393794       
454361189      455050906        455002162        454961905        454921214     
  454883398        454843814        454805664        454768524        454733270
       454698895        454664327        454630310        454595224       
454560202        454527540        454493685        454459520        454426354   
    454393802        454361197      455050914        455002212        454961913
       454921230        454883406        454843608        454805672       
454768532        454733312        454698903        454664343        454630112   
    454595232        454560210        454527334        454493693       
454459546        454426362        454393828        454360983      455050922     
  455002246        454961921        454921024        454883414        454843616
       454805680        454768540        454733320        454698929       
454664350        454630138        454595240        454560228        454527342   
    454493701        454459553        454426370        454393836       
454360991      455050930        455002014        454961939        454921032     
  454883422        454843640        454805698        454768557        454733122
       454698937        454664384        454630153        454595265       
454560236        454527367        454493719        454459363        454426404   
    454393844        454361007      455050948        455002030        454961947
       454921040        454883448        454843657        454805706       
454768565        454733130        454698945        454664392        454630161   
    454595273        454560244        454527375        454493727       
454459371        454426412        454393851        454361015      455050732     
  455002055        454961954        454921057        454883455        454843673
       454805490        454768573        454733148        454698952       
454664400        454630179        454595307        454560269        454527391   
    454493735        454459389        454426420        454393646       
454361023      455050757        455002063        454961962        454921073     
  454883273        454843707        454805508        454768599        454733155
       454698960        454664418        454630187        454595091       
454560277        454527417        454493743        454459413        454426222   
    454393653        454361031      455050765        455002071        454961970
       454921081        454883281        454843483        454805516       
454768383        454733163        454698978        454664426        454630195   
    454595109        454560053        454527433        454493529       
454459421        454426230        454393661        454361056      455050773     
  455002097        454961988        454921099        454883299        454843491
       454805524        454768409        454733171        454698986       
454664434        454630203        454595117        454560087        454527268   
    454493537        454459447        454426248        454393679       
454361064      455050799        455002113        454961996        454921107     
  454883307        454843566        454805532        454768417        454733189
       454698770        454664210        454630211        454595125       
454560095        454527276        454493545        454459249        454426255   
    454393687        454361072      455050807        455002121        454962002
       454921115        454883315        454843574        454805540       
454768425        454733205        454698804        454664228        454630005   
    454595133        454560103        454527284        454493552       
454459256        454426263        454393695        454360868      455050815     
  455001909        454961798        454920927        454883331        454843590
       454805557        454768433        454733031        454698812       
454664236        454630021        454595141        454560129        454527300   
    454493560        454459264        454426271        454393703       
454360884      455050823        455001917        454961806        454920935     
  454883364        454843368        454805573        454768441        454733049
       454698820        454664244        454630047        454595158       
454560137        454527326        454493578        454459272        454426289   
    454393711        454360892      455050831        455001933        454961814
       454920943        454883372        454843376        454805599       
454768458        454733056        454698838        454664251        454630054   
    454595166        454560145        454527110        454493586       
454459280        454426297        454393729        454360900      455050658     
  455001966        454961822        454920950        454883174        454843384
       454805391        454768466        454733064        454698846       
454664269        454630062        454594987        454560152        454527128   
    454493594        454459298        454426305        454393737       
454360918      455050674        455001974        454961830        454920968     
  454883190        454843392        454805417        454768474        454733106
       454698853        454664277        454630070        454594995       
454560160        454527136        454493602        454459306        454426313   
    454393745        454360934      455050682        455002006        454961848
       454920976        454883216        454843400        454805425       
454768482        454732918        454698861        454664285        454630088   
    454595000        454559972        454527144        454493412       
454459314        454426321        454393554        454360942      455050690     
  455001792        454961855        454920984        454883224        454843426
       454805433        454768268        454732934        454698879       
454664293        454630096        454595018        454559998        454527169   
    454493420        454459348        454426107        454393562       
454360959      455050708        455001800        454961863        454921008     
  454883232        454843434        454805441        454768284        454732942
       454698887        454664319        454629890        454595026       
454560004        454527185        454493438        454459157        454426115   
    454393570        454360967      455050518        455001818        454961871
       454921016        454883240        454843459        454805458       
454768318        454732959        454698648        454664103        454629908   
    454595034        454560012        454527193        454493453       
454459173        454426149        454393588        454360769      455050526     
  455001826        454961889        454920802        454883257        454843467
       454805466        454768326        454732967        454698655       
454664111        454629916        454595042        454560020        454527201   
    454493487        454459181        454426156        454393604       
454360777      455050559        455001842        454961897        454920828     
  454883059        454843475        454805474        454768334        454732983
       454698671        454664129        454629924        454595059       
454560038        454527003        454493495        454459199        454426164   
    454393612        454360785   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455050609        455001859        454961673        454920869       
454883083        454843251        454805482        454768359        454732991   
    454698689        454664137        454629932        454595067       
454559840        454527011        454493511        454459207        454426172   
    454393620        454360793      455050617        455001875        454961681
       454920885        454883091        454843269        454805284       
454768375        454733007        454698697        454664145        454629940   
    454595075        454559857        454527029        454493321       
454459041        454426180        454393638        454360801      455050419     
  455001883        454961699        454920893        454883109        454843277
       454805292        454768151        454733015        454698713       
454664152        454629957        454595083        454559931        454527037   
    454493339        454459058        454426198        454393422       
454360819      455050427        455001891        454961707        454920901     
  454883117        454843285        454805300        454768177        454732801
       454698721        454664160        454629981        454594862       
454559725        454527045        454493347        454459066        454426206   
    454393455        454360827      455050450        455001677        454961723
       454920695        454883125        454843293        454805318       
454768185        454732819        454698739        454664178        454629999   
    454594870        454559733        454527052        454493354       
454459074        454425992        454393463        454360843      455050468     
  455001693        454961731        454920703        454883133        454843301
       454805334        454768193        454732835        454698747       
454664186        454629791        454594888        454559758        454527060   
    454493362        454459082        454426008        454393471       
454360850      455050476        455001701        454961749        454920711     
  454883141        454843319        454805342        454768219        454732843
       454698754        454664202        454629809        454594896       
454559766        454527078        454493370        454459108        454426016   
    454393489        454360637      455050492        455001735        454961756
       454920729        454882945        454843327        454805359       
454768227        454732850        454698531        454663998        454629817   
    454594904        454559774        454527094        454493388       
454459116        454426032        454393497        454360660      455050500     
  455001743        454961764        454920737        454882952        454843335
       454805375        454768235        454732868        454698549       
454664004        454629825        454594912        454559790        454527102   
    454493206        454459124        454426065        454393505       
454360686      455050310        455001560        454961772        454920752     
  454882960        454843343        454805169        454768243        454732876
       454698580        454664012        454629833        454594920       
454559808        454526898        454493214        454459132        454426081   
    454393513        454360694      455050328        455001578        454961780
       454920760        454882978        454843350        454805177       
454768250        454732884        454698598        454664020        454629866   
    454594938        454559816        454526906        454493255       
454458944        454426099        454393521        454360702      455050344     
  455001586        454961566        454920778        454883026        454843160
       454805193        454768045        454732892        454698606       
454664038        454629882        454594946        454559824        454526922   
    454493271        454458969        454425893        454393299       
454360710      455050187        455001594        454961574        454920786     
  454883034        454843178        454805201        454768052        454732900
       454698614        454664046        454629668        454594953       
454559626        454526930        454493289        454458977        454425901   
    454393307        454360736      455050203        455001610        454961582
       454920794        454883042        454843186        454805219       
454768060        454732686        454698630        454664061        454629676   
    454594979        454559634        454526948        454493297       
454458985        454425919        454393323        454360512      455050211     
  455001628        454961590        454920588        454882853        454843194
       454805227        454768086        454732694        454698424       
454664079        454629692        454594763        454559642        454526955   
    454493099        454459017        454425927        454393349       
454360520      455050229        455001644        454961624        454920596     
  454882861        454843202        454805235        454768102        454732702
       454698432        454663881        454629718        454594771       
454559659        454526963        454493123        454459025        454425935   
    454393356        454360546      455050237        455001651        454961640
       454920604        454882879        454843210        454805250       
454768128        454732710        454698440        454663899        454629726   
    454594789        454559667        454526971        454493156       
454459033        454425968        454393364        454360553      455050278     
  455001669        454961657        454920620        454882887        454843228
       454805268        454768136        454732728        454698457       
454663907        454629734        454594797        454559683        454526989   
    454493164        454458829        454425976        454393380       
454360579      455050070        455001453        454961665        454920638     
  454882895        454843236        454805045        454767930        454732744
       454698465        454663915        454629742        454594805       
454559691        454526997        454493172        454458837        454425984   
    454393398        454360587      455050088        455001461        454961459
       454920646        454882911        454843244        454805052       
454767948        454732751        454698481        454663923        454629759   
    454594813        454559709        454526781        454493180       
454458845        454425778        454393406        454360603      455050096     
  455001479        454961467        454920653        454882929        454843038
       454805060        454767955        454732769        454698507       
454663931        454629767        454594821        454559501        454526799   
    454493198        454458852        454425794        454393190       
454360611      455050112        455001487        454961475        454920661     
  454882937        454843046        454805078        454767971        454732777
       454698523        454663949        454629551        454594839       
454559519        454526807        454492984        454458860        454425810   
    454393208        454360629      455050138        455001495        454961483
       454920687        454882739        454843061        454805094       
454767989        454732785        454698317        454663956        454629569   
    454594847        454559527        454526815        454492992       
454458878        454425828        454393224        454360405      455050153     
  455001503        454961491        454920471        454882762        454843079
       454805136        454767997        454732579        454698325       
454663972        454629577        454594649        454559535        454526823   
    454493016        454458894        454425836        454393232       
454360413      455050161        455001511        454961509        454920489     
  454882770        454843087        454805144        454768003        454732587
       454698333        454663980        454629585        454594664       
454559543        454526831        454493024        454458902        454425844   
    454393240        454360421      455050179        455001529        454961517
       454920497        454882788        454843095        454804931       
454768011        454732595        454698341        454663774        454629593   
    454594672        454559550        454526849        454493040       
454458910        454425851        454393257        454360439      455049965     
  455001537        454961525        454920505        454882796        454843103
       454804949        454768029        454732603        454698366       
454663782        454629619        454594680        454559584        454526864   
    454493057        454458928        454425869        454393265       
454360462      455049973        455001552        454961533        454920513     
  454882804        454843111        454804956        454768037        454732611
       454698374        454663824        454629627        454594698       
454559600        454526872        454493065        454458712        454425877   
    454393273        454360470      455049981        455001347        454961541
       454920521        454882812        454843129        454804964       
454767823        454732629        454698390        454663840        454629635   
    454594706        454559410        454526674        454493073       
454458720        454425653        454393281        454360496      455049999     
  455001354        454961558        454920539        454882820        454843137
       454804980        454767831        454732637        454698408       
454663857        454629643        454594722        454559436        454526682   
    454493081        454458738        454425661        454393075       
454360306      455050013        455001362        454961368        454920547     
  454882606        454842931        454804998        454767849        454732652
       454698416        454663865        454629650        454594730       
454559444        454526690        454492877        454458795        454425679   
    454393091        454360314      455050047        455001396        454961384
       454920554        454882614        454842949        454805003       
454767864        454732660        454698200        454663873        454629445   
    454594748        454559451        454526708        454492885       
454458803        454425687        454393109        454360322      455050062     
  455001404        454961392        454920562        454882622        454842956
       454805011        454767872        454732678        454698218       
454663667        454629452        454594524        454559485        454526724   
    454492893        454458605        454425695        454393117       
454360330      455049890        455001412        454961400        454920372     
  454882648        454842964        454805037        454767898        454732470
       454698226        454663683        454629460        454594540       
454559287        454526740        454492919        454458613        454425703   
    454393125        454360348      455049908        455001420        454961418
       454920380        454882689        454842972        454804824       
454767906        454732504        454698275        454663691        454629478   
    454594565        454559295        454526765        454492927       
454458621        454425729        454393133        454360355      455049916     
  455001446        454961434        454920398        454882713        454842998
       454804832        454767914        454732520        454698291       
454663709        454629486        454594573        454559311        454526567   
    454492943        454458654        454425737        454393141       
454360363      455049932        455001230        454961442        454920406     
  454882481        454843004        454804840        454767922        454732538
       454698101        454663717        454629502        454594581       
454559329        454526575        454492950        454458662        454425745   
    454393158        454360371      455049940        455001248        454961236
       454920422        454882499        454843012        454804865       
454767724        454732546        454698119        454663741        454629510   
    454594607        454559352        454526591        454492968       
454458688        454425752        454393166        454360389      455049957     
  455001255        454961244        454920430        454882515        454843020
       454804873        454767732        454732553        454698127       
454663758        454629536        454594615        454559378        454526609   
    454492976        454458506        454425760        454393174       
454360397      455049759        455001263        454961251        454920448     
  454882523        454842824        454804881        454767740        454732561
       454698135        454663766        454629544        454594623       
454559386        454526617        454492752        454458514        454425547   
    454392960        454360165      455049767        455001271        454961269
       454920455        454882531        454842832        454804899       
454767757        454732363        454698150        454663550        454629338   
    454594631        454559394        454526625        454492786       
454458522        454425554        454392978        454360199      455049783     
  455001305        454961277        454920463        454882549        454842840
       454804907        454767765        454732371        454698168       
454663568        454629346        454594417        454559162        454526633   
    454492802        454458548        454425562        454392986       
454360207      455049817        455001339        454961293        454920240     
  454882598        454842857        454804915        454767773        454732389
       454698176        454663576        454629353        454594425       
454559170        454526641        454492836        454458555        454425570   
    454392994        454360249      455049825        455001123        454961301
       454920257        454882374        454842865        454804717       
454767781        454732397        454698184        454663584        454629379   
    454594433        454559188        454526658        454492844       
454458563        454425588        454393000        454360256      455049833     
  455001149        454961319        454920265        454882382        454842873
       454804725        454767799        454732405        454698192       
454663592        454629387        454594458        454559196        454526468   
    454492851        454458373        454425596        454393018       
454360264      455049635        455001156        454961327        454920273     
  454882390        454842899        454804733        454767807        454732413
       454697996        454663600        454629395        454594466       
454559220        454526476        454492869        454458381        454425612   
    454393034        454360272      455049643        455001164        454961335
       454920281        454882416        454842907        454804741       
454767815        454732421        454698002        454663659        454629403   
    454594474        454559238        454526484        454492638       
454458399        454425620        454393042        454360280      455049676     
  455001172        454961137        454920299        454882432        454842915
       454804758        454767609        454732439        454698010       
454663444        454629429        454594482        454559246        454526492   
    454492646        454458407        454425638        454393059       
454360033      455049684        455001198        454961145        454920307     
  454882440        454842709        454804774        454767617        454732454
       454698028        454663451        454629221        454594490       
454559253        454526500        454492653        454458423        454425646   
    454393067        454360041      455049692        455001206        454961152
       454920323        454882457        454842717        454804782       
454767633        454732249        454698036        454663477        454629247   
    454594508        454559261        454526518        454492687       
454458449        454425422        454392853        454360058      455049700     
  455001222        454961160        454920331        454882465        454842725
       454804816        454767641        454732256        454698044       
454663493        454629254        454594300        454559279        454526526   
    454492695        454458456        454425430        454392861       
454360066      455049551        455001024        454961178        454920141     
  454882473        454842733        454804600        454767658        454732264
       454698051        454663501        454629262        454594326       
454559055        454526542        454492703        454458472        454425448   
    454392879        454360074      455049569        455001040        454961186
       454920158        454882259        454842741        454804618       
454767666        454732272        454698069        454663519        454629270   
    454594334        454559063        454526559        454492711       
454458266        454425455        454392887        454360082      455049593     
  455001057        454961202        454920174        454882267        454842774
       454804626        454767682        454732280        454698077       
454663527        454629296        454594359        454559071        454526351   
    454492729        454458282        454425463        454392895       
454360108      455049601        455001099        454961228        454920182     
  454882309        454842782        454804634        454767690        454732306
       454698085        454663337        454629304        454594367       
454559089        454526385        454492737        454458290        454425471   
    454392903        454360132      455049619        455000893        454961012
       454920190        454882325        454842790        454804642       
454767708        454732322        454697889        454663345        454629312   
    454594375        454559097        454526393        454492745       
454458316        454425539        454392929        454360140      455049445     
  455000919        454961020        454920208        454882333        454842808
       454804659        454767484        454732330        454697897       
454663352        454629320        454594391        454559105        454526427   
    454492521        454458324        454425315        454392937       
454360157      455049486        455000927        454961038        454920232     
  454882358        454842592        454804667        454767500        454732132
       454697905        454663360        454629114        454594409       
454559113        454526435        454492539        454458332        454425356   
    454392945        454359910      455049494        455000935        454961053
       454920018        454882366        454842626        454804683       
454767518        454732140        454697921        454663378        454629130   
    454594193        454559147        454526443        454492547       
454458365        454425364        454392952        454359936      455049304     
  455000943        454961079        454920042        454882150        454842634
       454804691        454767526        454732157        454697947       
454663386        454629155        454594201        454558941        454526252   
    454492554        454458167        454425372        454392739       
454359944      455049338        455000984        454961087        454920059     
  454882176        454842642        454804709        454767542        454732165
       454697954        454663394        454629163        454594227       
454558958        454526260        454492562        454458175        454425380   
    454392747        454359969      455049387        455000992        454961095
       454920067        454882226        454842659        454804493       
454767559        454732173        454697962        454663402        454629171   
    454594235        454558966        454526278        454492570       
454458183        454425398        454392762        454359977      455049189     
  455001008        454961103        454920075        454882242        454842667
       454804527        454767575        454732199        454697970       
454663410        454629205        454594243        454558990        454526286   
    454492588        454458209        454425406        454392796       
454359985      455049213        455000786        454961111        454920083     
  454882036        454842675        454804535        454767583        454732207
       454697988        454663428        454629213        454594250       
454559006        454526302        454492596        454458225        454425414   
    454392804        454360009      455049247        455000810        454960915
       454920091        454882044        454842493        454804550       
454767591        454732215        454697772        454663212        454629015   
    454594268        454559014        454526310        454492604       
454458233        454425208        454392838        454360017      455049254     
  455000828        454960923        454920109        454882077        454842501
       454804568        454767377        454732223        454697780       
454663238        454629023        454594276        454559030        454526146   
    454492620        454458241        454425216        454392622       
454360025      455049270        455000836        454960931        454920117     
  454882085        454842519        454804576        454767385        454732231
       454697798        454663246        454629031        454594284       
454559048        454526153        454492414        454458258        454425224   
    454392630        454359803      455049288        455000844        454960964
       454920125        454882101        454842527        454804584       
454767401        454732025        454697806        454663253        454629049   
    454594292        454558834        454526161        454492422       
454458068        454425232        454392648        454359811      455049080     
  455000851        454960972        454919903        454882119        454842535
       454804592        454767419        454732033        454697814       
454663261        454629064        454594086        454558842        454526179   
    454492448        454458076        454425240        454392655       
454359829      455049098        455000869        454960980        454919911     
  454882135        454842543        454804386        454767427        454732041
       454697822        454663279        454629072        454594094       
454558867        454526203        454492455        454458084        454425257   
    454392663        454359837      455049106        455000877        454960790
       454919929        454881921        454842550        454804410       
454767435        454732058        454697830        454663287        454629098   
    454594102        454558875        454526211        454492463       
454458092        454425265        454392689        454359860      455049130     
  455000687        454960808        454919937        454881939        454842568
       454804428        454767468        454732066        454697848       
454663295        454629106        454594110        454558883        454526229   
    454492471        454458100        454425273        454392697       
454359886      455049155        455000695        454960824        454919945     
  454881954        454842576        454804436        454767476        454732074
       454697863        454663303        454628918        454594128       
454558891        454526245        454492489        454458118        454425281   
    454392705        454359894   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455049171        455000703        454960832        454919952       
454881962        454842584        454804451        454767260        454732090   
    454697871        454663311        454628926        454594151       
454558917        454526039        454492497        454458126        454425299   
    454392721        454359696      455048967        455000711        454960840
       454919978        454881970        454842386        454804469       
454767278        454732108        454697665        454663105        454628934   
    454594177        454558925        454526047        454492505       
454458134        454425307        454392515        454359704      455048983     
  455000729        454960865        454919994        454881988        454842402
       454804477        454767286        454732124        454697673       
454663113        454628942        454594185        454558743        454526054   
    454492513        454458159        454425091        454392523       
454359712      455048991        455000745        454960873        454920000     
  454881996        454842410        454804485        454767294        454731910
       454697681        454663139        454628959        454593989       
454558750        454526062        454492307        454457946        454425109   
    454392531        454359720      455049015        455000752        454960899
       454919788        454882002        454842428        454804279       
454767302        454731928        454697715        454663147        454628967   
    454594003        454558768        454526070        454492315       
454457953        454425117        454392549        454359738      455049023     
  455000570        454960683        454919820        454882028        454842436
       454804287        454767344        454731944        454697731       
454663162        454628991        454594011        454558800        454526088   
    454492323        454457979        454425125        454392564       
454359746      455049049        455000588        454960691        454919846     
  454881814        454842451        454804295        454767369        454731951
       454697749        454663170        454628801        454594029       
454558818        454526096        454492331        454457995        454425141   
    454392572        454359753      455048850        455000596        454960725
       454919853        454881822        454842477        454804303       
454767161        454731969        454697756        454663196        454628819   
    454594037        454558826        454526104        454492356       
454458001        454425158        454392580        454359761      455048876     
  455000604        454960733        454919861        454881830        454842279
       454804329        454767187        454731977        454697558       
454663204        454628827        454594052        454558628        454526112   
    454492372        454458019        454425166        454392614       
454359779      455048884        455000612        454960758        454919887     
  454881848        454842287        454804337        454767195        454731985
       454697566        454662990        454628835        454594060       
454558636        454526120        454492380        454458027        454425174   
    454392390        454359787      455048926        455000620        454960766
       454919671        454881855        454842295        454804378       
454767203        454732009        454697574        454663006        454628843   
    454594078        454558644        454526138        454492398       
454458035        454425182        454392408        454359589      455048934     
  455000638        454960774        454919689        454881863        454842303
       454804170        454767211        454731829        454697590       
454663014        454628850        454593872        454558651        454525924   
    454492190        454458043        454425190        454392416       
454359597      455048744        455000646        454960782        454919705     
  454881913        454842311        454804212        454767237        454731837
       454697608        454663022        454628868        454593880       
454558669        454525932        454492208        454458050        454424987   
    454392424        454359605      455048751        455000653        454960592
       454919713        454881707        454842345        454804220       
454767245        454731845        454697616        454663030        454628876   
    454593898        454558677        454525940        454492216       
454457839        454424995        454392432        454359613      455048785     
  455000661        454960626        454919721        454881715        454842352
       454804238        454767252        454731852        454697624       
454663055        454628884        454593906        454558685        454525957   
    454492224        454457854        454425000        454392440       
454359621      455048793        455000471        454960634        454919739     
  454881723        454842360        454804246        454767054        454731860
       454697632        454663063        454628892        454593914       
454558693        454525973        454492257        454457862        454425018   
    454392457        454359639      455048819        455000489        454960659
       454919754        454881731        454842162        454804253       
454767088        454731878        454697657        454663071        454628694   
    454593922        454558701        454525999        454492265       
454457888        454425026        454392465        454359647      455048843     
  455000497        454960675        454919762        454881749        454842170
       454804261        454767096        454731886        454697442       
454663089        454628702        454593930        454558719        454526005   
    454492273        454457896        454425034        454392481       
454359670      455048645        455000505        454960477        454919572     
  454881756        454842188        454804063        454767104        454731894
       454697459        454663097        454628728        454593948       
454558727        454526021        454492281        454457904        454425042   
    454392499        454359688      455048652        455000513        454960485
       454919580        454881780        454842196        454804071       
454767138        454731902        454697467        454662891        454628736   
    454593955        454558511        454525825        454492299       
454457912        454425059        454392291        454359472      455048686     
  455000539        454960493        454919606        454881798        454842238
       454804097        454767146        454731696        454697475       
454662917        454628785        454593963        454558529        454525841   
    454492083        454457920        454425067        454392309       
454359480      455048728        455000547        454960519        454919622     
  454881806        454842246        454804105        454766932        454731712
       454697483        454662925        454628579        454593971       
454558537        454525858        454492091        454457938        454425075   
    454392317        454359498      455048520        455000349        454960527
       454919630        454881608        454842048        454804121       
454766940        454731720        454697509        454662933        454628587   
    454593773        454558545        454525866        454492109       
454457714        454425083        454392325        454359506      455048546     
  455000356        454960352        454919655        454881624        454842055
       454804139        454766957        454731738        454697517       
454662966        454628595        454593781        454558578        454525874   
    454492125        454457722        454424870        454392333       
454359514      455048561        455000398        454960386        454919457     
  454881632        454842063        454804154        454766981        454731746
       454697525        454662974        454628603        454593807       
454558586        454525882        454492133        454457730        454424896   
    454392341        454359522      455048579        455000406        454960394
       454919465        454881665        454842071        454803933       
454767005        454731753        454697533        454662982        454628611   
    454593815        454558610        454525890        454492158       
454457748        454424904        454392366        454359530      455048587     
  455000414        454960402        454919481        454881681        454842089
       454803941        454767039        454731761        454697541       
454662776        454628629        454593823        454558412        454525700   
    454491978        454457755        454424920        454392374       
454359548      455048595        455000422        454960436        454919499     
  454881699        454842097        454803974        454766825        454731779
       454697335        454662784        454628645        454593831       
454558438        454525718        454491986        454457771        454424938   
    454392382        454359555      455048611        455000430        454960444
       454919515        454881483        454842105        454803990       
454766841        454731795        454697343        454662792        454628652   
    454593849        454558446        454525726        454491994       
454457789        454424946        454392176        454359563      455048421     
  455000448        454960451        454919523        454881491        454842121
       454804006        454766858        454731571        454697350       
454662800        454628660        454593856        454558453        454525734   
    454492018        454457805        454424961        454392184       
454359571      455048447        455000232        454960246        454919531     
  454881509        454842139        454804030        454766890        454731589
       454697368        454662818        454628462        454593666       
454558461        454525742        454492026        454457813        454424979   
    454392192        454359381      455048454        455000240        454960253
       454919549        454881533        454842147        454803826       
454766908        454731605        454697376        454662826        454628470   
    454593674        454558487        454525759        454492034       
454457607        454424763        454392200        454359399      455048462     
  455000257        454960261        454919556        454881566        454841958
       454803834        454766916        454731621        454697392       
454662834        454628488        454593708        454558495        454525767   
    454492042        454457615        454424771        454392218       
454359407      455048470        455000265        454960303        454919333     
  454881582        454841966        454803859        454766924        454731639
       454697400        454662842        454628504        454593716       
454558503        454525775        454492059        454457623        454424789   
    454392226        454359423      455048488        455000273        454960311
       454919341        454881376        454841974        454803883       
454766734        454731654        454697418        454662875        454628512   
    454593732        454558271        454525791        454492067       
454457631        454424797        454392234        454359431      455048496     
  455000299        454960154        454919358        454881400        454841982
       454803917        454766759        454731662        454697426       
454662669        454628520        454593757        454558305        454525593   
    454491861        454457656        454424813        454392242       
454359449      455048504        455000307        454960170        454919374     
  454881426        454842030        454803719        454766767        454731670
       454697228        454662677        454628538        454593765       
454558321        454525601        454491879        454457672        454424821   
    454392259        454359456      455048512        455000315        454960188
       454919382        454881434        454841834        454803727       
454766791        454731688        454697236        454662693        454628546   
    454593559        454558339        454525619        454491887       
454457680        454424839        454392267        454359464      455048314     
  455000323        454960048        454919416        454881475        454841842
       454803743        454766809        454731472        454697244       
454662701        454628553        454593567        454558347        454525627   
    454491895        454457698        454424847        454392275       
454359258      455048322        455000331        454960089        454919432     
  454881269        454841875        454803750        454766601        454731480
       454697269        454662719        454628561        454593575       
454558370        454525635        454491903        454457706        454424854   
    454392069        454359266      455048330        455000125        454960097
       454919226        454881285        454841891        454803784       
454766619        454731498        454697277        454662727        454628363   
    454593583        454558388        454525643        454491911       
454457508        454424862        454392077        454359274      455048348     
  455000133        454960113        454919234        454881293        454841909
       454803800        454766635        454731506        454697285       
454662743        454628371        454593591        454558164        454525650   
    454491929        454457524        454424656        454392119       
454359282      455048363        455000141        454960121        454919242     
  454881319        454841917        454803610        454766643        454731514
       454697293        454662750        454628389        454593609       
454558172        454525668        454491952        454457532        454424672   
    454392127        454359290      455048371        455000158        454960139
       454919259        454881335        454841925        454803628       
454766668        454731522        454697301        454662552        454628397   
    454593617        454558180        454525676        454491762       
454457540        454424680        454392135        454359308      455048397     
  455000174        454959925        454919275        454881343        454841727
       454803644        454766684        454731530        454697319       
454662560        454628405        454593633        454558214        454525684   
    454491788        454457557        454424714        454392150       
454359316      455048199        455000208        454959941        454919283     
  454881152        454841735        454803651        454766692        454731555
       454697327        454662578        454628413        454593658       
454558230        454525692        454491796        454457573        454424722   
    454392168        454359324      455048223        455000224        454959974
       454919291        454881160        454841800        454803669       
454766700        454731563        454697111        454662586        454628421   
    454593443        454558255        454525486        454491804       
454457581        454424730        454391947        454359332      455048231     
  455000018        454959982        454919309        454881228        454841818
       454803503        454766486        454731332        454697137       
454662594        454628447        454593450        454558263        454525494   
    454491812        454457599        454424748        454391962       
454359340      455048249        455000026        454959990        454919317     
  454881236        454841602        454803511        454766494        454731340
       454697145        454662610        454628454        454593468       
454558057        454525502        454491838        454457391        454424755   
    454391988        454359357      455048272        455000034        454960006
       454919325        454881244        454841628        454803537       
454766502        454731365        454697152        454662628        454628249   
    454593484        454558073        454525510        454491846       
454457417        454424557        454392010        454359142      455048298     
  455000059        454960014        454919119        454881046        454841636
       454803552        454766510        454731373        454697160       
454662636        454628256        454593492        454558081        454525528   
    454491853        454457425        454424565        454392028       
454359159      455048090        455000091        454959834        454919127     
  454881053        454841644        454803578        454766528        454731399
       454697178        454662644        454628264        454593518       
454558107        454525536        454491655        454457433        454424573   
    454392044        454359167      455048132        454999905        454959842
       454919143        454881079        454841651        454803586       
454766536        454731415        454697186        454662651        454628272   
    454593526        454558123        454525544        454491663       
454457441        454424581        454391848        454359175      455048140     
  454999913        454959867        454919150        454881087        454841669
       454803594        454766577        454731423        454697194       
454662453        454628280        454593534        454558131        454525551   
    454491671        454457458        454424599        454391855       
454359183      455048165        454999921        454959891        454919168     
  454881095        454841677        454803602        454766593        454731431
       454697202        454662479        454628298        454593542       
454558149        454525569        454491689        454457466        454424607   
    454391863        454359191      455048181        454999947        454959909
       454919176        454881103        454841701        454803396       
454766395        454731449        454697210        454662487        454628314   
    454593336        454557943        454525577        454491705       
454457474        454424615        454391871        454359225      455048025     
  454999962        454959701        454919184        454881111        454841529
       454803446        454766403        454731225        454697004       
454662503        454628322        454593344        454557950        454525585   
    454491721        454457482        454424623        454391889       
454359233      455048033        454999970        454959727        454919192     
  454881129        454841537        454803461        454766411        454731233
       454697053        454662511        454628330        454593351       
454557968        454525387        454491739        454457490        454424631   
    454391897        454359241      455048041        454999988        454959735
       454919200        454880956        454841545        454803487       
454766429        454731241        454697079        454662529        454628348   
    454593369        454557984        454525395        454491747       
454457292        454424649        454391905        454359035      455048066     
  454999996        454959750        454919218        454880964        454841586
       454803495        454766437        454731266        454697087       
454662347        454628132        454593377        454557992        454525429   
    454491549        454457300        454424425        454391913       
454359043      455047860        455000000        454959776        454919010     
  454880972        454841370        454803297        454766445        454731274
       454697095        454662354        454628140        454593393       
454558008        454525437        454491556        454457318        454424433   
    454391921        454359050      455047878        454999798        454959784
       454919028        454880998        454841388        454803305       
454766262        454731308        454697103        454662362        454628157   
    454593401        454558024        454525445        454491564       
454457326        454424441        454391723        454359076      455047902     
  454999822        454959800        454919051        454881012        454841404
       454803321        454766270        454731316        454696899       
454662370        454628165        454593419        454558032        454525460   
    454491572        454457334        454424466        454391749       
454359084      455047928        454999830        454959610        454919069     
  454881038        454841412        454803354        454766288        454731324
       454696907        454662388        454628181        454593427       
454558040        454525288        454491580        454457342        454424474   
    454391756        454359092      455047944        454999863        454959628
       454919077        454880816        454841420        454803362       
454766296        454731118        454696915        454662396        454628207   
    454593229        450384482        454525304        454491598       
454457359        454424482        454391772        454359100      455047969     
  454999871        454959636        454919093        454880824        454841453
       454803370        454766304        454731126        454696956       
454662404        454628215        454593245        447796905        454525312   
    454491606        454457375        454424490        454391780       
454359118      455047753        454999699        454959644        454919101     
  454880832        454841461        454803388        454766320        454731134
       454696964        454662412        454628231        454593252       
443396957        454525320        454491622        454457383        454424508   
    454391798        454359134      455047761        454999731        454959651
       454918897        454880857        454841263        454803172       
454766338        454731142        454696972        454662420        454628025   
    454593260        443396312        454525338        454491630       
454457185        454424516        454391806        454358920      455047811     
  454999749        454959669        454918905        454880865        454841289
       454803180        454766353        454731159        454696980       
454662438        454628033        454593286        443395785        454525346   
    454491648        454457193        454424524        454391814       
454358938      455047837        454999756        454959677        454918913     
  454880873        454841305        454803198        454766361        454731167
       454696998        454662446        454628041        454593294       
443395033        454525379        454491457        454457219        454424318   
    454391822        454358946      455047852        454999582        454959685
       454918939        454880881        454841313        454803206       
454766155        454731175        454696782        454662230        454628058   
    454593302        443394184        454525171        454491465       
454457227        454424326        454391616        454358953      455047662     
  454999624        454959693        454918947        454880907        454841321
       454803222        454766163        454731183        454696790       
454662255        454628066        454593328        443393160        454525189   
    454491473        454457235        454424334        454391632       
454358961      455047670        454999632        454959487        454918970     
  454880915        454841354        454803230        454766189        454731209
       454696808        454662271        454628074        454593138       
443393277        454525197        454491481        454457243        454424342   
    454391640        454358979   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455047704        454999657        454959495        454918988       
454880923        454841362        454803248        454766205        454731217   
    454696824        454662289        454628082        454593146       
443392337        454525205        454491499        454457250        454424359   
    454391657        454358987      455047738        454999665        454959503
       454918996        454880709        454841164        454803255       
454766239        454731001        454696832        454662297        454628090   
    454593153        443392485        454525213        454491507       
454457268        454424367        454391665        454358995      455047522     
  454999673        454959511        454918814        454880717        454841172
       454803263        454766031        454731027        454696840       
454662305        454628108        454593161        443391933        454525221   
    454491531        454457276        454424375        454391673       
454359001      455047555        454999467        454959529        454918822     
  454880725        454841180        454803271        454766049        454731035
       454696857        454662313        454628116        454593179       
443390547        454525239        454491333        454457284        454424383   
    454391681        454359019      455047571        454999483        454959545
       454918848        454880733        454841198        454803073       
454766064        454731043        454696873        454662321        454628124   
    454593195        443390851        454525247        454491341       
454457086        454424391        454391707        454359027      455047613     
  454999491        454959560        454918855        454880741        454841206
       454803107        454766080        454731092        454696881       
454662339        454627910        454593203        443389937        454525254   
    454491358        454457102        454424409        454391715       
454358813      455047639        454999517        454959586        454918871     
  454880766        454841214        454803115        454766098        454730896
       454696683        454662123        454627951        454593211       
443389085        454525262        454491366        454457110        454424417   
    454391509        454358839      455047423        454999525        454959370
       454918681        454880774        454841222        454803123       
454766106        454730904        454696691        454662149        454627969   
    454593005        443388665        454525056        454491382       
454457128        454424201        454391517        454358854      455047431     
  454999541        454959388        454918707        454880808        454841255
       454803131        454766114        454730912        454696709       
454662156        454627977        454593013        443388715        454525064   
    454491390        454457136        454424219        454391525       
454358862      455047456        454999558        454959404        454918731     
  454880600        454841040        454803156        454766122        454730920
       454696717        454662164        454627985        454593021       
443387105        454525080        454491408        454457151        454424227   
    454391533        454358870      455047464        454999343        454959412
       454918749        454880642        454841057        454803164       
454766130        454730938        454696725        454662172        454627993   
    454593054        443386230        454525098        454491416       
454456971        454424235        454391541        454358904      455047498     
  454999368        454959420        454918772        454880675        454841073
       454802943        454766148        454730953        454696741       
454662180        454628017        454593070        443386412        454525106   
    454491424        454456989        454424243        454391558       
454358698      455047308        454999376        454959438        454918566     
  454880691        454841099        454802968        454765918        454730987
       454696758        454662198        454627811        454593088       
443386560        454525114        454491242        454457003        454424250   
    454391566        454358706      455047316        454999392        454959446
       454918574        454880493        454841107        454802976       
454765942        454730797        454696766        454662222        454627829   
    454593096        443384508        454524950        454491259       
454457037        454424268        454391608        454358714      455047365     
  454999418        454959453        454918582        454880501        454841115
       454802992        454765967        454730821        454696774       
454662008        454627837        454593104        443383690        454524976   
    454491267        454457045        454424276        454391392       
454358722      455047381        454999442        454959271        454918590     
  454880519        454841149        454803008        454765975        454730839
       454696576        454662016        454627845        454592890       
443381108        454524984        454491275        454457052        454424284   
    454391400        454358730      455047399        454999459        454959289
       454918608        454880527        454840927        454803016       
454766007        454730847        454696584        454662024        454627852   
    454592908        443379128        454524992        454491291       
454457060        454424292        454391418        454358755      455047407     
  454999236        454959297        454918624        454880535        454840943
       454803024        454766015        454730862        454696592       
454662057        454627886        454592924        443375936        454525007   
    454491309        454457078        454424300        454391426       
454358763      455047217        454999244        454959313        454918632     
  454880543        454840950        454803040        454766023        454730870
       454696600        454662065        454627894        454592965       
443374723        454525015        454491317        454456872        454424102   
    454391434        454358797      455047225        454999277        454959321
       454918640        454880550        454840968        454802836       
454765801        454730698        454696618        454662107        454627902   
    454592973        443373964        454525049        454491127       
454456898        454424128        454391442        454358805      455047233     
  454999285        454959339        454918665        454880568        454840984
       454802851        454765835        454730706        454696634       
454661893        454627696        454592981        443370788        454524844   
    454491135        454456906        454424136        454391459       
454358581      455047241        454999301        454959347        454918459     
  454880584        454840992        454802869        454765850        454730714
       454696642        454661919        454627704        454592791       
443370507        454524851        454491143        454456914        454424144   
    454391467        454358599      455047258        454999335        454959362
       454918467        454880378        454841008        454802877       
454765868        454730722        454696659        454661927        454627720   
    454592809        443370077        454524869        454491150       
454456922        454424177        454391475        454358607      455047274     
  454999129        454959156        454918483        454880394        454841016
       454802885        454765876        454730730        454696667       
454661943        454627738        454592817        443368618        454524877   
    454491168        454456948        454424185        454391269       
454358615      455047282        454999137        454959164        454918517     
  454880402        454841032        454802893        454765884        454730755
       454696675        454661950        454627746        454592841       
443368584        454524885        454491176        454456955        454424193   
    454391277        454358623      455047100        454999178        454959172
       454918525        454880428        454840828        454802901       
454765892        454730771        454696469        454661968        454627779   
    454592866        443367651        454524893        454491184       
454456740        454423971        454391285        454358631      455047183     
  454999186        454959198        454918533        454880436        454840844
       454802919        454765900        454730789        454696477       
454661976        454627787        454592874        443367131        454524901   
    454491192        454456757        454424003        454391293       
454358649      455046979        454999194        454959214        454918541     
  454880444        454840851        454802927        454765686        454730573
       454696485        454661984        454627795        454592882       
443366018        454524919        454491200        454456781        454424029   
    454391301        454358656      455046995        454999202        454959222
       454918558        454880451        454840869        454802935       
454765694        454730599        454696493        454661992        454627803   
    454592668        443366208        454524927        454491218       
454456799        454424045        454391319        454358664      455047027     
  454999228        454959230        454918368        454880477        454840893
       454802729        454765710        454730607        454696501       
454661794        454627589        454592676        443366307        454524943   
    454491226        454456807        454424052        454391327       
454358672      455047050        454999012        454959255        454918418     
  454880261        454840919        454802737        454765728        454730615
       454696519        454661802        454627597        454592692       
443365747        454524737        454491010        454456815        454424060   
    454391335        454358474      455047068        454999038        454959057
       454918434        454880279        454840711        454802778       
454765744        454730623        454696527        454661810        454627605   
    454592700        443365432        454524745        454491028       
454456823        454424078        454391343        454358490      455046862     
  454999046        454959065        454918442        454880287        454840729
       454802786        454765751        454730649        454696535       
454661828        454627613        454592718        443365549        454524752   
    454491036        454456831        454424086        454391376       
454358508      455046870        454999079        454959073        454918236     
  454880311        454840737        454802802        454765777        454730656
       454696543        454661836        454627621        454592726       
443365051        454524760        454491044        454456856        454423872   
    454391152        454358516      455046912        454999087        454959081
       454918244        454880329        454840745        454802810       
454765785        454730664        454696550        454661844        454627639   
    454592742        443363577        454524778        454491051       
454456633        454423880        454391160        454358524      455046953     
  454999095        454959099        454918269        454880337        454840752
       454802828        454765793        454730672        454696568       
454661851        454627647        454592767        443363023        454524794   
    454491077        454456641        454423898        454391178       
454358540      455046821        454999103        454959107        454918277     
  454880170        454840760        454802612        454765579        454730458
       454696352        454661885        454627662        454592551       
443363288        454524802        454491085        454456658        454423906   
    454391202        454358565      455046839        454999111        454959115
       454918293        454880188        454840786        454802620       
454765629        454730474        454696360        454661687        454627670   
    454592569        443362272        454524810        454491101       
454456666        454423922        454391210        454358375      455046854     
  454998907        454959123        454918301        454880220        454840802
       454802638        454765645        454730482        454696378       
454661695        454627688        454592593        443362413        454524828   
    454491119        454456682        454423930        454391228       
454358391      455046649        454998915        454959131        454918319     
  454880246        454840810        454802646        454765660        454730524
       454696402        454661703        454627472        454592601       
443361951        454524836        454490905        454456690        454423955   
    454391236        454358409      455046664        454998923        454958935
       454918327        454880253        454840604        454802653       
454765678        454730532        454696410        454661711        454627480   
    454592627        443361068        454524620        454490913       
454456708        454423963        454391244        454358417      455046680     
  454998931        454958950        454918335        454880048        454840612
       454802661        454765462        454730540        454696428       
454661729        454627498        454592635        443360045        454524638   
    454490921        454456716        454423757        454391251       
454358433      455046706        454998949        454958976        454918129     
  454880063        454840620        454802679        454765470        454730565
       454696436        454661737        454627506        454592643       
443358684        454524646        454490939        454456526        454423765   
    454391046        454358458      455046714        454998956        454958984
       454918145        454880071        454840653        454802687       
454765488        454730367        454696444        454661745        454627514   
    454592650        443358098        454524661        454490947       
454456534        454423773        454391053        454358466      455046722     
  454998972        454958992        454918152        454880089        454840661
       454802695        454765496        454730391        454696451       
454661752        454627530        454592445        443356159        454524695   
    454490970        454456542        454423781        454391079       
454358250      455046524        454998998        454959016        454918194     
  454880097        454840687        454802703        454765504        454730425
       454696246        454661760        454627555        454592452       
443355367        454524703        454490988        454456559        454423807   
    454391087        454358276      455046573        454999004        454959024
       454918202        454880105        454840695        454802711       
454765512        454730441        454696253        454661778        454627563   
    454592478        443352224        454524711        454490996       
454456567        454423823        454391095        454358284      455046581     
  454998808        454958810        454918210        454880113        454840703
       454802513        454765546        454730243        454696279       
454661570        454627571        454592486        443351549        454524729   
    454491002        454456575        454423831        454391103       
454358292      455046599        454998816        454958828        454918228     
  454880121        454840489        454802521        454765363        454730250
       454696287        454661588        454627365        454592494       
443350921        454524513        454490806        454456583        454423849   
    454391111        454358300      455046607        454998832        454958851
       454918004        454880139        454840497        454802539       
454765371        454730268        454696295        454661596        454627373   
    454592502        443350673        454524521        454490814       
454456591        454423641        454391129        454358318      455046417     
  454998857        454958869        454918020        454880147        454840505
       454802547        454765389        454730276        454696303       
454661604        454627381        454592510        443350723        454524539   
    454490822        454456609        454423666        454391137       
454358326      455046425        454998873        454958877        454918053     
  454880014        454840513        454802554        454765397        454730284
       454696311        454661612        454627399        454592528       
443349675        454524547        454490830        454456617        454423674   
    454391145        454358334      455046466        454998881        454958885
       454918061        454879859        454840521        454802570       
454765405        454730292        454696329        454661620        454627407   
    454592544        443347414        454524554        454490848       
454456625        454423690        454390931        454358342      455046482     
  454998899        454958893        454918087        454879867        454840539
       454802588        454765421        454730300        454696337       
454661638        454627423        454592320        443347075        454524562   
    454490855        454456419        454423716        454390956       
454358144      455046490        454998691        454958737        454918095     
  454879891        454840547        454802596        454765439        454730326
       454696345        454661646        454627431        454592338       
443346424        454524570        454490863        454456427        454423724   
    454390964        454358151      455046508        454998709        454958752
       454918111        454879917        454840570        454802604       
454765447        454730334        454696139        454661653        454627449   
    454592346        443345202        454524588        454490871       
454456443        454423732        454390972        454358169      455046516     
  454998717        454958760        454917907        454879925        454840588
       454802380        454765249        454730342        454696147       
454661661        454627456        454592353        443344882        454524596   
    454490889        454456450        454423740        454390998       
454358185      455046300        454998741        454958778        454917915     
  454879933        454840372        454802414        454765264        454730136
       454696162        454661471        454627464        454592361       
443345152        454524604        454490897        454456468        454423534   
    454391012        454358201      455046326        454998766        454958786
       454917923        454879735        454840380        454802430       
454765272        454730144        454696170        454661489        454627266   
    454592387        443343983        454524612        454490699       
454456476        454423559        454391020        454358219      455046334     
  454998774        454958794        454917956        454879743        454840406
       454802463        454765298        454730151        454696196       
454661497        454627274        454592395        443343215        454524414   
    454490707        454456484        454423575        454391038       
454358227      455046367        454998782        454958802        454917964     
  454879750        454840414        454802497        454765314        454730169
       454696204        454661505        454627282        454592403       
443342373        454524422        454490715        454456492        454423591   
    454390824        454358235      455046383        454998576        454958596
       454917766        454879768        454840422        454802273       
454765330        454730177        454696220        454661513        454627290   
    454592411        443340062        454524430        454490723       
454456500        454423609        454390832        454358037      455046409     
  454998584        454958612        454917782        454879776        454840430
       454802281        454765348        454730185        454696238       
454661539        454627308        454592429        443338975        454524448   
    454490731        454456518        454423617        454390840       
454358060      455046193        454998592        454958620        454917816     
  454879784        454840455        454802299        454765132        454730193
       454696022        454661547        454627316        454592213       
443338231        454524455        454490764        454456302        454423625   
    454390857        454358086      455046227        454998600        454958638
       454917824        454879800        454840265        454802307       
454765140        454730201        454696030        454661554        454627332   
    454592239        443337837        454524463        454490772       
454456310        454423419        454390865        454358102      455046086     
  454998618        454958646        454917832        454879826        454840273
       454802315        454765157        454730219        454696048       
454661562        454627340        454592247        443336623        454524471   
    454490780        454456328        454423427        454390873       
454358110      455046102        454998626        454958653        454917881     
  454879610        454840299        454802331        454765173        454730227
       454696055        454661372        454627357        454592254       
443335013        454524489        454490798        454456336        454423450   
    454390881        454358128      455046128        454998642        454958695
       454917659        454879636        454840307        454802364       
454765199        454730029        454696063        454661380        454627142   
    454592262        443334883        454524505        454490582       
454456344        454423476        454390899        454358136      455046169     
  454998659        454958489        454917667        454879644        454840315
       454802158        454765207        454730037        454696071       
454661398        454627167        454592270        443334198        454524307   
    454490590        454456351        454423484        454390907       
454357922      455046177        454998675        454958497        454917675     
  454879651        454840323        454802166        454765215        454730045
       454696089        454661406        454627175        454592288       
443334388        454524315        454490632        454456369        454423500   
    454390915        454357930      455046185        454998477        454958513
       454917683        454879669        454840331        454802174       
454765231        454730052        454696097        454661422        454627183   
    454592296        443331715        454524323        454490640       
454456377        454423518        454390725        454357948      455045971     
  454998501        454958547        454917717        454879693        454840349
       454802182        454765041        454730060        454696113       
454661448        454627191        454592304        454557836        454524331   
    454490657        454456195        454423302        454390733       
454357955      455045989        454998519        454958554        454917725     
  454879701        454840356        454802190        454765066        454730078
       454696121        454661455        454627217        454592312       
454557851        454524356        454490665        454456203        454423310   
    454390741        454357963   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455045997        454998543        454958372        454917741       
454879511        454840364        454802208        454765082        454730086   
    454695917        454661463        454627233        454592106       
454557885        454524364        454490673        454456211        454423336   
    454390758        454357971      455046003        454998550        454958398
       454917576        454879529        454840166        454802216       
454765090        454730094        454695925        454661273        454627241   
    454592114        454557901        454524380        454490475       
454456245        454423351        454390766        454357989      455046029     
  454998568        454958406        454917584        454879537        454840174
       454802224        454765108        454730110        454695933       
454661315        454627027        454592122        454557919        454524398   
    454490491        454456252        454423369        454390774       
454357997      455046037        454998345        454958414        454917592     
  454879545        454840182        454802232        454765124        454730128
       454695958        454661323        454627035        454592130       
454557927        454524406        454490509        454456260        454423377   
    454390782        454358003      455046045        454998360        454958422
       454917600        454879578        454840216        454802240       
454764911        454729914        454695966        454661331        454627050   
    454592155        454557935        454524208        454490517       
454456286        454423385        454390790        454358011      455046052     
  454998394        454958430        454917618        454879586        454840224
       454802257        454764929        454729922        454695982       
454661349        454627068        454592163        454557729        454524216   
    454490525        454456294        454423393        454390808       
454357815      455046078        454998410        454958448        454917626     
  454879594        454840232        454802042        454764960        454729930
       454695990        454661356        454627076        454592171       
454557745        454524224        454490533        454456088        454423401   
    454390816        454357823      455045849        454998451        454958455
       454917634        454879602        454840257        454802075       
454764978        454729948        454696006        454661364        454627092   
    454592205        454557752        454524240        454490558       
454456096        454423179        454390600        454357849      455045880     
  454998238        454958463        454917642        454879396        454840042
       454802125        454764994        454729955        454695800       
454661182        454627100        454592015        454557760        454524257   
    454490566        454456104        454423187        454390618       
454357856      455045898        454998253        454958471        454917477     
  454879412        454840067        454802141        454765009        454729963
       454695818        454661190        454627118        454592023       
454557786        454524265        454490574        454456112        454423195   
    454390626        454357864      455045906        454998261        454958265
       454917485        454879453        454840083        454801937       
454764812        454729971        454695826        454661216        454627126   
    454592049        454557794        454524273        454490376       
454456120        454423203        454390634        454357906      455045914     
  454998311        454958273        454917493        454879461        454840091
       454801945        454764820        454729989        454695834       
454661232        454626912        454592056        454557802        454524281   
    454490384        454456138        454423211        454390642       
454357708      455045922        454998329        454958349        454917501     
  454879487        454840117        454801952        454764838        454729997
       454695842        454661265        454626946        454592064       
454557810        454524083        454490400        454456146        454423229   
    454390659        454357732      455045930        454998337        454958364
       454917519        454879495        454840133        454801960       
454764846        454730003        454695859        454661034        454626961   
    454592080        454557828        454524091        454490418       
454456153        454423245        454390667        454357765      455045724     
  454998147        454958141        454917527        454879297        454839937
       454801986        454764853        454730011        454695867       
454661067        454626979        454592098        454557604        454524109   
    454490426        454456161        454423260        454390675       
454357773      455045757        454998188        454958158        454917535     
  454879305        454839945        454802018        454764861        454729799
       454695875        454661083        454626987        454591884       
454557620        454524117        454490434        454456179        454423278   
    454390683        454357781      455045765        454998204        454958182
       454917329        454879313        454839952        454802026       
454764879        454729807        454695891        454661091        454626995   
    454591900        454557638        454524125        454490459       
454456187        454423054        454390691        454357799      455045781     
  454998022        454958190        454917337        454879321        454839960
       454802034        454764697        454729815        454695909       
454661109        454627001        454591926        454557646        454524133   
    454490467        454455999        454423062        454390709       
454357807      455045807        454998030        454958208        454917352     
  454879339        454839978        454801820        454764713        454729823
       454695693        454661117        454627019        454591942       
454557653        454524141        454490269        454456013        454423088   
    454390493        454357591      455045831        454998048        454958216
       454917360        454879347        454839986        454801838       
454764721        454729849        454695701        454661158        454626805   
    454591959        454557687        454524158        454490277       
454456021        454423096        454390501        454357609      455045617     
  454998105        454958224        454917378        454879362        454840018
       454801846        454764739        454729864        454695719       
454660937        454626813        454591967        454557695        454524166   
    454490285        454456039        454423104        454390519       
454357617      455045625        454998113        454958026        454917386     
  454879370        454840034        454801853        454764747        454729872
       454695735        454660945        454626821        454591975       
454557497        454524174        454490293        454456054        454423112   
    454390527        454357625      455045633        454997941        454958042
       454917394        454879388        454839838        454801861       
454764754        454729880        454695743        454660952        454626839   
    454591983        454557505        454524182        454490301       
454456062        454423120        454390543        454357633      455045641     
  454997958        454958067        454917402        454879172        454839846
       454801879        454764762        454729898        454695750       
454660960        454626854        454591777        454557513        454523986   
    454490319        454456070        454423138        454390550       
454357641      455045690        454997966        454958083        454917204     
  454879198        454839861        454801903        454764770        454729906
       454695768        454660994        454626862        454591793       
454557521        454523994        454490335        454455866        454423153   
    454390568        454357658      455045526        454997974        454958091
       454917212        454879214        454839887        454801911       
454764788        454729682        454695776        454661000        454626870   
    454591843        454557539        454524018        454490152       
454455874        454422940        454390576        454357674      455045567     
  454997982        454958117        454917220        454879222        454839895
       454801929        454764796        454729690        454695784       
454661018        454626888        454591868        454557547        454524026   
    454490186        454455882        454422957        454390584       
454357690      455045591        454997990        454957911        454917238     
  454879230        454839903        454801713        454764580        454729708
       454695792        454660820        454626896        454591876       
454557554        454524034        454490194        454455890        454422965   
    454390592        454357492      455045393        454997818        454957929
       454917246        454879248        454839911        454801721       
454764606        454729724        454695578        454660838        454626904   
    454591710        454557562        454524042        454490210       
454455908        454422973        454390378        454357500      455045401     
  454997834        454957937        454917253        454879255        454839713
       454801747        454764622        454729732        454695594       
454660846        454626706        454591736        454557570        454524059   
    454490228        454455932        454422981        454390386       
454357567      455045419        454997842        454957945        454917295     
  454879263        454839721        454801796        454764630        454729740
       454695602        454660853        454626714        454591744       
454557380        454524067        454490236        454455957        454422999   
    454390402        454357575      455045427        454997883        454957952
       454917097        454879065        454839739        454801812       
454764663        454729757        454695628        454660861        454626722   
    454591751        454557398        454523853        454490038       
454455965        454423005        454390410        454357583      455045443     
  454997891        454957960        454917105        454879073        454839747
       454801606        454764671        454729765        454695636       
454660879        454626730        454591769        454557406        454523861   
    454490046        454455759        454423013        454390428       
454357377      455045450        454997693        454958018        454917121     
  454879081        454839754        454801614        454764689        454729773
       454695644        454660887        454626755        454591579       
454557414        454523887        454490053        454455767        454423021   
    454390436        454357385      455045468        454997701        454957812
       454917139        454879107        454839762        454801630       
454764473        454729781        454695651        454660895        454626763   
    454591587        454557430        454523895        454490061       
454455775        454423039        454390444        454357435      455045476     
  454997719        454957838        454917147        454879115        454839770
       454801648        454764481        454729575        454695669       
454660911        454626789        454591595        454557448        454523911   
    454490095        454455783        454422825        454390451       
454357443      455045484        454997735        454957853        454917154     
  454879131        454839788        454801655        454764499        454729583
       454695677        454660929        454626797        454591611       
454557455        454523929        454490103        454455791        454422841   
    454390469        454357450      455045492        454997776        454957887
       454917188        454879149        454839796        454801663       
454764523        454729591        454695461        454660739        454626599   
    454591629        454557463        454523937        454490111       
454455809        454422858        454390485        454357260      455045286     
  454997784        454957903        454917196        454878950        454839804
       454801671        454764531        454729609        454695479       
454660747        454626607        454591637        454557471        454523952   
    454490129        454455817        454422866        454390261       
454357294      455045294        454997792        454957697        454916982     
  454878968        454839606        454801689        454764549        454729617
       454695487        454660754        454626623        454591645       
454557489        454523747        454490137        454455825        454422882   
    454390279        454357302      455045310        454997586        454957713
       454917006        454878976        454839614        454801697       
454764556        454729625        454695495        454660762        454626631   
    454591652        454557281        454523770        454489923       
454455841        454422890        454390287        454357328      455045344     
  454997602        454957721        454917014        454878984        454839622
       454801499        454764564        454729633        454695503       
454660770        454626649        454591454        454557299        454523788   
    454489931        454455858        454422908        454390303       
454357336      455045187        454997610        454957747        454917022     
  454878992        454839630        454801515        454764366        454729641
       454695511        454660788        454626656        454591462       
454557307        454523796        454489949        454455643        454422916   
    454390311        454357344      455045211        454997628        454957770
       454917048        454879008        454839648        454801523       
454764374        454729658        454695529        454660812        454626664   
    454591470        454557315        454523804        454489956       
454455650        454422924        454390329        454357351      455045229     
  454997651        454957788        454917055        454879040        454839655
       454801572        454764382        454729666        454695537       
454660606        454626482        454591496        454557323        454523812   
    454489972        454455668        454422718        454390337       
454357369      455045237        454997685        454957796        454917063     
  454878844        454839663        454801598        454764390        454729674
       454695545        454660614        454626490        454591504       
454557331        454523838        454489980        454455676        454422726   
    454390345        454357161      455045252        454997479        454957580
       454916875        454878885        454839671        454801408       
454764416        454729468        454695552        454660622        454626508   
    454591512        454557349        454523846        454489998       
454455684        454422734        454390352        454357187      455045096     
  454997495        454957598        454916891        454878893        454839689
       454801416        454764424        454729476        454695560       
454660655        454626516        454591520        454557356        454523622   
    454490004        454455692        454422759        454390360       
454357195      455045120        454997503        454957606        454916925     
  454878901        454839697        454801424        454764432        454729484
       454695354        454660663        454626524        454591538       
454557372        454523630        454490012        454455700        454422767   
    454390154        454357211      455045138        454997529        454957655
       454916958        454878927        454839705        454801432       
454764440        454729492        454695370        454660689        454626532   
    454591348        454557174        454523648        454489816       
454455718        454422775        454390162        454357229      455045153     
  454997537        454957663        454916974        454878935        454839499
       454801440        454764457        454729500        454695388       
454660713        454626540        454591355        454557190        454523663   
    454489832        454455734        454422783        454390170       
454357047      455045161        454997545        454957473        454916768     
  454878943        454839515        454801457        454764465        454729518
       454695396        454660481        454626557        454591371       
454557208        454523671        454489840        454455742        454422817   
    454390188        454357088      455044990        454997560        454957507
       454916784        454878752        454839531        454801473       
454764259        454729534        454695404        454660499        454626565   
    454591389        454557216        454523689        454489857       
454455536        454422619        454390196        454357104      455045013     
  454997362        454957515        454916792        454878778        454839549
       454801481        454764267        454729559        454695412       
454660507        454626573        454591413        454557224        454523713   
    454489865        454455544        454422627        454390204       
454357112      455045021        454997370        454957549        454916834     
  454878802        454839556        454801309        454764291        454729567
       454695420        454660515        454626581        454591421       
454557232        454523721        454489873        454455551        454422635   
    454390212        454357120      455045039        454997388        454957564
       454916859        454878828        454839564        454801317       
454764309        454729369        454695438        454660523        454626375   
    454591439        454557240        454523739        454489881       
454455569        454422643        454390238        454357146      455045054     
  454997420        454957374        454916867        454878836        454839572
       454801325        454764317        454729377        454695248       
454660556        454626383        454591447        454557257        454523515   
    454489899        454455577        454422650        454390246       
454356932      455044842        454997446        454957408        454916651     
  454878612        454839580        454801333        454764333        454729385
       454695255        454660564        454626391        454591249       
454557265        454523523        454489907        454455585        454422668   
    454390253        454356965      455044859        454997461        454957416
       454916669        454878620        454839382        454801358       
454764341        454729393        454695263        454660572        454626417   
    454591256        454557273        454523549        454489709       
454455593        454422676        454390063        454356999      455044875     
  454997255        454957432        454916685        454878646        454839390
       454801374        454764358        454729419        454695271       
454660580        454626425        454591264        454557067        454523556   
    454489717        454455601        454422684        454390071       
454357005      455044883        454997271        454957259        454916693     
  454878679        454839416        454801168        454764143        454729427
       454695289        454660598        454626433        454591280       
454557075        454523564        454489725        454455627        454422692   
    454390097        454357039      455044891        454997289        454957325
       454916727        454878687        454839424        454801176       
454764150        454729435        454695297        454660374        454626441   
    454591298        454557083        454523580        454489733       
454455429        454422494        454390105        454356833      455044909     
  454997297        454957341        454916735        454878703        454839432
       454801184        454764168        454729443        454695313       
454660390        454626458        454591322        454557091        454523606   
    454489758        454455452        454422528        454390121       
454356841      455044933        454997313        454957143        454916743     
  454878729        454839457        454801192        454764184        454729450
       454695321        454660408        454626466        454591132       
454557109        454523614        454489782        454455460        454422544   
    454390139        454356890      455044735        454997339        454957150
       454916552        454878513        454839473        454801218       
454764192        454729260        454695339        454660424        454626268   
    454591140        454557117        454523408        454489790       
454455478        454422569        454389933        454356924      455044743     
  454997347        454957184        454916560        454878521        454839481
       454801226        454764200        454729278        454695131       
454660440        454626276        454591157        454557133        454523416   
    454489600        454455486        454422577        454389941       
454356726      455044750        454997354        454957192        454916578     
  454878539        454839267        454801242        454764218        454729286
       454695156        454660473        454626284        454591165       
454557141        454523424        454489618        454455312        454422593   
    454389958        454356742      455044768        454997172        454957200
       454916594        454878547        454839275        454801259       
454764226        454729294        454695172        454660267        454626292   
    454591181        454557158        454523432        454489634       
454455320        454422387        454389966        454356775      455044776     
  454997206        454957218        454916602        454878554        454839325
       454801044        454764234        454729302        454695180       
454660283        454626300        454591215        454557166        454523440   
    454489659        454455338        454422395        454389974       
454356791      455044784        454997222        454957242        454916628     
  454878562        454839358        454801051        454764242        454729328
       454695198        454660291        454626318        454591223       
454556978        454523465        454489667        454455346        454422403   
    454389982        454356817      455044792        454997248        454957036
       454916644        454878570        454839374        454801069       
454764044        454729336        454695214        454660317        454626326   
    454591231        454556986        454523481        454489675       
454455353        454422411        454389990        454356627      455044800     
  454997065        454957051        454916446        454878588        454839150
       454801085        454764051        454729351        454695222       
454660325        454626342        454591025        454556994        454523499   
    454489683        454455361        454422429        454390006       
454356635      455044818        454997073        454957069        454916479     
  454878596        454839168        454801119        454764069        454729146
       454695230        454660333        454626359        454591033       
454557000        454523507        454489501        454455379        454422437   
    454390014        454356643   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455044826        454997099        454957127        454916487       
454878406        454839184        454801127        454764077        454729153   
    454695024        454660358        454626136        454591041       
454557018        454523309        454489519        454455411        454422445   
    454390022        454356650      455044834        454997107        454957135
       454916529        454878414        454839218        454801143       
454764085        454729161        454695032        454660366        454626144   
    454591058        454557026        454523317        454489527       
454455197        454422452        454390030        454356668      455044636     
  454997115        454956921        454916537        454878422        454839226
       454800939        454764093        454729195        454695040       
454660150        454626169        454591066        454557034        454523325   
    454489535        454455205        454422460        454389826       
454356676      455044701        454997123        454956947        454916321     
  454878430        454839234        454800947        454764119        454729203
       454695057        454660168        454626177        454591074       
454557042        454523341        454489543        454455221        454422478   
    454389834        454356692      455044727        454997131        454956962
       454916339        454878448        454839242        454800962       
454764127        454729211        454695065        454660176        454626185   
    454591082        454557059        454523358        454489576       
454455239        454422486        454389842        454356700      455044529     
  454996943        454956988        454916347        454878463        454839028
       454801002        454764135        454729229        454695073       
454660184        454626193        454591108        454556861        454523366   
    454489592        454455247        454422270        454389875       
454356536      455044537        454996968        454956996        454916354     
  454878471        454839036        454801010        454763921        454729237
       454695081        454660192        454626219        454591116       
454556887        454523374        454489378        454455254        454422288   
    454389891        454356379      455044545        454996984        454957002
       454916362        454878489        454839051        454801036       
454763939        454729245        454695107        454660218        454626029   
    454591124        454556895        454523382        454489386       
454455270        454422296        454389925        454356387      455044560     
  454997008        454957028        454916370        454878497        454839085
       454800822        454763947        454729252        454695115       
454660226        454626037        454590910        454556903        454523390   
    454489394        454455288        454422304        454389719       
454356429      455044586        454997016        454956814        454916388     
  454878505        454839093        454800830        454763954        454729039
       454694910        454660242        454626052        454590928       
454556911        454523192        454489428        454455304        454422312   
    454389727        454356437      455044602        454996810        454956822
       454916396        454878299        454839101        454800855       
454763962        454729054        454694928        454660259        454626060   
    454590944        454556929        454523200        454489436       
454455098        454422320        454389735        454356445      455044404     
  454996828        454956855        454916404        454878307        454839119
       454800871        454763970        454729096        454694944       
454660044        454626078        454590951        454556937        454523226   
    454489444        454455114        454422338        454389743       
454356478      455044412        454996836        454956871        454916420     
  454878315        454839127        454800889        454763988        454729104
       454694951        454660051        454626086        454590969       
454556945        454523242        454489477        454455122        454422346   
    454389750        454356486      455044438        454996877        454956913
       454916222        454878356        454838921        454800913       
454763996        454729112        454694969        454660069        454626102   
    454590977        454556952        454523259        454489253       
454455148        454422353        454389768        454356270      455044461     
  454996885        454956707        454916230        454878364        454838939
       454800921        454764002        454729120        454694977       
454660077        454626128        454590993        454556747        454523267   
    454489261        454455163        454422361        454389776       
454356288      455044479        454996893        454956715        454916248     
  454878380        454838947        454800723        454764010        454729138
       454694985        454660085        454625906        454591009       
454556754        454523275        454489279        454455171        454422379   
    454389792        454356304      455044487        454996901        454956756
       454916263        454878398        454838954        454800749       
454764028        454728924        454695008        454660093        454625922   
    454591017        454556762        454523283        454489287       
454455189        454422163        454389800        454356353      455044503     
  454996919        454956764        454916271        454878190        454838962
       454800756        454763814        454728932        454695016       
454660101        454625930        454590811        454556770        454523291   
    454489311        454454984        454422171        454389818       
454356155      455044305        454996695        454956608        454916289     
  454878208        454838988        454800772        454763830        454728940
       454694803        454660143        454625955        454590829       
454556796        454523085        454489329        454454992        454422189   
    454389602        454356171      455044347        454996729        454956624
       454916305        454878216        454838806        454800798       
454763848        454728965        454694829        454659947        454625963   
    454590852        454556804        454523093        454489337       
454455007        454422197        454389610        454356189      455044370     
  454996745        454956632        454916313        454878224        454838814
       454800806        454763855        454728973        454694837       
454659954        454625971        454590860        454556812        454523101   
    454489345        454455015        454422213        454389628       
454356221      455044388        454996778        454956640        454916107     
  454878232        454838822        454800814        454763863        454728981
       454694845        454659962        454625989        454590878       
454556820        454523135        454489147        454455023        454422221   
    454389636        454356247      455044396        454996802        454956657
       454916115        454878240        454838830        454800608       
454763889        454729005        454694852        454659970        454625997   
    454590886        454556846        454523143        454489154       
454455049        454422239        454389644        454356049      455044180     
  454996588        454956483        454916131        454878257        454838848
       454800616        454763897        454729013        454694886       
454659988        454626003        454590894        454556853        454523150   
    454489162        454455064        454422254        454389651       
454356056      455044206        454996596        454956509        454916164     
  454878265        454838855        454800624        454763905        454728825
       454694894        454659996        454625823        454590696       
454556622        454523168        454489170        454455072        454422262   
    454389677        454356064      455044214        454996604        454956517
       454916172        454878281        454838863        454800640       
454763913        454728866        454694902        454660002        454625831   
    454590712        454556648        454523176        454489196       
454454851        454422049        454389701        454356098      455044222     
  454996620        454956525        454916198        454878083        454838871
       454800657        454763707        454728874        454694704       
454660010        454625849        454590720        454556663        454522970   
    454489204        454454869        454422056        454389495       
454355926      455044255        454996638        454956558        454916206     
  454878109        454838889        454800665        454763715        454728890
       454694720        454660028        454625856        454590738       
454556671        454522996        454489238        454454877        454422064   
    454389511        454355934      455044073        454996646        454956566
       454915992        454878133        454838897        454800673       
454763723        454728908        454694738        454659830        454625872   
    454590761        454556689        454523002        454489246       
454454901        454422072        454389529        454355983      455044081     
  454996471        454956574        454916016        454878158        454838905
       454800681        454763731        454728916        454694746       
454659848        454625880        454590779        454556697        454523010   
    454489048        454454927        454422098        454389537       
454356007      455044099        454996505        454956376        454916024     
  454878166        454838707        454800699        454763756        454728718
       454694753        454659855        454625898        454590787       
454556713        454523028        454489055        454454935        454422106   
    454389545        454356015      455044115        454996513        454956426
       454916032        454877960        454838715        454800517       
454763764        454728734        454694761        454659863        454625674   
    454590795        454556721        454523036        454489063       
454454950        454422114        454389560        454355785      455044123     
  454996539        454956442        454916040        454877986        454838749
       454800525        454763772        454728742        454694779       
454659871        454625690        454590589        454556739        454523044   
    454489071        454454752        454422122        454389578       
454355793      455044131        454996562        454956467        454916057     
  454878000        454838756        454800533        454763780        454728775
       454694787        454659889        454625708        454590621       
454556523        454523051        454489089        454454760        454422148   
    454389586        454355819      455044149        454996372        454956475
       454916073        454878059        454838764        454800541       
454763798        454728783        454694795        454659905        454625716   
    454590639        454556531        454523069        454489105       
454454778        454421934        454389388        454355827      455044156     
  454996380        454956277        454916081        454878067        454838780
       454800566        454763806        454728791        454694605       
454659921        454625732        454590647        454556549        454522897   
    454489121        454454794        454421942        454389396       
454355660      455043968        454996398        454956301        454916099     
  454877846        454838798        454800590        454763608        454728817
       454694621        454659939        454625757        454590670       
454556556        454522905        454489139        454454802        454421975   
    454389404        454355686      455043976        454996406        454956319
       454915885        454877879        454838582        454800384       
454763632        454728585        454694639        454659723        454625765   
    454590688        454556564        454522913        454488925       
454454828        454421983        454389412        454355694      455044024     
  454996422        454956327        454915943        454877895        454838590
       454800392        454763657        454728593        454694647       
454659731        454625781        454590456        454556572        454522921   
    454488933        454454836        454421991        454389438       
454355728      455044032        454996463        454956343        454915950     
  454877903        454838616        454800400        454763665        454728601
       454694654        454659764        454625567        454590472       
454556580        454522947        454488941        454454844        454422007   
    454389446        454355736      455044057        454996257        454956350
       454915968        454877929        454838624        454800418       
454763673        454728619        454694662        454659772        454625575   
    454590480        454556598        454522962        454488958       
454454646        454422015        454389453        454355744      455043851     
  454996265        454956152        454915976        454877945        454838632
       454800459        454763681        454728627        454694688       
454659780        454625583        454590506        454556606        454522756   
    454488974        454454653        454422023        454389479       
454355561      455043893        454996281        454956160        454915828     
  454877739        454838640        454800467        454763699        454728643
       454694696        454659806        454625591        454590522       
454556614        454522764        454488982        454454661        454422031   
    454389487        454355587      455043919        454996299        454956186
       454915836        454877747        454838673        454800475       
454763483        454728650        454694506        454659814        454625609   
    454590530        454556408        454522772        454488990       
454454679        454421827        454389263        454355595      455043927     
  454996307        454956236        454915844        454877754        454838467
       454800483        454763509        454728692        454694548       
454659616        454625617        454590548        454556424        454522780   
    454489006        454454687        454421835        454389289       
454355637      455043950        454996315        454956244        454915877     
  454877762        454838483        454800277        454763517        454728460
       454694555        454659632        454625625        454590555       
454556432        454522798        454489014        454454695        454421843   
    454389305        454355447      455043760        454996331        454956046
       454915661        454877788        454838491        454800293       
454763525        454728486        454694571        454659640        454625633   
    454590563        454556440        454522806        454489022       
454454703        454421868        454389313        454355462      455043778     
  454996349        454956061        454915679        454877796        454838509
       454800319        454763533        454728494        454694597       
454659657        454625641        454590332        454556465        454522814   
    454488826        454454729        454421884        454389347       
454355520      455043810        454996141        454956087        454915687     
  454877804        454838541        454800343        454763558        454728502
       454694423        454659665        454625658        454590357       
454556481        454522848        454488842        454454737        454421892   
    454389354        454355546      455043836        454996166        454956103
       454915729        454877812        454838558        454800350       
454763566        454728528        454694456        454659681        454625666   
    454590365        454556499        454522640        454488859       
454454745        454421900        454389362        454355322      455043844     
  454996174        454956137        454915737        454877838        454838566
       454800368        454763574        454728536        454694464       
454659699        454625468        454590373        454556507        454522657   
    454488867        454454547        454421918        454389370       
454355330      455043646        454996190        454955931        454915745     
  454877648        454838574        454800152        454763582        454728551
       454694480        454659707        454625476        454590381       
454556291        454522665        454488875        454454554        454421926   
    454389149        454355363      455043653        454996208        454955956
       454915760        454877655        454838343        454800160       
454763384        454728577        454694498        454659715        454625492   
    454590407        454556309        454522673        454488883       
454454562        454421710        454389156        454355413      455043661     
  454996224        454955980        454915554        454877663        454838350
       454800186        454763392        454728353        454694282       
454659517        454625500        454590415        454556317        454522681   
    454488891        454454570        454421728        454389172       
454355215      455043695        454996034        454955998        454915562     
  454877671        454838368        454800202        454763418        454728379
       454694290        454659525        454625518        454590431       
454556325        454522699        454488917        454454596        454421736   
    454389180        454355256      455043703        454996075        454956020
       454915570        454877689        454838376        454800228       
454763426        454728395        454694308        454659533        454625526   
    454590449        454556358        454522707        454488701       
454454604        454421744        454389198        454355272      455043711     
  454996083        454955808        454915588        454877697        454838400
       454800244        454763442        454728411        454694324       
454659558        454625534        454590233        454556374        454522723   
    454488719        454454612        454421751        454389206       
454355280      455043737        454996109        454955816        454915596     
  454877705        454838418        454800251        454763467        454728429
       454694340        454659566        454625542        454590241       
454556382        454522731        454488727        454454638        454421769   
    454389214        454355298      455043521        454996117        454955857
       454915612        454877713        454838434        454800046       
454763475        454728437        454694357        454659582        454625559   
    454590258        454556184        454522749        454488735       
454454414        454421777        454389222        454355116      455043539     
  454996125        454955873        454915620        454877721        454838459
       454800053        454763277        454728445        454694365       
454659590        454625351        454590266        454556200        454522533   
    454488743        454454422        454421785        454389230       
454355140      455043547        454996133        454955907        454915638     
  454877523        454838236        454800061        454763301        454728239
       454694373        454659608        454625369        454590274       
454556218        454522558        454488750        454454430        454421793   
    454389248        454355181      455043554        454995929        454955733
       454915646        454877531        454838244        454800079       
454763327        454728247        454694381        454659392        454625377   
    454590282        454556226        454522566        454488768       
454454455        454421801        454389032        454354994      455043562     
  454995937        454955741        454915653        454877564        454838251
       454800087        454763343        454728262        454694175       
454659400        454625385        454590290        454556259        454522582   
    454488776        454454471        454421819        454389040       
454355041      455043588        454995986        454955758        454915448     
  454877598        454838269        454800095        454763160        454728320
       454694191        454659418        454625393        454590308       
454556267        454522590        454488800        454454489        454421595   
    454389057        454355058      455043612        454995994        454955790
       454915455        454877606        454838277        454800103       
454763178        454728338        454694217        454659426        454625401   
    454590316        454556275        454522608        454488594       
454454513        454421603        454389065        454355066      455043620     
  454996000        454955576        454915471        454877614        454838285
       454800111        454763186        454728346        454694225       
454659442        454625419        454590324        454556283        454522426   
    454488602        454454521        454421611        454389073       
454355074      455043406        454996026        454955584        454915489     
  454877408        454838319        454800129        454763202        454728122
       454694233        454659459        454625427        454590118       
454556077        454522434        454488628        454454323        454421637   
    454389081        454354895      455043414        454995812        454955592
       454915497        454877416        454838327        454800137       
454763210        454728148        454694241        454659467        454625435   
    454590134        454556085        454522442        454488636       
454454364        454421645        454389107        454354911      455043430     
  454995820        454955626        454915505        454877424        454838335
       454799933        454763236        454728155        454694258       
454659475        454625443        454590142        454556093        454522459   
    454488644        454454380        454421652        454389115       
454354754      455043463        454995838        454955634        454915513     
  454877440        454838111        454799958        454763244        454728163
       454694266        454659483        454625237        454590159       
454556101        454522467        454488651        454454398        454421660   
    454389123        454354762      455043471        454995861        454955667
       454915521        454877457        454838137        454799966       
454763251        454728197        454694274        454659491        454625252   
    454590167        454556119        454522491        454488669       
454454406        454421678        454389131        454354788      455043489     
  454995895        454955675        454915539        454877465        454838145
       454799974        454763269        454728205        454694084       
454659285        454625260        454590175        454556127        454522509   
    454488677        454454208        454421686        454388919       
454354796      455043497        454995903        454955477        454915547     
  454877507        454838152        454799982        454763061        454728221
       454694100        454659293        454625278        454590183       
454556143        454522517        454488685        454454216        454421694   
    454388927        454354838   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455043505        454995713        454955485        454915331       
454877291        454838160        454799990        454763079        454728015   
    454694118        454659301        454625286        454590191       
454556168        454522525        454488693        454454224        454421488   
    454388935        454354648      455043513        454995721        454955493
       454915349        454877309        454838178        454800004       
454763103        454728023        454694126        454659319        454625294   
    454590209        454556176        454522319        454488487       
454454232        454421496        454388943        454354655      455043299     
  454995739        454955527        454915356        454877325        454838186
       454800012        454763111        454728049        454694134       
454659327        454625302        454590217        454555962        454522335   
    454488495        454454240        454421504        454388950       
454354671      455043331        454995754        454955535        454915364     
  454877333        454838194        454800038        454763129        454728056
       454694159        454659350        454625310        454590001       
454555970        454522343        454488503        454454257        454421520   
    454388968        454354721      455043349        454995770        454955543
       454915372        454877366        454838202        454799818       
454763145        454728064        454694167        454659368        454625328   
    454590019        454555988        454522350        454488511       
454454265        454421546        454388976        454354747      455043356     
  454995788        454955568        454915380        454877374        454838228
       454799826        454763152        454728080        454693979       
454659376        454625336        454590027        454556002        454522368   
    454488529        454454273        454421553        454389008       
454354531      455043372        454995796        454955352        454915406     
  454877390        454838004        454799834        454762949        454728114
       454693987        454659186        454625120        454590035       
454556010        454522376        454488537        454454281        454421561   
    454389016        454354572      455043380        454995804        454955386
       454915414        454877184        454838020        454799842       
454762956        454727934        454693995        454659194        454625138   
    454590043        454556028        454522384        454488545       
454454075        454421579        454388802        454354580      455043398     
  454995580        454955394        454915422        454877234        454838038
       454799859        454762964        454727942        454694001       
454659210        454625146        454590050        454556036        454522392   
    454488552        454454109        454421371        454388810       
454354408      455043208        454995598        454955402        454915430     
  454877242        454838061        454799867        454762972        454727959
       454694019        454659228        454625187        454590068       
454556044        454522418        454488560        454454117        454421389   
    454388836        454354432      455043224        454995614        454955428
       454915224        454877259        454838079        454799883       
454762980        454727967        454694027        454659236        454625195   
    454590076        454556051        454522202        454488586       
454454125        454421397        454388851        454354465      455043232     
  454995630        454955436        454915240        454877267        454838103
       454799891        454762998        454727975        454694035       
454659244        454625203        454590084        454555848        454522210   
    454488370        454454133        454421405        454388869       
454354481      455043240        454995648        454955444        454915257     
  454877275        454837899        454799909        454763004        454727983
       454694050        454659251        454625211        454590092       
454555855        454522228        454488388        454454141        454421413   
    454388877        454354507      455043257        454995671        454955451
       454915265        454877283        454837907        454799917       
454763020        454727991        454693854        454659269        454625229   
    454589896        454555863        454522236        454488396       
454454158        454421447        454388885        454354291      455043265     
  454995689        454955253        454915273        454877085        454837915
       454799701        454763046        454728007        454693870       
454659277        454625039        454589904        454555871        454522244   
    454488404        454454174        454421454        454388893       
454354374      455043273        454995697        454955279        454915281     
  454877093        454837931        454799743        454762832        454727793
       454693888        454659061        454625054        454589920       
454555889        454522251        454488412        454454182        454421470   
    454388695        454354390      455043281        454995481        454955287
       454915299        454877101        454837964        454799750       
454762857        454727801        454693896        454659079        454625062   
    454589938        454555905        454522269        454488420       
454453952        454421249        454388703        454354176      455043075     
  454995499        454955303        454915307        454877119        454837980
       454799768        454762865        454727819        454693946       
454659095        454625070        454589946        454555913        454522277   
    454488438        454453960        454421272        454388711       
454354226      455043091        454995507        454955311        454915315     
  454877127        454837998        454799776        454762873        454727835
       454693730        454659103        454625088        454589961       
454555921        454522285        454488446        454453978        454421280   
    454388729        454354234      455043141        454995515        454955329
       454915117        454877135        454837774        454799784       
454762881        454727850        454693748        454659111        454625096   
    454589979        454555939        454522301        454488453       
454453986        454421298        454388737        454354242      455043166     
  454995531        454955337        454915125        454877168        454837808
       454799800        454762899        454727868        454693755       
454659129        454625104        454589987        454555947        454522111   
    454488461        454453994        454421306        454388752       
454354259      455043174        454995549        454955345        454915158     
  454877176        454837824        454799594        454762915        454727876
       454693771        454659137        454625112        454589995       
454555954        454522137        454488479        454454000        454421314   
    454388760        454354093      455042960        454995556        454955147
       454915166        454876996        454837840        454799610       
454762923        454727884        454693789        454659152        454624909   
    454589789        454555731        454522145        454488271       
454454018        454421322        454388778        454354101      455042978     
  454995572        454955154        454915174        454877002        454837857
       454799644        454762725        454727686        454693797       
454659160        454624925        454589797        454555749        454522152   
    454488289        454454026        454421355        454388786       
454354119      455042986        454995366        454955196        454915182     
  454877010        454837865        454799651        454762733        454727694
       454693821        454659178        454624941        454589805       
454555756        454522160        454488297        454454034        454421132   
    454388794        454354135      455043000        454995374        454955204
       454915190        454877028        454837667        454799669       
454762741        454727702        454693839        454658956        454624958   
    454589813        454555764        454522178        454488305       
454454059        454421140        454388596        454353970      455043026     
  454995382        454955220        454915208        454877051        454837675
       454799677        454762758        454727728        454693847       
454658980        454624966        454589821        454555772        454522186   
    454488313        454453853        454421157        454388604       
454353988      455043034        454995408        454955048        454915216     
  454876848        454837683        454799685        454762766        454727751
       454693631        454658998        454624974        454589839       
454555780        454522194        454488339        454453895        454421165   
    454388612        454354051      455043042        454995416        454955063
       454915000        454876855        454837717        454799693       
454762782        454727769        454693656        454659004        454624982   
    454589847        454555798        454521972        454488362       
454453903        454421173        454388620        454353871      455043059     
  454995440        454955071        454915026        454876863        454837733
       454799495        454762790        454727777        454693664       
454659012        454624990        454589862        454555806        454521980   
    454488149        454453911        454421199        454388638       
454353905      455042879        454995457        454955089        454915034     
  454876871        454837741        454799511        454762816        454727785
       454693672        454659020        454625005        454589672       
454555814        454522004        454488156        454453929        454421207   
    454388646        454353939      455042903        454995465        454955105
       454915059        454876913        454837758        454799545       
454762618        454727561        454693680        454659038        454624792   
    454589680        454555822        454522012        454488198       
454453945        454421215        454388679        454353947      455042911     
  454995259        454955121        454915083        454876921        454837568
       454799578        454762626        454727579        454693706       
454659046        454624800        454589698        454555830        454522020   
    454488206        454453739        454421223        454388471       
454353731      455042929        454995267        454954918        454915091     
  454876939        454837576        454799586        454762634        454727587
       454693714        454659053        454624818        454589706       
454555624        454522038        454488214        454453747        454421231   
    454388489        454353749      455042937        454995275        454954926
       454914896        454876731        454837592        454799420       
454762642        454727595        454693722        454658840        454624826   
    454589722        454555632        454522046        454488222       
454453754        454421025        454388497        454353798      455042754     
  454995283        454954942        454914904        454876772        454837600
       454799438        454762659        454727603        454693532       
454658857        454624859        454589763        454555640        454522061   
    454488032        454453770        454421033        454388505       
454353806      455042762        454995291        454954959        454914912     
  454876780        454837618        454799453        454762675        454727611
       454693540        454658865        454624867        454589565       
454555657        454522087        454488040        454453796        454421058   
    454388521        454353814      455042796        454995309        454954967
       454914920        454876806        454837626        454799461       
454762683        454727645        454693557        454658873        454624875   
    454589573        454555673        454521865        454488057       
454453812        454421082        454388539        454353822      455042804     
  454995317        454954983        454914938        454876814        454837634
       454799255        454762691        454727652        454693565       
454658899        454624883        454589581        454555699        454521873   
    454488081        454453820        454421108        454388547       
454353830      455042812        454995333        454955014        454914953     
  454876822        454837659        454799263        454762709        454727660
       454693573        454658907        454624891        454589599       
454555707        454521881        454488099        454453838        454421116   
    454388562        454353632      455042648        454995143        454954801
       454914979        454876830        454837436        454799271       
454762717        454727678        454693599        454658915        454624685   
    454589607        454555715        454521907        454488107       
454453622        454420910        454388364        454353665      455042663     
  454995176        454954819        454914987        454876632        454837469
       454799297        454762501        454727454        454693607       
454658923        454624693        454589615        454555723        454521915   
    454488115        454453655        454420928        454388372       
454353707      455042671        454995192        454954827        454914995     
  454876640        454837485        454799305        454762527        454727462
       454693615        454658931        454624727        454589631       
454555517        454521923        454488123        454453671        454420936   
    454388398        454353558      455042705        454995226        454954835
       454914797        454876665        454837519        454799313       
454762535        454727470        454693417        454658949        454624735   
    454589656        454555525        454521949        454488131       
454453689        454420944        454388406        454353566      455042515     
  454995234        454954850        454914805        454876673        454837535
       454799339        454762543        454727488        454693425       
454658733        454624743        454589458        454555533        454521956   
    454487919        454453697        454420951        454388414       
454353574      455042523        454995036        454954884        454914813     
  454876699        454837337        454799347        454762550        454727496
       454693441        454658741        454624750        454589466       
454555541        454521964        454487927        454453713        454420969   
    454388422        454353582      455042531        454995051        454954892
       454914821        454876715        454837345        454799354       
454762584        454727504        454693458        454658758        454624768   
    454589482        454555558        454521758        454487935       
454453721        454420977        454388448        454353590      455042549     
  454995069        454954900        454914839        454876723        454837360
       454799149        454762592        454727520        454693466       
454658766        454624776        454589490        454555566        454521766   
    454487950        454453531        454420985        454388455       
454353616      455042564        454995093        454954777        454914847     
  454876509        454837378        454799164        454762600        454727538
       454693482        454658774        454624784        454589516       
454555574        454521774        454487976        454453549        454420993   
    454388463        454353426      455042580        454995101        454954785
       454914862        454876525        454837394        454799172       
454762394        454727553        454693490        454658782        454624586   
    454589524        454555582        454521790        454487992       
454453556        454421009        454388240        454353467      455042598     
  454995119        454954793        454914870        454876541        454837428
       454799180        454762402        454727363        454693508       
454658790        454624594        454589532        454555590        454521816   
    454488024        454453564        454421017        454388281       
454353293      455042606        454994922        454954595        454914888     
  454876558        454837196        454799230        454762410        454727371
       454693300        454658808        454624602        454589557       
454555608        454521824        454487828        454453572        454420803   
    454388299        454353301      455042408        454994930        454954611
       454914680        454876566        454837246        454799248       
454762444        454727389        454693318        454658816        454624610   
    454589334        454555616        454521832        454487836       
454453580        454420811        454388307        454353319      455042416     
  454994955        454954629        454914698        454876574        454837261
       454799032        454762451        454727397        454693326       
454658824        454624628        454589359        454555400        454521840   
    454487851        454453598        454420829        454388323       
454353335      455042424        454994963        454954637        454914706     
  454876582        454837279        454799040        454762485        454727405
       454693342        454658634        454624636        454589367       
454555418        454521857        454487869        454453606        454420837   
    454388349        454353350      455042440        454994971        454954645
       454914722        454876608        454837287        454799065       
454762493        454727413        454693367        454658667        454624651   
    454589375        454555426        454521642        454487877       
454453614        454420852        454388356        454353376      455042473     
  454994815        454954652        454914730        454876418        454837295
       454799073        454762279        454727421        454693375       
454658675        454624669        454589391        454555434        454521659   
    454487885        454453416        454420878        454388133       
454353384      455042481        454994823        454954660        454914755     
  454876426        454837089        454799081        454762287        454727439
       454693383        454658683        454624677        454589417       
454555459        454521667        454487893        454453424        454420886   
    454388141        454353186      455042499        454994849        454954686
       454914763        454876434        454837097        454799099       
454762303        454727447        454693391        454658691        454624479   
    454589425        454555475        454521675        454487901       
454453432        454420894        454388166        454353210      455042333     
  454994864        454954462        454914565        454876442        454837105
       454799107        454762311        454727231        454693193       
454658717        454624487        454589441        454555483        454521709   
    454487695        454453440        454420704        454388174       
454353236      455042341        454994898        454954512        454914581     
  454876459        454837113        454799131        454762329        454727249
       454693201        454658501        454624503        454589235       
454555491        454521717        454487711        454453457        454420712   
    454388182        454353244      455042374        454994906        454954520
       454914599        454876467        454837139        454798927       
454762352        454727256        454693219        454658519        454624529   
    454589243        454555301        454521725        454487729       
454453465        454420720        454388190        454353251      455042382     
  454994914        454954546        454914607        454876475        454837147
       454798935        454762378        454727272        454693227       
454658527        454624545        454589268        454555319        454521733   
    454487737        454453473        454420746        454388216       
454353079      455042226        454994708        454954561        454914649     
  454876293        454837154        454798943        454762386        454727280
       454693235        454658535        454624552        454589276       
454555327        454521535        454487752        454453481        454420753   
    454388224        454353103      455042242        454994716        454954579
       454914656        454876301        454837162        454798976       
454762170        454727306        454693243        454658543        454624578   
    454589292        454555343        454521543        454487760       
454453499        454420761        454388232        454353137      455042267     
  454994732        454954355        454914664        454876319        454837170
       454798984        454762196        454727314        454693250       
454658550        454624354        454589318        454555368        454521550   
    454487786        454453507        454420787        454388034       
454353145      455042275        454994757        454954363        454914458     
  454876327        454836974        454798992        454762212        454727322
       454693268        454658568        454624388        454589326       
454555376        454521576        454487794        454453515        454420589   
    454388042        454352964      455042283        454994765        454954371
       454914466        454876335        454836982        454799008       
454762246        454727330        454693276        454658576        454624396   
    454589128        454555384        454521584        454487588       
454453317        454420597        454388067        454352972      455042069     
  454994781        454954397        454914474        454876343        454837006
       454799016        454762253        454727124        454693292       
454658584        454624412        454589136        454555392        454521592   
    454487596        454453325        454420605        454388075       
454352998      455042077        454994799        454954405        454914490     
  454876350        454837014        454799024        454762261        454727140
       454693086        454658592        454624420        454589144       
454555186        454521618        454487646        454453333        454420613   
    454388083        454353004      455042085        454994807        454954413
       454914508        454876376        454837030        454798828       
454762055        454727165        454693094        454658600        454624453   
    454589169        454555194        454521626        454487653       
454453341        454420621        454388091        454353020      455042093     
  454994591        454954439        454914516        454876186        454837048
       454798851        454762063        454727173        454693102       
454658394        454624461        454589193        454555210        454521402   
    454487661        454453374        454420639        454388109       
454353061      455042101        454994633        454954454        454914524     
  454876194        454837063        454798869        454762089        454727181
       454693136        454658402        454624248        454589201       
454555228        454521428        454487679        454453382        454420647   
    454388117        454352865   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455042119        454994658        454954256        454914540       
454876202        454837071        454798877        454762097        454727199   
    454693144        454658410        454624263        454589227       
454555236        454521444        454487687        454453390        454420654   
    454387929        454352899      455042127        454994666        454954264
       454914557        454876210        454836867        454798885       
454762105        454727207        454693151        454658428        454624289   
    454589003        454555244        454521451        454487497       
454453226        454420662        454387937        454352931      455042135     
  454994674        454954322        454914359        454876228        454836875
       454798901        454762113        454727017        454693169       
454658436        454624297        454589029        454555251        454521469   
    454487505        454453234        454420688        454387945       
454352741      455042143        454994682        454954348        454914367     
  454876244        454836883        454798711        454762121        454727025
       454693185        454658444        454624305        454589045       
454555269        454521477        454487513        454453259        454420480   
    454387960        454352766      455041947        454994476        454954132
       454914375        454876251        454836909        454798737       
454762139        454727041        454692971        454658451        454624313   
    454589052        454555277        454521485        454487521       
454453267        454420498        454387978        454352774      455041954     
  454994484        454954157        454914383        454876269        454836933
       454798745        454762147        454727058        454693029       
454658469        454624339        454589060        454555285        454521493   
    454487547        454453291        454420506        454387986       
454352790      455041970        454994492        454954181        454914409     
  454876277        454836941        454798752        454762154        454727074
       454693037        454658477        454624347        454589102       
454555095        454521287        454487562        454453085        454420514   
    454387994        454352808      455041988        454994500        454954199
       454914417        454876079        454836958        454798760       
454761958        454727082        454693045        454658493        454624149   
    454588898        454555103        454521303        454487570       
454453093        454420555        454388000        454352816      455041996     
  454994534        454954207        454914425        454876087        454836966
       454798786        454761982        454727108        454693052       
454658287        454624156        454588914        454555129        454521329   
    454487372        454453101        454420563        454388018       
454352824      455042002        454994567        454954025        454914441     
  454876095        454836826        454798802        454761990        454727116
       454693078        454658295        454624172        454588922       
454555137        454521337        454487380        454453119        454420365   
    454387804        454352832      455042010        454994583        454954041
       454914284        454876103        454836834        454798588       
454762030        454726902        454692872        454658303        454624198   
    454588955        454555145        454521345        454487398       
454453143        454420373        454387812        454352642      455042028     
  454994385        454954058        454914292        454876111        454836636
       454798596        454762048        454726910        454692880       
454658311        454624206        454588963        454555152        454521352   
    454487406        454453176        454420381        454387838       
454352683      455042036        454994393        454954066        454914300     
  454876137        454836644        454798604        454761826        454726928
       454692898        454658329        454624214        454588971       
454555160        454521360        454487414        454452970        454420399   
    454387853        454352691      455042044        454994401        454954082
       454914318        454876145        454836669        454798612       
454761834        454726936        454692906        454658337        454624040   
    454588997        454554965        454521378        454487422       
454452988        454420415        454387887        454352717      455041855     
  454994419        454954090        454914326        454876152        454836677
       454798620        454761859        454726944        454692914       
454658345        454624057        454588799        454554973        454521386   
    454487430        454452996        454420423        454387895       
454352519      455041863        454994427        454953910        454914334     
  454875956        454836685        454798653        454761867        454726969
       454692922        454658352        454624065        454588815       
454554999        454521394        454487455        454453002        454420431   
    454387689        454352527      455041871        454994443        454953928
       454914136        454875964        454836693        454798489       
454761875        454726977        454692955        454658360        454624073   
    454588831        454555004        454521170        454487257       
454453036        454420449        454387697        454352543      455041889     
  454994450        454953936        454914144        454875972        454836701
       454798497        454761883        454726985        454692963       
454658378        454624081        454588849        454555012        454521196   
    454487265        454453044        454420456        454387721       
454352550      455041897        454994252        454953969        454914151     
  454875980        454836719        454798505        454761917        454726993
       454692757        454658386        454624107        454588864       
454555020        454521204        454487273        454453051        454420241   
    454387739        454352576      455041913        454994260        454953977
       454914169        454875998        454836735        454798513       
454761925        454727009        454692765        454658188        454624115   
    454588880        454555046        454521212        454487281       
454453069        454420258        454387747        454352584      455041921     
  454994278        454953795        454914177        454876020        454836537
       454798521        454761719        454726795        454692773       
454658204        454624123        454588682        454555053        454521220   
    454487299        454452863        454420266        454387762       
454352592      455041939        454994310        454953803        454914185     
  454876038        454836545        454798539        454761727        454726811
       454692781        454658212        454623927        454588690       
454555061        454521238        454487307        454452871        454420274   
    454387770        454352600      455041723        454994328        454953811
       454914011        454876046        454836552        454798554       
454761743        454726837        454692799        454658220        454623935   
    454588708        454554858        454521246        454487315       
454452889        454420282        454387788        454352410      455041731     
  454994344        454953829        454914045        454876053        454836578
       454798562        454761750        454726860        454692815       
454658238        454623943        454588740        454554866        454521253   
    454487349        454452897        454420290        454387796       
454352436      455041749        454994351        454953837        454914052     
  454875857        454836586        454798364        454761776        454726878
       454692823        454658246        454623950        454588773       
454554874        454521261        454487356        454452905        454420308   
    454387572        454352469      455041756        454994146        454953878
       454914060        454875873        454836594        454798380       
454761784        454726894        454692831        454658261        454623976   
    454588559        454554882        454521279        454487166       
454452913        454420316        454387580        454352477      455041764     
  454994161        454953886        454914094        454875881        454836602
       454798398        454761792        454726688        454692849       
454658279        454623984        454588575        454554908        454521063   
    454487174        454452921        454420324        454387598       
454352493      455041772        454994179        454953894        454914102     
  454875907        454836420        454798406        454761800        454726696
       454692633        454658063        454623992        454588583       
454554916        454521071        454487232        454452939        454420332   
    454387606        454352287      455041780        454994195        454953696
       454914110        454875931        454836438        454798414       
454761818        454726712        454692658        454658071        454624008   
    454588591        454554924        454521089        454487240       
454452947        454420134        454387614        454352311      455041798     
  454994203        454953704        454913906        454875949        454836461
       454798422        454761594        454726720        454692674       
454658089        454624024        454588609        454554932        454521097   
    454487042        454452954        454420142        454387630       
454352345      455041806        454994211        454953720        454913914     
  454875741        454836479        454798430        454761602        454726746
       454692682        454658097        454623810        454588617       
454554957        454521113        454487059        454452749        454420159   
    454387648        454352352      455041814        454994237        454953738
       454913922        454875774        454836487        454798463       
454761610        454726753        454692690        454658105        454623828   
    454588641        454554726        454521121        454487067       
454452756        454420167        454387655        454352360      455041822     
  454994047        454953746        454913930        454875782        454836495
       454798257        454761628        454726779        454692724       
454658113        454623844        454588674        454554734        454521139   
    454487075        454452772        454420183        454387663       
454352378      455041616        454994054        454953779        454913948     
  454875790        454836503        454798265        454761636        454726787
       454692732        454658121        454623851        454588450       
454554742        454521147        454487083        454452798        454420191   
    454387671        454352162      455041624        454994062        454953571
       454913955        454875626        454836511        454798273       
454761644        454726571        454692740        454658139        454623869   
    454588468        454554767        454521154        454487091       
454452806        454420209        454387465        454352212      455041640     
  454994096        454953597        454913963        454875659        454836305
       454798281        454761651        454726589        454692526       
454658154        454623877        454588476        454554783        454521162   
    454487109        454452822        454420217        454387473       
454352220      455041673        454994112        454953605        454913971     
  454875683        454836321        454798307        454761669        454726605
       454692534        454658162        454623885        454588484       
454554825        454520966        454487117        454452830        454420225   
    454387481        454352238      455041681        454994120        454953613
       454913989        454875691        454836339        454798315       
454761677        454726613        454692567        454657958        454623893   
    454588492        454554833        454520974        454487125       
454452848        454420233        454387499        454352246      455041699     
  454993924        454953639        454914003        454875709        454836347
       454798323        454761487        454726621        454692575       
454657966        454623901        454588518        454554619        454520982   
    454487133        454452632        454420027        454387507       
454352253      455041707        454993932        454953456        454913799     
  454875519        454836354        454798331        454761495        454726639
       454692625        454657982        454623919        454588526       
454554635        454520990        454487141        454452640        454420043   
    454387515        454352261      455041509        454993940        454953464
       454913807        454875527        454836362        454798349       
454761503        454726654        454692435        454657990        454623703   
    454588534        454554643        454521006        454486929       
454452657        454420076        454387549        454352055      455041533     
  454993957        454953480        454913815        454875543        454836370
       454798141        454761511        454726662        454692450       
454658006        454623711        454588542        454554650        454521014   
    454486945        454452673        454420084        454387556       
454352089      455041558        454993965        454953506        454913831     
  454875568        454836396        454798158        454761529        454726472
       454692468        454658014        454623729        454588336       
454554668        454521022        454486952        454452681        454420092   
    454387358        454352097      455041566        454993973        454953514
       454913856        454875576        454836404        454798166       
454761545        454726498        454692492        454658030        454623737   
    454588344        454554676        454521048        454486986       
454452699        454420100        454387366        454352139      455041574     
  454993981        454953522        454913690        454875584        454836198
       454798174        454761552        454726506        454692500       
454658048        454623745        454588351        454554700        454520867   
    454486994        454452707        454420118        454387374       
454352147      455041392        454993999        454953563        454913708     
  454875592        454836206        454798182        454761578        454726514
       454692518        454658055        454623760        454588369       
454554718        454520875        454487026        454452723        454420126   
    454387390        454351982      455041426        454994005        454953332
       454913716        454875600        454836222        454798190       
454761586        454726522        454692310        454657842        454623778   
    454588385        454554502        454520883        454487034       
454452731        454419904        454387408        454351990      455041434     
  454994013        454953373        454913740        454875402        454836248
       454798208        454761388        454726555        454692336       
454657859        454623786        454588393        454554510        454520891   
    454486812        454452533        454419912        454387416       
454352014      455041442        454993817        454953407        454913765     
  454875410        454836255        454798216        454761396        454726357
       454692344        454657883        454623802        454588401       
454554528        454520909        454486820        454452541        454419920   
    454387424        454352048      455041467        454993833        454953415
       454913773        454875436        454836271        454798240       
454761412        454726373        454692369        454657891        454623588   
    454588419        454554551        454520917        454486846       
454452558        454419938        454387432        454351859      455041483     
  454993841        454953449        454913781        454875444        454836081
       454798042        454761420        454726399        454692385       
454657909        454623596        454588427        454554577        454520925   
    454486853        454452566        454419946        454387440       
454351867      455041285        454993874        454953233        454913583     
  454875451        454836107        454798075        454761438        454726407
       454692401        454657925        454623604        454588435       
454554593        454520933        454486887        454452590        454419953   
    454387457        454351875      455041301        454993882        454953241
       454913591        454875469        454836115        454798083       
454761453        454726415        454692195        454657933        454623612   
    454588229        454554601        454520941        454486895       
454452608        454419987        454387242        454351883      455041327     
  454993916        454953266        454913609        454875477        454836123
       454798091        454761461        454726423        454692203       
454657735        454623620        454588237        454554379        454520735   
    454486697        454452616        454419995        454387267       
454351909      455041335        454993692        454953274        454913633     
  454875485        454836131        454798109        454761479        454726449
       454692211        454657768        454623638        454588245       
454554387        454520743        454486705        454452624        454419797   
    454387283        454351925      455041343        454993700        454953282
       454913658        454875329        454836156        454798117       
454761263        454726456        454692229        454657776        454623653   
    454588252        454554395        454520750        454486721       
454452418        454419805        454387291        454351735      455041350     
  454993718        454953290        454913666        454875337        454836164
       454797911        454761271        454726258        454692237       
454657784        454623661        454588260        454554429        454520768   
    454486739        454452426        454419821        454387309       
454351768      455041368        454993726        454953308        454913484     
  454875352        454836172        454797929        454761297        454726266
       454692245        454657792        454623687        454588278       
454554452        454520776        454486747        454452442        454419839   
    454387317        454351792      455041178        454993734        454953324
       454913492        454875360        454836180        454797937       
454761305        454726274        454692252        454657800        454623695   
    454588286        454554478        454520784        454486754       
454452459        454419854        454387333        454351800      455041186     
  454993742        454953126        454913500        454875196        454835992
       454797978        454761321        454726282        454692260       
454657818        454623471        454588294        454554254        454520792   
    454486762        454452467        454419870        454387341       
454351826      455041194        454993759        454953167        454913526     
  454875220        454836008        454797986        454761339        454726316
       454692278        454657834        454623497        454588302       
454554262        454520834        454486770        454452483        454419896   
    454387143        454351610      455041202        454993775        454953183
       454913534        454875238        454836024        454797994       
454761347        454726324        454692286        454657636        454623513   
    454588310        454554288        454520636        454486788       
454452491        454419680        454387150        454351636      455041210     
  454993783        454953191        454913542        454875246        454836032
       454797804        454761362        454726332        454692294       
454657644        454623521        454588112        454554296        454520644   
    454486796        454452509        454419698        454387176       
454351644      455041228        454993791        454953001        454913559     
  454875253        454836040        454797812        454761149        454726118
       454692096        454657677        454623539        454588120       
454554304        454520651        454486598        454452517        454419706   
    454387184        454351669      455041236        454993585        454953027
       454913567        454875261        454836057        454797820       
454761156        454726126        454692104        454657685        454623547   
    454588146        454554320        454520669        454486614       
454452301        454419714        454387192        454351685      455041244     
  454993601        454953035        454913575        454875279        454836065
       454797838        454761164        454726167        454692112       
454657693        454623554        454588153        454554346        454520677   
    454486630        454452319        454419722        454387200       
454351693      455041251        454993627        454953043        454913377     
  454875089        454835869        454797846        454761180        454726175
       454692120        454657719        454623570        454588161       
454554171        454520693        454486648        454452343        454419730   
    454387218        454351537      455041269        454993643        454953050
       454913385        454875121        454835885        454797853       
454761198        454726183        454692138        454657727        454623364   
    454588179        454554189        454520719        454486655       
454452350        454419748        454387226        454351545      455041079     
  454993650        454953084        454913393        454875147        454835893
       454797861        454761206        454726209        454692146       
454657511        454623380        454588187        454554197        454520727   
    454486671        454452376        454419755        454387028       
454351552      455041087        454993668        454953092        454913401     
  454875162        454835901        454797879        454761214        454726217
       454692153        454657529        454623398        454588195       
454554205        454520529        454486499        454452384        454419763   
    454387044        454351560      455041095        454993676        454952946
       454913419        454874983        454835919        454797895       
454761222        454726225        454692161        454657537        454623406   
    454588211        454554239        454520537        454486507       
454452400        454419771        454387051        454351578      455041111     
  454993684        454952953        454913427        454875006        454835927
       454797697        454761230        454726233        454692179       
454657545        454623414        454587981        454554247        454520552   
    454486515        454452186        454419573        454387069       
454351602      455041137        454993478        454952961        454913450     
  454875014        454835935        454797705        454761248        454726001
       454691965        454657552        454623422        454588013       
454554049        454520560        454486531        454452194        454419581   
    454387085        454351396   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455040956        454993486        454952995        454913468       
454875022        454835943        454797713        454761255        454726027   
    454691973        454657578        454623430        454588021       
454554072        454520578        454486549        454452202        454419607   
    454387093        454351404      455040964        454993494        454952797
       454913252        454875055        454835950        454797721       
454761040        454726035        454691981        454657586        454623448   
    454588039        454554080        454520586        454486564       
454452228        454419615        454386905        454351412      455040980     
  454993502        454952813        454913278        454875063        454835968
       454797739        454761065        454726043        454691999       
454657594        454623455        454588047        454554098        454520594   
    454486572        454452236        454419631        454386921       
454351446      455040998        454993510        454952854        454913286     
  454874892        454835752        454797747        454761099        454726068
       454692005        454657404        454623463        454588070       
454554106        454520602        454486580        454452244        454419649   
    454386939        454351453      455041038        454993536        454952862
       454913294        454874926        454835760        454797754       
454761123        454726084        454692021        454657420        454623257   
    454588104        454554114        454520420        454486374       
454452251        454419656        454386947        454351461      455040840     
  454993569        454952870        454913302        454874942        454835778
       454797762        454761131        454726092        454692039       
454657438        454623265        454587882        454554148        454520438   
    454486382        454452269        454419664        454386962       
454351479      455040865        454993379        454952888        454913328     
  454874967        454835786        454797770        454760927        454726100
       454692047        454657446        454623273        454587890       
454553926        454520446        454486408        454452285        454419672   
    454386970        454351305      455040873        454993387        454952664
       454913336        454874751        454835802        454797580       
454760943        454725912        454692054        454657453        454623299   
    454587908        454553934        454520453        454486416       
454452079        454419466        454387002        454351313      455040907     
  454993395        454952672        454913146        454874769        454835810
       454797606        454760950        454725920        454692062       
454657461        454623307        454587916        454553942        454520461   
    454486432        454452087        454419474        454387010       
454351354      455040915        454993403        454952680        454913153     
  454874777        454835836        454797614        454760968        454725961
       454691866        454657479        454623315        454587924       
454553959        454520487        454486440        454452095        454419482   
    454386798        454351362      455040923        454993411        454952698
       454913161        454874793        454835844        454797630       
454760976        454725995        454691874        454657487        454623323   
    454587932        454553975        454520495        454486473       
454452103        454419490        454386814        454351370      455040949     
  454993429        454952714        454913179        454874801        454835646
       454797655        454760984        454725805        454691890       
454657495        454623331        454587940        454553983        454520503   
    454486267        454452111        454419508        454386830       
454351388      455040741        454993445        454952722        454913187     
  454874819        454835661        454797671        454761008        454725813
       454691908        454657503        454623349        454587957       
454553991        454520511        454486275        454452129        454419532   
    454386848        454351180      455040790        454993452        454952748
       454913203        454874827        454835679        454797689       
454761024        454725821        454691916        454657297        454623356   
    454587965        454554015        454520313        454486283       
454452137        454419565        454386855        454351198      455040808     
  454993247        454952771        454913229        454874835        454835695
       454797481        454760828        454725839        454691924       
454657305        454623166        454587973        454554023        454520321   
    454486291        454452152        454419359        454386863       
454351214      455040824        454993262        454952565        454913039     
  454874637        454835711        454797499        454760836        454725847
       454691932        454657321        454623174        454587759       
454554031        454520339        454486317        454452160        454419383   
    454386871        454351230      455040832        454993270        454952581
       454913070        454874645        454835729        454797507       
454760844        454725870        454691940        454657339        454623190   
    454587783        454553801        454520347        454486341       
454452178        454419391        454386897        454351255      455040626     
  454993288        454952607        454913088        454874660        454835539
       454797515        454760851        454725698        454691742       
454657347        454623224        454587791        454553835        454520354   
    454486358        454451964        454419409        454386681       
454351263      455040634        454993312        454952615        454913104     
  454874702        454835554        454797523        454760869        454725706
       454691759        454657362        454623232        454587809       
454553843        454520370        454486176        454451972        454419433   
    454386707        454351073      455040642        454993320        454952631
       454913112        454874710        454835570        454797531       
454760877        454725714        454691775        454657370        454623240   
    454587817        454553850        454520388        454486184       
454451980        454419441        454386715        454351107      455040675     
  454993338        454952441        454913120        454874728        454835588
       454797556        454760885        454725722        454691783       
454657388        454623034        454587825        454553868        454520396   
    454486192        454451998        454419458        454386723       
454351115      455040691        454993353        454952466        454912981     
  454874736        454835596        454797572        454760893        454725748
       454691791        454657396        454623075        454587833       
454553876        454520404        454486200        454452004        454419243   
    454386749        454351131      455040709        454993148        454952490
       454912999        454874520        454835612        454797366       
454760901        454725755        454691817        454657180        454623083   
    454587841        454553892        454520206        454486218       
454452012        454419250        454386756        454350935      455040717     
  454993163        454952516        454913005        454874546        454835620
       454797390        454760919        454725763        454691825       
454657198        454623117        454587858        454553900        454520222   
    454486226        454452020        454419268        454386764       
454350950      455040725        454993171        454952532        454913013     
  454874561        454835638        454797408        454760711        454725771
       454691833        454657206        454623133        454587650       
454553918        454520230        454486242        454452038        454419284   
    454386780        454350976      455040519        454993189        454952375
       454912809        454874579        454835448        454797424       
454760729        454725797        454691841        454657222        454622960   
    454587668        454553694        454520248        454486028       
454452046        454419292        454386574        454350992      455040527     
  454993197        454952391        454912817        454874595        454835455
       454797432        454760737        454725581        454691635       
454657230        454622978        454587676        454553702        454520255   
    454486044        454452053        454419300        454386582       
454351016      455040568        454993205        454952409        454912841     
  454874603        454835463        454797440        454760745        454725599
       454691643        454657248        454622986        454587692       
454553728        454520263        454486069        454451840        454419318   
    454386590        454351040      455040576        454993221        454952219
       454912858        454874611        454835471        454797465       
454760760        454725615        454691650        454657255        454622994   
    454587700        454553736        454520289        454486077       
454451857        454419326        454386608        454350836      455040584     
  454993015        454952235        454912874        454874413        454835489
       454797259        454760786        454725623        454691668       
454657271        454623000        454587718        454553751        454520297   
    454486093        454451865        454419334        454386616       
454350851      455040592        454993049        454952243        454912882     
  454874421        454835497        454797275        454760794        454725649
       454691692        454657289        454622812        454587726       
454553769        454520099        454486119        454451881        454419342   
    454386624        454350927      455040600        454993064        454952250
       454912890        454874439        454835521        454797291       
454760802        454725656        454691700        454657073        454622820   
    454587544        454553777        454520107        454485913       
454451907        454419136        454386632        454350737      455040618     
  454993072        454952268        454912718        454874454        454835315
       454797317        454760604        454725664        454691726       
454657081        454622838        454587551        454553785        454520115   
    454485939        454451915        454419144        454386657       
454350745      455040402        454993080        454952276        454912734     
  454874462        454835331        454797325        454760612        454725680
       454691734        454657099        454622846        454587569       
454553793        454520123        454485962        454451923        454419151   
    454386665        454350760      455040428        454993098        454952300
       454912759        454874470        454835349        454797333       
454760620        454725474        454691528        454657107        454622853   
    454587593        454553587        454520131        454485970       
454451931        454419169        454386673        454350786      455040436     
  454993106        454952318        454912767        454874496        454835364
       454797358        454760638        454725482        454691536       
454657115        454622861        454587601        454553595        454520149   
    454485996        454451949        454419177        454386467       
454350802      455040451        454992900        454952128        454912775     
  454874504        454835372        454797150        454760653        454725490
       454691544        454657123        454622879        454587627       
454553603        454520164        454486010        454451733        454419185   
    454386475        454350604      455040477        454992983        454952136
       454912783        454874298        454835380        454797168       
454760661        454725508        454691551        454657131        454622887   
    454587635        454553629        454520180        454485814       
454451741        454419193        454386483        454350620      455040493     
  454992991        454952151        454912593        454874314        454835406
       454797176        454760687        454725516        454691569       
454657149        454622895        454587643        454553637        454520198   
    454485848        454451758        454419201        454386491       
454350638      455040295        454993007        454952185        454912601     
  454874322        454835414        454797184        454760695        454725524
       454691577        454657156        454622705        454587437       
454553645        454519992        454485855        454451774        454419219   
    454386509        454350661      455040303        454992801        454952193
       454912619        454874330        454835422        454797192       
454760471        454725540        454691585        454657172        454622713   
    454587445        454553652        454520008        454485871       
454451782        454419227        454386517        454350505      455040311     
  454992819        454952037        454912627        454874348        454835216
       454797200        454760489        454725557        454691593       
454656968        454622739        454587478        454553660        454520016   
    454485889        454451790        454419235        454386525       
454350521      455040329        454992843        454952060        454912635     
  454874371        454835224        454797226        454760497        454725359
       454691619        454656984        454622747        454587486       
454553678        454520024        454485897        454451808        454419011   
    454386533        454350539      455040352        454992850        454952086
       454912643        454874389        454835240        454797234       
454760505        454725391        454691627        454657008        454622754   
    454587494        454553470        454520040        454485905       
454451816        454419029        454386541        454350547      455040360     
  454992876        454952094        454912650        454874181        454835257
       454797242        454760513        454725409        454691429       
454657024        454622762        454587502        454553488        454520057   
    454485699        454451832        454419037        454386558       
454350554      455040386        454992884        454951880        454912668     
  454874199        454835273        454797044        454760547        454725417
       454691437        454657040        454622598        454587510       
454553496        454520065        454485707        454451626        454419045   
    454386350        454350562      455040394        454992694        454951914
       454912676        454874215        454835281        454797051       
454760554        454725425        454691445        454657057        454622606   
    454587528        454553504        454520073        454485715       
454451634        454419052        454386368        454350570      455040196     
  454992728        454951922        454912684        454874256        454835125
       454797077        454760562        454725433        454691452       
454656869        454622614        454587353        454553538        454520081   
    454485749        454451642        454419078        454386376       
454350596      455040204        454992736        454951930        454912478     
  454874280        454835133        454797085        454760570        454725441
       454691460        454656877        454622630        454587361       
454553546        454519885        454485756        454451659        454419094   
    454386384        454350380      455040238        454992751        454951948
       454912486        454874082        454835141        454797101       
454760588        454725458        454691478        454656885        454622648   
    454587379        454553553        454519901        454485772       
454451667        454418906        454386392        454350422      455040246     
  454992769        454951963        454912494        454874108        454835166
       454797127        454760364        454725243        454691494       
454656893        454622655        454587387        454553561        454519919   
    454485798        454451675        454418914        454386418       
454350448      455040253        454992777        454951971        454912502     
  454874124        454835174        454796921        454760372        454725250
       454691510        454656901        454622663        454587395       
454553363        454519927        454485582        454451691        454418922   
    454386426        454350463      455040261        454992785        454951773
       454912510        454874140        454835182        454796939       
454760380        454725268        454691304        454656919        454622689   
    454587403        454553371        454519935        454485590       
454451709        454418948        454386434        454350471      455040071     
  454992603        454951781        454912528        454874173        454834987
       454796954        454760398        454725284        454691320       
454656927        454622697        454587411        454553389        454519943   
    454485624        454451717        454418955        454386442       
454350489      455040089        454992652        454951815        454912536     
  454873969        454834995        454796962        454760406        454725292
       454691338        454656950        454622481        454587221       
454553397        454519950        454485632        454451725        454418963   
    454386459        454350299      455040097        454992660        454951849
       454912544        454873977        454835000        454796970       
454760422        454725300        454691361        454656752        454622507   
    454587247        454553413        454519984        454485640       
454451519        454418971        454386251        454350307      455040113     
  454992678        454951864        454912551        454873985        454835034
       454797002        454760430        454725334        454691379       
454656760        454622515        454587254        454553421        454519794   
    454485657        454451527        454418989        454386269       
454350323      455040121        454992686        454951872        454912569     
  454874009        454835042        454797028        454760455        454725342
       454691403        454656778        454622523        454587270       
454553439        454519802        454485665        454451535        454418997   
    454386277        454350331      455040154        454992488        454951641
       454912577        454874017        454835075        454796806       
454760463        454725128        454691213        454656786        454622531   
    454587288        454553447        454519810        454485475       
454451543        454419003        454386285        454350364      455040006     
  454992496        454951716        454912379        454874033        454834888
       454796814        454760257        454725136        454691221       
454656794        454622556        454587296        454553454        454519828   
    454485483        454451550        454418799        454386301       
454350141      455040022        454992504        454951724        454912395     
  454874058        454834904        454796848        454760273        454725151
       454691247        454656802        454622564        454587304       
454553256        454519836        454485491        454451568        454418807   
    454386319        454350182      455040048        454992512        454951740
       454912411        454873845        454834912        454796863       
454760281        454725169        454691254        454656810        454622580   
    454587312        454553272        454519844        454485509       
454451576        454418815        454386327        454350190      455039842     
  454992520        454951757        454912437        454873852        454834920
       454796871        454760307        454725185        454691262       
454656828        454622374        454587320        454553298        454519851   
    454485517        454451584        454418823        454386335       
454350240      455039859        454992553        454951534        454912452     
  454873860        454834938        454796897        454760315        454725193
       454691270        454656836        454622382        454587114       
454553306        454519869        454485533        454451592        454418831   
    454386343        454350042      455039867        454992561        454951559
       454912460        454873878        454834946        454796699       
454760331        454725201        454691296        454656844        454622390   
    454587122        454553314        454519877        454485541       
454451600        454418849        454386129        454350091      455039875     
  454992579        454951583        454912262        454873886        454834953
       454796707        454760349        454725219        454691080       
454656646        454622424        454587130        454553330        454519661   
    454485566        454451618        454418856        454386145       
454350125      455039883        454992587        454951617        454912270     
  454873894        454834961        454796731        454760356        454725227
       454691098        454656653        454622432        454587148       
454553348        454519679        454485574        454451402        454418864   
    454386152        454350133      455039891        454992371        454951625
       454912304        454873902        454834979        454796764       
454760141        454725235        454691106        454656661        454622440   
    454587163        454553355        454519687        454485350       
454451428        454418872        454386178        454349911      455039909     
  454992389        454951633        454912338        454873910        454834789
       454796772        454760166        454725011        454691114       
454656679        454622465        454587171        454553140        454519703   
    454485368        454451436        454418880        454386194       
454349945      455039933        454992397        454951450        454912346     
  454873936        454834797        454796780        454760174        454725029
       454691122        454656687        454622473        454587189       
454553181        454519711        454485376        454451444        454418898   
    454386210        454349952      455039743        454992413        454951484
       454912148        454873944        454834813        454796574       
454760182        454725052        454691130        454656703        454622267   
    454587007        454553199        454519729        454485384       
454451469        454418682        454386228        454349960      455039792     
  454992447        454951492        454912155        454873746        454834847
       454796590        454760190        454725060        454691148       
454656737        454622275        454587023        454553215        454519737   
    454485392        454451485        454418690        454386236       
454349978      455039834        454992454        454951500        454912163     
  454873761        454834862        454796608        454760208        454725086
       454691155        454656745        454622283        454587049       
454553223        454519752        454485400        454451493        454418708   
    454386012        454349986   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455039628        454992462        454951526        454912171       
454873787        454834680        454796616        454760216        454725102   
    454691163        454656539        454622291        454587056       
454553231        454519760        454485418        454451287        454418716   
    454386020        454349994      455039644        454992470        454951336
       454912213        454873795        454834698        454796632       
454760224        454725110        454691189        454656547        454622309   
    454587072        454553033        454519554        454485426       
454451303        454418724        454386038        454350000      455039669     
  454992298        454951344        454912239        454873621        454834706
       454796640        454760240        454724907        454690975       
454656554        454622325        454587080        454553041        454519588   
    454485434        454451311        454418732        454386046       
454349812      455039677        454992314        454951377        454912247     
  454873647        454834714        454796657        454760034        454724931
       454690991        454656562        454622341        454586900       
454553058        454519596        454485251        454451345        454418740   
    454386053        454349853      455039685        454992330        454951385
       454912031        454873654        454834722        454796665       
454760042        454724949        454691007        454656570        454622358   
    454586926        454553074        454519604        454485269       
454451352        454418757        454386061        454349879      455039693     
  454992355        454951393        454912064        454873662        454834730
       454796681        454760059        454724956        454691015       
454656588        454622366        454586959        454553082        454519612   
    454485277        454451378        454418765        454386079       
454349903      455039701        454992140        454951401        454912080     
  454873670        454834748        454796459        454760067        454724964
       454691023        454656596        454622150        454586967       
454553090        454519620        454485285        454451386        454418773   
    454386087        454349713      455039719        454992181        454951419
       454912098        454873696        454834755        454796475       
454760075        454724972        454691031        454656604        454622168   
    454586983        454553116        454519638        454485293       
454451394        454418781        454386095        454349721      455039537     
  454992231        454951195        454912114        454873712        454834540
       454796483        454760083        454724980        454691049       
454656612        454622176        454586991        454553124        454519646   
    454485301        454451196        454418575        454386103       
454349762      455039545        454992256        454951211        454912122     
  454873514        454834573        454796509        454760091        454724998
       454691056        454656620        454622184        454586793       
454552928        454519653        454485319        454451212        454418583   
    454385899        454349788      455039552        454992058        454951245
       454911926        454873522        454834581        454796525       
454760133        454724840        454691064        454656638        454622192   
    454586801        454552951        454519430        454485327       
454451220        454418591        454385907        454349796      455039586     
  454992066        454951260        454911934        454873530        454834599
       454796533        454759911        454724857        454691072       
454656422        454622218        454586827        454552969        454519448   
    454485335        454451238        454418609        454385923       
454349598      455039602        454992082        454951070        454911942     
  454873548        454834607        454796558        454759945        454724865
       454690876        454656430        454622226        454586843       
454552977        454519463        454485343        454451253        454418617   
    454385931        454349655      455039610        454992090        454951088
       454911967        454873555        454834649        454796343       
454759952        454724873        454690892        454656448        454622234   
    454586876        454552985        454519489        454485137       
454451261        454418625        454385949        454349671      455039404     
  454992124        454951096        454911975        454873563        454834433
       454796350        454759960        454724881        454690918       
454656463        454622242        454586884        454553009        454519505   
    454485145        454451279        454418633        454385956       
454349473      455039412        454991928        454951104        454911983     
  454873571        454834458        454796368        454759994        454724899
       454690926        454656471        454622259        454586892       
454553017        454519521        454485160        454451063        454418641   
    454385964        454349499      455039420        454991936        454951138
       454911991        454873597        454834474        454796376       
454760000        454724683        454690942        454656489        454622044   
    454586686        454553025        454519539        454485178       
454451071        454418658        454385972        454349507      455039487     
  454991944        454951153        454912007        454873605        454834482
       454796392        454760026        454724691        454690959       
454656497        454622051        454586694        454552811        454519331   
    454485186        454451089        454418666        454385980       
454349515      455039495        454991951        454951161        454912023     
  454873613        454834490        454796426        454759804        454724709
       454690769        454656505        454622069        454586702       
454552829        454519349        454485194        454451097        454418674   
    454386004        454349531      455039297        454991977        454950965
       454911819        454873407        454834508        454796244       
454759820        454724717        454690777        454656513        454622077   
    454586710        454552837        454519364        454485202       
454451139        454418476        454385790        454349556      455039305     
  454992009        454950973        454911827        454873415        454834516
       454796293        454759846        454724725        454690785       
454656521        454622085        454586728        454552845        454519372   
    454485210        454451154        454418484        454385808       
454349572      455039321        454992017        454950999        454911843     
  454873449        454834524        454796301        454759853        454724733
       454690793        454656307        454622093        454586736       
454552852        454519380        454485236        454451162        454418492   
    454385816        454349366      455039347        454991811        454951021
       454911850        454873456        454834532        454796319       
454759861        454724741        454690801        454656323        454622101   
    454586744        454552860        454519398        454485020       
454450941        454418500        454385832        454349390      455039362     
  454991837        454951039        454911868        454873464        454834359
       454796335        454759887        454724766        454690827       
454656331        454622119        454586751        454552878        454519406   
    454485046        454450966        454418526        454385840       
454349416      455039180        454991845        454951047        454911876     
  454873480        454834367        454796145        454759895        454724576
       454690835        454656356        454622127        454586769       
454552886        454519414        454485053        454450974        454418534   
    454385865        454349424      455039198        454991902        454950858
       454911892        454873498        454834383        454796152       
454759903        454724584        454690850        454656364        454622143   
    454586579        454552894        454519422        454485079       
454450982        454418542        454385873        454349465      455039214     
  454991696        454950866        454911900        454873290        454834391
       454796178        454759689        454724592        454690868       
454656372        454621947        454586595        454552902        454519224   
    454485087        454450990        454418559        454385881       
454349267      455039222        454991704        454950882        454911918     
  454873308        454834409        454796186        454759697        454724600
       454690652        454656380        454621954        454586611       
454552910        454519232        454485095        454451006        454418351   
    454385675        454349291      455039230        454991738        454950890
       454911702        454873316        454834417        454796202       
454759705        454724618        454690660        454656406        454621962   
    454586629        454552704        454519240        454485103       
454451014        454418369        454385683        454349309      455039248     
  454991746        454950908        454911736        454873324        454834425
       454796210        454759739        454724626        454690678       
454656190        454621970        454586637        454552712        454519257   
    454485111        454451022        454418377        454385691       
454349317      455039263        454991753        454950924        454911744     
  454873332        454834219        454796228        454759770        454724634
       454690686        454656208        454621988        454586645       
454552720        454519273        454485129        454451030        454418385   
    454385717        454349143      455039271        454991761        454950940
       454911751        454873340        454834227        454796020       
454759788        454724642        454690694        454656216        454621996   
    454586652        454552738        454519281        454484916       
454450834        454418393        454385733        454349184      455039073     
  454991787        454950742        454911769        454873357        454834235
       454796046        454759580        454724659        454690702       
454656224        454622002        454586660        454552746        454519307   
    454484924        454450842        454418401        454385741       
454349192      455039099        454991589        454950775        454911777     
  454873365        454834250        454796087        454759598        454724667
       454690710        454656232        454622028        454586678       
454552753        454519315        454484932        454450859        454418419   
    454385758        454349200      455039115        454991597        454950791
       454911785        454873381        454834276        454796095       
454759606        454724675        454690728        454656240        454622036   
    454586462        454552803        454519323        454484940       
454450867        454418427        454385766        454349226      455039149     
  454991613        454950809        454911801        454873399        454834284
       454796103        454759622        454724469        454690736       
454656273        454621848        454586488        454552597        454519117   
    454484957        454450925        454418435        454385774       
454349234      455038984        454991621        454950825        454911637     
  454873183        454834292        454796111        454759630        454724477
       454690744        454656299        454621855        454586496       
454552613        454519125        454484965        454450933        454418443   
    454385568        454349242      455038992        454991639        454950841
       454911652        454873191        454834086        454795923       
454759648        454724493        454690751        454656075        454621863   
    454586504        454552621        454519133        454484981       
454450727        454418450        454385576        454349077      455039008     
  454991647        454950627        454911660        454873209        454834102
       454795949        454759655        454724501        454690553       
454656083        454621871        454586512        454552639        454519158   
    454484999        454450735        454418245        454385584       
454349093      455038851        454991654        454950635        454911686     
  454873241        454834110        454795956        454759663        454724527
       454690561        454656109        454621905        454586538       
454552654        454519166        454485004        454450743        454418252   
    454385600        454349101      455038893        454991662        454950650
       454911496        454873258        454834128        454795964       
454759671        454724535        454690579        454656117        454621913   
    454586546        454552662        454519174        454485012       
454450750        454418260        454385667        454349135      455038919     
  454991670        454950668        454911504        454873266        454834144
       454795972        454759473        454724550        454690595       
454656125        454621921        454586553        454552670        454519190   
    454484817        454450776        454418286        454385444       
454348905      455038927        454991688        454950676        454911512     
  454873076        454834151        454795998        454759481        454724568
       454690603        454656133        454621939        454586363       
454552688        454519208        454484825        454450784        454418302   
    454385451        454348996      455038935        454991472        454950684
       454911520        454873118        454834169        454795816       
454759499        454724352        454690611        454656141        454621723   
    454586371        454552696        454519216        454484833       
454450792        454418310        454385477        454349010      455038745     
  454991480        454950692        454911538        454873126        454834177
       454795824        454759507        454724360        454690629       
454656158        454621749        454586389        454552472        454519026   
    454484866        454450800        454418336        454385493       
454348806      455038752        454991498        454950700        454911553     
  454873134        454834185        454795832        454759515        454724378
       454690637        454655960        454621756        454586397       
454552480        454519034        454484874        454450818        454418344   
    454385519        454348814      455038760        454991506        454950718
       454911561        454873142        454833971        454795873       
454759523        454724386        454690645        454655978        454621764   
    454586413        454552498        454519042        454484882       
454450826        454418138        454385527        454348822      455038786     
  454991514        454950510        454911579        454873159        454833989
       454795683        454759531        454724394        454690447       
454655986        454621780        454586421        454552506        454519059   
    454484890        454450628        454418146        454385543       
454348830      455038810        454991522        454950528        454911397     
  454873167        454833997        454795691        454759549        454724402
       454690454        454655994        454621798        454586439       
454552522        454519067        454484684        454450636        454418153   
    454385337        454348871      455038844        454991530        454950536
       454911413        454873175        454834029        454795733       
454759556        454724410        454690462        454656018        454621814   
    454586454        454552548        454519075        454484692       
454450669        454418161        454385352        454348889      455038653     
  454991555        454950551        454911421        454872995        454834037
       454795741        454759358        454724428        454690470       
454656026        454621632        454586272        454552571        454519091   
    454484700        454450677        454418179        454385360       
454348681      455038661        454991563        454950569        454911447     
  454873001        454834045        454795782        454759366        454724436
       454690504        454656034        454621640        454586314       
454552589        454519109        454484718        454450685        454418187   
    454385402        454348699      455038679        454991571        454950577
       454911454        454873027        454834060        454795576       
454759374        454724444        454690512        454656042        454621657   
    454586322        454552340        454518945        454484742       
454450693        454418195        454385410        454348707      455038695     
  454991365        454950585        454911470        454873035        454833864
       454795618        454759382        454724451        454690520       
454656067        454621665        454586348        454552357        454518952   
    454484759        454450701        454418211        454385436       
454348715      455038703        454991373        454950593        454911264     
  454873068        454833880        454795626        454759390        454724246
       454690538        454655853        454621681        454586355       
454552365        454518960        454484767        454450719        454418229   
    454385212        454348723      455038729        454991381        454950601
       454911280        454872854        454833898        454795634       
454759408        454724261        454690330        454655861        454621707   
    454586140        454552381        454518978        454484775       
454450503        454418237        454385220        454348780      455038737     
  454991399        454950619        454911298        454872888        454833906
       454795642        454759416        454724279        454690348       
454655879        454621715        454586173        454552407        454518986   
    454484783        454450552        454418021        454385238       
454348582      455038521        454991407        454950403        454911306     
  454872896        454833914        454795659        454759424        454724287
       454690355        454655887        454621525        454586181       
454552415        454518994        454484577        454450578        454418039   
    454385246        454348608      455038539        454991415        454950429
       454911314        454872904        454833922        454795667       
454759440        454724295        454690371        454655895        454621541   
    454586199        454552423        454519000        454484585       
454450586        454418047        454385253        454348632      455038547     
  454991431        454950445        454911322        454872912        454833930
       454795675        454759457        454724329        454690389       
454655903        454621558        454586207        454552431        454518796   
    454484601        454450594        454418054        454385261       
454348640      455038554        454991449        454950452        454911330     
  454872920        454833948        454795477        454759242        454724337
       454690405        454655929        454621566        454586215       
454552449        454518804        454484619        454450602        454418062   
    454385279        454348442      455038604        454991456        454950460
       454911355        454872938        454833955        454795501       
454759259        454724345        454690413        454655937        454621574   
    454586223        454552456        454518838        454484627       
454450396        454418070        454385287        454348459      455038612     
  454991464        454950478        454911157        454872946        454833740
       454795527        454759267        454724139        454690421       
454655945        454621590        454586231        454552233        454518846   
    454484635        454450404        454418088        454385295       
454348467      455038620        454991266        454950486        454911165     
  454872953        454833757        454795535        454759275        454724147
       454690439        454655952        454621400        454586249       
454552241        454518853        454484650        454450412        454418096   
    454385303        454348517      455038414        454991274        454950494
       454911173        454872748        454833765        454795550       
454759283        454724154        454690231        454655747        454621418   
    454586256        454552258        454518861        454484668       
454450420        454418104        454385089        454348541      455038422     
  454991282        454950296        454911199        454872755        454833781
       454795360        454759291        454724162        454690249       
454655754        454621426        454586066        454552266        454518879   
    454484676        454450446        454418112        454385105       
454348335      455038430        454991290        454950304        454911215     
  454872771        454833799        454795378        454759309        454724170
       454690256        454655762        454621442        454586082       
454552274        454518887        454484460        454450453        454418120   
    454385121        454348343      455038471        454991308        454950312
       454911231        454872789        454833807        454795386       
454759325        454724188        454690264        454655770        454621459   
    454586116        454552290        454518895        454484486       
454450461        454417916        454385147        454348350      455038489     
  454991324        454950338        454911249        454872813        454833815
       454795394        454759341        454724204        454690272       
454655788        454621483        454586124        454552308        454518903   
    454484494        454450479        454417924        454385154       
454348384      455038497        454991332        454950353        454911256     
  454872821        454833823        454795402        454759150        454724220
       454690280        454655796        454621491        454586132       
454552316        454518689        454484502        454450487        454417932   
    454385170        454348392      455038505        454991340        454950361
       454911041        454872839        454833831        454795410       
454759176        454724238        454690298        454655804        454621509   
    454585944        454552324        454518697        454484510       
454450495        454417957        454385188        454348418      455038513     
  454991142        454950379        454911058        454872649        454833633
       454795428        454759192        454724022        454690306       
454655820        454621293        454585969        454552126        454518705   
    454484536        454450289        454417973        454384975       
454348434      455038315        454991159        454950387        454911066     
  454872656        454833641        454795436        454759200        454724048
       454690322        454655838        454621301        454585993       
454552134        454518713        454484544        454450297        454417981   
    454384991        454348202   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455038331        454991167        454950197        454911074       
454872664        454833658        454795246        454759226        454724055   
    454690116        454655846        454621327        454586009       
454552142        454518721        454484551        454450305        454417999   
    454385022        454348210      455038356        454991175        454950205
       454911082        454872680        454833674        454795253       
454759234        454724063        454690124        454655630        454621343   
    454586017        454552167        454518747        454484569       
454450339        454418005        454385048        454348251      455038364     
  454991183        454950213        454911090        454872698        454833682
       454795261        454759051        454724089        454690132       
454655648        454621350        454586025        454552183        454518754   
    454484361        454450347        454418013        454385063       
454348301      455038372        454991191        454950221        454911116     
  454872706        454833716        454795279        454759069        454724097
       454690140        454655663        454621368        454586033       
454552191        454518762        454484379        454450354        454417809   
    454384876        454348327      455038380        454991209        454950239
       454911124        454872714        454833732        454795287       
454759077        454724105        454690157        454655671        454621376   
    454585829        454552217        454518770        454484387       
454450370        454417825        454384884        454348095      455038398     
  454991225        454950288        454911132        454872730        454833526
       454795295        454759085        454724113        454690165       
454655689        454621384        454585837        454552019        454518788   
    454484395        454450164        454417833        454384892       
454348111      455038406        454991233        454950064        454911140     
  454872524        454833534        454795311        454759093        454724121
       454690181        454655697        454621392        454585845       
454552035        454518580        454484411        454450172        454417841   
    454384900        454348129      455038208        454991241        454950080
       454910936        454872557        454833542        454795329       
454759101        454723917        454690199        454655713        454621178   
    454585852        454552050        454518606        454484429       
454450180        454417858        454384918        454348137      455038216     
  454991035        454950098        454910944        454872565        454833559
       454795337        454758913        454723925        454690207       
454655721        454621194        454585878        454552068        454518614   
    454484437        454450198        454417866        454384926       
454348152      455038224        454991043        454950122        454910951     
  454872607        454833567        454795139        454758939        454723941
       454690009        454655739        454621202        454585886       
454552076        454518622        454484445        454450206        454417874   
    454384934        454347980      455038232        454991050        454950155
       454910969        454872417        454833575        454795147       
454758947        454723958        454690017        454655507        454621210   
    454585894        454552084        454518630        454484452       
454450214        454417882        454384942        454347998      455038240     
  454991068        454949959        454910977        454872425        454833583
       454795162        454758988        454723974        454690025       
454655515        454621244        454585902        454552092        454518655   
    454484254        454450222        454417890        454384751       
454348038      455038265        454991076        454950007        454910985     
  454872433        454833591        454795170        454758996        454723982
       454690041        454655523        454621251        454585910       
454552100        454518663        454484262        454450230        454417908   
    454384793        454348046      455038273        454991118        454950023
       454910993        454872458        454833617        454795188       
454759002        454724006        454690058        454655549        454621269   
    454585928        454552118        454518671        454484270       
454450263        454417692        454384801        454348053      455038281     
  454991126        454950049        454911009        454872466        454833625
       454795196        454759010        454724014        454690066       
454655556        454621277        454585936        454551904        454518481   
    454484288        454450040        454417700        454384819       
454348061      455038299        454991134        454950056        454911017     
  454872474        454833393        454795212        454758822        454723800
       454690074        454655572        454621061        454585712       
454551912        454518499        454484304        454450065        454417718   
    454384843        454347899      455038091        454990920        454949843
       454910852        454872482        454833419        454795220       
454758830        454723818        454689886        454655580        454621087   
    454585746        454551920        454518507        454484312       
454450073        454417734        454384611        454347915      455038117     
  454990938        454949850        454910860        454872490        454833443
       454795030        454758848        454723826        454689894       
454655598        454621095        454585753        454551938        454518515   
    454484338        454450099        454417742        454384645       
454347923      455038125        454990953        454949868        454910886     
  454872300        454833500        454795048        454758855        454723834
       454689902        454655622        454621103        454585779       
454551946        454518523        454484346        454450123        454417759   
    454384660        454347931      455038133        454990961        454949884
       454910894        454872318        454833286        454795055       
454758863        454723842        454689910        454655408        454621111   
    454585787        454551961        454518549        454484353       
454450131        454417767        454384686        454347949      455038141     
  454991019        454949892        454910902        454872326        454833310
       454795063        454758871        454723867        454689944       
454655416        454621129        454585795        454551979        454518556   
    454484155        454450149        454417775        454384694       
454347782      455038158        454991027        454949900        454910910     
  454872359        454833328        454795113        454758889        454723875
       454689951        454655424        454621137        454585803       
454551987        454518564        454484163        454450156        454417791   
    454384702        454347808      455038166        454990813        454949918
       454910720        454872367        454833336        454795121       
454758897        454723883        454689969        454655440        454621145   
    454585811        454551995        454518572        454484197       
454449935        454417577        454384710        454347816      455038174     
  454990821        454949728        454910746        454872375        454833344
       454794926        454758905        454723891        454689985       
454655457        454621160        454585613        454552001        454518374   
    454484205        454449943        454417585        454384736       
454347832      455038182        454990839        454949736        454910753     
  454872391        454833377        454794934        454758681        454723693
       454689779        454655465        454620956        454585621       
454551797        454518408        454484213        454449950        454417619   
    454384504        454347840      455037978        454990854        454949751
       454910761        454872235        454833385        454794959       
454758699        454723701        454689787        454655473        454620964   
    454585654        454551813        454518416        454484221       
454449968        454417627        454384512        454347857      455037986     
  454990862        454949769        454910779        454872250        454833211
       454794975        454758707        454723719        454689795       
454655481        454620972        454585662        454551821        454518424   
    454484239        454449976        454417635        454384538       
454347865      455038018        454990870        454949777        454910787     
  454872276        454833229        454794991        454758715        454723727
       454689803        454655499        454620980        454585670       
454551854        454518432        454484247        454449984        454417650   
    454384546        454347667      455038026        454990888        454949785
       454910811        454872284        454833237        454795006       
454758723        454723743        454689811        454655283        454621004   
    454585688        454551870        454518457        454484056       
454450016        454417668        454384553        454347709      455038067     
  454990896        454949819        454910605        454872292        454833278
       454794785        454758731        454723750        454689829       
454655291        454621012        454585696        454551888        454518465   
    454484080        454450024        454417676        454384579       
454347741      455038075        454990904        454949827        454910621     
  454872094        454833070        454794819        454758798        454723594
       454689845        454655309        454621053        454585704       
454551896        454518291        454484098        454450032        454417684   
    454384587        454347758      455037861        454990912        454949629
       454910662        454872128        454833096        454794827       
454758806        454723610        454689860        454655317        454620840   
    454585498        454551680        454518309        454484106       
454449828        454417460        454384595        454347543      455037887     
  454990714        454949694        454910688        454872136        454833112
       454794843        454758582        454723628        454689878       
454655333        454620857        454585506        454551706        454518317   
    454484114        454449851        454417478        454384603       
454347550      455037895        454990730        454949702        454910704     
  454872151        454833120        454794850        454758590        454723636
       454689662        454655358        454620865        454585514       
454551722        454518325        454484122        454449869        454417486   
    454384405        454347584      455037903        454990755        454949710
       454910498        454872177        454833146        454794868       
454758608        454723644        454689670        454655366        454620873   
    454585522        454551730        454518333        454483934       
454449877        454417494        454384413        454347592      455037911     
  454990771        454949504        454910514        454871971        454833161
       454794876        454758624        454723651        454689688       
454655168        454620881        454585555        454551748        454518341   
    454483942        454449885        454417502        454384447       
454347600      455037929        454990789        454949512        454910522     
  454871989        454833179        454794694        454758632        454723669
       454689696        454655176        454620899        454585563       
454551763        454518358        454483959        454449893        454417528   
    454384462        454347618      455037952        454990805        454949520
       454910530        454872029        454832965        454794702       
454758657        454723677        454689704        454655184        454620907   
    454585571        454551771        454518143        454483975       
454449901        454417544        454384470        454347634      455037754     
  454990599        454949538        454910548        454872037        454832981
       454794710        454758665        454723487        454689712       
454655192        454620915        454585589        454551789        454518150   
    454483991        454449919        454417551        454384280       
454347428      455037770        454990623        454949546        454910555     
  454872052        454833005        454794744        454758459        454723495
       454689746        454655200        454620923        454585597       
454551565        454518168        454484015        454449927        454417569   
    454384322        454347436      455037796        454990631        454949553
       454910563        454872060        454833013        454794769       
454758467        454723503        454689761        454655218        454620949   
    454585373        454551573        454518176        454484023       
454449711        454417353        454384348        454347469      455037804     
  454990649        454949579        454910571        454871880        454833021
       454794561        454758491        454723511        454689555       
454655226        454620733        454585381        454551581        454518184   
    454484031        454449729        454417361        454384355       
454347477      455037812        454990656        454949595        454910597     
  454871898        454833039        454794579        454758509        454723545
       454689563        454655234        454620766        454585407       
454551599        454518192        454483827        454449745        454417379   
    454384363        454347493      455037820        454990672        454949603
       454910381        454871906        454833054        454794587       
454758525        454723552        454689589        454655242        454620782   
    454585415        454551607        454518200        454483835       
454449752        454417395        454384371        454347519      455037838     
  454990680        454949397        454910407        454871914        454833062
       454794595        454758558        454723578        454689597       
454655267        454620790        454585423        454551623        454518218   
    454483843        454449778        454417403        454384157       
454347303      455037853        454990698        454949405        454910415     
  454871930        454832866        454794629        454758343        454723586
       454689613        454655051        454620808        454585431       
454551631        454518234        454483850        454449786        454417429   
    454384181        454347337      455037630        454990482        454949413
       454910423        454871963        454832874        454794637       
454758350        454723370        454689621        454655069        454620816   
    454585449        454551649        454518242        454483868       
454449794        454417437        454384207        454347394      455037655     
  454990490        454949421        454910431        454871765        454832882
       454794652        454758368        454723388        454689639       
454655085        454620824        454585456        454551656        454518044   
    454483876        454449802        454417445        454384215       
454347196      455037663        454990508        454949462        454910449     
  454871773        454832890        454794660        454758376        454723404
       454689647        454655101        454620634        454585464       
454551664        454518051        454483892        454449810        454417452   
    454384223        454347204      455037671        454990516        454949470
       454910456        454871781        454832916        454794470       
454758384        454723453        454689449        454655119        454620659   
    454585472        454551672        454518069        454483918       
454449596        454417247        454384231        454347212      455037697     
  454990524        454949496        454910464        454871815        454832924
       454794488        454758392        454723461        454689456       
454655127        454620667        454585480        454551466        454518077   
    454483926        454449604        454417270        454384249       
454347246      455037705        454990532        454949280        454910472     
  454871849        454832940        454794496        454758400        454723271
       454689472        454655143        454620683        454585308       
454551482        454518085        454483702        454449612        454417288   
    454384256        454347253      455037713        454990540        454949306
       454910480        454871658        454832957        454794504       
454758418        454723289        454689480        454655150        454620691   
    454585316        454551490        454518101        454483736       
454449620        454417296        454384041        454347279      455037739     
  454990565        454949314        454910274        454871674        454832759
       454794512        454758426        454723297        454689498       
454654930        454620709        454585357        454551508        454518119   
    454483744        454449646        454417304        454384074       
454347089      455037747        454990573        454949322        454910282     
  454871682        454832767        454794520        454758434        454723305
       454689514        454654948        454620717        454585365       
454551516        454518127        454483751        454449661        454417320   
    454384090        454347097      455037523        454990581        454949330
       454910290        454871690        454832775        454794538       
454758228        454723313        454689522        454654971        454620725   
    454585142        454551532        454518135        454483769       
454449679        454417338        454384108        454347105      455037564     
  454990383        454949348        454910308        454871724        454832783
       454794546        454758244        454723339        454689530       
454654989        454620527        454585159        454551540        454517939   
    454483777        454449695        454417346        454384116       
454347147      455037572        454990391        454949363        454910324     
  454871740        454832791        454794553        454758269        454723347
       454689332        454655002        454620543        454585167       
454551557        454517947        454483785        454449703        454417130   
    454384124        454346982      455037598        454990417        454949371
       454910340        454871534        454832809        454794355       
454758277        454723354        454689340        454655010        454620550   
    454585175        454551342        454517954        454483801       
454449489        454417155        454384132        454347006      455037606     
  454990433        454949173        454910365        454871559        454832817
       454794363        454758285        454723362        454689357       
454655036        454620576        454585183        454551359        454517970   
    454483819        454449497        454417163        454383936       
454347022      455037440        454990441        454949181        454910183     
  454871583        454832825        454794371        454758301        454723156
       454689365        454655044        454620584        454585191       
454551367        454517988        454483595        454449505        454417171   
    454383944        454346867      455037457        454990458        454949199
       454910191        454871591        454832833        454794405       
454758319        454723164        454689373        454654823        454620592   
    454585209        454551375        454517996        454483611       
454449513        454417197        454383951        454346875      455037473     
  454990466        454949207        454910217        454871617        454832841
       454794413        454758327        454723172        454689381       
454654856        454620600        454585217        454551383        454518002   
    454483629        454449521        454417205        454383977       
454346883      455037309        454990268        454949215        454910233     
  454871625        454832650        454794421        454758335        454723198
       454689407        454654864        454620618        454585233       
454551417        454518010        454483637        454449554        454417213   
    454383985        454346909      455037317        454990276        454949231
       454910258        454871419        454832668        454794439       
454758129        454723206        454689415        454654872        454620626   
    454585035        454551425        454518036        454483645       
454449562        454417221        454384009        454346933      455037325     
  454990300        454949249        454910266        454871427        454832676
       454794447        454758137        454723214        454689423       
454654898        454620410        454585043        454551235        454517814   
    454483652        454449570        454417239        454384017       
454346941      455037333        454990318        454949272        454910068     
  454871435        454832684        454794249        454758145        454723230
       454689431        454654906        454620428        454585050       
454551250        454517822        454483660        454449588        454417015   
    454384025        454346958      455037382        454990334        454949066
       454910076        454871450        454832692        454794256       
454758152        454723255        454689225        454654914        454620436   
    454585068        454551268        454517830        454483678       
454449372        454417023        454384033        454346966      455037390     
  454990342        454949074        454910084        454871476        454832700
       454794272        454758160        454723057        454689233       
454654922        454620444        454585084        454551284        454517871   
    454483686        454449380        454417049        454383829       
454346792      455037192        454990359        454949090        454910092     
  454871484        454832718        454794280        454758178        454723065
       454689241        454654716        454620451        454585092       
454551292        454517897        454483488        454449398        454417064   
    454383837        454346842      455037200        454990144        454949108
       454910100        454871492        454832726        454794298       
454758186        454723073        454689258        454654732        454620469   
    454585100        454551318        454517905        454483496       
454449406        454417080        454383845        454346685      455037218     
  454990151        454949132        454910126        454871500        454832528
       454794306        454758194        454723081        454689266       
454654757        454620477        454585118        454551326        454517913   
    454483504        454449414        454417098        454383852       
454346693      455037259        454990169        454949140        454910134     
  454871518        454832536        454794314        454758202        454723107
       454689274        454654765        454620501        454585126       
454551128        454517921        454483512        454449422        454417114   
    454383860        454346735   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455037267        454990177        454949165        454910167       
454871328        454832544        454794322        454758020        454723115   
    454689282        454654781        454620519        454585134       
454551151        454517715        454483538        454449430        454417122   
    454383878        454346743      455037275        454990227        454948977
       454909953        454871336        454832551        454794330       
454758046        454723123        454689308        454654799        454620345   
    454584921        454551169        454517731        454483546       
454449448        454416900        454383886        454346537      455037283     
  454990037        454948993        454909961        454871344        454832569
       454794157        454758053        454723131        454689316       
454654807        454620352        454584947        454551177        454517749   
    454483561        454449455        454416918        454383902       
454346545      455037119        454990045        454949009        454909979     
  454871377        454832577        454794165        454758061        454722935
       454689324        454654815        454620360        454584954       
454551185        454517780        454483579        454449463        454416934   
    454383910        454346552      455037150        454990060        454949017
       454909987        454871393        454832585        454794173       
454758079        454722950        454689126        454654591        454620378   
    454584962        454551193        454517806        454483587       
454449471        454416942        454383928        454346578      455037168     
  454990078        454949025        454909995        454871401        454832601
       454794181        454758087        454722968        454689134       
454654609        454620386        454584970        454551201        454517608   
    454483389        454449265        454416959        454383712       
454346586      455036988        454990086        454949033        454910001     
  454871237        454832619        454794199        454758095        454722976
       454689142        454654617        454620196        454584988       
454551219        454517616        454483397        454449273        454416975   
    454383720        454346594      455037002        454990094        454949041
       454910019        454871245        454832627        454794207       
454757907        454722992        454689159        454654625        454620204   
    454584996        454551227        454517640        454483405       
454449281        454416991        454383738        454346628      455037010     
  454990102        454949058        454910027        454871252        454832411
       454794215        454757931        454723008        454689167       
454654641        454620212        454585001        454551011        454517657   
    454483413        454449299        454417007        454383746       
454346446      455037028        454990136        454948845        454910035     
  454871260        454832429        454794231        454757949        454723016
       454689175        454654658        454620238        454585019       
454551029        454517665        454483421        454449307        454416801   
    454383779        454346453      455037036        454989922        454948860
       454910043        454871286        454832437        454794025       
454757964        454723032        454689191        454654666        454620246   
    454585027        454551037        454517673        454483439       
454449323        454416819        454383787        454346479      455037051     
  454989930        454948878        454910050        454871088        454832452
       454794074        454757972        454722844        454689217       
454654682        454620253        454584814        454551045        454517681   
    454483462        454449331        454416827        454383795       
454346503      455037069        454989948        454948886        454909854     
  454871104        454832478        454794090        454757980        454722851
       454688995        454654708        454620279        454584830       
454551060        454517699        454483470        454449349        454416835   
    454383605        454346511      455036871        454989955        454948894
       454909888        454871112        454832486        454794108       
454757790        454722869        454689001        454654492        454620287   
    454584848        454551078        454517707        454483272       
454449356        454416843        454383613        454346305      455036897     
  454989963        454948902        454909912        454871120        454832494
       454794116        454757808        454722877        454689019       
454654500        454620295        454584855        454551094        454517509   
    454483298        454449364        454416850        454383621       
454346321      455036905        454989997        454948910        454909946     
  454871146        454832502        454794124        454757816        454722885
       454689035        454654526        454620089        454584863       
454551102        454517517        454483322        454449158        454416868   
    454383639        454346354      455036913        454990011        454948936
       454909748        454871153        454832510        454793910       
454757857        454722893        454689043        454654534        454620097   
    454584871        454551110        454517525        454483348       
454449182        454416884        454383647        454346362      455036954     
  454990029        454948738        454909763        454871161        454832304
       454793928        454757873        454722901        454689068       
454654559        454620105        454584905        454550906        454517533   
    454483355        454449190        454416892        454383654       
454346388      455036772        454989815        454948746        454909789     
  454871195        454832312        454793951        454757881        454722927
       454689076        454654567        454620113        454584913       
454550914        454517541        454483363        454449208        454416678   
    454383670        454346412      455036780        454989823        454948779
       454909797        454870965        454832338        454793969       
454757683        454722711        454689084        454654377        454620121   
    454584715        454550922        454517558        454483371       
454449216        454416686        454383688        454346206      455036798     
  454989849        454948787        454909805        454870973        454832346
       454794009        454757691        454722729        454689100       
454654385        454620139        454584731        454550930        454517566   
    454483165        454449224        454416694        454383498       
454346230      455036814        454989864        454948795        454909821     
  454870999        454832353        454794017        454757709        454722737
       454688888        454654401        454620162        454584749       
454550948        454517574        454483173        454449232        454416702   
    454383506        454346255      455036830        454989880        454948803
       454909847        454871005        454832361        454793829       
454757717        454722752        454688896        454654419        454620170   
    454584764        454550955        454517582        454483207       
454449240        454416710        454383514        454346263      455036848     
  454989906        454948837        454909623        454871013        454832379
       454793845        454757733        454722760        454688904       
454654427        454619974        454584772        454550963        454517590   
    454483215        454449257        454416728        454383522       
454346271      455036855        454989914        454948639        454909649     
  454871039        454832387        454793852        454757758        454722778
       454688912        454654435        454619982        454584780       
454550971        454517392        454483223        454449042        454416736   
    454383530        454346289      455036640        454989716        454948688
       454909656        454871054        454832395        454793886       
454757766        454722786        454688920        454654443        454619990   
    454584806        454550989        454517400        454483231       
454449059        454416751        454383548        454346107      455036657     
  454989724        454948712        454909664        454871062        454832197
       454793894        454757774        454722794        454688938       
454654450        454620006        454584608        454550997        454517418   
    454483249        454449067        454416769        454383555       
454346123      455036681        454989740        454948720        454909672     
  454871070        454832205        454793688        454757576        454722802
       454688946        454654476        454620022        454584616       
454551003        454517434        454483256        454449075        454416785   
    454383563        454346149      455036699        454989757        454948506
       454909706        454870866        454832213        454793696       
454757584        454722810        454688953        454654260        454620048   
    454584624        454550807        454517459        454483264       
454449083        454416579        454383571        454345984      455036707     
  454989773        454948514        454909714        454870874        454832221
       454793720        454757600        454722612        454688961       
454654278        454620063        454584632        454550815        454517467   
    454483058        454449091        454416587        454383589       
454345992      455036715        454989807        454948530        454909722     
  454870916        454832239        454793753        454757626        454722620
       454688979        454654286        454620071        454584640       
454550823        454517475        454483066        454449109        454416595   
    454383597        454346008      455036723        454989625        454948548
       454909730        454870924        454832247        454793761       
454757634        454722638        454688987        454654294        454619867   
    454584673        454550831        454517483        454483074       
454449125        454416629        454383399        454346016      455036533     
  454989641        454948563        454909516        454870957        454832270
       454793787        454757659        454722646        454688771       
454654310        454619875        454584699        454550849        454517491   
    454483082        454449133        454416637        454383407       
454346057      455036566        454989658        454948571        454909524     
  454870759        454832288        454793795        454757667        454722653
       454688789        454654336        454619925        454584707       
454550864        454517285        454483090        454449141        454416645   
    454383415        454346065      455036582        454989674        454948589
       454909557        454870767        454832296        454793571       
454757675        454722661        454688797        454654344        454619933   
    454584491        454550880        454517293        454483108       
454448937        454416454        454383449        454345893      455036616     
  454989690        454948597        454909565        454870775        454832080
       454793589        454757469        454722679        454688813       
454654369        454619941        454584509        454550898        454517319   
    454483116        454448952        454416462        454383456       
454345901      455036632        454989484        454948605        454909573     
  454870809        454832098        454793605        454757477        454722687
       454688839        454654146        454619958        454584517       
454550690        454517327        454483124        454448960        454416470   
    454383464        454345935      455036459        454989492        454948399
       454909581        454870817        454832106        454793613       
454757501        454722703        454688847        454654153        454619776   
    454584525        454550708        454517335        454483140       
454448978        454416488        454383480        454345802      455036491     
  454989518        454948415        454909599        454870643        454832114
       454793621        454757519        454722497        454688862       
454654187        454619784        454584533        454550716        454517343   
    454483157        454449000        454416496        454383258       
454344052      455036509        454989542        454948423        454909607     
  454870650        454832122        454793654        454757527        454722505
       454688664        454654195        454619800        454584558       
454550724        454517368        454482944        454449018        454416520   
    454383266        454342981      455036525        454989559        454948431
       454909409        454870684        454832130        454793662       
454757535        454722513        454688672        454654229        454619826   
    454584566        454550732        454517376        454482951       
454449026        454416538        454383274        454341868      455036319     
  454989385        454948449        454909417        454870692        454832148
       454793456        454757543        454722521        454688722       
454654237        454619834        454584574        454550740        454517384   
    454482969        454449034        454416546        454383282       
454339334      455036327        454989401        454948456        454909425     
  454870700        454832155        454793472        454757550        454722547
       454688730        454654245        454619842        454584582       
454550757        454517186        454482977        454448820        454416553   
    454383290        454338393      455036335        454989419        454948472
       454909441        454870734        454832163        454793480       
454757568        454722554        454688748        454654039        454619859   
    454584590        454550765        454517194        454482985       
454448838        454416348        454383308        454337437      455036376     
  454989427        454948480        454909458        454870742        454832171
       454793522        454757378        454722570        454688763       
454654047        454619677        454584400        454550773        454517202   
    454482993        454448861        454416355        454383316       
454336793      455036228        454989435        454948498        454909482     
  454870544        454832189        454793530        454757394        454722596
       454688557        454654054        454619685        454584434       
454550799        454517210        454483009        454448879        454416363   
    454383324        454336462      455036236        454989443        454948290
       454909490        454870577        454831975        454793548       
454757402        454722380        454688565        454654062        454619693   
    454584442        454550591        454517228        454483017       
454448887        454416371        454383357        454335829      455036244     
  454989450        454948316        454909508        454870585        454831983
       454793555        454757410        454722398        454688581       
454654070        454619727        454584475        454550609        454517236   
    454483025        454448895        454416389        454383126       
454335670      455036251        454989476        454948324        454909300     
  454870593        454832007        454793332        454757428        454722406
       454688599        454654088        454619735        454584483       
454550625        454517244        454483033        454448903        454416397   
    454383142        454334855      455036269        454989260        454948340
       454909318        454870619        454832023        454793357       
454757246        454722422        454688607        454654112        454619743   
    454584285        454550633        454517251        454483041       
454448911        454416413        454383159        454332800      455036285     
  454989278        454948357        454909326        454870627        454832056
       454793399        454757261        454722448        454688623       
454654120        454619750        454584293        454550641        454517269   
    454482837        454448929        454416421        454383167       
454332867      455036293        454989286        454948365        454909342     
  454870445        454832064        454793415        454757279        454722455
       454688649        454654138        454619537        454584319       
454550658        454517277        454482845        454448713        454416439   
    454383175        454330457      455036095        454989294        454948175
       454909359        454870452        454832072        454793423       
454757287        454722463        454688441        454653924        454619552   
    454584327        454550666        454517061        454482852       
454448721        454416223        454383183        454330465      455036103     
  454989310        454948191        454909367        454870460        454831868
       454793449        454757295        454722273        454688458       
454653932        454619560        454584335        454550682        454517079   
    454482860        454448739        454416231        454383191       
454330218      455036145        454989336        454948209        454909375     
  454870478        454831876        454793217        454757303        454722281
       454688466        454653940        454619578        454584343       
454550476        454517087        454482878        454448754        454416249   
    454383209        454329772      455036152        454989344        454948217
       454909383        454870486        454831892        454793225       
454757311        454722307        454688474        454653957        454619586   
    454584350        454550484        454517095        454482886       
454448762        454416256        454383225        454329111      455036160     
  454989351        454948225        454909391        454870510        454831918
       454793233        454757139        454722315        454688490       
454653965        454619602        454584368        454550492        454517137   
    454482894        454448770        454416264        454383019       
454327891      455036178        454989369        454948233        454909219     
  454870528        454831934        454793241        454757147        454722323
       454688508        454653981        454619610        454584376       
454550500        454517145        454482910        454448788        454416272   
    454383035        454324351      455035980        454989153        454948241
       454909227        454870312        454831942        454793266       
454757154        454722331        454688516        454653999        454619628   
    454584384        454550526        454517160        454482928       
454448804        454416280        454383043        454323916      455036004     
  454989179        454948258        454909243        454870320        454831967
       454793274        454757162        454722349        454688524       
454654013        454619412        454584186        454550534        454516964   
    454482936        454448812        454416298        454383050       
454320433      455036020        454989195        454948266        454909250     
  454870346        454831751        454793282        454757170        454722356
       454688532        454654021        454619420        454584194       
454550542        454516998        454482720        454448614        454416306   
    454383068        454320011      455036038        454989203        454948050
       454909276        454870361        454831769        454793324       
454757188        454722158        454688540        454653817        454619438   
    454584210        454550559        454517004        454482738       
454448622        454416322        454383076        454319831      455036046     
  454989211        454948068        454909284        454870379        454831785
       454793100        454757196        454722166        454688342       
454653825        454619446        454584244        454550567        454517020   
    454482746        454448630        454416108        454383084       
454318205      455036061        454989229        454948076        454909094     
  454870387        454831793        454793118        454757204        454722190
       454688359        454653833        454619453        454584251       
454550575        454517046        454482761        454448648        454416116   
    454383092        454317827      455035873        454989237        454948084
       454909102        454870403        454831801        454793134       
454757212        454722208        454688367        454653866        454619479   
    454584269        454550385        454517053        454482779       
454448655        454416124        454383100        454317264      455035899     
  454989245        454948092        454909128        454870411        454831835
       454793142        454757022        454722224        454688375       
454653874        454619503        454584277        454550393        454516824   
    454482787        454448663        454416132        454383118       
454317124      455035766        454989054        454948100        454909144     
  454870205        454831850        454793159        454757048        454722232
       454688391        454653882        454619511        454584061       
454550401        454516832        454482795        454448671        454416140   
    454382912        454316878      455035774        454989062        454948126
       454909151        454870213        454831645        454793167       
454757055        454722240        454688409        454653692        454619305   
    454584087        454550427        454516857        454482803       
454448689        454416157        454382920        454316746      455035816     
  454989088        454948142        454909185        454870239        454831652
       454793175        454757063        454722042        454688219       
454653718        454619321        454584095        454550450        454516865   
    454482811        454448697        454416165        454382938       
454316340      455035824        454989104        454948159        454908971     
  454870247        454831660        454793191        454757071        454722059
       454688235        454653742        454619339        454584103       
454550468        454516881        454482829        454448705        454416173   
    454382946        454316084      455035832        454989112        454948167
       454908989        454870254        454831686        454793209       
454757089        454722067        454688250        454653759        454619347   
    454584129        454550252        454516899        454482605       
454448507        454416181        454382979        454315227      455035675     
  454989120        454947946        454908997        454870262        454831694
       454793001        454757097        454722091        454688268       
454653767        454619354        454584137        454550260        454516907   
    454482613        454448515        454416215        454382995       
454315235      455035717        454989146        454947953        454909003     
  454870288        454831710        454793027        454757105        454722117
       454688276        454653775        454619396        454584145       
454550286        454516915        454482621        454448523        454415985   
    454383001        454314980   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455035733        454988932        454947961        454909011       
454870296        454831736        454793035        454757113        454722133   
    454688284        454653783        454619206        454584152       
454550294        454516931        454482639        454448531        454415993   
    454382797        454314105      455035741        454988957        454947979
       454909029        454870304        454831744        454793043       
454757121        454722141        454688110        454653791        454619214   
    454584160        454550302        454516949        454482647       
454448549        454416017        454382805        454313313      455035758     
  454988965        454947987        454909037        454870098        454831538
       454793050        454756917        454721937        454688128       
454653585        454619230        454583964        454550310        454516758   
    454482654        454448556        454416041        454382813       
454312893      455035543        454988973        454948001        454909052     
  454870106        454831553        454793068        454756925        454721945
       454688136        454653593        454619248        454583980       
454550328        454516766        454482688        454448564        454416058   
    454382821        454312547      455035550        454989005        454948019
       454909060        454870114        454831561        454793076       
454756933        454721978        454688144        454653601        454619255   
    454583998        454550336        454516774        454482696       
454448572        454416066        454382839        454311853      455035568     
  454989013        454948027        454909078        454870122        454831595
       454793084        454756941        454721986        454688151       
454653619        454619271        454584004        454550344        454516782   
    454482712        454448580        454416074        454382854       
454310699      455035592        454989039        454948035        454908864     
  454870130        454831603        454793092        454756958        454722018
       454688177        454653650        454619289        454584012       
454550351        454516808        454482506        454448598        454416082   
    454382862        454310434      455035600        454988833        454948043
       454908872        454870148        454831629        454792888       
454756966        454722026        454688193        454653676        454619099   
    454584020        454550138        454516816        454482514       
454448382        454416090        454382870        454309717      455035618     
  454988858        454947839        454908880        454870155        454831637
       454792896        454756974        454722034        454688201       
454653486        454619107        454584038        454550146        454516600   
    454482522        454448390        454415878        454382888       
454307133      455035642        454988866        454947847        454908898     
  454870163        454831421        454792904        454756982        454721846
       454688011        454653494        454619115        454584046       
454550153        454516618        454482530        454448408        454415886   
    454382896        454306028      455035451        454988908        454947870
       454908914        454870171        454831439        454792912       
454757014        454721853        454688029        454653510        454619131   
    454584053        454550161        454516626        454482548       
454448432        454415894        454382680        454305830      455035485     
  454988916        454947896        454908922        454870189        454831447
       454792920        454756800        454721861        454688037       
454653528        454619156        454583873        454550179        454516634   
    454482555        454448457        454415902        454382698       
454305103      455035493        454988924        454947904        454908930     
  454870197        454831488        454792938        454756826        454721879
       454688045        454653536        454619164        454583881       
454550187        454516642        454482563        454448465        454415910   
    454382706        454304247      455035519        454988726        454947912
       454908948        454869991        454831496        454792946       
454756834        454721887        454688052        454653544        454619180   
    454583899        454550195        454516659        454482571       
454448473        454415928        454382714        454303272      455035337     
  454988734        454947920        454908955        454870015        454831512
       454792953        454756842        454721895        454688060       
454653551        454618984        454583907        454550211        454516667   
    454482589        454448267        454415944        454382722       
454300435      455035402        454988767        454947938        454908963     
  454870023        454831520        454792961        454756859        454721903
       454688078        454653569        454618992        454583923       
454550237        454516675        454482597        454448275        454415951   
    454382730        454299058      455035410        454988775        454947722
       454908757        454870049        454831314        454792987       
454756867        454721739        454688094        454653577        454619008   
    454583931        454550013        454516683        454482407       
454448283        454415969        454382748        454297854      455035220     
  454988783        454947763        454908765        454870056        454831322
       454792771        454756875        454721747        454688102       
454653361        454619016        454583949        454550021        454516691   
    454482415        454448309        454415977        454382755       
454297623      455035253        454988791        454947805        454908799     
  454870064        454831330        454792797        454756883        454721754
       454687906        454653387        454619024        454583956       
454550054        454516493        454482423        454448317        454415761   
    454382763        454296757      455035279        454988809        454947607
       454908807        454869876        454831355        454792813       
454756891        454721762        454687914        454653411        454619032   
    454583766        454550062        454516501        454482431       
454448333        454415779        454382789        454296369      455035287     
  454988817        454947615        454908815        454869884        454831363
       454792821        454756909        454721770        454687922       
454653429        454619040        454583774        454550070        454516519   
    454482449        454448341        454415787        454382565       
454295460      455035303        454988601        454947631        454908823     
  454869892        454831371        454792839        454756693        454721788
       454687955        454653437        454619057        454583782       
454550088        454516527        454482456        454448358        454415795   
    454382573        454294901      455035113        454988619        454947649
       454908831        454869900        454831389        454792847       
454756701        454721796        454687963        454653452        454619073   
    454583790        454550096        454516550        454482464       
454448135        454415803        454382581        454293523      455035139     
  454988635        454947680        454908849        454869918        454831397
       454792854        454756719        454721804        454687971       
454653460        454618893        454583808        454550112        454516584   
    454482472        454448143        454415811        454382599       
454292137      455035154        454988643        454947706        454908856     
  454869926        454831207        454792870        454756727        454721812
       454687997        454653254        454618901        454583816       
454550120        454516592        454482480        454448150        454415829   
    454382607        454289380      455035162        454988650        454947490
       454908625        454869934        454831215        454792664       
454756735        454721820        454688003        454653262        454618935   
    454583832        454549908        454516402        454482498       
454448168        454415837        454382623        454289224      455034991     
  454988668        454947516        454908641        454869942        454831231
       454792672        454756743        454721622        454687799       
454653288        454618968        454583840        454549916        454516428   
    454482274        454448176        454415845        454382631       
454287459      455035006        454988692        454947532        454908658     
  454869959        454831249        454792680        454756784        454721630
       454687807        454653296        454618752        454583634       
454549924        454516436        454482290        454448184        454415852   
    454382656        454287269      455035030        454988494        454947557
       454908666        454869967        454831256        454792698       
454756792        454721648        454687815        454653304        454618760   
    454583642        454549932        454516444        454482308       
454448192        454415860        454382664        454287319      455035089     
  454988502        454947565        454908674        454869769        454831272
       454792714        454756594        454721655        454687823       
454653312        454618786        454583659        454549957        454516451   
    454482316        454448200        454415654        454382672       
454284944      455035097        454988544        454947599        454908682     
  454869785        454831280        454792722        454756602        454721663
       454687831        454653320        454618802        454583683       
454549965        454516469        454482332        454448218        454415662   
    454382458        454284795      455034884        454988569        454947433
       454908690        454869801        454831298        454792755       
454756610        454721671        454687849        454653338        454618810   
    454583691        454549981        454516485        454482340       
454448234        454415670        454382474        454282328      455034900     
  454988577        454947474        454908708        454869819        454831306
       454792763        454756628        454721689        454687856       
454653346        454618828        454583709        454549999        454516287   
    454482357        454448028        454415688        454382482       
454281676      455034934        454988585        454947193        454908724     
  454869835        454831090        454792557        454756636        454721713
       454687864        454653353        454618836        454583527       
454550005        454516303        454482365        454448036        454415704   
    454382490        454279704      455034942        454988403        454947201
       454908732        454869843        454831116        454792565       
454756644        454721721        454687872        454653148        454618844   
    454583543        454549791        454516345        454482373       
454448069        454415712        454382516        454279779      455034801     
  454988429        454947219        454908518        454869850        454831124
       454792581        454756669        454721515        454687880       
454653155        454618646        454583550        454549817        454516352   
    454482381        454448085        454415720        454382524       
454278714      455034827        454988437        454947227        454908526     
  454869868        454831132        454792599        454756677        454721523
       454687898        454653163        454618653        454583568       
454549825        454516360        454482399        454448101        454415738   
    454382532        454277773      455034843        454988445        454947243
       454908534        454869686        454831140        454792607       
454756495        454721549        454687690        454653197        454618661   
    454583576        454549841        454516378        454482183       
454448119        454415746        454382557        454277799      455034868     
  454988452        454947078        454908559        454869694        454831165
       454792615        454756503        454721556        454687708       
454653205        454618679        454583584        454549874        454516386   
    454482191        454447913        454415753        454382326       
454277427      455034876        454988486        454947086        454908575     
  454869710        454831173        454792623        454756511        454721564
       454687716        454653213        454618695        454583592       
454549882        454516170        454482209        454447921        454415548   
    454382334        454277435      455034660        454988270        454947094
       454908583        454869736        454831181        454792631       
454756529        454721572        454687724        454653221        454618703   
    454583600        454549684        454516188        454482217       
454447939        454415555        454382359        454275793      455034686     
  454988288        454947102        454908591        454869744        454831199
       454792466        454756537        454721580        454687732       
454653247        454618729        454583618        454549692        454516204   
    454482225        454447947        454415563        454382375       
454275660      455034702        454988304        454947110        454908609     
  454869751        454830985        454792474        454756545        454721598
       454687740        454653031        454618737        454583410       
454549700        454516212        454482233        454447962        454415571   
    454382383        454274846      455034751        454988320        454947128
       454908617        454869538        454830993        454792524       
454756552        454721606        454687757        454653049        454618539   
    454583428        454549718        454516220        454482258       
454448002        454415605        454382409        454274366      455034769     
  454988346        454947136        454908401        454869553        454831009
       454792532        454756560        454721614        454687781       
454653064        454618570        454583436        454549734        454516238   
    454482068        454448010        454415621        454382417       
454273897      455034579        454988353        454947144        454908419     
  454869561        454831017        454792540        454756578        454721408
       454687575        454653080        454618588        454583444       
454549767        454516261        454482076        454447806        454415639   
    454382425        454273566      455034595        454988361        454947151
       454908427        454869579        454831041        454792334       
454756586        454721416        454687609        454653098        454618604   
    454583451        454549783        454516279        454482084       
454447814        454415647        454382433        454273517      455034603     
  454988379        454947169        454908435        454869595        454831058
       454792359        454756396        454721424        454687617       
454653106        454618638        454583469        454549585        454516071   
    454482092        454447822        454415449        454382441       
454269754      455034611        454988163        454947177        454908450     
  454869611        454831074        454792367        454756404        454721432
       454687625        454653114        454618422        454583477       
454549593        454516113        454482100        454447830        454415456   
    454382219        454267774      455034629        454988171        454946963
       454908468        454869629        454831082        454792375       
454756412        454721440        454687633        454653122        454618430   
    454583485        454549627        454516121        454482134       
454447871        454415464        454382227        454266701      455034637     
  454988189        454946997        454908476        454869637        454830878
       454792409        454756420        454721457        454687641       
454653130        454618448        454583493        454549643        454516147   
    454482159        454447889        454415480        454382235       
454264821      455034645        454988197        454947003        454908484     
  454869645        454830886        454792417        454756438        454721473
       454687658        454652934        454618455        454583501       
454549668        454516162        454482167        454447905        454415498   
    454382243        454264169      455034447        454988213        454947011
       454908492        454869421        454830894        454792219       
454756446        454721481        454687666        454652942        454618463   
    454583519        454549676        454515974        454481953       
454447699        454415506        454382250        454262098      455034454     
  454988221        454947029        454908500        454869439        454830902
       454792227        454756461        454721507        454687674       
454652959        454618471        454583303        454549478        454515982   
    454481961        454447707        454415514        454382268       
454261090      455034462        454988239        454947052        454908302     
  454869454        454830910        454792235        454756289        454721291
       454687476        454652975        454618489        454583311       
454549486        454515990        454481979        454447715        454415522   
    454382276        454260837      455034470        454988262        454947060
       454908310        454869470        454830936        454792243       
454756313        454721309        454687484        454652983        454618497   
    454583329        454549494        454516006        454481987       
454447731        454415530        454382284        454260472      455034520     
  454988056        454946856        454908328        454869488        454830944
       454792250        454756321        454721325        454687492       
454652991        454618505        454583337        454549502        454516030   
    454481995        454447749        454415324        454382102       
454260407      455034355        454988064        454946864        454908336     
  454869496        454830951        454792276        454756339        454721341
       454687500        454653007        454618513        454583345       
454549510        454516048        454482001        454447764        454415332   
    454382110        454260126      455034371        454988072        454946872
       454908344        454869512        454830969        454792284       
454756347        454721374        454687518        454653015        454618521   
    454583360        454549528        454516063        454482019       
454447798        454415340        454382128        454259433      455034397     
  454988098        454946880        454908351        454869314        454830761
       454792292        454756354        454721382        454687526       
454653023        454618315        454583378        454549536        454515867   
    454482027        454447574        454415357        454382136       
454259466      455034405        454988130        454946898        454908369     
  454869322        454830779        454792300        454756388        454721390
       454687534        454652835        454618323        454583386       
454549544        454515875        454482035        454447616        454415373   
    454382144        454258179      455034421        454988155        454946906
       454908377        454869330        454830787        454792094       
454756172        454721184        454687542        454652850        454618331   
    454583402        454549551        454515883        454482043       
454447624        454415399        454382177        454257940      455034439     
  454987942        454946914        454908385        454869355        454830795
       454792110        454756180        454721192        454687559       
454652868        454618364        454583196        454549577        454515909   
    454482050        454447632        454415407        454382185       
454256900      455034231        454987967        454946922        454908393     
  454869371        454830803        454792136        454756198        454721218
       454687567        454652876        454618372        454583204       
454549361        454515917        454481847        454447640        454415415   
    454382193        454256165      455034272        454987975        454946930
       454908187        454869389        454830811        454792169       
454756206        454721226        454687351        454652884        454618380   
    454583212        454549379        454515933        454481854       
454447665        454415423        454381989        454254913      455034306     
  454987983        454946948        454908211        454869397        454830837
       454792185        454756230        454721234        454687385       
454652892        454618398        454583220        454549387        454515941   
    454481862        454447673        454415209        454381997       
454254491      455034314        454987991        454946955        454908229     
  454869405        454830845        454792193        454756248        454721242
       454687393        454652900        454618414        454583238       
454549403        454515966        454481870        454447681        454415241   
    454382003        454252966      455034322        454988015        454946740
       454908237        454869413        454830852        454792201       
454756255        454721259        454687419        454652918        454618208   
    454583246        454549411        454515750        454481920       
454447467        454415258        454382011        454252354      455034116     
  454988049        454946757        454908245        454869207        454830662
       454792011        454756263        454721267        454687435       
454652926        454618216        454583253        454549429        454515768   
    454481938        454447475        454415266        454382037       
454252297      455034124        454987835        454946765        454908252     
  454869215        454830670        454792078        454756271        454721275
       454687443        454652736        454618224        454583261       
454549437        454515784        454481946        454447483        454415290   
    454382045        454252099      455034140        454987850        454946781
       454908260        454869223        454830688        454791872       
454756131        454721283        454687450        454652751        454618240   
    454583279        454549445        454515792        454481748       
454447491        454415308        454382052        454251125      455034165     
  454987868        454946799        454908278        454869256        454830696
       454791880        454756149        454721077        454687245       
454652785        454618265        454583287        454549452        454515818   
    454481755        454447517        454415316        454382060       
454251042      455034181        454987884        454946807        454908286     
  454869280        454830704        454791906        454755984        454721085
       454687260        454652793        454618273        454583097       
454549460        454515826        454481763        454447525        454415084   
    454382078        454250705   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455034199        454987900        454946815        454908070       
454869298        454830712        454791914        454756008        454721093   
    454687278        454652801        454618281        454583105       
454549247        454515834        454481771        454447533        454415092   
    454382086        454250531      455034207        454987926        454946823
       454908088        454869306        454830720        454791922       
454756016        454721101        454687294        454652827        454618299   
    454583113        454549262        454515842        454481789       
454447541        454415100        454381872        454249814      455034215     
  454987744        454946633        454908096        454869116        454830738
       454791930        454756024        454721119        454687302       
454652629        454618307        454583121        454549270        454515859   
    454481797        454447558        454415118        454381906       
454248063      455034025        454987769        454946641        454908104     
  454869132        454830746        454791955        454756032        454721127
       454687310        454652637        454618109        454583139       
454549288        454515644        454481813        454447566        454415126   
    454381922        454247503      455034066        454987777        454946658
       454908112        454869165        454830548        454791963       
454756057        454721135        454687328        454652645        454618117   
    454583147        454549296        454515669        454481821       
454447350        454415134        454381930        454247453      455034074     
  454987793        454946690        454908120        454869181        454830555
       454791971        454755851        454721143        454687138       
454652652        454618125        454583154        454549312        454515677   
    454481631        454447384        454415142        454381971       
454247198      455034082        454987801        454946708        454908138     
  454869199        454830563        454791765        454755869        454721150
       454687146        454652660        454618133        454583162       
454549320        454515685        454481649        454447392        454415159   
    454381757        454246117      455034090        454987819        454946716
       454908146        454868985        454830571        454791773       
454755877        454721168        454687153        454652694        454618141   
    454583170        454549338        454515693        454481656       
454447400        454415167        454381765        454244732      455033894     
  454987603        454946724        454908153        454868993        454830589
       454791781        454755885        454720970        454687161       
454652702        454618158        454583188        454549346        454515701   
    454481664        454447418        454415175        454381773       
454244013      455033902        454987611        454946732        454908179     
  454869017        454830605        454791799        454755893        454720988
       454687187        454652710        454618166        454582974       
454549130        454515719        454481672        454447426        454415183   
    454381807        454243767      455033910        454987629        454946534
       454907965        454869025        454830613        454791807       
454755919        454720996        454687203        454652728        454618174   
    454582990        454549148        454515727        454481680       
454447442        454414970        454381823        454242900      455033951     
  454987637        454946542        454907973        454869033        454830639
       454791815        454755943        454721010        454687211       
454652504        454618182        454583006        454549155        454515735   
    454481714        454447459        454414988        454381831       
454242561      455033969        454987652        454946575        454907981     
  454869041        454830647        454791823        454755737        454721028
       454687237        454652512        454618190        454583014       
454549163        454515743        454481722        454447244        454414996   
    454381849        454242009      455033977        454987660        454946583
       454907999        454869066        454830456        454791831       
454755745        454721036        454687021        454652520        454617986   
    454583022        454549171        454515552        454481730       
454447269        454415001        454381856        454241571      455033787     
  454987694        454946591        454908005        454869074        454830464
       454791849        454755752        454721044        454687039       
454652546        454617994        454583048        454549189        454515578   
    454481524        454447285        454415019        454381641       
454241365      455033811        454987496        454946609        454908013     
  454868878        454830472        454791856        454755794        454721051
       454687047        454652553        454618000        454583063       
454549197        454515586        454481532        454447293        454415035   
    454381658        454240524      455033829        454987512        454946625
       454908021        454868886        454830480        454791864       
454755802        454721069        454687054        454652579        454618034   
    454583071        454549205        454515602        454481540       
454447301        454415076        454381690        454239385      455033837     
  454987546        454946419        454908039        454868894        454830498
       454791658        454755828        454720855        454687070       
454652587        454618042        454582875        454549213        454515610   
    454481557        454447319        454414863        454381708       
454238742      455033886        454987553        454946427        454908047     
  454868902        454830514        454791666        454755844        454720863
       454687096        454652603        454618083        454582883       
454549221        454515628        454481565        454447327        454414889   
    454381716        454236316      455033688        454987561        454946435
       454908062        454868910        454830522        454791674       
454755620        454720871        454687104        454652611        454617887   
    454582891        454549023        454515636        454481573       
454447335        454414905        454381724        454236183      455033712     
  454987579        454946450        454907858        454868928        454830324
       454791682        454755638        454720889        454687112       
454652397        454617903        454582909        454549049        454515438   
    454481581        454447343        454414913        454381732       
454234634      455033720        454987595        454946468        454907866     
  454868936        454830332        454791690        454755646        454720897
       454686916        454652421        454617911        454582917       
454549056        454515453        454481599        454447137        454414921   
    454381740        454233099      455033753        454987389        454946476
       454907874        454868969        454830340        454791708       
454755653        454720905        454686924        454652439        454617937   
    454582925        454549064        454515461        454481607       
454447152        454414947        454381542        454232711      455033779     
  454987397        454946484        454907882        454868779        454830357
       454791716        454755661        454720913        454686932       
454652447        454617945        454582933        454549072        454515479   
    454481615        454447160        454414954        454381559       
454231622      455033571        454987405        454946492        454907890     
  454868811        454830381        454791724        454755679        454720921
       454686957        454652454        454617960        454582941       
454549080        454515487        454481623        454447178        454414764   
    454381567        454230848      455033589        454987413        454946500
       454907908        454868829        454830399        454791732       
454755687        454720939        454686965        454652462        454617978   
    454582958        454549098        454515503        454481417       
454447186        454414772        454381575        454230210      455033597     
  454987421        454946518        454907916        454868852        454830407
       454791740        454755695        454720947        454686973       
454652470        454617762        454582966        454549106        454515511   
    454481425        454447194        454414798        454381583       
454228495      455033605        454987488        454946302        454907924     
  454868860        454830415        454791757        454755703        454720749
       454686981        454652488        454617770        454582750       
454549122        454515529        454481433        454447202        454414806   
    454381609        454227166      455033621        454987298        454946310
       454907932        454868654        454830423        454791542       
454755711        454720756        454686999        454652496        454617796   
    454582768        454548918        454515313        454481441       
454447210        454414814        454381617        454226853      455033639     
  454987306        454946328        454907940        454868670        454830217
       454791559        454755729        454720764        454687005       
454652298        454617804        454582776        454548926        454515339   
    454481458        454447228        454414822        454381625       
454226523      455033662        454987330        454946336        454907957     
  454868688        454830225        454791567        454755513        454720772
       454686817        454652306        454617812        454582784       
454548934        454515347        454481466        454447020        454414830   
    454381427        454225418      455033472        454987363        454946344
       454907742        454868696        454830233        454791575       
454755521        454720780        454686825        454652330        454617820   
    454582792        454548942        454515354        454481474       
454447038        454414855        454381435        454225152      455033480     
  454987173        454946351        454907759        454868704        454830241
       454791583        454755539        454720806        454686833       
454652348        454617838        454582800        454548959        454515362   
    454481482        454447046        454414640        454381468       
454224692      455033498        454987207        454946369        454907767     
  454868712        454830258        454791591        454755547        454720814
       454686841        454652355        454617846        454582818       
454548967        454515370        454481490        454447053        454414673   
    454381476        454220351      455033522        454987215        454946393
       454907775        454868738        454830266        454791609       
454755554        454720848        454686858        454652363        454617853   
    454582826        454548983        454515388        454481508       
454447061        454414681        454381484        454219502      455033555     
  454987223        454946401        454907791        454868548        454830274
       454791617        454755562        454720632        454686866       
454652371        454617861        454582842        454549007        454515396   
    454481516        454447079        454414699        454381492       
454218975      455033340        454987231        454946195        454907809     
  454868555        454830282        454791625        454755570        454720640
       454686882        454652389        454617655        454582669       
454548819        454515420        454481300        454447087        454414707   
    454381500        454218744      455033357        454987249        454946211
       454907817        454868563        454830290        454791633       
454755588        454720657        454686684        454652173        454617663   
    454582677        454548827        454515206        454481318       
454447095        454414715        454381518        454217498      455033407     
  454987256        454946237        454907825        454868571        454830308
       454791641        454755596        454720681        454686700       
454652181        454617689        454582685        454548843        454515214   
    454481326        454447103        454414723        454381526       
454216276      455033415        454987264        454946245        454907833     
  454868589        454830316        454791443        454755612        454720699
       454686726        454652199        454617697        454582693       
454548868        454515230        454481334        454447129        454414731   
    454381328        454215633      455033423        454987082        454946252
       454907841        454868597        454830092        454791450       
454755406        454720707        454686734        454652223        454617721   
    454582701        454548876        454515248        454481342       
454446915        454414749        454381336        454214891      455033431     
  454987108        454946260        454907635        454868605        454830100
       454791468        454755414        454720715        454686742       
454652249        454617747        454582727        454548900        454515263   
    454481359        454446923        454414533        454381344       
454212176      455033449        454987116        454946278        454907650     
  454868613        454830134        454791476        454755422        454720723
       454686759        454652264        454617754        454582735       
454548702        454515271        454481367        454446931        454414541   
    454381351        454211764      455033241        454987124        454946286
       454907668        454868621        454830167        454791484       
454755430        454720731        454686767        454652272        454617549   
    454582743        454548710        454515289        454481375       
454446949        454414558        454381369        454210253      455033266     
  454987157        454946294        454907676        454868647        454830191
       454791492        454755448        454720517        454686775       
454652058        454617564        454582537        454548728        454515305   
    454481383        454446956        454414574        454381377       
454210279      455033274        454986944        454946088        454907684     
  454868423        454830209        454791500        454755455        454720533
       454686783        454652066        454617572        454582552       
454548736        454515099        454481391        454446964        454414582   
    454381385        454210311      455033324        454986951        454946112
       454907692        454868456        454829995        454791518       
454755463        454720558        454686791        454652074        454617580   
    454582560        454548744        454515115        454481409       
454446972        454414590        454381393        454208968      455033126     
  454986977        454946120        454907718        454868514        454830019
       454791526        454755471        454720566        454686569       
454652090        454617598        454582578        454548751        454515123   
    454481193        454446998        454414608        454381419       
454207200      455033167        454986985        454946146        454907726     
  454868530        454830027        454791534        454755489        454720574
       454686577        454652108        454617614        454582586       
454548769        454515131        454481201        454447012        454414616   
    454381195        454206020      455033191        454986993        454946153
       454907544        454868324        454830035        454791328       
454755497        454720590        454686593        454652116        454617622   
    454582594        454548777        454515149        454481219       
454446790        454414624        454381203        454204827      455033217     
  454987009        454946179        454907551        454868332        454830068
       454791336        454755505        454720608        454686619       
454652124        454617648        454582602        454548785        454515156   
    454481227        454446816        454414632        454381211       
454202169      455033027        454987017        454945973        454907577     
  454868340        454830076        454791344        454755299        454720624
       454686627        454652132        454617424        454582636       
454548801        454515172        454481235        454446824        454414426   
    454381229        454201575      455033035        454987025        454945981
       454907585        454868365        454829870        454791351       
454755307        454720418        454686635        454652157        454617432   
    454582420        454548595        454515180        454481243       
454446840        454414434        454381245        454200304      455033050     
  454987041        454946005        454907593        454868373        454829888
       454791369        454755315        454720426        454686643       
454651944        454617440        454582446        454548603        454515198   
    454481250        454446865        454414459        454381252       
454199993      455033068        454986852        454946013        454907601     
  454868381        454829896        454791377        454755323        454720434
       454686650        454651951        454617457        454582453       
454548611        454514985        454481268        454446899        454414467   
    454381260        454198227      455033084        454986860        454946021
       454907619        454868399        454829904        454791385       
454755331        454720442        454686668        454651969        454617465   
    454582461        454548629        454514993        454481276       
454446907        454414475        454381294        454198136      455033092     
  454986878        454946039        454907627        454868407        454829920
       454791393        454755349        454720459        454686452       
454651977        454617473        454582479        454548637        454515008   
    454481284        454446691        454414483        454381302       
454193517      455033100        454986886        454946047        454907445     
  454868217        454829938        454791401        454755356        454720467
       454686460        454651985        454617481        454582487       
454548645        454515024        454481292        454446709        454414491   
    454381088        454192279      455033118        454986910        454946054
       454907460        454868225        454829946        454791419       
454755364        454720475        454686478        454651993        454617499   
    454582511        454548652        454515057        454481094       
454446733        454414509        454381096        454188905      455032920     
  454986928        454946062        454907494        454868233        454829953
       454791427        454755372        454720483        454686494       
454652009        454617515        454582529        454548660        454515065   
    454481102        454446741        454414525        454381104       
454188624      455032938        454986936        454946070        454907502     
  454868258        454829961        454791211        454755380        454720491
       454686502        454652025        454617325        454582297       
454548678        454515073        454481110        454446758        454414319   
    454381138        454187998      455032946        454986720        454945866
       454907338        454868274        454829979        454791237       
454755398        454720509        454686528        454652033        454617333   
    454582321        454548686        454515081        454481128       
454446774        454414327        454381146        454186917      455032979     
  454986738        454945874        454907346        454868290        454829763
       454791245        454755174        454720301        454686536       
454651837        454617366        454582347        454548694        454514886   
    454481136        454446782        454414335        454381161       
454186594      455032995        454986753        454945882        454907387     
  454868308        454829789        454791260        454755182        454720319
       454686544        454651845        454617374        454582354       
454548488        454514894        454481144        454446576        454414343   
    454381179        454186164      455032797        454986761        454945890
       454907395        454868092        454829805        454791278       
454755216        454720327        454686551        454651852        454617390   
    454582362        454548496        454514910        454481151       
454446584        454414350        454381187        454183476      455032813     
  454986779        454945940        454907403        454868100        454829813
       454791286        454755232        454720335        454686361       
454651860        454617218        454582370        454548504        454514936   
    454481169        454446592        454414368        454380973       
454182429      455032847        454986787        454945957        454907189     
  454868134        454829821        454791294        454755240        454720343
       454686379        454651878        454617234        454582388       
454548520        454514944        454481177        454446600        454414376   
    454380981        454181215      455032870        454986829        454945965
       454907197        454868159        454829839        454791302       
454755257        454720350        454686403        454651886        454617242   
    454582396        454548538        454514951        454481185       
454446618        454414384        454380999        454180704      455032888     
  454986613        454945759        454907205        454868167        454829847
       454791310        454755265        454720368        454686411       
454651894        454617259        454582180        454548546        454514969   
    454480989        454446634        454414392        454381013       
454180241      455032896        454986621        454945791        454907213     
  454868191        454829854        454791104        454755273        454720376
       454686429        454651902        454617275        454582198       
454548561        454514977        454480997        454446642        454414400   
    454381047        454180316      455032698        454986654        454945825
       454907221        454867987        454829862        454791112       
454755281        454720392        454686437        454651910        454617291   
    454582206        454548579        454514761        454481003       
454446659        454414418        454381054        454179284      455032706     
  454986662        454945833        454907247        454868001        454829656
       454791120        454755083        454720400        454686445       
454651928        454617085        454582222        454548587        454514787   
    454481029        454446667        454414202        454381062       
454178930      455032722        454986670        454945841        454907262     
  454868027        454829664        454791146        454755091        454720194
       454686247        454651720        454617093        454582230       
454548371        454514795        454481037        454446675        454414228   
    454381070        454176249   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455032730        454986688        454945643        454907288       
454868035        454829672        454791153        454755109        454720202   
    454686254        454651746        454617119        454582255       
454548389        454514803        454481052        454446469        454414236   
    454380866        454176173      455032748        454986712        454945650
       454907072        454868043        454829680        454791179       
454755117        454720210        454686270        454651761        454617127   
    454582263        454548397        454514811        454481060       
454446485        454414244        454380874        454175613      455032763     
  454986548        454945668        454907080        454868050        454829698
       454791187        454755125        454720228        454686288       
454651779        454617143        454582271        454548405        454514829   
    454481078        454446501        454414251        454380882       
454175050      455032771        454986555        454945676        454907098     
  454868076        454829706        454791195        454755133        454720236
       454686296        454651787        454617150        454582289       
454548421        454514837        454480872        454446519        454414269   
    454380890        454175076      455032573        454986571        454945684
       454907106        454867888        454829714        454791203       
454755141        454720251        454686304        454651795        454617168   
    454582099        454548439        454514845        454480880       
454446527        454414277        454380908        454174863      455032599     
  454986597        454945692        454907114        454867896        454829730
       454791005        454754961        454720269        454686312       
454651803        454617176        454582123        454548447        454514852   
    454480898        454446543        454414285        454380916       
454174152      455032607        454986605        454945718        454907122     
  454867912        454829540        454791013        454754987        454720277
       454686320        454651811        454616988        454582131       
454548454        454514860        454480906        454446550        454414301   
    454380924        454172784      455032615        454986381        454945726
       454907130        454867938        454829565        454791021       
454754995        454720285        454686338        454651829        454616996   
    454582149        454548462        454514654        454480914       
454446352        454414087        454380932        454171794      455032664     
  454986399        454945742        454907155        454867961        454829573
       454791047        454755000        454720293        454686155       
454651613        454617002        454582156        454548272        454514662   
    454480922        454446360        454414095        454380940       
454170762      455032672        454986415        454945536        454907163     
  454867979        454829581        454791062        454755026        454720103
       454686163        454651621        454617028        454582164       
454548280        454514688        454480948        454446378        454414103   
    454380957        454169533      455032466        454986423        454945544
       454906967        454867763        454829599        454791070       
454755034        454720111        454686171        454651639        454617036   
    454582172        454548298        454514696        454480955       
454446386        454414111        454380965        454169004      455032474     
  454986449        454945551        454906991        454867771        454829607
       454791088        454755042        454720129        454686197       
454651654        454617044        454581943        454548306        454514704   
    454480963        454446394        454414129        454380775       
454169012      455032490        454986456        454945577        454907031     
  454867789        454829615        454791096        454755059        454720137
       454686205        454651670        454617051        454581950       
454548314        454514712        454480971        454446402        454414145   
    454380783        454167479      455032508        454986498        454945585
       454907049        454867797        454829623        454790882       
454755067        454720145        454686239        454651688        454617069   
    454581992        454548322        454514720        454480765       
454446410        454414160        454380809        454167289      455032524     
  454986282        454945601        454907056        454867805        454829631
       454790908        454754862        454720152        454686023       
454651704        454616863        454582008        454548330        454514738   
    454480781        454446428        454414178        454380817       
454166513      455032532        454986290        454945619        454907064     
  454867813        454829433        454790916        454754870        454720160
       454686031        454651506        454616871        454582016       
454548348        454514746        454480799        454446436        454414186   
    454380825        454166539      455032557        454986316        454945627
       454906850        454867821        454829441        454790924       
454754888        454720178        454686056        454651514        454616889   
    454582024        454548355        454514753        454480807       
454446444        454414194        454380858        454164369      455032359     
  454986340        454945635        454906868        454867847        454829458
       454790940        454754896        454719980        454686064       
454651522        454616897        454582040        454548173        454514555   
    454480815        454446246        454413972        454380643       
454163676      455032367        454986365        454945429        454906876     
  454867854        454829466        454790965        454754904        454719998
       454686098        454651530        454616905        454582057       
454548181        454514563        454480823        454446253        454413980   
    454380650        454163569      455032383        454986159        454945437
       454906884        454867862        454829482        454790973       
454754912        454720004        454686106        454651548        454616913   
    454581851        454548199        454514571        454480831       
454446261        454413998        454380684        454162942      455032441     
  454986167        454945445        454906892        454867664        454829508
       454790981        454754938        454720012        454686114       
454651555        454616921        454581869        454548207        454514589   
    454480849        454446279        454414004        454380692       
454162439      455032243        454986175        454945494        454906900     
  454867722        454829516        454790767        454754946        454720020
       454686122        454651571        454616939        454581877       
454548215        454514597        454480658        454446287        454414012   
    454380700        454161977      455032250        454986183        454945510
       454906918        454867730        454829524        454790775       
454754953        454720038        454685900        454651605        454616947   
    454581901        454548223        454514605        454480666       
454446295        454414038        454380718        454160763      455032292     
  454986225        454945320        454906926        454867540        454829318
       454790791        454754748        454720053        454685926       
454651399        454616954        454581919        454548231        454514613   
    454480674        454446303        454414046        454380726       
454160482      455032300        454986241        454945346        454906934     
  454867557        454829326        454790825        454754755        454720061
       454685934        454651407        454616756        454581935       
454548256        454514621        454480690        454446311        454414053   
    454380742        454158395      455032318        454986043        454945361
       454906959        454867565        454829334        454790833       
454754763        454720079        454685959        454651415        454616764   
    454581711        454548058        454514639        454480708       
454446329        454414061        454380551        454158072      455032326     
  454986068        454945387        454906751        454867573        454829342
       454790858        454754789        454719873        454685967       
454651449        454616772        454581737        454548066        454514431   
    454480724        454446337        454414079        454380569       
454155961      455032334        454986092        454945411        454906785     
  454867599        454829359        454790866        454754797        454719881
       454685991        454651456        454616780        454581745       
454548074        454514449        454480732        454446345        454413865   
    454380577        454154600      455032136        454986118        454945213
       454906801        454867607        454829375        454790650       
454754805        454719899        454686007        454651464        454616798   
    454581752        454548090        454514456        454480740       
454446139        454413873        454380585        454153610      455032169     
  454986126        454945254        454906819        454867615        454829409
       454790668        454754813        454719907        454686015       
454651472        454616806        454581778        454548108        454514472   
    454480757        454446147        454413881        454380593       
454153321      455032177        454986142        454945262        454906835     
  454867623        454829417        454790684        454754821        454719915
       454685793        454651480        454616822        454581786       
454548116        454514480        454480534        454446154        454413899   
    454380601        454153156      455032185        454985938        454945270
       454906843        454867631        454829425        454790692       
454754839        454719923        454685801        454651498        454616830   
    454581794        454548124        454514498        454480542       
454446162        454413907        454380627        454152406      455032201     
  454985946        454945296        454906652        454867425        454829201
       454790700        454754847        454719931        454685819       
454651308        454616848        454581802        454548132        454514506   
    454480559        454446170        454413915        454380429       
454151481      455032045        454985953        454945304        454906678     
  454867433        454829227        454790726        454754631        454719949
       454685827        454651316        454616855        454581810       
454548140        454514514        454480583        454446188        454413923   
    454380437        454151333      455032052        454985961        454945098
       454906686        454867441        454829243        454790742       
454754649        454719964        454685835        454651324        454616640   
    454581828        454547944        454514522        454480591       
454446196        454413931        454380445        454151168      455032060     
  454985987        454945106        454906702        454867474        454829250
       454790544        454754656        454719972        454685850       
454651340        454616657        454581604        454547951        454514324   
    454480609        454446204        454413949        454380452       
454150673      455032094        454985995        454945114        454906710     
  454867482        454829268        454790569        454754664        454719766
       454685868        454651365        454616665        454581612       
454548025        454514332        454480617        454446212        454413956   
    454380460        454149865      455032102        454986001        454945122
       454906728        454867490        454829276        454790577       
454754672        454719774        454685876        454651175        454616673   
    454581620        454548041        454514340        454480625       
454446220        454413964        454380478        454149899      455032128     
  454985813        454945130        454906520        454867508        454829284
       454790585        454754680        454719782        454685892       
454651183        454616699        454581638        454547837        454514357   
    454480633        454446022        454413741        454380494       
454149378      455031914        454985847        454945155        454906538     
  454867516        454829094        454790601        454754698        454719790
       454685694        454651209        454616707        454581646       
454547852        454514373        454480641        454446048        454413758   
    454380502        454149261      455031930        454985854        454945197
       454906553        454867524        454829136        454790619       
454754706        454719808        454685702        454651217        454616723   
    454581653        454547860        454514381        454480427       
454446071        454413766        454380510        454148347      455031955     
  454985888        454944984        454906561        454867318        454829144
       454790627        454754714        454719816        454685728       
454651225        454616731        454581661        454547878        454514399   
    454480435        454446089        454413774        454380528       
454147919      455031963        454985896        454944992        454906579     
  454867326        454829151        454790437        454754730        454719840
       454685736        454651241        454616541        454581695       
454547886        454514407        454480443        454446097        454413782   
    454380312        454147554      455031971        454985920        454945007
       454906587        454867334        454829169        454790445       
454754516        454719857        454685744        454651258        454616558   
    454581703        454547894        454514415        454480450       
454446105        454413790        454380320        454146010      455032011     
  454985706        454945023        454906595        454867342        454829193
       454790460        454754524        454719865        454685751       
454651266        454616566        454581505        454547910        454514423   
    454480468        454446113        454413816        454380346       
454145806      455031807        454985714        454945031        454906603     
  454867359        454828997        454790486        454754565        454719659
       454685777        454651274        454616590        454581521       
454547928        454514225        454480476        454446121        454413857   
    454380353        454144619      455031815        454985730        454945049
       454906611        454867367        454829003        454790502       
454754573        454719667        454685785        454651050        454616608   
    454581539        454547936        454514233        454480492       
454445909        454413634        454380361        454144643      455031823     
  454985748        454945064        454906413        454867375        454829029
       454790510        454754581        454719675        454685561       
454651068        454616616        454581554        454547738        454514258   
    454480500        454445917        454413642        454380379       
454144593      455031831        454985771        454944885        454906421     
  454867391        454829037        454790528        454754599        454719683
       454685595        454651076        454616624        454581562       
454547746        454514266        454480526        454445925        454413659   
    454380387        454143850      455031856        454985789        454944893
       454906439        454867409        454829052        454790536       
454754607        454719691        454685603        454651084        454616434   
    454581570        454547753        454514274        454480328       
454445933        454413667        454380395        454143249      455031898     
  454985805        454944901        454906447        454867417        454829060
       454790320        454754615        454719709        454685611       
454651092        454616442        454581588        454547761        454514316   
    454480336        454445941        454413675        454380403       
454142480      455031906        454985581        454944919        454906454     
  454867201        454829078        454790338        454754391        454719717
       454685629        454651100        454616459        454581364       
454547787        454514126        454480344        454445958        454413691   
    454380411        454138868      455031690        454985607        454944927
       454906462        454867219        454829086        454790346       
454754409        454719725        454685637        454651118        454616467   
    454581372        454547803        454514134        454480351       
454445982        454413709        454380189        454138272      455031724     
  454985623        454944943        454906496        454867235        454828864
       454790353        454754425        454719733        454685645       
454651142        454616475        454581398        454547811        454514142   
    454480369        454445990        454413717        454380197       
454137977      455031757        454985664        454944950        454906504     
  454867243        454828872        454790361        454754433        454719741
       454685652        454651159        454616491        454581414       
454547829        454514159        454480385        454446006        454413725   
    454380205        454137373      455031765        454985680        454944976
       454906512        454867250        454828880        454790379       
454754441        454719758        454685660        454651167        454616509   
    454581422        454547613        454514167        454480393       
454445792        454413733        454380221        454133372      455031773     
  454985698        454944752        454906298        454867268        454828898
       454790387        454754458        454719543        454685447       
454650953        454616517        454581448        454547621        454514183   
    454480419        454445818        454413527        454380254       
454132911      455031799        454985474        454944760        454906355     
  454867276        454828906        454790395        454754466        454719550
       454685454        454650961        454616525        454581455       
454547654        454514191        454480211        454445842        454413535   
    454380262        454132184      455031591        454985482        454944794
       454906389        454867110        454828930        454790403       
454754474        454719568        454685462        454651001        454616319   
    454581240        454547662        454514209        454480229       
454445859        454413543        454380270        454130618      455031609     
  454985490        454944828        454906181        454867144        454828948
       454790429        454754482        454719576        454685470       
454651019        454616327        454581257        454547688        454514217   
    454480237        454445867        454413550        454380288       
454130493      455031617        454985524        454944844        454906199     
  454867169        454828765        454790205        454754490        454719584
       454685488        454651027        454616335        454581273       
454547696        454514001        454480245        454445875        454413568   
    454380296        454128703      455031625        454985532        454944869
       454906207        454866997        454828781        454790239       
454754292        454719592        454685496        454651035        454616343   
    454581299        454547704        454514019        454480260       
454445883        454413584        454380304        454128505      455031633     
  454985540        454944661        454906215        454867003        454828823
       454790254        454754300        454719600        454685504       
454651043        454616350        454581307        454547712        454514027   
    454480278        454445891        454413600        454380064       
454127994      455031641        454985367        454944687        454906223     
  454867045        454828831        454790262        454754318        454719618
       454685520        454650839        454616368        454581315       
454547506        454514035        454480286        454445677        454413618   
    454380072        454126590      455031674        454985375        454944695
       454906249        454867052        454828849        454790304       
454754326        454719428        454685538        454650847        454616376   
    454581331        454547514        454514043        454480294       
454445685        454413626        454380098        454124975      455031682     
  454985409        454944703        454906256        454867060        454828641
       454790312        454754342        454719436        454685546       
454650862        454616384        454581349        454547522        454514050   
    454480302        454445701        454413410        454380106       
454124363      455031476        454985417        454944711        454906264     
  454867086        454828658        454790098        454754359        454719444
       454685553        454650870        454616400        454581356       
454547530        454514076        454480096        454445719        454413428   
    454380114        454124371      455031484        454985425        454944539
       454906280        454867094        454828666        454790130       
454754367        454719477        454685330        454650896        454616418   
    454581133        454547548        454514084        454480104       
454445727        454413444        454380148        454124330      455031526     
  454985433        454944547        454906082        454866880        454828674
       454790148        454754375        454719493        454685355       
454650920        454616202        454581141        454547555        454514092   
    454480112        454445735        454413477        454380171       
454123811      455031575        454985458        454944554        454906090     
  454866898        454828716        454790163        454754383        454719501
       454685389        454650938        454616210        454581158       
454547563        454513888        454480138        454445743        454413485   
    454379959        454122565      455031369        454985276        454944570
       454906116        454866906        454828724        454790171       
454754177        454719519        454685397        454650722        454616228   
    454581166        454547589        454513912        454480187       
454445750        454413493        454379967        454120833      455031401     
  454985284        454944588        454906124        454866914        454828732
       454790189        454754185        454719535        454685405       
454650748        454616236        454581174        454547597        454513920   
    454480195        454445768        454413501        454379975       
454120668      455031427        454985292        454944604        454906132     
  454866922        454828526        454789991        454754219        454719329
       454685413        454650755        454616244        454581182       
454547605        454513938        454480203        454445776        454413519   
    454379983        454120619   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455031435        454985318        454944612        454906140       
454866930        454828542        454790007        454754227        454719337   
    454685421        454650763        454616269        454581208       
454547399        454513979        454479981        454445560        454413303   
    454379991        454119652      455031450        454985326        454944620
       454906157        454866955        454828559        454790015       
454754243        454719345        454685439        454650771        454616277   
    454581216        454547407        454513987        454479999       
454445578        454413311        454380007        454119546      455031468     
  454985334        454944638        454906173        454866971        454828567
       454790023        454754250        454719352        454685223       
454650789        454616285        454581232        454547423        454513995   
    454480005        454445586        454413329        454380015       
454119504      455031260        454985342        454944422        454905969     
  454866989        454828575        454790031        454754276        454719360
       454685231        454650797        454616293        454581034       
454547431        454513771        454480013        454445594        454413337   
    454380023        454118720      455031278        454985359        454944455
       454905977        454866765        454828583        454790049       
454754094        454719378        454685256        454650805        454616087   
    454581059        454547449        454513789        454480021       
454445602        454413345        454380031        454118167      455031310     
  454985144        454944463        454905993        454866773        454828609
       454790064        454754102        454719386        454685264       
454650813        454616095        454581067        454547472        454513797   
    454480039        454445628        454413352        454380049       
454117862      455031336        454985151        454944471        454906009     
  454866781        454828617        454790072        454754110        454719394
       454685272        454650821        454616103        454581083       
454547480        454513805        454480047        454445644        454413360   
    454379835        454116872      455031344        454985169        454944497
       454906017        454866799        454828625        454790080       
454754128        454719402        454685298        454650599        454616129   
    454581091        454547498        454513821        454480054       
454445651        454413386        454379868        454116633      455031146     
  454985193        454944505        454906025        454866823        454828419
       454789892        454754136        454719410        454685306       
454650615        454616145        454580903        454547282        454513847   
    454480062        454445669        454413394        454379884       
454115866      455031153        454985201        454944521        454906033     
  454866831        454828435        454789900        454754144        454719204
       454685314        454650623        454616152        454580911       
454547290        454513862        454480070        454445453        454413402   
    454379900        454115080      455031161        454985219        454944307
       454906041        454866856        454828443        454789918       
454754151        454719220        454685116        454650631        454616186   
    454580937        454547308        454513870        454479874       
454445461        454413196        454379918        454114398      455031203     
  454985235        454944323        454906058        454866864        454828450
       454789926        454754169        454719238        454685124       
454650649        454615972        454580952        454547316        454513656   
    454479882        454445479        454413204        454379926       
454114323      455031245        454985037        454944349        454906066     
  454866872        454828468        454789934        454753955        454719246
       454685132        454650656        454615980        454580978       
454547324        454513664        454479890        454445487        454413212   
    454379934        454111782      455031021        454985052        454944356
       454905852        454866658        454828476        454789942       
454753963        454719253        454685140        454650664        454615998   
    454580986        454547332        454513672        454479908       
454445495        454413220        454379942        454111733      455031088     
  454985060        454944364        454905860        454866666        454828484
       454789959        454753971        454719261        454685157       
454650672        454616004        454580994        454547340        454513680   
    454479916        454445503        454413238        454379728       
454111139      455031104        454985078        454944380        454905886     
  454866682        454828500        454789967        454753989        454719279
       454685181        454650680        454616038        454580804       
454547357        454513698        454479924        454445511        454413246   
    454379736        454111014      455031112        454985086        454944398
       454905894        454866708        454828518        454789975       
454753997        454719287        454685199        454650698        454616046   
    454580838        454547365        454513706        454479932       
454445529        454413253        454379744        454110941      455031120     
  454985102        454944208        454905902        454866716        454828336
       454789769        454754003        454719295        454685017       
454650714        454616061        454580853        454547373        454513714   
    454479940        454445537        454413261        454379751       
454110826      455030916        454985110        454944216        454905928     
  454866724        454828351        454789777        454754029        454719303
       454685025        454650508        454616079        454580879       
454547381        454513722        454479957        454445545        454413279   
    454379769        454110479      455030924        454985128        454944224
       454905936        454866732        454828369        454789785       
454754045        454719089        454685033        454650524        454615857   
    454580887        454547183        454513730        454479965       
454445552        454413287        454379777        454110222      455030932     
  454984923        454944240        454905944        454866740        454828385
       454789793        454753856        454719097        454685041       
454650532        454615865        454580895        454547209        454513755   
    454479973        454445347        454413295        454379785       
454109794      455030957        454984931        454944273        454905951     
  454866757        454828393        454789801        454753864        454719105
       454685066        454650540        454615873        454580697       
454547225        454513532        454479767        454445354        454413071   
    454379793        454109430      455030973        454984949        454944281
       454905746        454866534        454828195        454789827       
454753872        454719113        454685074        454650557        454615881   
    454580705        454547233        454513540        454479775       
454445362        454413089        454379819        454108663      455030981     
  454984956        454944299        454905753        454866559        454828203
       454789835        454753880        454719121        454685082       
454650565        454615899        454580713        454547241        454513557   
    454479809        454445370        454413097        454379611       
454107525      455031005        454984972        454944083        454905761     
  454866567        454828229        454789868        454753898        454719139
       454685090        454650581        454615907        454580721       
454547258        454513565        454479817        454445388        454413105   
    454379629        454107442      455030817        454984998        454944091
       454905787        454866583        454828237        454789652       
454753906        454719147        454685108        454650375        454615915   
    454580739        454547274        454513573        454479825       
454445396        454413113        454379637        454105917      455030833     
  454985003        454944109        454905795        454866591        454828245
       454789660        454753914        454719154        454684903       
454650383        454615931        454580747        454547068        454513581   
    454479858        454445404        454413121        454379645       
454105206      455030841        454985011        454944125        454905803     
  454866609        454828252        454789686        454753922        454718974
       454684929        454650409        454615949        454580754       
454547076        454513599        454479668        454445412        454413139   
    454379652        454104837      455030858        454985029        454944158
       454905811        454866625        454828260        454789702       
454753948        454719014        454684952        454650417        454615956   
    454580762        454547084        454513607        454479676       
454445420        454413154        454379660        454104563      455030866     
  454984816        454944166        454905829        454866633        454828278
       454789710        454753740        454719022        454684986       
454650433        454615758        454580770        454547092        454513623   
    454479684        454445438        454413170        454379686       
454104431      455030882        454984824        454944174        454905837     
  454866641        454828294        454789728        454753757        454719048
       454684994        454650441        454615766        454580788       
454547100        454513631        454479692        454445446        454412966   
    454379694        454102872      455030908        454984832        454943978
       454905845        454866435        454828070        454789744       
454753773        454719063        454684796        454650458        454615774   
    454580796        454547118        454513425        454479700       
454445230        454412974        454379702        454102906      455030692     
  454984840        454943994        454905639        454866443        454828112
       454789751        454753781        454719071        454684804       
454650466        454615782        454580580        454547126        454513441   
    454479726        454445248        454412982        454379710       
454102914      455030700        454984865        454944000        454905654     
  454866450        454828120        454789546        454753799        454718867
       454684812        454650474        454615808        454580598       
454547134        454513458        454479734        454445255        454412990   
    454379504        454102781      455030726        454984881        454944018
       454905662        454866476        454828138        454789553       
454753823        454718883        454684838        454650268        454615816   
    454580606        454547142        454513466        454479742       
454445271        454413006        454379512        454101197      455030742     
  454984915        454944026        454905670        454866484        454828146
       454789561        454753849        454718891        454684846       
454650276        454615824        454580614        454547175        454513474   
    454479759        454445289        454413014        454379520       
454101213      455030759        454984709        454944042        454905688     
  454866492        454828153        454789579        454753641        454718909
       454684861        454650284        454615832        454580622       
454546961        454513482        454479569        454445297        454413022   
    454379538        454099144      455030767        454984717        454944067
       454905696        454866500        454828179        454789587       
454753658        454718917        454684879        454650292        454615840   
    454580630        454546979        454513490        454479577       
454445305        454413030        454379546        454098922      455030783     
  454984733        454944075        454905720        454866518        454827999
       454789595        454753666        454718925        454684895       
454650300        454615618        454580655        454546987        454513508   
    454479601        454445313        454413055        454379553       
454098658      455030791        454984741        454943861        454905738     
  454866526        454828005        454789611        454753674        454718933
       454684697        454650326        454615634        454580663       
454546995        454513516        454479635        454445339        454413063   
    454379561        454098526      455030593        454984758        454943879
       454905522        454866310        454828013        454789629       
454753690        454718941        454684705        454650334        454615659   
    454580671        454547001        454513300        454479643       
454445123        454412867        454379579        454097452      455030601     
  454984766        454943887        454905530        454866328        454828039
       454789637        454753708        454718958        454684713       
454650342        454615667        454580689        454547019        454513318   
    454479650        454445156        454412875        454379587       
454097361      455030627        454984774        454943895        454905563     
  454866336        454828054        454789645        454753716        454718966
       454684721        454650359        454615675        454580465       
454547027        454513326        454479452        454445172        454412909   
    454379595        454096686      455030635        454984790        454943903
       454905571        454866344        454828062        454789454       
454753732        454718750        454684739        454650367        454615683   
    454580481        454547035        454513334        454479460       
454445198        454412917        454379603        454096249      455030643     
  454984808        454943911        454905597        454866351        454827858
       454789462        454753526        454718768        454684747       
454650144        454615691        454580499        454547043        454513342   
    454479486        454445206        454412925        454379397       
454093600      455030650        454984592        454943929        454905605     
  454866385        454827866        454789470        454753542        454718784
       454684754        454650177        454615709        454580507       
454547050        454513359        454479494        454445222        454412933   
    454379405        454093121      455030684        454984600        454943945
       454905621        454866393        454827874        454789488       
454753559        454718800        454684762        454650201        454615717   
    454580515        454546847        454513367        454479502       
454445016        454412941        454379413        454092925      455030478     
  454984618        454943762        454905415        454866419        454827882
       454789496        454753575        454718818        454684770       
454650219        454615725        454580523        454546854        454513383   
    454479510        454445024        454412727        454379421       
454090697      455030494        454984634        454943770        454905423     
  454866195        454827908        454789512        454753583        454718826
       454684788        454650227        454615501        454580531       
454546862        454513391        454479528        454445032        454412776   
    454379439        454090077      455030502        454984642        454943796
       454905449        454866203        454827924        454789520       
454753591        454718834        454684572        454650045        454615519   
    454580549        454546870        454513409        454479544       
454445040        454412784        454379447        454090127      455030510     
  454984659        454943804        454905456        454866211        454827932
       454789538        454753625        454718842        454684580       
454650060        454615527        454580572        454546896        454513193   
    454479338        454445057        454412800        454379454       
454089392      455030528        454984675        454943812        454905472     
  454866237        454827940        454789322        454753419        454718859
       454684598        454650078        454615550        454580358       
454546904        454513201        454479353        454445065        454412826   
    454379462        454089400      455030536        454984683        454943820
       454905480        454866245        454827957        454789330       
454753427        454718644        454684606        454650086        454615568   
    454580366        454546920        454513219        454479361       
454445081        454412610        454379470        454088808      455030544     
  454984691        454943838        454905506        454866278        454827791
       454789348        454753443        454718651        454684614       
454650094        454615584        454580374        454546938        454513227   
    454479379        454445107        454412628        454379488       
454088444      455030551        454984485        454943853        454905308     
  454866286        454827809        454789355        454753468        454718669
       454684622        454650102        454615600        454580390       
454546946        454513235        454479395        454445115        454412636   
    454379496        454087339      455030569        454984493        454943630
       454905324        454866294        454827817        454789363       
454753484        454718677        454684630        454650128        454615402   
    454580408        454546730        454513268        454479403       
454444902        454412651        454379298        454086356      455030361     
  454984519        454943648        454905332        454866302        454827841
       454789371        454753492        454718693        454684648       
454649922        454615410        454580416        454546748        454513276   
    454479429        454444910        454412669        454379306       
454085838      455030379        454984527        454943655        454905340     
  454866088        454827643        454789389        454753518        454718701
       454684655        454649930        454615428        454580424       
454546755        454513284        454479437        454444928        454412677   
    454379322        454085911      455030387        454984535        454943663
       454905365        454866104        454827668        454789397       
454753302        454718719        454684465        454649948        454615436   
    454580432        454546763        454513292        454479239       
454444936        454412701        454379330        454085598      455030395     
  454984543        454943671        454905381        454866112        454827684
       454789405        454753310        454718727        454684473       
454649955        454615451        454580440        454546789        454513078   
    454479247        454444944        454412719        454379355       
454083668      455030411        454984550        454943697        454905399     
  454866138        454827692        454789413        454753336        454718735
       454684507        454649963        454615469        454580457       
454546797        454513086        454479254        454444951        454412495   
    454379363        454082769      455030429        454984568        454943705
       454905191        454866161        454827700        454789421       
454753385        454718743        454684515        454649971        454615477   
    454580242        454546805        454513094        454479262       
454444977        454412511        454379371        454082066      455030437     
  454984584        454943713        454905209        454866179        454827726
       454789215        454753393        454718537        454684523       
454649989        454615485        454580259        454546821        454513102   
    454479270        454444985        454412537        454379389       
454081977      455030445        454984360        454943739        454905217     
  454866187        454827734        454789223        454753401        454718545
       454684531        454649997        454615287        454580267       
454546839        454513110        454479312        454444993        454412560   
    454379165        454081191      455030254        454984386        454943523
       454905225        454865965        454827528        454789231       
454753203        454718560        454684556        454650003        454615295   
    454580275        454546623        454513128        454479320       
454444795        454412578        454379173        454080912      455030288     
  454984394        454943531        454905233        454865999        454827536
       454789249        454753211        454718578        454684564       
454650011        454615303        454580291        454546649        454513136   
    454479114        454444803        454412594        454379181       
454080235      455030296        454984402        454943549        454905258     
  454866013        454827551        454789256        454753229        454718586
       454684358        454650029        454615311        454580309       
454546656        454513144        454479122        454444811        454412602   
    454379199        454080284      455030312        454984410        454943556
       454905274        454866021        454827569        454789272       
454753237        454718594        454684366        454649815        454615329   
    454580333        454546664        454513177        454479130       
454444829        454412388        454379207        454079211      455030338     
  454984436        454943580        454905282        454866039        454827577
       454789280        454753245        454718602        454684374       
454649823        454615337        454580135        454546672        454513185   
    454479155        454444837        454412396        454379215       
454078965      455030353        454984451        454943606        454905290     
  454866047        454827593        454789306        454753252        454718610
       454684382        454649831        454615352        454580143       
454546680        454512963        454479171        454444845        454412404   
    454379223        454078759      455030148        454984261        454943614
       454905084        454866054        454827619        454789314       
454753260        454718628        454684390        454649849        454615378   
    454580150        454546706        454512997        454479189       
454444852        454412412        454379231        454078098      455030155     
  454984287        454943622        454905118        454866062        454827403
       454789108        454753278        454718636        454684408       
454649856        454615386        454580176        454546714        454513011   
    454479205        454444878        454412420        454379249       
454077728      455030189        454984295        454943424        454905134     
  454865858        454827411        454789116        454753104        454718412
       454684416        454649872        454615170        454580184       
454546722        454513029        454479213        454444894        454412446   
    454379256        454076829   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455030197        454984303        454943432        454905142       
454865874        454827445        454789124        454753112        454718438   
    454684432        454649898        454615188        454580192       
454546508        454513037        454479221        454444670        454412453   
    454379264        454075888      455030247        454984329        454943465
       454905183        454865882        454827460        454789132       
454753120        454718446        454684440        454649906        454615196   
    454580200        454546532        454513045        454479007       
454444688        454412461        454379058        454075433      455030031     
  454984337        454943473        454904988        454865908        454827478
       454789140        454753138        454718461        454684457       
454649914        454615212        454580218        454546540        454513052   
    454479015        454444696        454412479        454379066       
454075391      455030049        454984345        454943499        454905001     
  454865916        454827502        454789157        454753146        454718487
       454684226        454649708        454615220        454580226       
454546557        454513060        454479031        454444704        454412487   
    454379074        454075169      455030056        454984352        454943507
       454905019        454865924        454827312        454789165       
454753153        454718503        454684267        454649716        454615238   
    454580234        454546573        454512856        454479049       
454444712        454412289        454379082        454073800      455030064     
  454984147        454943325        454905035        454865932        454827320
       454789173        454753161        454718511        454684275       
454649724        454615246        454580028        454546581        454512864   
    454479056        454444720        454412297        454379090       
454071408      455030072        454984162        454943333        454905068     
  454865734        454827338        454789181        454753179        454718529
       454684283        454649732        454615253        454580036       
454546599        454512872        454479064        454444738        454412305   
    454379108        454071416      455030080        454984188        454943358
       454904863        454865742        454827387        454789199       
454753187        454718305        454684291        454649740        454615279   
    454580051        454546607        454512880        454479080       
454444746        454412313        454379116        454071473      455030106     
  454984196        454943382        454904871        454865767        454827395
       454789207        454753195        454718347        454684317       
454649773        454615055        454580069        454546615        454512898   
    454479098        454444761        454412321        454379124       
454071101      455030114        454984204        454943192        454904897     
  454865775        454827189        454788993        454752999        454718370
       454684325        454649781        454615063        454580077       
454546391        454512906        454479106        454444779        454412339   
    454379132        454069451      455030122        454984212        454943200
       454904913        454865783        454827213        454789009       
454753005        454718396        454684333        454649799        454615071   
    454580085        454546409        454512930        454478892       
454444571        454412347        454379157        454068008      455029934     
  454984220        454943218        454904921        454865791        454827254
       454789017        454753021        454718404        454684119       
454649807        454615089        454580093        454546417        454512948   
    454478900        454444589        454412354        454378944       
454067257      455029967        454984238        454943226        454904939     
  454865809        454827288        454789025        454753039        454718198
       454684135        454649609        454615097        454580101       
454546425        454512955        454478918        454444597        454412362   
    454378951        454065301      455029983        454984246        454943234
       454904954        454865817        454827114        454789041       
454753047        454718206        454684143        454649617        454615105   
    454580119        454546433        454512724        454478926       
454444605        454412370        454378969        454065152      455030007     
  454984030        454943242        454904962        454865825        454827148
       454789066        454753054        454718214        454684168       
454649625        454615113        454580127        454546441        454512740   
    454478934        454444613        454412180        454378977       
454065004      455030023        454984071        454943259        454904756     
  454865841        454827171        454789082        454753062        454718222
       454684184        454649641        454615121        454579921       
454546458        454512757        454478959        454444621        454412198   
    454378985        454064684      455029835        454984089        454943275
       454904764        454865643        454826967        454789090       
454753096        454718248        454684218        454649666        454615139   
    454579939        454546466        454512765        454478967       
454444647        454412206        454379025        454064536      455029843     
  454984097        454943283        454904772        454865668        454826975
       454788886        454752882        454718255        454683996       
454649674        454615162        454579947        454546474        454512781   
    454478975        454444654        454412214        454379033       
454063801      455029850        454984113        454943291        454904780     
  454865676        454826983        454788894        454752890        454718263
       454684010        454649682        454614934        454579954       
454546482        454512799        454478983        454444449        454412222   
    454378829        454060849      455029876        454984121        454943093
       454904798        454865684        454827007        454788910       
454752908        454718289        454684036        454649476        454614959   
    454579962        454546490        454512807        454478785       
454444456        454412230        454378837        454060237      455029884     
  454984139        454943101        454904806        454865692        454827015
       454788928        454752916        454718073        454684051       
454649484        454614967        454579970        454546276        454512815   
    454478793        454444464        454412255        454378852       
454059031      455029900        454983925        454943119        454904822     
  454865700        454827049        454788936        454752924        454718081
       454684069        454649492        454614975        454579988       
454546292        454512823        454478801        454444472        454412263   
    454378860        454058777      455029702        454983933        454943127
       454904830        454865718        454827056        454788951       
454752940        454718099        454684085        454649518        454614991   
    454580002        454546300        454512583        454478819       
454444480        454412057        454378878        454057993      455029710     
  454984014        454943143        454904848        454865510        454827064
       454788969        454752957        454718123        454684101       
454649534        454615006        454580010        454546334        454512617   
    454478827        454444498        454412073        454378894       
454056748      455029728        454984022        454943150        454904640     
  454865528        454826850        454788779        454752775        454718131
       454683889        454649542        454615022        454579798       
454546342        454512625        454478835        454444506        454412081   
    454378902        454056482      455029744        454983818        454943176
       454904657        454865569        454826868        454788803       
454752783        454718156        454683897        454649559        454615030   
    454579806        454546367        454512633        454478843       
454444514        454412099        454378928        454055872      455029751     
  454983826        454943184        454904681        454865577        454826884
       454788811        454752791        454718172        454683905       
454649575        454614827        454579822        454546375        454512641   
    454478850        454444522        454412115        454378712       
454055666      455029785        454983834        454942988        454904707     
  454865585        454826892        454788837        454752817        454718180
       454683913        454649401        454614843        454579830       
454546169        454512658        454478868        454444530        454412149   
    454378738        454054255      455029793        454983842        454943002
       454904715        454865593        454826926        454788845       
454752825        454717976        454683921        454649435        454614884   
    454579848        454546177        454512666        454478876       
454444548        454412156        454378761        454053679      455029603     
  454983859        454943010        454904723        454865619        454826959
       454788852        454752833        454717992        454683939       
454649443        454614892        454579889        454546193        454512674   
    454478884        454444357        454411943        454378779       
454053240      455029611        454983867        454943028        454904731     
  454865445        454826736        454788860        454752874        454718008
       454683954        454649450        454614710        454579897       
454546201        454512690        454478678        454444365        454411950   
    454378787        454051707      455029629        454983875        454943036
       454904749        454865460        454826744        454788878       
454752668        454718016        454683970        454649468        454614728   
    454579905        454546227        454512708        454478694       
454444373        454411968        454378795        454050824      455029678     
  454983883        454943051        454904525        454865478        454826769
       454788662        454752684        454718040        454683988       
454649245        454614736        454579681        454546243        454512476   
    454478702        454444381        454411976        454378803       
454050659      455029686        454983891        454943069        454904533     
  454865486        454826785        454788670        454752692        454718065
       454683780        454649252        454614744        454579699       
454546250        454512484        454478710        454444399        454411984   
    454378811        454050121      455029694        454983909        454943077
       454904541        454865502        454826819        454788688       
454752700        454717851        454683798        454649278        454614751   
    454579707        454546268        454512492        454478728       
454444415        454411992        454378605        454049859      455029538     
  454983917        454942871        454904558        454865296        454826827
       454788696        454752718        454717869        454683830       
454649286        454614769        454579715        454546052        454512518   
    454478736        454444423        454412016        454378639       
454049370      455029553        454983719        454942897        454904566     
  454865320        454826835        454788704        454752726        454717885
       454683848        454649294        454614777        454579723       
454546060        454512526        454478744        454444431        454412024   
    454378647        454048653      455029561        454983743        454942905
       454904574        454865338        454826843        454788712       
454752734        454717893        454683855        454649310        454614785   
    454579749        454546078        454512534        454478751       
454444225        454412032        454378654        454047358      455029413     
  454983750        454942913        454904608        454865353        454826629
       454788720        454752759        454717901        454683665       
454649328        454614793        454579764        454546094        454512575   
    454478769        454444233        454412040        454378662       
454046640      455029421        454983768        454942921        454904632     
  454865379        454826637        454788738        454752536        454717919
       454683673        454649336        454614819        454579780       
454546102        454512369        454478561        454444241        454411836   
    454378670        454046301      455029439        454983784        454942954
       454904418        454865395        454826645        454788746       
454752577        454717927        454683681        454649344        454614629   
    454579582        454546110        454512377        454478579       
454444258        454411844        454378688        454046319      455029447     
  454983800        454942962        454904426        454865171        454826660
       454788761        454752585        454717935        454683707       
454649138        454614645        454579590        454546128        454512385   
    454478595        454444266        454411869        454378696       
454045436      455029454        454983594        454942749        454904459     
  454865189        454826678        454788555        454752593        454717950
       454683715        454649146        454614694        454579624       
454546144        454512393        454478603        454444274        454411877   
    454378498        454044744      455029462        454983602        454942772
       454904467        454865197        454826686        454788563       
454752601        454717752        454683731        454649153        454614702   
    454579640        454546151        454512401        454478611       
454444282        454411885        454378506        454044348      455029470     
  454983628        454942780        454904509        454865213        454826694
       454788571        454752627        454717760        454683749       
454649179        454614488        454579657        454545948        454512419   
    454478629        454444308        454411893        454378514       
454043829      455029272        454983644        454942830        454904517     
  454865221        454826710        454788589        454752635        454717786
       454683756        454649187        454614504        454579665       
454545963        454512427        454478637        454444316        454411919   
    454378522        454043175      455029298        454983669        454942855
       454904301        454865254        454826728        454788597       
454752643        454717794        454683764        454649195        454614512   
    454579467        454545971        454512435        454478645       
454444118        454411927        454378530        454041773      455029306     
  454983685        454942640        454904327        454865262        454826512
       454788605        454752650        454717802        454683541       
454649211        454614520        454579475        454545989        454512443   
    454478660        454444126        454411729        454378548       
454041641      455029330        454983693        454942665        454904335     
  454865270        454826520        454788613        454752429        454717810
       454683574        454649237        454614538        454579491       
454545997        454512450        454478462        454444134        454411737   
    454378563        454041666      455029363        454983487        454942699
       454904343        454865072        454826538        454788654       
454752437        454717828        454683582        454649039        454614546   
    454579509        454546003        454512468        454478470       
454444142        454411752        454378571        454040890      455029165     
  454983495        454942715        454904376        454865106        454826553
       454788449        454752445        454717836        454683590       
454649062        454614553        454579517        454546011        454512260   
    454478488        454444159        454411760        454378373       
454040338      455029181        454983503        454942731        454904384     
  454865114        454826561        454788456        454752452        454717844
       454683608        454649070        454614561        454579525       
454546037        454512278        454478496        454444175        454411778   
    454378399        454039892      455029199        454983511        454942517
       454904392        454865130        454826587        454788464       
454752460        454717646        454683616        454649088        454614579   
    454579541        454546045        454512294        454478512       
454444209        454411794        454378407        454039942      455029215     
  454983529        454942525        454904400        454865148        454826611
       454788472        454752494        454717661        454683624       
454649096        454614587        454579558        454545849        454512302   
    454478520        454444217        454411828        454378415       
454039546      455029041        454983560        454942533        454904194     
  454865155        454826405        454788480        454752510        454717679
       454683632        454649104        454614405        454579566       
454545856        454512336        454478538        454444019        454411604   
    454378423        454039553      455029116        454983578        454942566
       454904202        454865163        454826421        454788506       
454752304        454717687        454683640        454649112        454614413   
    454579350        454545872        454512344        454478546       
454444027        454411638        454378431        454039603      455029124     
  454983362        454942582        454904210        454864968        454826439
       454788522        454752312        454717695        454683442       
454649120        454614421        454579368        454545880        454512351   
    454478553        454444043        454411646        454378449       
454039488      455029132        454983370        454942590        454904228     
  454864976        454826447        454788332        454752353        454717703
       454683459        454648916        454614439        454579376       
454545898        454512153        454478348        454444050        454411661   
    454378456        454039355      455028928        454983388        454942608
       454904251        454865007        454826462        454788340       
454752361        454717711        454683467        454648924        454614462   
    454579384        454545906        454512161        454478371       
454444076        454411679        454378464        454038373      455028969     
  454983396        454942624        454904269        454865015        454826470
       454788365        454752387        454717737        454683475       
454648932        454614470        454579392        454545914        454512179   
    454478389        454444084        454411687        454378472       
454037722      455028977        454983404        454942418        454904277     
  454865023        454826314        454788373        454752395        454717521
       454683483        454648940        454614264        454579400       
454545922        454512187        454478397        454444092        454411695   
    454378480        454037599      455028985        454983412        454942426
       454904285        454864877        454826330        454788399       
454752403        454717539        454683509        454648957        454614272   
    454579418        454545930        454512195        454478421       
454443896        454411711        454378266        454036070      455029009     
  454983420        454942434        454904293        454864885        454826348
       454788407        454752205        454717547        454683525       
454648965        454614280        454579434        454545740        454512203   
    454478439        454443904        454411497        454378290       
454034844      455029017        454983438        454942442        454904079     
  454864893        454826355        454788415        454752213        454717562
       454683533        454648973        454614298        454579442       
454545757        454512229        454478447        454443912        454411505   
    454378308        454034851      455028811        454983461        454942459
       454904087        454864919        454826363        454788423       
454752221        454717570        454683335        454648981        454614306   
    454579244        454545807        454512237        454478223       
454443920        454411513        454378316        454034653      455028829     
  454983263        454942467        454904103        454864927        454826371
       454788431        454752239        454717588        454683350       
454648999        454614322        454579269        454545815        454512245   
    454478231        454443946        454411539        454378324       
454033994      455028837        454983271        454942475        454904145     
  454864729        454826389        454788241        454752247        454717596
       454683368        454649005        454614348        454579277       
454545823        454512252        454478249        454443953        454411547   
    454378332        454033440      455028894        454983297        454942509
       454904160        454864745        454826397        454788258       
454752270        454717604        454683376        454649021        454614355   
    454579285        454545617        454512047        454478256       
454443961        454411554        454378340        454032996      455028704     
  454983305        454942293        454904178        454864778        454826173
       454788266        454752288        454717612        454683384       
454648809        454614157        454579293        454545625        454512054   
    454478272        454443979        454411562        454378357       
454032095      455028720        454983313        454942301        454903964     
  454864786        454826181        454788274        454752296        454717620
       454683392        454648817        454614165        454579301       
454545633        454512062        454478298        454443987        454411570   
    454378365        454031600      455028738        454983321        454942319
       454903972        454864794        454826199        454788282       
454752072        454717430        454683400        454648825        454614173   
    454579319        454545641        454512088        454478314       
454443789        454411588        454378142        454031444      455028746     
  454983339        454942327        454903980        454864802        454826215
       454788290        454752098        454717448        454683418       
454648833        454614199        454579327        454545666        454512104   
    454478322        454443797        454411596        454378159       
454031311      455028761        454983347        454942343        454904004     
  454864828        454826272        454788308        454752114        454717463
       454683434        454648866        454614207        454579335       
454545682        454512112        454478330        454443805        454411398   
    454378175        454031287   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455028787        454983354        454942350        454904020       
454864620        454826058        454788324        454752122        454717471   
    454683236        454648874        454614223        454579343       
454545690        454512120        454478124        454443813        454411406   
    454378183        454031071      455028597        454983149        454942376
       454904038        454864638        454826066        454788134       
454752130        454717497        454683244        454648882        454614249   
    454579137        454545716        454512138        454478132       
454443821        454411414        454378209        454029810      455028605     
  454983164        454942210        454904046        454864653        454826124
       454788159        454752148        454717513        454683269       
454648890        454614256        454579145        454545500        454512146   
    454478140        454443839        454411422        454378217       
454029711      455028613        454983198        454942228        454904061     
  454864661        454825951        454788167        454752163        454717315
       454683277        454648692        454614033        454579152       
454545518        454511932        454478157        454443847        454411430   
    454378225        454029570      455028621        454983214        454942251
       454903857        454864695        454826009        454788175       
454752189        454717323        454683285        454648700        454614041   
    454579160        454545526        454511940        454478165       
454443854        454411448        454378233        454029307      455028639     
  454983222        454942269        454903865        454864703        454826017
       454788183        454751967        454717349        454683293       
454648718        454614058        454579178        454545534        454511957   
    454478173        454443870        454411455        454378241       
454028838      455028647        454983230        454942277        454903873     
  454864513        454826033        454788209        454751975        454717356
       454683301        454648734        454614074        454579186       
454545559        454511965        454478181        454443888        454411463   
    454378258        454028515      455028654        454983032        454942087
       454903881        454864521        454825845        454788001       
454751983        454717372        454683319        454648742        454614090   
    454579194        454545583        454511973        454478199       
454443672        454411471        454378035        454026196      455028662     
  454983040        454942095        454903899        454864539        454825852
       454788019        454751991        454717380        454683327       
454648759        454614108        454579202        454545609        454512005   
    454478215        454443680        454411273        454378050       
454025768      455028670        454983065        454942103        454903907     
  454864554        454825860        454788027        454752007        454717398
       454683129        454648767        454614124        454579210       
454545385        454512013        454478009        454443706        454411281   
    454378068        454025669      455028688        454983115        454942111
       454903915        454864562        454825878        454788035       
454752023        454717216        454683145        454648775        454614132   
    454579020        454545393        454512021        454478017       
454443714        454411299        454378076        454025446      455028498     
  454983123        454942137        454903923        454864588        454825886
       454788068        454752031        454717224        454683152       
454648783        454614140        454579046        454545401        454512039   
    454478025        454443722        454411315        454378084       
454024993      455028522        454982927        454942145        454903949     
  454864604        454825894        454788084        454752049        454717232
       454683160        454648791        454613928        454579053       
454545435        454511833        454478033        454443730        454411323   
    454378092        454023763      455028548        454982943        454942152
       454903956        454864398        454825910        454788092       
454752064        454717240        454683178        454648577        454613936   
    454579061        454545450        454511841        454478058       
454443755        454411331        454378100        454022419      455028563     
  454982976        454942160        454903741        454864406        454825928
       454788100        454751850        454717257        454683186       
454648585        454613944        454579079        454545468        454511858   
    454478074        454443771        454411349        454378118       
454022070      455028373        454982984        454942178        454903758     
  454864414        454825936        454787896        454751868        454717265
       454683194        454648593        454613969        454579095       
454545476        454511866        454478090        454443573        454411356   
    454378126        454021270      455028381        454982992        454941964
       454903766        454864422        454825738        454787904       
454751876        454717273        454683202        454648619        454613977   
    454579103        454545484        454511874        454478108       
454443581        454411364        454378134        454018789      455028415     
  454983008        454941972        454903774        454864471        454825746
       454787912        454751884        454717281        454683210       
454648643        454613985        454579129        454545278        454511882   
    454477902        454443599        454411372        454377946       
454018698      455028423        454983024        454941980        454903808     
  454864489        454825753        454787920        454751900        454717307
       454683004        454648676        454613993        454578915       
454545286        454511890        454477910        454443615        454411166   
    454377953        454018714      455028431        454982810        454941998
       454903816        454864497        454825761        454787938       
454751918        454717109        454683012        454648684        454614009   
    454578923        454545302        454511916        454477936       
454443623        454411174        454377961        454018490      455028449     
  454982828        454942004        454903840        454864323        454825779
       454787946        454751926        454717117        454683020       
454648452        454614017        454578931        454545310        454511924   
    454477969        454443631        454411190        454377979       
454017369      455028456        454982836        454942012        454903659     
  454864331        454825787        454787953        454751934        454717125
       454683046        454648460        454613811        454578949       
454545336        454511718        454477977        454443649        454411208   
    454377987        454017088      455028258        454982844        454942020
       454903667        454864349        454825795        454787961       
454751942        454717133        454683053        454648478        454613837   
    454578956        454545344        454511726        454477993       
454443656        454411224        454377995        454016312      455028266     
  454982851        454942038        454903691        454864364        454825803
       454787979        454751959        454717141        454683061       
454648494        454613845        454578964        454545351        454511734   
    454477795        454443664        454411232        454378001       
454015512      455028282        454982877        454942053        454903709     
  454864372        454825829        454787797        454751751        454717166
       454683079        454648502        454613852        454578972       
454545369        454511759        454477803        454443458        454411257   
    454378019        454015306      455028290        454982885        454941857
       454903733        454864380        454825613        454787805       
454751769        454717174        454683087        454648510        454613860   
    454578980        454545377        454511775        454477811       
454443466        454411265        454378027        454015231      455028316     
  454982893        454941865        454903535        454864174        454825621
       454787821        454751777        454717182        454683095       
454648544        454613878        454578998        454545153        454511783   
    454477829        454443474        454411059        454377813       
454014358      455028324        454982919        454941873        454903576     
  454864182        454825639        454787854        454751785        454716978
       454683103        454648551        454613886        454579004       
454545161        454511791        454477837        454443482        454411067   
    454377821        454013798      455028134        454982703        454941899
       454903592        454864190        454825647        454787888       
454751793        454716994        454682899        454648569        454613894   
    454579012        454545179        454511809        454477852       
454443508        454411075        454377839        454012550      455028142     
  454982711        454941907        454903626        454864208        454825654
       454787672        454751819        454717000        454682907       
454648338        454613910        454578808        454545187        454511817   
    454477860        454443524        454411083        454377847       
454012329      455028159        454982737        454941915        454903428     
  454864216        454825670        454787680        454751843        454717018
       454682915        454648353        454613704        454578816       
454545195        454511619        454477878        454443540        454411091   
    454377854        454011818      455028191        454982752        454941923
       454903436        454864232        454825688        454787698       
454751645        454717034        454682923        454648361        454613712   
    454578832        454545211        454511635        454477886       
454443557        454411125        454377862        454011461      455028209     
  454982786        454941949        454903444        454864240        454825704
       454787714        454751652        454717042        454682931       
454648379        454613720        454578857        454545229        454511643   
    454477670        454443334        454411133        454377870       
454010950      455028233        454982802        454941956        454903451     
  454864273        454825514        454787722        454751660        454717067
       454682949        454648387        454613746        454578865       
454545245        454511650        454477712        454443342        454411158   
    454377888        454010679      455028035        454982596        454941741
       454903469        454864067        454825530        454787748       
454751686        454717075        454682956        454648403        454613753   
    454578873        454545260        454511676        454477738       
454443359        454410945        454377904        454010356      455028068     
  454982612        454941758        454903477        454864075        454825555
       454787755        454751694        454717083        454682964       
454648411        454613761        454578881        454545047        454511684   
    454477746        454443375        454410952        454377912       
454010075      455028076        454982620        454941766        454903493     
  454864083        454825571        454787763        454751702        454716861
       454682980        454648429        454613779        454578907       
454545062        454511692        454477753        454443383        454410960   
    454377706        454009739      455028084        454982653        454941774
       454903303        454864091        454825399        454787771       
454751728        454716879        454682998        454648437        454613787   
    454578675        454545070        454511700        454477761       
454443409        454410978        454377714        454009515      455028118     
  454982661        454941808        454903337        454864109        454825423
       454787565        454751736        454716887        454682782       
454648221        454613795        454578683        454545088        454511502   
    454477779        454443417        454411000        454377722       
454008079      455027904        454982679        454941824        454903360     
  454864117        454825431        454787581        454751744        454716895
       454682790        454648239        454613803        454578717       
454545096        454511510        454477787        454443425        454411018   
    454377730        454007592      455027912        454982687        454941832
       454903386        454864125        454825449        454787599       
454751520        454716903        454682808        454648247        454613605   
    454578725        454545104        454511528        454477555       
454443219        454411034        454377748        454007501      455027920     
  454982695        454941634        454903402        454864133        454825456
       454787649        454751546        454716929        454682816       
454648254        454613613        454578741        454545120        454511536   
    454477563        454443227        454410838        454377755       
454007121      455027961        454982497        454941642        454903238     
  454864158        454825464        454787441        454751553        454716945
       454682824        454648262        454613621        454578758       
454545146        454511569        454477597        454443235        454410846   
    454377771        454006362      455027979        454982539        454941659
       454903246        454864166        454825480        454787458       
454751561        454716952        454682832        454648270        454613639   
    454578774        454544925        454511577        454477605       
454443243        454410853        454377789        454006321      455027995     
  454982554        454941667        454903261        454863952        454825498
       454787474        454751595        454716960        454682840       
454648288        454613647        454578790        454544933        454511585   
    454477613        454443268        454410861        454377797       
454005968      455027797        454982562        454941683        454903279     
  454863960        454825282        454787508        454751603        454716762
       454682857        454648304        454613654        454578568       
454544941        454511593        454477621        454443276        454410879   
    454377805        454005802      455027805        454982588        454941691
       454903287        454863978        454825316        454787516       
454751611        454716770        454682865        454648312        454613662   
    454578576        454544958        454511395        454477639       
454443292        454410887        454377599        454004813      455027813     
  454982380        454941535        454903295        454863986        454825332
       454787532        454751629        454716804        454682881       
454648320        454613670        454578584        454544966        454511403   
    454477654        454443300        454410895        454377607       
454004623      455027839        454982406        454941568        454903071     
  454864000        454825340        454787540        454751637        454716820
       454682675        454648122        454613688        454578592       
454544974        454511429        454477449        454443318        454410903   
    454377615        454004136      455027854        454982414        454941592
       454903089        454864018        454825373        454787334       
454751413        454716846        454682683        454648130        454613480   
    454578600        454544990        454511460        454477456       
454443326        454410911        454377623        454003757      455027862     
  454982455        454941600        454903105        454864059        454825183
       454787359        454751421        454716853        454682691       
454648171        454613498        454578618        454545013        454511478   
    454477464        454443136        454410929        454377631       
454003161      455027870        454982463        454941618        454903113     
  454863820        454825191        454787367        454751439        454716648
       454682709        454648205        454613506        454578626       
454545021        454511486        454477472        454443144        454410937   
    454377649        454003252      455027888        454982471        454941410
       454903139        454863853        454825209        454787391       
454751447        454716655        454682725        454648213        454613522   
    454578634        454544818        454511270        454477498       
454443151        454410713        454377656        454002908      455027680     
  454982265        454941436        454903154        454863861        454825225
       454787409        454751454        454716663        454682733       
454648007        454613530        454578642        454544826        454511288   
    454477506        454443169        454410721        454377664       
454002288      455027714        454982273        454941444        454903162     
  454863879        454825241        454787417        454751462        454716671
       454682741        454648023        454613563        454578659       
454544842        454511304        454477514        454443185        454410739   
    454377672        454002189      455027748        454982281        454941451
       454903170        454863887        454825258        454787425       
454751488        454716697        454682758        454648031        454613571   
    454578667        454544867        454511312        454477522       
454443201        454410762        454377680        454001819      455027755     
  454982299        454941469        454903188        454863895        454825266
       454787433        454751504        454716705        454682766       
454648064        454613589        454578451        454544875        454511320   
    454477340        454443003        454410796        454377698       
454000183      455027763        454982331        454941493        454902966     
  454863937        454825274        454787235        454751306        454716739
       454682774        454648080        454613373        454578477       
454544883        454511338        454477357        454443011        454410804   
    454377482        453999930      455027771        454982364        454941501
       454902974        454863945        454825076        454787243       
454751322        454716747        454682568        454648106        454613381   
    454578485        454544909        454511346        454477365       
454443029        454410812        454377508        453999534      455027789     
  454982174        454941519        454902982        454863713        454825084
       454787276        454751348        454716531        454682576       
454647892        454613399        454578493        454544701        454511353   
    454477373        454443052        454410820        454377516       
453999195      455027581        454982182        454941295        454902990     
  454863721        454825118        454787284        454751355        454716556
       454682584        454647900        454613423        454578501       
454544719        454511361        454477381        454443060        454410606   
    454377524        453998981      455027599        454982190        454941303
       454903006        454863747        454825134        454787292       
454751371        454716572        454682592        454647918        454613431   
    454578519        454544727        454511379        454477399       
454443078        454410614        454377532        453997504      455027607     
  454982216        454941311        454903014        454863754        454825159
       454787318        454751397        454716598        454682600       
454647926        454613456        454578527        454544743        454511163   
    454477407        454443086        454410630        454377557       
453997546      455027623        454982224        454941345        454903022     
  454863762        454825167        454787326        454751199        454716606
       454682618        454647934        454613472        454578535       
454544776        454511189        454477415        454443094        454410648   
    454377565        453997090      455027631        454982240        454941352
       454903030        454863788        454825175        454787110       
454751207        454716614        454682626        454647942        454613266   
    454578543        454544800        454511197        454477423       
454442880        454410655        454377375        453996969      455027672     
  454982257        454941360        454903048        454863648        454824947
       454787136        454751215        454716432        454682634       
454647959        454613274        454578550        454544594        454511205   
    454477431        454442922        454410663        454377391       
453996035      455027474        454982059        454941394        454903055     
  454863663        454824954        454787144        454751223        454716440
       454682642        454647967        454613290        454578345       
454544602        454511239        454477225        454442930        454410671   
    454377409        453994964      455027482        454982067        454941402
       454903063        454863671        454824962        454787151       
454751249        454716465        454682659        454647975        454613316   
    454578360        454544628        454511254        454477233       
454442955        454410689        454377417        453994550      455027490     
  454982075        454941188        454902859        454863481        454824996
       454787169        454751256        454716473        454682667       
454647983        454613324        454578386        454544644        454511262   
    454477241        454442963        454410697        454377425       
453993354      455027508        454982109        454941196        454902867     
  454863499        454825001        454787177        454751264        454716481
       454682451        454647991        454613332        454578394       
454544651        454511049        454477258        454442971        454410705   
    454377433        453993123      455027516        454982117        454941204
       454902875        454863507        454825019        454787185       
454751272        454716499        454682469        454647785        454613340   
    454578410        454544669        454511056        454477266       
454442773        454410515        454377441        453993131      455027524     
  454982125        454941212        454902883        454863515        454825035
       454787201        454751082        454716507        454682477       
454647793        454613365        454578428        454544677        454511064   
    454477274        454442799        454410523        454377466       
453992877      455027532        454982133        454941220        454902891     
  454863523        454825050        454787003        454751090        454716515
       454682485        454647801        454613159        454578444       
454544685        454511072        454477282        454442807        454410549   
    454377474        453992471   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455027557        454982141        454941238        454902909       
454863531        454825068        454787011        454751108        454716317   
    454682493        454647819        454613167        454578238       
454544693        454511080        454477290        454442815        454410564   
    454377250        453991523      455027359        454981911        454941246
       454902917        454863549        454824863        454787029       
454751116        454716325        454682501        454647827        454613175   
    454578246        454544495        454511098        454477308       
454442823        454410572        454377268        453991192      455027367     
  454981937        454941279        454902925        454863556        454824889
       454787037        454751124        454716333        454682519       
454647835        454613183        454578253        454544503        454511106   
    454477316        454442831        454410598        454377276       
453990806      455027375        454981952        454941287        454902933     
  454863564        454824897        454787045        454751165        454716341
       454682527        454647843        454613191        454578261       
454544511        454511114        454477324        454442856        454410390   
    454377284        453990830      455027383        454981960        454941071
       454902958        454863572        454824905        454787052       
454751173        454716358        454682535        454647850        454613217   
    454578279        454544537        454511130        454477126       
454442864        454410408        454377292        453989956      455027409     
  454981978        454941089        454902743        454863382        454824921
       454787102        454750993        454716366        454682543       
454647868        454613233        454578287        454544552        454511155   
    454477134        454442872        454410416        454377300       
453989014      455027417        454981994        454941097        454902768     
  454863408        454824723        454786898        454751009        454716374
       454682550        454647876        454613241        454578295       
454544560        454510942        454477167        454442682        454410424   
    454377326        453988370      455027425        454982026        454941105
       454902776        454863457        454824731        454786948       
454751017        454716382        454682345        454647884        454613258   
    454578311        454544586        454510959        454477175       
454442690        454410440        454377334        453987513      455027441     
  454981804        454941113        454902784        454863275        454824756
       454786963        454751025        454716390        454682352       
454647660        454613043        454578329        454544412        454510967   
    454477183        454442724        454410457        454377342       
453987430      455027458        454981812        454941147        454902792     
  454863291        454824764        454786971        454751033        454716408
       454682360        454647678        454613068        454578113       
454544420        454510975        454477191        454442732        454410465   
    454377359        453987208      455027250        454981820        454941154
       454902800        454863309        454824772        454786989       
454751058        454716200        454682378        454647686        454613076   
    454578139        454544438        454510983        454477209       
454442740        454410473        454377136        453986770      455027292     
  454981846        454941162        454902818        454863317        454824780
       454786997        454751066        454716218        454682386       
454647702        454613084        454578154        454544446        454510991   
    454477001        454442757        454410481        454377144       
453985814      455027300        454981887        454940941        454902834     
  454863325        454824806        454786781        454751074        454716226
       454682394        454647710        454613092        454578162       
454544461        454511007        454477019        454442765        454410267   
    454377177        453985608      455027318        454981895        454940958
       454902628        454863333        454824822        454786799       
454750878        454716242        454682402        454647728        454613118   
    454578170        454544487        454511031        454477027       
454442559        454410275        454377185        453984825      455027334     
  454981903        454940974        454902644        454863341        454824616
       454786807        454750894        454716259        454682410       
454647744        454613126        454578188        454544271        454510835   
    454477035        454442567        454410283        454377193       
453984403      455027342        454981705        454940982        454902651     
  454863366        454824624        454786831        454750902        454716283
       454682428        454647751        454613134        454578196       
454544289        454510843        454477043        454442583        454410309   
    454377201        453984122      455027136        454981747        454940990
       454902669        454863150        454824640        454786849       
454750910        454716291        454682436        454647769        454613142   
    454578204        454544305        454510850        454477050       
454442591        454410317        454377219        453983470      455027151     
  454981762        454941006        454902677        454863168        454824657
       454786856        454750928        454716309        454682444       
454647777        454612938        454578212        454544313        454510868   
    454477068        454442609        454410333        454377227       
453983512      455027169        454981770        454941014        454902685     
  454863176        454824673        454786864        454750936        454716077
       454682238        454647546        454612979        454578006       
454544321        454510876        454477076        454442625        454410341   
    454377243        453982910      455027177        454981788        454941022
       454902693        454863184        454824681        454786666       
454750951        454716101        454682253        454647561        454612987   
    454578014        454544339        454510884        454477084       
454442633        454410366        454377029        453981540      455027185     
  454981796        454941048        454902701        454863192        454824699
       454786674        454750969        454716119        454682279       
454647579        454612995        454578030        454544354        454510892   
    454477092        454442641        454410374        454377037       
453981359      455027193        454981580        454941063        454902719     
  454863200        454824707        454786682        454750746        454716143
       454682287        454647587        454613001        454578048       
454544362        454510900        454477100        454442658        454410150   
    454377052        453981219      455027227        454981606        454940834
       454902727        454863218        454824715        454786690       
454750753        454716184        454682295        454647595        454613027   
    454578063        454544172        454510918        454476896       
454442443        454410168        454377060        453980393      455027235     
  454981622        454940842        454902735        454863234        454824525
       454786757        454750779        454716192        454682311       
454647629        454613035        454578097        454544180        454510934   
    454476904        454442450        454410176        454377078       
453980179      455027029        454981655        454940859        454902503     
  454863259        454824574        454786765        454750795        454715970
       454682329        454647645        454612847        454577941       
454544198        454510728        454476912        454442468        454410184   
    454377094        453980195      455027037        454981663        454940867
       454902511        454863036        454824582        454786559       
454750803        454715988        454682337        454647462        454612854   
    454577974        454544206        454510736        454476920       
454442476        454410192        454377102        453979825      455027045     
  454981671        454940883        454902529        454863051        454824590
       454786567        454750829        454715996        454682121       
454647470        454612870        454577982        454544214        454510744   
    454476938        454442484        454410200        454377110       
453979346      455027052        454981473        454940891        454902537     
  454863069        454824384        454786583        454750837        454716002
       454682147        454647488        454612896        454577990       
454544230        454510751        454476946        454442492        454410218   
    454377128        453979288      455027060        454981507        454940917
       454902560        454863093        454824392        454786609       
454750852        454716010        454682154        454647504        454612714   
    454577784        454544248        454510769        454476953       
454442526        454410226        454376914        453978538      455027078     
  454981515        454940925        454902578        454863101        454824400
       454786617        454750647        454716028        454682170       
454647512        454612730        454577792        454544263        454510827   
    454476961        454442534        454410234        454376922       
453978371      455027086        454981523        454940933        454902586     
  454863135        454824434        454786633        454750654        454716044
       454682188        454647520        454612748        454577800       
454544073        454510629        454476979        454442542        454410242   
    454376930        453977498      455027128        454981556        454940719
       454902602        454862921        454824467        454786641       
454750670        454716051        454682196        454647306        454612771   
    454577818        454544081        454510637        454476987       
454442336        454410259        454376948        453977357      455026914     
  454981572        454940727        454902610        454862947        454824483
       454786658        454750688        454716069        454682204       
454647314        454612789        454577834        454544099        454510645   
    454476995        454442344        454410044        454376955       
453977084      455026948        454981358        454940735        454902396     
  454862954        454824285        454786450        454750696        454715863
       454682220        454647322        454612805        454577859       
454544115        454510660        454476789        454442351        454410069   
    454376963        453976565      455026963        454981408        454940750
       454902404        454862988        454824293        454786476       
454750738        454715871        454682014        454647330        454612813   
    454577867        454544123        454510678        454476797       
454442377        454410085        454376971        453976367      455026971     
  454981424        454940792        454902412        454863010        454824319
       454786484        454750548        454715889        454682030       
454647348        454612615        454577875        454544131        454510686   
    454476805        454442385        454410093        454376989       
453976227      455026997        454981457        454940800        454902420     
  454863028        454824327        454786492        454750563        454715897
       454682048        454647355        454612623        454577883       
454544149        454510694        454476813        454442393        454410101   
    454376997        453976243      455027011        454981465        454940818
       454902446        454862814        454824335        454786500       
454750571        454715905        454682055        454647363        454612631   
    454577677        454544156        454510702        454476821       
454442401        454410127        454377003        453975575      455026807     
  454981234        454940826        454902453        454862822        454824343
       454786526        454750589        454715921        454682063       
454647389        454612649        454577701        454543950        454510710   
    454476839        454442419        454410135        454377011       
453975112      455026815        454981267        454940602        454902461     
  454862830        454824350        454786534        454750605        454715939
       454682071        454647397        454612656        454577719       
454543976        454510512        454476847        454442427        454410143   
    454376807        453975120      455026823        454981275        454940628
       454902479        454862863        454824178        454786542       
454750613        454715947        454682089        454647421        454612664   
    454577727        454543984        454510553        454476854       
454442435        454409947        454376815        453974800      455026831     
  454981291        454940636        454902495        454862871        454824186
       454786336        454750621        454715954        454682097       
454647181        454612672        454577743        454543992        454510579   
    454476862        454442229        454409954        454376823       
453974685      455026849        454981325        454940644        454902289     
  454862897        454824202        454786344        454750423        454715962
       454682105        454647199        454612680        454577750       
454544016        454510595        454476870        454442237        454409962   
    454376856        453972978      455026880        454981333        454940651
       454902297        454862913        454824210        454786369       
454750431        454715756        454682113        454647223        454612698   
    454577768        454544032        454510603        454476672       
454442245        454409970        454376864        453972358      455026898     
  454981341        454940669        454902305        454862707        454824236
       454786377        454750449        454715764        454681909       
454647231        454612706        454577578        454544057        454510413   
    454476680        454442252        454409996        454376872       
453972150      455026690        454981135        454940677        454902313     
  454862715        454824244        454786393        454750464        454715772
       454681917        454647249        454612490        454577586       
454543869        454510421        454476698        454442260        454410002   
    454376880        453972036      455026708        454981150        454940685
       454902321        454862731        454824251        454786401       
454750472        454715780        454681925        454647256        454612508   
    454577594        454543877        454510439        454476706       
454442278        454410010        454376906        453971939      455026716     
  454981168        454940693        454902347        454862749        454824061
       454786419        454750480        454715798        454681933       
454647272        454612516        454577610        454543885        454510447   
    454476714        454442286        454410028        454376708       
453971764      455026724        454981200        454940701        454902354     
  454862756        454824095        454786427        454750498        454715806
       454681958        454647280        454612524        454577628       
454543893        454510462        454476722        454442294        454410036   
    454376724        453971459      455026732        454981226        454940495
       454902362        454862772        454824103        454786229       
454750506        454715814        454681966        454647298        454612532   
    454577644        454543901        454510470        454476730       
454442302        454409814        454376732        453970949      455026757     
  454981036        454940503        454902370        454862780        454824111
       454786237        454750308        454715822        454681974       
454647082        454612565        454577669        454543927        454510488   
    454476748        454442310        454409822        454376740       
453970709      455026781        454981044        454940529        454902388     
  454862798        454824129        454786252        454750316        454715848
       454681982        454647090        454612573        454577446       
454543935        454510496        454476755        454442120        454409830   
    454376757        453970428      455026591        454981051        454940545
       454902180        454862806        454824145        454786260       
454750324        454715640        454681990        454647116        454612581   
    454577453        454543943        454510504        454476763       
454442138        454409848        454376765        453970048      455026625     
  454981069        454940552        454902198        454862608        454824160
       454786294        454750332        454715665        454682006       
454647124        454612375        454577461        454543745        454510314   
    454476771        454442146        454409855        454376773       
453970055      455026641        454981101        454940560        454902206     
  454862616        454823964        454786328        454750357        454715673
       454681784        454647132        454612391        454577479       
454543752        454510322        454476565        454442153        454409863   
    454376781        453969024      455026658        454981119        454940586
       454902214        454862624        454823972        454786112       
454750365        454715681        454681792        454647140        454612409   
    454577487        454543760        454510348        454476573       
454442161        454409871        454376799        453968711      455026674     
  454980905        454940594        454902222        454862632        454823998
       454786120        454750373        454715699        454681800       
454647157        454612417        454577503        454543778        454510355   
    454476599        454442179        454409897        454376583       
453968430      455026484        454980970        454940388        454902230     
  454862640        454824012        454786138        454750381        454715707
       454681818        454647165        454612425        454577529       
454543794        454510363        454476607        454442187        454409905   
    454376591        453966558      455026518        454980988        454940404
       454902248        454862657        454824038        454786153       
454750191        454715715        454681842        454646969        454612433   
    454577537        454543802        454510389        454476615       
454442195        454409913        454376617        453966343      455026526     
  454980996        454940420        454902255        454862665        454824046
       454786161        454750209        454715723        454681859       
454646977        454612441        454577545        454543810        454510397   
    454476623        454442203        454409699        454376625       
453966236      455026534        454981002        454940438        454902263     
  454862681        454823840        454786179        454750217        454715731
       454681867        454646985        454612458        454577339       
454543836        454510405        454476631        454442211        454409707   
    454376633        453966061      455026542        454980780        454940479
       454902271        454862491        454823857        454786187       
454750225        454715749        454681875        454646993        454612474   
    454577347        454543844        454510207        454476649       
454442005        454409723        454376641        453965386      455026559     
  454980806        454940487        454902073        454862517        454823865
       454786195        454750233        454715533        454681883       
454647009        454612250        454577354        454543620        454510215   
    454476656        454442013        454409731        454376666       
453964561      455026567        454980814        454940289        454902081     
  454862525        454823873        454786211        454750241        454715541
       454681891        454647017        454612268        454577362       
454543646        454510249        454476664        454442021        454409749   
    454376674        453963142      455026575        454980848        454940297
       454902099        454862541        454823881        454786005       
454750258        454715558        454681677        454647025        454612284   
    454577396        454543679        454510256        454476441       
454442047        454409772        454376468        453962664      455026369     
  454980863        454940305        454902107        454862558        454823899
       454786013        454750266        454715566        454681693       
454647033        454612300        454577404        454543687        454510264   
    454476458        454442054        454409780        454376476       
453961435      455026377        454980897        454940313        454902115     
  454862566        454823907        454786021        454750274        454715574
       454681701        454647041        454612318        454577420       
454543711        454510272        454476466        454442062        454409798   
    454376484        453960700      455026393        454980699        454940321
       454902123        454862574        454823915        454786039       
454750282        454715582        454681719        454647058        454612334   
    454577438        454543729        454510298        454476474       
454442088        454409806        454376492        453960569      455026427     
  454980707        454940354        454902131        454862368        454823931
       454786047        454750290        454715590        454681735       
454647066        454612342        454577206        454543737        454510306   
    454476482        454441890        454409574        454376518       
453959967      455026435        454980715        454940370        454902164     
  454862392        454823949        454786062        454750084        454715608
       454681768        454646852        454612144        454577214       
454543505        454510082        454476490        454441916        454409582   
    454376526        453958704      455026443        454980731        454940164
       454901950        454862400        454823741        454786088       
454750092        454715616        454681776        454646860        454612169   
    454577222        454543513        454510090        454476508       
454441932        454409608        454376534        453957730      455026450     
  454980772        454940172        454901968        454862418        454823774
       454786096        454750100        454715624        454681560       
454646878        454612177        454577248        454543539        454510140   
    454476524        454441940        454409616        454376542       
453956906      455026260        454980566        454940180        454901976     
  454862426        454823782        454786104        454750118        454715632
       454681610        454646886        454612201        454577255       
454543547        454510157        454476540        454441957        454409624   
    454376559        453956666   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455026302        454980574        454940206        454901984       
454862251        454823808        454785890        454750126        454715434   
    454681669        454646894        454612235        454577263       
454543554        454510165        454476557        454441973        454409632   
    454376567        453955734      455026310        454980608        454940214
       454901992        454862293        454823816        454785908       
454750134        454715442        454681446        454646902        454612243   
    454577271        454543570        454510181        454476334       
454441981        454409640        454376344        453955114      455026336     
  454980616        454940222        454902008        454862319        454823832
       454785916        454750142        454715459        454681453       
454646910        454612029        454577289        454543588        454509977   
    454476342        454441999        454409657        454376369       
453954075      455026146        454980624        454940230        454902016     
  454862335        454823626        454785932        454750167        454715467
       454681461        454646928        454612045        454577305       
454543380        454509985        454476367        454441783        454409665   
    454376377        453953614      455026153        454980640        454940248
       454902024        454862343        454823642        454785957       
454750175        454715483        454681479        454646951        454612052   
    454577099        454543398        454509993        454476383       
454441791        454409673        454376385        453953275      455026161     
  454980657        454940255        454902032        454862350        454823659
       454785965        454750183        454715509        454681511       
454646746        454612060        454577107        454543406        454510009   
    454476417        454441809        454409467        454376401       
453952400      455026179        454980483        454940263        454901844     
  454862152        454823667        454785973        454749995        454715517
       454681545        454646753        454612078        454577115       
454543414        454510017        454476425        454441817        454409475   
    454376427        453950768      455026203        454980491        454940057
       454901851        454862186        454823709        454785981       
454750001        454715335        454681347        454646761        454612086   
    454577123        454543430        454510025        454476433       
454441882        454409483        454376435        453950586      455026211     
  454980509        454940073        454901869        454862194        454823717
       454785783        454750019        454715343        454681388       
454646779        454612094        454577131        454543448        454510033   
    454476201        454441676        454409491        454376237       
453950198      455026039        454980533        454940107        454901877     
  454862202        454823519        454785817        454750027        454715350
       454681396        454646787        454612102        454577149       
454543455        454510041        454476243        454441684        454409509   
    454376245        453949687      455026047        454980541        454940115
       454901893        454862210        454823527        454785825       
454750035        454715368        454681404        454646795        454612128   
    454577164        454543463        454510058        454476250       
454441692        454409517        454376260        453949729      455026070     
  454980558        454940149        454901901        454862228        454823535
       454785833        454750043        454715376        454681412       
454646803        454611914        454577180        454543471        454510066   
    454476268        454441718        454409525        454376278       
453949471      455026088        454980327        454940156        454901919     
  454862236        454823550        454785841        454750050        454715384
       454681420        454646811        454611922        454577198       
454543489        454510074        454476276        454441734        454409541   
    454376286        453947285      455026096        454980376        454939943
       454901927        454862244        454823576        454785858       
454750068        454715392        454681438        454646829        454611930   
    454576992        454543273        454509878        454476284       
454441742        454409558        454376294        453945719      455026112     
  454980384        454939976        454901935        454862046        454823584
       454785692        454749862        454715400        454681230       
454646837        454611955        454577008        454543281        454509886   
    454476292        454441759        454409566        454376328       
453945735      455026120        454980400        454939984        454901737     
  454862053        454823592        454785734        454749888        454715418
       454681248        454646845        454611963        454577016       
454543299        454509894        454476300        454441767        454409335   
    454376336        453945420      455025924        454980442        454939992
       454901745        454862061        454823600        454785742       
454749896        454715426        454681255        454646639        454611971   
    454577024        454543307        454509902        454476318       
454441775        454409350        454376120        453944126      455025973     
  454980228        454940024        454901752        454862079        454823618
       454785767        454749904        454715210        454681263       
454646647        454611997        454577057        454543323        454509910   
    454476326        454441569        454409376        454376138       
453943623      455025999        454980236        454939869        454901760     
  454862095        454823402        454785775        454749912        454715228
       454681271        454646654        454612011        454577065       
454543331        454509928        454476102        454441577        454409384   
    454376161        453942997      455026013        454980244        454939893
       454901778        454862111        454823410        454785577       
454749920        454715236        454681289        454646662        454611807   
    454577073        454543349        454509936        454476144       
454441585        454409392        454376179        453942443      455026021     
  454980269        454939919        454901786        454862129        454823428
       454785593        454749938        454715244        454681297       
454646670        454611815        454576869        454543356        454509944   
    454476177        454441593        454409418        454376195       
453942229      455025825        454980277        454939927        454901802     
  454862137        454823477        454785601        454749946        454715251
       454681305        454646688        454611823        454576877       
454543364        454509951        454476185        454441601        454409426   
    454376203        453941080      455025833        454980285        454939935
       454901828        454861923        454823485        454785635       
454749953        454715269        454681313        454646696        454611831   
    454576901        454543174        454509969        454476193       
454441619        454409434        454376229        453940942      455025841     
  454980293        454939729        454901638        454861931        454823287
       454785643        454749979        454715277        454681321       
454646712        454611864        454576927        454543182        454509746   
    454476003        454441635        454409442        454376013       
453940736      455025858        454980319        454939745        454901646     
  454861949        454823303        454785650        454749755        454715285
       454681115        454646720        454611872        454576950       
454543190        454509779        454476011        454441643        454409228   
    454376021        453940785      455025882        454980103        454939752
       454901653        454861956        454823311        454785668       
454749771        454715293        454681123        454646738        454611880   
    454576976        454543208        454509795        454476029       
454441650        454409236        454376039        453940041      455025700     
  454980152        454939760        454901661        454861964        454823329
       454785445        454749789        454715301        454681131       
454646514        454611690        454576752        454543216        454509803   
    454476037        454441668        454409244        454376047       
453939357      455025759        454980160        454939778        454901703     
  454862004        454823345        454785460        454749797        454715319
       454681149        454646522        454611716        454576760       
454543224        454509829        454476060        454441460        454409251   
    454376054        453939324      455025767        454980178        454939786
       454901513        454862012        454823360        454785478       
454749805        454715103        454681156        454646530        454611724   
    454576778        454543232        454509837        454476094       
454441486        454409269        454376062        453938441      455025775     
  454980186        454939794        454901521        454862020        454823378
       454785510        454749813        454715111        454681164       
454646548        454611732        454576786        454543240        454509639   
    454475898        454441494        454409285        454376088       
453501520      455025791        454980194        454939802        454901547     
  454861816        454823386        454785536        454749839        454715129
       454681172        454646555        454611740        454576794       
454543257        454509647        454475914        454441502        454409301   
    454376096        453486219      455025809        454979998        454939828
       454901562        454861832        454823188        454785551       
454749847        454715137        454681198        454646563        454611765   
    454576802        454543265        454509654        454475922       
454441510        454409319        454376104        453485708      455025593     
  454980012        454939620        454901570        454861840        454823204
       454785346        454749649        454715152        454681206       
454646589        454611799        454576828        454543067        454509662   
    454475948        454441528        454409111        454376112       
453480857      455025619        454980061        454939638        454901588     
  454861881        454823220        454785353        454749656        454715178
       454681214        454646597        454611583        454576836       
454543083        454509670        454475963        454441536        454409137   
    454375908        453479446      455025627        454980079        454939653
       454901604        454861899        454823238        454785361       
454749664        454715186        454681008        454646605        454611591   
    454576851        454543091        454509688        454475989       
454441544        454409152        454375924        453469512      455025635     
  454980095        454939679        454901612        454861915        454823246
       454785379        454749672        454715194        454681016       
454646613        454611609        454576646        454543109        454509696   
    454475997        454441346        454409160        454375932       
453464125      455025668        454979881        454939687        454901414     
  454861709        454823253        454785395        454749698        454715202
       454681024        454646621        454611617        454576661       
454543117        454509704        454475773        454441379        454409178   
    454375940        453452211      455025676        454979923        454939695
       454901422        454861725        454823261        454785411       
454749706        454714999        454681032        454646407        454611633   
    454576679        454543125        454509712        454475823       
454441387        454409186        454375957        453449720      455025486     
  454979931        454939711        454901448        454861733        454823063
       454785437        454749714        454715004        454681040       
454646415        454611641        454576687        454543133        454509720   
    454475849        454441403        454409194        454375965       
453445454      455025502        454979972        454939505        454901455     
  454861741        454823071        454785221        454749722        454715012
       454681057        454646423        454611658        454576703       
454543141        454509738        454475856        454441411        454409202   
    454375973        453439341      455025528        454979980        454939513
       454901463        454861758        454823089        454785239       
454749730        454715020        454681065        454646431        454611492   
    454576711        454543166        454509563        454475864       
454441429        454408998        454375981        453412215      455025569     
  454979774        454939521        454901471        454861782        454823097
       454785247        454749748        454715038        454681073       
454646449        454611500        454576729        454542960        454509571   
    454475872        454441437        454409004        454376005       
453389082      455025577        454979782        454939547        454901489     
  454861790        454823113        454785262        454749540        454715046
       454681081        454646464        454611518        454576737       
454542978        454509589        454475880        454441445        454409012   
    454375791        453384703      455025585        454979808        454939562
       454901497        454861808        454823121        454785270       
454749557        454715079        454681099        454646498        454611534   
    454576745        454542986        454509597        454475666       
454441247        454409020        454375809        453376501      455025411     
  454979816        454939588        454901505        454861592        454823139
       454785288        454749565        454715087        454681107       
454646282        454611542        454576539        454543000        454509613   
    454475682        454441254        454409038        454375817       
453366221      455025429        454979857        454939596        454901299     
  454861600        454823147        454785304        454749573        454715095
       454680893        454646290        454611567        454576547       
454543034        454509423        454475690        454441262        454409046   
    454375833        453363012      455025437        454979865        454939380
       454901315        454861618        454822974        454785312       
454749581        454714908        454680927        454646308        454611369   
    454576554        454543042        454509456        454475716       
454441288        454409053        454375841        453360141      455025445     
  454979873        454939406        454901323        454861634        454822982
       454785320        454749615        454714916        454680935       
454646316        454611377        454576562        454543059        454509472   
    454475724        454441296        454409061        454375858       
453358244      455025460        454979667        454939414        454901331     
  454861642        454822990        454785098        454749623        454714924
       454680943        454646324        454611443        454576570       
454542846        454509480        454475740        454441304        454409079   
    454375866        453357980      455025478        454979675        454939422
       454901349        454861659        454823014        454785106       
454749631        454714932        454680950        454646332        454611450   
    454576588        454542853        454509498        454475765       
454441312        454408881        454375882        453081721      455025312     
  454979691        454939430        454901364        454861667        454823022
       454785114        454749425        454714957        454680976       
454646340        454611252        454576596        454542861        454509514   
    454475559        454441122        454408899        454375890       
453060956      455025320        454979709        454939448        454901372     
  454861691        454823030        454785122        454749441        454714965
       454680984        454646357        454611278        454576604       
454542879        454509316        454475567        454441130        454408907   
    454375676        453046849      455025346        454979717        454939471
       454901380        454861485        454823048        454785130       
454749458        454714981        454680992        454646365        454611294   
    454576612        454542895        454509324        454475583       
454441155        454408923        454375684        453012056      455025361     
  454979741        454939489        454901398        454861501        454823055
       454785148        454749466        454714775        454680794       
454646381        454611302        454576620        454542911        454509332   
    454475591        454441163        454408949        454375700       
452993694      455025148        454979550        454939281        454901208     
  454861519        454822834        454785155        454749474        454714817
       454680802        454646175        454611310        454576448       
454542929        454509357        454475609        454441171        454408956   
    454375726        452941586      455025155        454979576        454939299
       454901224        454861535        454822842        454785163       
454749490        454714825        454680836        454646183        454611336   
    454576455        454542937        454509365        454475633       
454441189        454408964        454375734        452901846      455025163     
  454979584        454939307        454901240        454861394        454822859
       454785197        454749508        454714858        454680844       
454646191        454611344        454576471        454542945        454509381   
    454475641        454441197        454408972        454375742       
452885262      455025197        454979600        454939315        454901265     
  454861410        454822867        454784984        454749318        454714866
       454680851        454646209        454611146        454576489       
454542739        454509399        454475443        454441205        454408766   
    454375759        452882350      455025205        454979618        454939323
       454901273        454861428        454822875        454785007       
454749326        454714874        454680687        454646225        454611161   
    454576513        454542747        454509407        454475450       
454441213        454408774        454375775        452878986      455025213     
  454979626        454939331        454901091        454861436        454822883
       454785049        454749334        454714668        454680703       
454646233        454611179        454576521        454542754        454509415   
    454475476        454441221        454408782        454375551       
452870686      455025221        454979634        454939349        454901109     
  454861444        454822891        454785056        454749359        454714676
       454680711        454646241        454611187        454576315       
454542770        454509209        454475484        454441007        454408790   
    454375569        452866932      455025239        454979642        454939364
       454901117        454861451        454822917        454785072       
454749375        454714692        454680737        454646258        454611195   
    454576331        454542788        454509217        454475526       
454441015        454408808        454375577        452853476      455025056     
  454979436        454939372        454901125        454861261        454822933
       454785080        454749383        454714700        454680745       
454646266        454611203        454576356        454542796        454509241   
    454475534        454441023        454408824        454375601       
452836182      455025098        454979444        454939166        454901158     
  454861295        454822719        454784869        454749391        454714718
       454680752        454646274        454611211        454576380       
454542812        454509258        454475351        454441049        454408832   
    454375619        452834351      455025130        454979477        454939174
       454901174        454861303        454822735        454784893       
454749417        454714742        454680760        454646076        454611229   
    454576398        454542838        454509266        454475369       
454441064        454408857        454375627        452825060      455024927     
  454979527        454939208        454900986        454861311        454822743
       454784901        454749201        454714759        454680588       
454646092        454611237        454576406        454542630        454509282   
    454475377        454441098        454408873        454375635       
452808660      455024976        454979337        454939216        454901018     
  454861329        454822750        454784919        454749219        454714767
       454680596        454646118        454611245        454576414       
454542655        454509100        454475393        454441106        454408659   
    454375643        452805336      455024984        454979345        454939224
       454901026        454861352        454822768        454784927       
454749227        454714551        454680638        454646134        454611039   
    454576216        454542663        454509118        454475419       
454441114        454408667        454375650        452804305      455024992     
  454979352        454939232        454901034        454861360        454822776
       454784935        454749235        454714569        454680646       
454646167        454611047        454576224        454542671        454509126   
    454475435        454440892        454408675        454375445       
452804123      455024851        454979360        454939257        454901059     
  454861154        454822784        454784943        454749243        454714593
       454680653        454645953        454611054        454576232       
454542689        454509134        454475229        454440918        454408709   
    454375452        452795255      455024901        454979410        454939265
       454901067        454861188        454822792        454784950       
454749250        454714601        454680661        454645961        454611062   
    454576240        454542713        454509142        454475237       
454440926        454408717        454375460        452774938      455024919     
  454979220        454939059        454900861        454861204        454822818
       454784752        454749268        454714619        454680679       
454645979        454611088        454576257        454542721        454509167   
    454475245        454440934        454408725        454375478       
452765969      455024695        454979246        454939067        454900887     
  454861246        454822602        454784802        454749300        454714627
       454680471        454645987        454611096        454576265       
454542531        454509175        454475294        454440959        454408733   
    454375486        452742349   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455024711        454979253        454939083        454900895       
454861048        454822610        454784810        454749102        454714635   
    454680489        454645995        454611104        454576273       
454542549        454509183        454475302        454440967        454408741   
    454375494        452735764      455024737        454979261        454939091
       454900911        454861055        454822636        454784828       
454749110        454714643        454680513        454646001        454611112   
    454576281        454542556        454509191        454475328       
454440975        454408758        454375510        452730716      455024786     
  454979287        454939109        454900929        454861063        454822644
       454784836        454749128        454714445        454680539       
454646019        454611120        454576299        454542564        454508995   
    454475146        454440991        454408527        454375528       
452725450      455024794        454979295        454939117        454900952     
  454861071        454822651        454784851        454749136        454714478
       454680570        454646027        454610932        454576166       
454542572        454509001        454475161        454440785        454408543   
    454375536        452722861      455024588        454979311        454939125
       454900747        454861089        454822669        454784638       
454749144        454714494        454680364        454646035        454610940   
    454576174        454542580        454509027        454475179       
454440793        454408550        454375544        452716699      455024604     
  454979105        454939141        454900762        454861097        454822685
       454784646        454749151        454714510        454680372       
454646043        454610965        454576182        454542598        454509035   
    454475195        454440801        454408568        454375338       
452716053      455024612        454979113        454939158        454900788     
  454861105        454822701        454784661        454749169        454714528
       454680380        454646050        454610981        454576190       
454542606        454509050        454475203        454440819        454408592   
    454375346        452712466      455024679        454979147        454938945
       454900820        454861139        454822495        454784679       
454749177        454714536        454680398        454645862        454610999   
    454576208        454542614        454509068        454475211       
454440827        454408600        454375353        452331572      455024687     
  454979154        454938952        454900648        454860933        454822503
       454784687        454749193        454714338        454680406       
454645870        454611013        454576018        454542622        454509084   
    454475021        454440843        454408618        454375361       
452052103      455024513        454979162        454938960        454900663     
  454860958        454822511        454784695        454748997        454714346
       454680414        454645896        454611021        454576034       
454542416        454508896        454475039        454440868        454408634   
    454375387        452050404      455024539        454979170        454938978
       454900697        454860974        454822529        454784703       
454749029        454714353        454680422        454645904        454610817   
    454576042        454542424        454508904        454475047       
454440678        454408642        454375395        452013931      455024547     
  454979188        454938986        454900705        454860982        454822545
       454784711        454749037        454714361        454680430       
454645912        454610825        454576059        454542440        454508912   
    454475054        454440686        454408428        454375437       
451969067      455024570        454979204        454938994        454900713     
  454861022        454822560        454784729        454749045        454714379
       454680455        454645920        454610833        454576075       
454542457        454508920        454475070        454440702        454408451   
    454375221        451528343      455024364        454978990        454939018
       454900721        454861030        454822578        454784737       
454749060        454714387        454680463        454645938        454610858   
    454576083        454542473        454508938        454475096       
454440710        454408477        454375239        449205376      455024380     
  454979006        454939034        454900739        454860818        454822594
       454784521        454749086        454714395        454680257       
454645748        454610866        454575903        454542481        454508946   
    454475104        454440728        454408493        454375247       
449145192      455024406        454979022        454939042        454900531     
  454860826        454822396        454784554        454749094        454714411
       454680265        454645789        454610874        454575911       
454542499        454508953        454474891        454440744        454408303   
    454375254        443864699      455024414        454979030        454938838
       454900598        454860859        454822404        454784562       
454748880        454714429        454680273        454645797        454610882   
    454575929        454542507        454508961        454474909       
454440751        454408311        454375270        443456983      455024240     
  454979055        454938846        454900606        454860867        454822420
       454784570        454748898        454714213        454680281       
454645813        454610890        454575960        454542515        454508979   
    454474917        454440769        454408329        454375288       
443453832      455024265        454979063        454938853        454900614     
  454860875        454822461        454784588        454748906        454714221
       454680299        454645821        454610916        454575978       
454542309        454508763        454474933        454440777        454408337   
    454375296        443452214      455024299        454979089        454938861
       454900622        454860891        454822487        454784596       
454748914        454714247        454680315        454645615        454610734   
    454575986        454542317        454508771        454474941       
454440561        454408352        454375304        443451703      455024307     
  454979097        454938879        454900432        454860909        454822271
       454784612        454748922        454714254        454680323       
454645631        454610742        454575994        454542341        454508813   
    454474958        454440587        454408360        454375312       
443449434      455024315        454978891        454938895        454900457     
  454860917        454822289        454784414        454748930        454714262
       454680331        454645649        454610759        454575796       
454542358        454508821        454474966        454440595        454408378   
    454375320        443449095      455024323        454978917        454938903
       454900465        454860701        454822297        454784422       
454748955        454714270        454680356        454645664        454610775   
    454575804        454542366        454508847        454474974       
454440603        454408394        454375122        443448451      455024331     
  454978933        454938929        454900507        454860719        454822305
       454784430        454748963        454714288        454680141       
454645680        454610783        454575820        454542374        454508862   
    454474784        454440611        454408402        454375148       
443447925      455024349        454978941        454938937        454900291     
  454860735        454822313        454784448        454748971        454714296
       454680158        454645698        454610791        454575838       
454542382        454508664        454474800        454440629        454408196   
    454375171        443446737      455024141        454978958        454938721
       454900317        454860743        454822321        454784455       
454748773        454714304        454680174        454645706        454610809   
    454575846        454542390        454508672        454474818       
454440645        454408204        454375189        443445754      455024166     
  454978966        454938762        454900325        454860768        454822339
       454784463        454748799        454714312        454680182       
454645714        454610593        454575853        454542408        454508698   
    454474834        454440652        454408220        454375197       
443443254      455024174        454978974        454938770        454900341     
  454860784        454822347        454784471        454748807        454714114
       454680190        454645508        454610627        454575861       
454542192        454508706        454474842        454440660        454408238   
    454375205        443442868      455024182        454978982        454938796
       454900358        454860800        454822362        454784489       
454748815        454714130        454680208        454645516        454610643   
    454575879        454542200        454508714        454474859       
454440447        454408261        454375213        443440391      455024208     
  454978784        454938812        454900366        454860594        454822370
       454784497        454748823        454714148        454680216       
454645532        454610650        454575887        454542218        454508722   
    454474867        454440462        454408279        454375007       
443438320      455024224        454978792        454938820        454900374     
  454860602        454822156        454784505        454748831        454714155
       454680240        454645565        454610668        454575895       
454542226        454508730        454474883        454440470        454408287   
    454375015        443438148      455024034        454978818        454938614
       454900390        454860628        454822164        454784307       
454748849        454714163        454680034        454645573        454610684   
    454575689        454542234        454508755        454474677       
454440488        454408295        454375023        443437397      455024067     
  454978826        454938630        454900184        454860636        454822180
       454784315        454748856        454714189        454680059       
454645581        454610478        454575697        454542242        454508557   
    454474693        454440496        454408089        454375049       
443437173      455024083        454978834        454938655        454900192     
  454860644        454822198        454784323        454748872        454714197
       454680067        454645599        454610502        454575705       
454542259        454508573        454474701        454440504        454408105   
    454375056        443436894      455024125        454978842        454938663
       454900218        454860669        454822230        454784331       
454748666        454714205        454680075        454645607        454610544   
    454575713        454542267        454508581        454474719       
454440512        454408113        454375064        443436357      455023937     
  454978867        454938671        454900226        454860677        454822248
       454784349        454748674        454713991        454680091       
454645409        454610551        454575721        454542275        454508599   
    454474727        454440520        454408121        454375072       
443435862      455023945        454978875        454938697        454900234     
  454860685        454822255        454784398        454748682        454714007
       454680109        454645417        454610569        454575739       
454542283        454508615        454474735        454440538        454408139   
    454375080        443436076      455023952        454978677        454938705
       454900259        454860693        454822040        454784406       
454748716        454714015        454680117        454645425        454610585   
    454575762        454542291        454508623        454474750       
454440546        454408147        454375098        443435409      455023960     
  454978685        454938713        454900283        454860487        454822057
       454784208        454748724        454714031        454680125       
454645433        454610361        454575770        454542085        454508631   
    454474768        454440553        454408154        454374893       
443435441      455023986        454978693        454938523        454900077     
  454860495        454822065        454784216        454748732        454714049
       454680133        454645441        454610387        454575788       
454542093        454508649        454474560        454440330        454408170   
    454374919        443435482      455023994        454978701        454938531
       454900085        454860529        454822073        454784224       
454748757        454714056        454679911        454645458        454610395   
    454575580        454542101        454508656        454474578       
454440348        454408188        454374927        443435037      455024018     
  454978719        454938549        454900093        454860560        454822081
       454784232        454748765        454714072        454679952       
454645466        454610403        454575598        454542119        454508474   
    454474610        454440389        454407974        454374935       
443435169      455023812        454978735        454938564        454900101     
  454860370        454822099        454784240        454748567        454714080
       454679960        454645482        454610411        454575606       
454542127        454508482        454474628        454440397        454407982   
    454374943        443435292      455023820        454978743        454938598
       454900119        454860388        454822107        454784273       
454748575        454714098        454679978        454645490        454610429   
    454575614        454542168        454508490        454474636       
454440405        454407990        454374950        443434709      455023846     
  454978750        454938606        454900127        454860396        454822115
       454784281        454748583        454714106        454680026       
454645292        454610437        454575622        454542184        454508508   
    454474651        454440413        454408006        454374968       
443434725      455023861        454978552        454938374        454900135     
  454860404        454822123        454784299        454748591        454713900
       454679804        454645300        454610445        454575648       
454541970        454508516        454474669        454440421        454408014   
    454374976        443434253      455023879        454978586        454938416
       454900143        454860420        454822149        454784083       
454748609        454713918        454679812        454645326        454610452   
    454575655        454541988        454508524        454474446       
454440439        454408022        454374984        443434378      455023895     
  454978594        454938432        454900176        454860438        454821943
       454784117        454748617        454713926        454679820       
454645342        454610247        454575671        454542028        454508334   
    454474453        454440231        454408030        454374992       
443434121      455023713        454978602        454938440        454899964     
  454860446        454821950        454784125        454748641        454713942
       454679838        454645359        454610262        454575473       
454542036        454508342        454474461        454440249        454408063   
    454374786        443432968      455023739        454978628        454938465
       454899980        454860461        454821968        454784133       
454748443        454713959        454679846        454645367        454610270   
    454575507        454542044        454508359        454474487       
454440256        454408071        454374802        443433149      455023747     
  454978636        454938473        454899998        454860479        454821976
       454784141        454748450        454713967        454679853       
454645375        454610288        454575515        454542069        454508375   
    454474503        454440264        454407867        454374828       
443432281      455023762        454978446        454938275        454900002     
  454860263        454821992        454784166        454748468        454713975
       454679861        454645383        454610296        454575523       
454542077        454508383        454474511        454440272        454407875   
    454374836        443431820      455023796        454978453        454938283
       454900028        454860271        454822008        454784174       
454748476        454713777        454679879        454645391        454610304   
    454575531        454541855        454508391        454474529       
454440280        454407891        454374844        443431259      455023580     
  454978479        454938291        454900036        454860339        454822016
       454784182        454748484        454713785        454679887       
454645201        454610312        454575549        454541863        454508409   
    454474537        454440298        454407909        454374851       
443431184      455023606        454978487        454938358        454900044     
  454860347        454822024        454783960        454748500        454713793
       454679903        454645219        454610320        454575564       
454541871        454508425        454474545        454440306        454407933   
    454374869        443430376      455023622        454978503        454938184
       454900051        454860362        454822032        454783978       
454748518        454713801        454679697        454645227        454610338   
    454575374        454541889        454508227        454474552       
454440116        454407941        454374877        443429287      455023630     
  454978529        454938192        454899857        454860149        454821877
       454783994        454748542        454713819        454679705       
454645235        454610346        454575408        454541905        454508243   
    454474339        454440124        454407958        454374885       
443429162      455023648        454978537        454938218        454899873     
  454860156        454821885        454784000        454748336        454713827
       454679721        454645243        454610130        454575416       
454541913        454508250        454474347        454440140        454407966   
    454374687        443428479      455023655        454978347        454938226
       454899881        454860172        454821901        454784018       
454748344        454713835        454679739        454645268        454610148   
    454575424        454541939        454508268        454474362       
454440157        454407743        454374695        443427836      455023663     
  454978354        454938234        454899899        454860206        454821935
       454784034        454748351        454713850        454679747       
454645284        454610155        454575432        454541947        454508276   
    454474370        454440165        454407750        454374703       
443426499      455023465        454978362        454938242        454899907     
  454860214        454821737        454784042        454748377        454713868
       454679762        454645060        454610171        454575440       
454541954        454508284        454474388        454440173        454407768   
    454374711        443425954      455023473        454978388        454938051
       454899923        454860248        454821778        454784067       
454748385        454713660        454679770        454645078        454610189   
    454575457        454541756        454508300        454474404       
454440181        454407776        454374729        443424155      455023481     
  454978396        454938069        454899931        454860032        454821786
       454784075        454748401        454713686        454679788       
454645086        454610197        454575465        454541764        454508326   
    454474412        454440199        454407784        454374745       
443423785      455023499        454978404        454938077        454899949     
  454860040        454821794        454783853        454748419        454713694
       454679796        454645102        454610205        454575242       
454541772        454508110        454474222        454440207        454407800   
    454374752        443420799      455023507        454978412        454938093
       454899741        454860065        454821828        454783861       
454748435        454713702        454679598        454645128        454610213   
    454575259        454541798        454508144        454474230       
454440215        454407818        454374760        443419882      455023523     
  454978420        454938101        454899758        454860073        454821620
       454783879        454748245        454713710        454679614       
454645136        454610221        454575267        454541806        454508151   
    454474255        454440009        454407834        454374778       
443420088      455023564        454978438        454937939        454899766     
  454860081        454821638        454783887        454748260        454713728
       454679622        454645144        454610239        454575283       
454541814        454508169        454474263        454440025        454407859   
    454374570        443419122      455023572        454978222        454937954
       454899774        454860107        454821646        454783895       
454748278        454713736        454679630        454645169        454610023   
    454575291        454541822        454508177        454474271       
454440033        454407636        454374588        443418819      455023358     
  454978230        454937962        454899782        454860115        454821653
       454783911        454748294        454713744        454679648       
454644949        454610031        454575317        454541830        454508193   
    454474289        454440041        454407644        454374596       
443417928      455023366        454978248        454937996        454899790     
  454860131        454821679        454783937        454748302        454713769
       454679655        454644956        454610049        454575333       
454541848        454508201        454474297        454440058        454407651   
    454374604        443418017      455023382        454978255        454938002
       454899816        454859943        454821687        454783945       
454748310        454713561        454679663        454644964        454610056   
    454575135        454541632        454508219        454474305       
454440066        454407669        454374612        443417662      455023390     
  454978263        454938028        454899824        454859950        454821695
       454783952        454748112        454713579        454679481       
454644972        454610064        454575150        454541640        454508003   
    454474313        454440074        454407677        454374646       
443417118      455023424        454978271        454937822        454899832     
  454859968        454821703        454783754        454748138        454713587
       454679515        454645003        454610072        454575168       
454541657        454508029        454474321        454440090        454407693   
    454374653        443417258   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455023432        454978289        454937830        454899840       
454859984        454821505        454783770        454748146        454713595   
    454679523        454645011        454610080        454575176       
454541673        454508037        454474115        454440108        454407701   
    454374661        443414818      455023457        454978297        454937855
       454899634        454859992        454821513        454783788       
454748153        454713603        454679531        454645029        454610098   
    454575184        454541699        454508045        454474123       
454439886        454407719        454374455        443413224      455023242     
  454978115        454937863        454899642        454860008        454821521
       454783804        454748161        454713611        454679572       
454645037        454610106        454575226        454541707        454508052   
    454474149        454439894        454407727        454374471       
443413349      455023259        454978149        454937897        454899659     
  454860016        454821539        454783812        454748179        454713629
       454679580        454645052        454610114        454575234       
454541715        454508060        454474156        454439902        454407529   
    454374489        443412689      455023267        454978156        454937921
       454899675        454860024        454821547        454783846       
454748187        454713637        454679382        454644832        454610122   
    454575002        454541723        454508078        454474164       
454439910        454407537        454374497        443413000      455023283     
  454978164        454937731        454899691        454859810        454821554
       454783630        454748195        454713652        454679390       
454644840        454609918        454575069        454541525        454508086   
    454474172        454439928        454407545        454374505       
443412366      455023291        454978172        454937749        454899717     
  454859836        454821562        454783648        454748203        454713454
       454679408        454644857        454609926        454575077       
454541558        454508094        454474180        454439936        454407552   
    454374513        443412382      455023309        454978180        454937756
       454899725        454859844        454821570        454783663       
454748039        454713470        454679416        454644881        454609934   
    454575085        454541566        454508102        454474214       
454439944        454407560        454374521        443410667      455023325     
  454978198        454937772        454899733        454859869        454821588
       454783689        454748047        454713496        454679424       
454644899        454609942        454575093        454541574        454507898   
    454474008        454439951        454407578        454374547       
443409149      455023341        454978206        454937806        454899527     
  454859703        454821604        454783705        454748054        454713504
       454679432        454644717        454609959        454575101       
454541590        454507906        454474016        454439985        454407586   
    454374554        443409248      455023143        454978008        454937608
       454899535        454859711        454821398        454783713       
454748088        454713512        454679457        454644758        454609967   
    454574898        454541616        454507914        454474032       
454439993        454407594        454374331        443408786      455023226     
  454978016        454937624        454899550        454859729        454821414
       454783721        454747908        454713538        454679465       
454644766        454609983        454574914        454541624        454507922   
    454474040        454439779        454407602        454374349       
443408372      455023234        454978040        454937632        454899568     
  454859737        454821422        454783523        454747916        454713330
       454679473        454644782        454609991        454574922       
454541426        454507930        454474073        454439787        454407628   
    454374356        443406483      455023010        454978057        454937665
       454899576        454859778        454821430        454783549       
454747924        454713363        454679275        454644790        454610007   
    454574930        454541434        454507955        454474081       
454439795        454407404        454374372        443405576      455023028     
  454978065        454937681        454899584        454859794        454821448
       454783572        454747932        454713371        454679283       
454644592        454610015        454574948        454541442        454507963   
    454474099        454439811        454407438        454374398       
443403035      455023036        454978073        454937699        454899592     
  454859802        454821463        454783580        454747940        454713389
       454679291        454644600        454609801        454574955       
454541459        454507989        454473885        454439829        454407453   
    454374406        443401385      455023044        454978081        454937491
       454899600        454859604        454821471        454783606       
454747965        454713405        454679341        454644618        454609827   
    454574971        454541467        454507997        454473893       
454439837        454407461        454374414        443401591      455023069     
  454978099        454937509        454899618        454859638        454821489
       454783614        454747973        454713413        454679358       
454644626        454609835        454574997        454541475        454507799   
    454473919        454439860        454407479        454374422       
443400213      455023077        454977893        454937517        454899626     
  454859653        454821497        454783416        454747981        454713439
       454679366        454644642        454609850        454574781       
454541483        454507807        454473927        454439662        454407487   
    454374430        443397963      455023085        454977901        454937533
       454899410        454859661        454821281        454783424       
454747999        454713223        454679168        454644659        454609868   
    454574799        454541491        454507815        454473943       
454439670        454407503        454374448        453938078      455023119     
  454977919        454937558        454899436        454859679        454821323
       454783440        454748005        454713231        454679176       
454644667        454609876        454574815        454541509        454507831   
    454473950        454439688        454407511        454374224       
453937849      455022913        454977927        454937566        454899444     
  454859687        454821349        454783457        454747775        454713249
       454679192        454644691        454609884        454574823       
454541517        454507849        454473968        454439696        454407289   
    454374232        453937476      455022921        454977950        454937574
       454899451        454859497        454821356        454783465       
454747791        454713264        454679200        454644485        454609892   
    454574831        454541301        454507856        454473976       
454439704        454407297        454374257        453936601      455022947     
  454977976        454937582        454899469        454859513        454821372
       454783481        454747809        454713272        454679218       
454644493        454609900        454574849        454541319        454507872   
    454473984        454439712        454407321        454374265       
453936213      455022970        454977984        454937392        454899477     
  454859521        454821380        454783507        454747817        454713280
       454679226        454644519        454609694        454574880       
454541335        454507880        454473760        454439738        454407339   
    454374273        453936114      455022806        454977992        454937418
       454899485        454859539        454821174        454783291       
454747841        454713298        454679234        454644535        454609710   
    454574666        454541350        454507674        454473778       
454439746        454407347        454374281        453936122      455022814     
  454977794        454937426        454899501        454859547        454821182
       454783309        454747858        454713306        454679242       
454644543        454609736        454574674        454541368        454507682   
    454473794        454439753        454407354        454374299       
453935942      455022822        454977810        454937459        454899519     
  454859562        454821190        454783325        454747882        454713314
       454679259        454644568        454609744        454574682       
454541376        454507690        454473810        454439548        454407362   
    454374307        453935611      455022848        454977828        454937467
       454899303        454859570        454821224        454783333       
454747676        454713116        454679044        454644576        454609751   
    454574708        454541384        454507708        454473844       
454439555        454407370        454374315        453934887      455022889     
  454977836        454937475        454899329        454859588        454821240
       454783358        454747684        454713124        454679051       
454644584        454609769        454574716        454541202        454507716   
    454473851        454439563        454407388        454374323       
453934945      455022897        454977844        454937483        454899337     
  454859372        454821273        454783374        454747718        454713132
       454679069        454644378        454609777        454574724       
454541210        454507724        454473869        454439571        454407396   
    454374109        453933244      455022699        454977851        454937319
       454899360        454859406        454821075        454783382       
454747734        454713140        454679077        454644394        454609785   
    454574732        454541228        454507732        454473653       
454439613        454407164        454374125        453931735      455022715     
  454977869        454937327        454899378        454859414        454821091
       454783390        454747742        454713157        454679085       
454644402        454609793        454574757        454541244        454507740   
    454473661        454439621        454407172        454374141       
453931594      455022723        454977877        454937335        454899394     
  454859422        454821117        454783408        454747759        454713165
       454679093        454644410        454609595        454574765       
454541251        454507757        454473679        454439654        454407180   
    454374166        453930349      455022731        454977885        454937343
       454899188        454859430        454821125        454783192       
454747767        454713173        454679101        454644428        454609603   
    454574567        454541269        454507765        454473687       
454439423        454407198        454374174        453929564      455022764     
  454977679        454937350        454899196        454859455        454821133
       454783200        454747569        454713181        454679119       
454644444        454609629        454574575        454541277        454507773   
    454473711        454439449        454407214        454374182       
453928087      455022772        454977711        454937368        454899212     
  454859463        454821158        454783218        454747577        454713207
       454679127        454644261        454609645        454574583       
454541285        454507567        454473737        454439456        454407222   
    454374190        453927469      455022590        454977737        454937160
       454899220        454859471        454821166        454783242       
454747619        454713009        454679135        454644279        454609652   
    454574591        454541293        454507575        454473745       
454439464        454407255        454373994        453926859      455022616     
  454977745        454937178        454899238        454859273        454820945
       454783259        454747627        454713025        454679143       
454644337        454609678        454574609        454541111        454507583   
    454473752        454439472        454407263        454374000       
453923815      455022632        454977752        454937186        454899246     
  454859281        454820960        454783267        454747635        454713033
       454678921        454644345        454609504        454574617       
454541129        454507591        454473547        454439480        454407271   
    454374018        453923559      455022640        454977760        454937194
       454899253        454859299        454820978        454783275       
454747643        454713041        454678939        454644352        454609512   
    454574633        454541137        454507609        454473554       
454439514        454407057        454374026        453921355      455022459     
  454977778        454937202        454899261        454859307        454820994
       454783283        454747650        454713058        454678954       
454644360        454609520        454574641        454541145        454507617   
    454473562        454439522        454407073        454374034       
453916645      455022467        454977570        454937244        454899295     
  454859315        454821000        454783077        454747452        454713066
       454678962        454644170        454609538        454574468       
454541152        454507625        454473596        454439530        454407081   
    454374059        453914699      455022509        454977588        454937251
       454899071        454859323        454821018        454783085       
454747460        454713074        454678970        454644188        454609553   
    454574484        454541160        454507641        454473604       
454439316        454407099        454374075        453913618      455022525     
  454977604        454937269        454899089        454859356        454821042
       454783093        454747478        454713082        454679002       
454644196        454609561        454574492        454541178        454507658   
    454473612        454439324        454407115        454374083       
453913089      455022533        454977620        454937053        454899097     
  454859364        454820838        454783119        454747502        454713108
       454679010        454644212        454609579        454574500       
454541186        454507666        454473620        454439332        454407131   
    454374091        453911083      455022335        454977463        454937095
       454899105        454859166        454820853        454783127       
454747510        454712894        454679028        454644220        454609389   
    454574542        454541194        454507435        454473638       
454439340        454407149        454373895        453909855      455022400     
  454977471        454937111        454899113        454859182        454820861
       454783135        454747536        454712902        454678814       
454644238        454609397        454574559        454540980        454507450   
    454473448        454439373        454407156        454373903       
453909715      455022418        454977489        454937129        454899121     
  454859208        454820887        454783143        454747544        454712910
       454678822        454644246        454609405        454574351       
454540998        454507468        454473455        454439381        454406950   
    454373911        453908543      455022426        454977505        454937152
       454899139        454859216        454820895        454783150       
454747338        454712928        454678848        454644253        454609413   
    454574369        454541004        454507484        454473463       
454439399        454406984        454373929        453908162      455022228     
  454977513        454936931        454899154        454859224        454820903
       454783168        454747346        454712936        454678863       
454644048        454609421        454574377        454541012        454507492   
    454473471        454439407        454406992        454373937       
453908196      455022244        454977521        454936972        454898958     
  454859240        454820929        454783176        454747353        454712944
       454678871        454644055        454609447        454574385       
454541020        454507500        454473489        454439415        454407008   
    454373952        453908022      455022251        454977554        454936980
       454898966        454859257        454820937        454782962       
454747361        454712969        454678889        454644071        454609454   
    454574401        454541038        454507518        454473497       
454439217        454407016        454373960        453905705      455022293     
  454977356        454936998        454898982        454859042        454820739
       454782970        454747379        454712977        454678897       
454644089        454609462        454574419        454541046        454507526   
    454473505        454439225        454407024        454373978       
453904617      455022301        454977364        454937004        454899006     
  454859059        454820754        454782988        454747395        454712993
       454678905        454644097        454609470        454574427       
454541053        454507534        454473513        454439233        454407032   
    454373986        453900318      455022319        454977372        454937020
       454899014        454859067        454820788        454782996       
454747403        454712779        454678913        454644105        454609272   
    454574435        454541061        454507328        454473521       
454439241        454407040        454373770        453899528      455022327     
  454977380        454937038        454899048        454859075        454820796
       454783002        454747411        454712787        454678707       
454644113        454609280        454574245        454541079        454507336   
    454473315        454439258        454406836        454373788       
453898736      455022111        454977398        454936816        454899055     
  454859083        454820820        454783010        454747437        454712795
       454678723        454644139        454609298        454574260       
454540873        454507344        454473323        454439266        454406844   
    454373796        453898595      455022129        454977406        454936865
       454899063        454859133        454820614        454783028       
454747239        454712803        454678731        454644147        454609314   
    454574278        454540899        454507351        454473349       
454439274        454406851        454373812        453898140      455022137     
  454977414        454936873        454898842        454859141        454820648
       454783036        454747247        454712811        454678749       
454643958        454609322        454574286        454540907        454507369   
    454473356        454439282        454406869        454373820       
453897456      455022160        454977422        454936881        454898867     
  454858945        454820655        454783044        454747262        454712829
       454678756        454643966        454609330        454574302       
454540915        454507377        454473364        454439290        454406893   
    454373846        453897118      455022186        454977240        454936899
       454898891        454858952        454820663        454782855       
454747288        454712837        454678764        454643974        454609348   
    454574310        454540923        454507385        454473372       
454439092        454406901        454373853        453895732      455022038     
  454977257        454936923        454898909        454858960        454820671
       454782871        454747304        454712845        454678772       
454643982        454609355        454574328        454540949        454507401   
    454473398        454439100        454406919        454373861       
453895450      455022046        454977281        454936717        454898933     
  454858978        454820705        454782897        454747114        454712852
       454678780        454643990        454609363        454574344       
454540956        454507419        454473406        454439118        454406927   
    454373879        453895278      455022087        454977299        454936725
       454898735        454858986        454820713        454782905       
454747122        454712860        454678798        454644006        454609371   
    454574138        454540964        454507427        454473422       
454439126        454406935        454373663        453894693      455021915     
  454977307        454936741        454898743        454858994        454820523
       454782921        454747130        454712878        454678590       
454644014        454609165        454574146        454540972        454507203   
    454473208        454439134        454406729        454373689       
453893778      455021923        454977315        454936758        454898750     
  454859000        454820549        454782947        454747148        454712662
       454678608        454643826        454609173        454574153       
454540766        454507211        454473216        454439142        454406737   
    454373697        453889248      455021949        454977331        454936774
       454898768        454859026        454820556        454782954       
454747155        454712670        454678616        454643834        454609207   
    454574187        454540774        454507260        454473224       
454439167        454406745        454373705        453887556      455021956     
  454977125        454936782        454898776        454859034        454820564
       454782749        454747163        454712688        454678624       
454643867        454609215        454574195        454540782        454507278   
    454473232        454439175        454406752        454373713       
453884744      455021998        454977141        454936790        454898784     
  454858820        454820572        454782756        454747171        454712696
       454678632        454643883        454609223        454574203       
454540790        454507286        454473240        454439183        454406760   
    454373721        453879553      455021816        454977174        454936600
       454898792        454858838        454820598        454782772       
454747189        454712704        454678640        454643891        454609231   
    454574211        454540816        454507310        454473265       
454439191        454406778        454373739        453879058      455021824     
  454977182        454936626        454898800        454858846        454820606
       454782798        454747197        454712712        454678665       
454643909        454609249        454574229        454540824        454507112   
    454473273        454438987        454406786        454373747       
453877102      455021857        454977190        454936634        454898826     
  454858853        454820390        454782806        454747213        454712720
       454678483        454643925        454609256        454574237       
454540832        454507120        454473281        454438995        454406794   
    454373754        453876492   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455021865        454977216        454936642        454898834       
454858861        454820408        454782814        454747007        454712738   
    454678491        454643727        454609058        454574021       
454540857        454507138        454473299        454439019        454406802   
    454373762        453876377      455021675        454977059        454936667
       454898628        454858887        454820416        454782822       
454747023        454712746        454678525        454643735        454609066   
    454574039        454540659        454507153        454473307       
454439027        454406810        454373523        453875676      455021683     
  454977075        454936675        454898644        454858911        454820424
       454782657        454747031        454712753        454678533       
454643743        454609074        454574054        454540667        454507161   
    454473091        454439035        454406612        454373549       
453875718      455021709        454977083        454936683        454898669     
  454858929        454820432        454782665        454747049        454712555
       454678541        454643750        454609082        454574062       
454540675        454507179        454473109        454439050        454406620   
    454373556        453875304      455021717        454976903        454936485
       454898693        454858713        454820440        454782673       
454747056        454712563        454678574        454643768        454609124   
    454574070        454540683        454507187        454473117       
454439068        454406638        454373564        453871113      455021725     
  454976929        454936493        454898701        454858721        454820457
       454782681        454747072        454712589        454678376       
454643776        454609132        454574088        454540691        454506999   
    454473125        454439076        454406646        454373580       
453870040      455021758        454976937        454936501        454898719     
  454858739        454820499        454782699        454747080        454712613
       454678384        454643792        454609140        454574096       
454540717        454507021        454473133        454439084        454406653   
    454373598        453868986      455021766        454976945        454936519
       454898511        454858747        454820283        454782707       
454747098        454712639        454678400        454643800        454608944   
    454574104        454540733        454507039        454473141       
454438870        454406661        454373606        453868911      455021550     
  454976952        454936527        454898537        454858754        454820291
       454782715        454747106        454712449        454678418       
454643586        454608951        454574112        454540758        454507047   
    454473158        454438888        454406679        454373614       
453868184      455021568        454976960        454936535        454898552     
  454858762        454820309        454782731        454746892        454712456
       454678426        454643602        454608969        454574120       
454540543        454507062        454473166        454438896        454406687   
    454373622        453867269      455021576        454976986        454936543
       454898560        454858770        454820317        454782517       
454746900        454712464        454678434        454643628        454608977   
    454573916        454540568        454507070        454473174       
454438904        454406695        454373630        453867335      455021600     
  454977000        454936550        454898586        454858788        454820325
       454782525        454746934        454712472        454678442       
454643644        454608985        454573924        454540576        454507096   
    454473190        454438912        454406703        454373648       
453866774      455021634        454976796        454936568        454898594     
  454858804        454820333        454782533        454746942        454712498
       454678459        454643651        454608993        454573932       
454540584        454506882        454472994        454438920        454406505   
    454373416        453866659      455021642        454976804        454936584
       454898602        454858648        454820341        454782558       
454746975        454712514        454678269        454643669        454609009   
    454573940        454540600        454506890        454473000       
454438938        454406513        454373432        453866139      455021493     
  454976812        454936378        454898420        454858671        454820358
       454782566        454746983        454712530        454678277       
454643677        454609017        454573957        454540618        454506908   
    454473018        454438953        454406521        454373440       
453865883      455021519        454976838        454936386        454898453     
  454858697        454820366        454782574        454746991        454712548
       454678285        454643693        454609025        454573965       
454540626        454506916        454473026        454438961        454406539   
    454373457        453865727      455021329        454976846        454936394
       454898461        454858499        454820176        454782582       
454746785        454712332        454678301        454643479        454609041   
    454573999        454540634        454506932        454473034       
454438979        454406547        454373465        453863946      455021352     
  454976853        454936410        454898495        454858507        454820184
       454782590        454746801        454712340        454678319       
454643487        454608837        454574005        454540642        454506940   
    454473042        454438763        454406562        454373473       
453863698      455021386        454976861        454936428        454898297     
  454858515        454820192        454782608        454746819        454712373
       454678343        454643503        454608845        454574013       
454540436        454506957        454473059        454438771        454406570   
    454373481        453861601      455021394        454976887        454936444
       454898305        454858531        454820200        454782616       
454746827        454712381        454678350        454643511        454608852   
    454573809        454540444        454506965        454473067       
454438789        454406588        454373499        453861213      455021402     
  454976895        454936451        454898313        454858564        454820234
       454782400        454746835        454712399        454678368       
454643529        454608860        454573817        454540451        454506973   
    454473075        454438797        454406596        454373507       
453859373      455021410        454976689        454936477        454898321     
  454858580        454820242        454782418        454746843        454712415
       454678178        454643537        454608878        454573825       
454540469        454506981        454473083        454438805        454406604   
    454373515        453858961      455021246        454976697        454936295
       454898339        454858598        454820259        454782434       
454746850        454712423        454678186        454643552        454608894   
    454573833        454540477        454506775        454472879       
454438813        454406398        454373291        453853970      455021261     
  454976705        454936311        454898347        454858382        454820267
       454782459        454746868        454712431        454678202       
454643560        454608902        454573858        454540485        454506783   
    454472887        454438839        454406406        454373309       
453852816      455021279        454976721        454936360        454898354     
  454858390        454820275        454782467        454746884        454712233
       454678228        454643578        454608910        454573866       
454540493        454506791        454472895        454438847        454406422   
    454373317        453852527      455021295        454976739        454936154
       454898362        454858408        454820069        454782483       
454746694        454712241        454678236        454643370        454608928   
    454573874        454540501        454506809        454472903       
454438862        454406430        454373325        453852170      455021113     
  454976747        454936162        454898388        454858416        454820077
       454782491        454746702        454712258        454678251       
454643388        454608936        454573890        454540519        454506817   
    454472911        454438664        454406448        454373341       
453851719      455021121        454976754        454936170        454898396     
  454858424        454820093        454782285        454746710        454712266
       454678061        454643404        454608738        454573692       
454540527        454506825        454472929        454438672        454406455   
    454373358        453847139      455021139        454976770        454936188
       454898198        454858432        454820101        454782293       
454746728        454712274        454678079        454643420        454608746   
    454573700        454540535        454506833        454472937       
454438680        454406463        454373366        453847055      455021162     
  454976572        454936204        454898248        454858465        454820127
       454782301        454746736        454712282        454678087       
454643438        454608753        454573718        454540337        454506841   
    454472960        454438698        454406471        454373374       
453847071      455020990        454976580        454936220        454898271     
  454858473        454820143        454782319        454746777        454712290
       454678129        454643446        454608761        454573726       
454540345        454506858        454472978        454438706        454406299   
    454373382        453846123      455021006        454976606        454936238
       454898073        454858481        454820150        454782335       
454746587        454712308        454678137        454643461        454608787   
    454573742        454540352        454506874        454472770       
454438714        454406307        454373390        453843013      455021014     
  454976614        454936246        454898115        454858283        454819954
       454782343        454746603        454712118        454678145       
454643230        454608795        454573759        454540360        454506668   
    454472788        454438722        454406315        454373408       
453840647      455021022        454976622        454936048        454898123     
  454858309        454819962        454782368        454746611        454712126
       454678152        454643248        454608811        454573767       
454540378        454506684        454472796        454438730        454406323   
    454373176        453840340      455020958        454976630        454936055
       454898164        454858317        454819970        454782384       
454746629        454712134        454677956        454643263        454608829   
    454573775        454540386        454506692        454472804       
454438748        454406349        454373184        453840324      455020974     
  454976648        454936063        454897950        454858325        454819996
       454782178        454746645        454712159        454677972       
454643271        454608639        454573791        454540402        454506718   
    454472812        454438755        454406356        454373192       
453839805      455020784        454976655        454936071        454897968     
  454858333        454820002        454782186        454746660        454712167
       454678004        454643289        454608647        454573593       
454540410        454506726        454472820        454438557        454406364   
    454373218        453838989      455020792        454976671        454936089
       454897992        454858358        454820010        454782194       
454746678        454712175        454678012        454643297        454608654   
    454573601        454540428        454506734        454472838       
454438565        454406372        454373226        453835688      455020800     
  454976465        454936097        454898008        454858366        454820036
       454782202        454746454        454712183        454678020       
454643305        454608662        454573619        454540220        454506742   
    454472846        454438573        454406380        454373234       
453835290      455020818        454976473        454936105        454898016     
  454858168        454819848        454782228        454746462        454712191
       454678038        454643313        454608670        454573635       
454540238        454506759        454472853        454438581        454406174   
    454373242        453833790      455020834        454976481        454936113
       454898024        454858218        454819855        454782269       
454746470        454712209        454678046        454643321        454608688   
    454573650        454540246        454506767        454472861       
454438599        454406182        454373259        453833436      455020859     
  454976499        454936121        454898032        454858226        454819863
       454782277        454746488        454712019        454677865       
454643339        454608712        454573668        454540253        454506551   
    454472648        454438607        454406190        454373267       
453833345      455020677        454976507        454936139        454898040     
  454858234        454819871        454782061        454746520        454712027
       454677873        454643347        454608720        454573676       
454540261        454506569        454472655        454438615        454406216   
    454373275        453833386      455020685        454976515        454936147
       454898057        454858242        454819889        454782087       
454746538        454712035        454677881        454643131        454608514   
    454573684        454540279        454506577        454472663       
454438623        454406224        454373283        453832651      455020701     
  454976549        454935933        454897851        454858267        454819897
       454782095        454746553        454712050        454677899       
454643149        454608522        454573478        454540303        454506585   
    454472671        454438631        454406240        454373069       
453832503      455020743        454976564        454935941        454897869     
  454858077        454819905        454782111        454746348        454712068
       454677931        454643156        454608530        454573486       
454540311        454506593        454472689        454438649        454406265   
    454373077        453831448      455020750        454976358        454935958
       454897877        454858085        454819939        454782137       
454746363        454712076        454677733        454643164        454608555   
    454573494        454540329        454506601        454472697       
454438425        454406273        454373085        453831216      455020552     
  454976366        454935966        454897885        454858093        454819947
       454782145        454746371        454712084        454677741       
454643172        454608563        454573502        454540113        454506619   
    454472705        454438441        454406067        454373093       
453831018      455020560        454976382        454935974        454897893     
  454858101        454819723        454782152        454746397        454712092
       454677758        454643180        454608571        454573528       
454540121        454506627        454472713        454438458        454406075   
    454373101        453830507      455020578        454976390        454935982
       454897919        454858119        454819731        454782160       
454746405        454712100        454677774        454643198        454608589   
    454573536        454540139        454506635        454472739       
454438466        454406091        454373127        453828923      455020628     
  454976408        454935990        454897943        454858127        454819749
       454781964        454746413        454711896        454677782       
454643206        454608597        454573544        454540147        454506643   
    454472754        454438474        454406109        454373135       
453825747      455020636        454976424        454936006        454897745     
  454858143        454819814        454781972        454746421        454711904
       454677808        454643008        454608605        454573551       
454540162        454506650        454472515        454438482        454406117   
    454373143        453823858      455020438        454976457        454936014
       454897752        454858150        454819822        454781980       
454746439        454711912        454677816        454643016        454608613   
    454573569        454540170        454506452        454472531       
454438490        454406125        454373150        453823379      455020453     
  454976242        454936022        454897760        454857954        454819616
       454782004        454746249        454711920        454677824       
454643024        454608621        454573577        454540188        454506460   
    454472549        454438508        454406133        454372947       
453823197      455020461        454976275        454936030        454897778     
  454857970        454819624        454782020        454746256        454711938
       454677626        454643032        454608407        454573361       
454540196        454506478        454472598        454438532        454406141   
    454372954        453823262      455020503        454976309        454935826
       454897786        454857988        454819632        454782046       
454746264        454711946        454677634        454643040        454608415   
    454573379        454540204        454506486        454472606       
454438300        454406158        454372962        453823064      455020529     
  454976317        454935834        454897802        454858002        454819657
       454782053        454746298        454711987        454677642       
454643057        454608423        454573395        454540212        454506510   
    454472614        454438318        454406166        454372970       
453822413      455020347        454976325        454935842        454897828     
  454858010        454819665        454781832        454746306        454711995
       454677659        454643065        454608449        454573403       
454540014        454506528        454472390        454438326        454405952   
    454372996        453819096      455020354        454976333        454935859
       454897836        454858028        454819673        454781840       
454746322        454711789        454677675        454643073        454608456   
    454573411        454540022        454506536        454472408       
454438334        454405960        454373002        453817421      455020362     
  454976135        454935867        454897620        454858036        454819681
       454781857        454746330        454711797        454677691       
454643081        454608464        454573429        454540030        454506544   
    454472416        454438342        454405978        454373010       
453732083      455020370        454976150        454935875        454897638     
  454857830        454819699        454781865        454746140        454711805
       454677709        454643099        454608506        454573437       
454540055        454506338        454472424        454438359        454405986   
    454373044        453725061      455020412        454976168        454935883
       454897646        454857848        454819707        454781873       
454746157        454711821        454677725        454643115        454608308   
    454573445        454540063        454506346        454472432       
454438375        454405994        454373051        453697401      455020420     
  454976176        454935891        454897653        454857855        454819715
       454781899        454746165        454711839        454677519       
454642893        454608316        454573452        454540089        454506353   
    454472440        454438383        454406018        454372830       
453668832      455020222        454976184        454935909        454897687     
  454857897        454819509        454781907        454746181        454711847
       454677535        454642919        454608324        454573460       
454540097        454506361        454472465        454438409        454406026   
    454372848        453625410      455020230        454976192        454935917
       454897695        454857905        454819517        454781915       
454746199        454711862        454677543        454642935        454608332   
    454573270        454540105        454506387        454472473       
454438417        454406034        454372855        453607731      455020248     
  454976226        454935925        454897703        454857723        454819533
       454781931        454746215        454711672        454677550       
454642943        454608365        454573288        454539891        454506395   
    454472481        454438193        454406042        454372863       
453607020      455020255        454976234        454935727        454897729     
  454857731        454819541        454781725        454746223        454711680
       454677576        454642968        454608373        454573296       
454539909        454506403        454472507        454438201        454406059   
    454372871        453603466      455020271        454976028        454935735
       454897513        454857749        454819558        454781733       
454746231        454711706        454677584        454642984        454608399   
    454573304        454539925        454506411        454472283       
454438219        454405846        454372897        453594483      455020297     
  454976036        454935743        454897539        454857756        454819566
       454781766        454746025        454711714        454677592       
454642992        454608175        454573312        454539933        454506429   
    454472291        454438227        454405853        454372905       
453577744      455020107        454976044        454935750        454897547     
  454857764        454819574        454781774        454746033        454711722
       454677600        454642778        454608183        454573320       
454539941        454506221        454472309        454438235        454405861   
    454372913        453566671      455020123        454976069        454935768
       454897554        454857806        454819582        454781782       
454746041        454711730        454677618        454642786        454608191   
    454573346        454539990        454506239        454472317       
454438243        454405879        454372921        453555567      455020180     
  454976077        454935776        454897562        454857814        454819590
       454781808        454746066        454711748        454677402       
454642794        454608217        454573353        454539784        454506254   
    454472333        454438250        454405887        454372939       
453546657      455020206        454976085        454935784        454897570     
  454857624        454819608        454781816        454746082        454711755
       454677410        454642802        454608225        454573148       
454539792        454506262        454472358        454438268        454405895   
    454372723        453540585   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     455020008        454976101        454935792        454897588       
454857640        454819392        454781824        454746090        454711763   
    454677436        454642828        454608233        454573155       
454539800        454506270        454472366        454438276        454405903   
    454372731        453534836      455020032        454975905        454935818
       454897596        454857673        454819400        454781642       
454746108        454711565        454677444        454642844        454608241   
    454573171        454539818        454506288        454472374       
454438284        454405911        454372749        453530081      455020057     
  454975921        454935602        454897604        454857707        454819418
       454781659        454746116        454711573        454677451       
454642851        454608266        454573189        454539834        454506304   
    454472176        454438292        454405945        454372756       
453528663      455020065        454975939        454935610        454897612     
  454857491        454819426        454781675        454746124        454711599
       454677469        454642869        454608274        454573197       
454539842        454506312        454472184        454438086        454405747   
    454372764        453516155      455019885        454975947        454935636
       454897406        454857533        454819434        454781683       
454745910        454711607        454677485        454642877        454608282   
    454573205        454539859        454506320        454472200       
454438102        454405754        454372772        455019901        454975970   
    454935644        454897414        454857541        454819442       
454781691        454745936        454711615        454677493        454642661   
    454608068        454573213        454539875        454506122       
454472218        454438110        454405762        454372780        455019927   
    454975988        454935651        454897422        454857558       
454819459        454781709        454745944        454711649        454677501   
    454642687        454608076        454573221        454539883       
454506130        454472226        454438128        454405796        454372798   
    455019943        454975996        454935669        454897430       
454857566        454819467        454781717        454745951        454711656   
    454677287        454642695        454608084        454573247       
454539685        454506148        454472242        454438144        454405812   
    454372806        455019950        454975798        454935685       
454897448        454857574        454819475        454781519        454745985   
    454711466        454677303        454642703        454608092       
454573056        454539693        454506163        454472267        454438169   
    454405820        454372814        455019968        454975806       
454935693        454897455        454857582        454819483        454781527   
    454745993        454711474        454677311        454642711       
454608118        454573064        454539701        454506171        454472275   
    454438177        454405838        454372822        455019786       
454975822        454935701        454897463        454857590        454819491   
    454781535        454746009        454711490        454677329       
454642729        454608126        454573072        454539727        454506189   
    454472069        454438185        454405622        454372608       
455019828        454975855        454935495        454897471        454857392   
    454819285        454781543        454746017        454711508       
454677337        454642737        454608134        454573080        454539743   
    454506197        454472077        454437971        454405630       
454372616        455019851        454975863        454935503        454897489   
    454857400        454819293        454781550        454745803       
454711516        454677378        454642745        454608142        454573106   
    454539750        454506205        454472085        454437989       
454405648        454372632        455019869        454975871        454935511   
    454897497        454857418        454819301        454781568       
454745811        454711524        454677170        454642752        454608159   
    454573114        454539768        454506213        454472101       
454437997        454405655        454372640        455019877        454975889   
    454935537        454897299        454857426        454819319       
454781576        454745829        454711532        454677188        454642562   
    454608167        454573122        454539578        454506007       
454472119        454438003        454405663        454372657        455019661   
    454975681        454935552        454897307        454857442       
454819327        454781584        454745837        454711334        454677196   
    454642570        454607961        454573130        454539586       
454506023        454472127        454438011        454405671        454372665   
    455019679        454975699        454935560        454897315       
454857467        454819335        454781592        454745845        454711342   
    454677204        454642588        454607979        454572926       
454539602        454506056        454472135        454438029        454405689   
    454372673        455019711        454975707        454935594       
454897323        454857475        454819350        454781402        454745852   
    454711359        454677212        454642604        454607995       
454572942        454539610        454506072        454472143        454438037   
    454405697        454372699        455019760        454975723       
454935388        454897331        454857483        454819368        454781428   
    454745860        454711383        454677238        454642638       
454608001        454572959        454539628        454506106        454472150   
    454438060        454405705        454372707        455019547       
454975731        454935396        454897349        454857277        454819376   
    454781436        454745878        454711391        454677246       
454642646        454608019        454572967        454539636        454505900   
    454471954        454438078        454405713        454372715     



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

1. Characteristics Of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was validly assigned by such
Originating Affiliate to AmeriCredit or (iii) by a Dealer and purchased by
AmeriCredit from such Dealer under an existing Dealer Agreement or pursuant to a
Dealer Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment, (B) was originated by AmeriCredit,
such Originating Affiliate or such Dealer for the retail sale of a Financed
Vehicle in the ordinary course of AmeriCredit’s, such Originating Affiliate’s or
the Dealer’s business, in each case was originated in accordance with
AmeriCredit’s credit policies and was fully and properly executed by the parties
thereto, and AmeriCredit, each Originating Affiliate and each Dealer had all
necessary licenses and permits to originate Receivables in the state where
AmeriCredit, each such Originating Affiliate or each such Dealer was located,
(C) contains customary and enforceable provisions such as to render the rights
and remedies of the holder thereof adequate for realization against the
collateral security, (D) is a Receivable which provides for level monthly
payments (provided that the period in the first Collection Period and the
payment in the final Collection Period of the Receivable may be minimally
different from the normal period and level payment) which, if made when due,
shall fully amortize the Amount Financed over the original term and (E) has not
been amended or collections with respect to which waived, other than as
evidenced in the Receivable File or the Servicer’s electronic records relating
thereto.

2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was assigned by the
Originating Affiliate to AmeriCredit or (iii) by a Dealer and was sold by the
Dealer to AmeriCredit, and was sold by AmeriCredit to AFS SenSub Corp. without
any fraud or misrepresentation on the part of such Originating Affiliate, Dealer
or AmeriCredit in any case.

3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z” (including amendments to the Federal Reserve’s Official
Staff Commentary to Regulation Z, effective October 1, 1998, concerning negative
equity loans), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Servicemembers Civil Relief Act, each applicable state Motor Vehicle Retail
Installment Sales Act, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of the
Receivables and the Financed Vehicles, have been complied with in all material
respects, and each Receivable and the sale of the Financed Vehicle evidenced by
each Receivable complied at the time it was originated or made and now complies
in all material respects with all applicable legal requirements.

4. Origination. Each Receivable was originated in the United States.

 

SCH-B-1



--------------------------------------------------------------------------------

5. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and all parties to each Receivable had full legal
capacity to execute and deliver such Receivable and all other documents related
thereto and to grant the security interest purported to be granted thereby.

6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

7. Obligor Bankruptcy. At the Cutoff Date, no Obligor had been identified on the
records of AmeriCredit as being the subject of a current bankruptcy proceeding.

8. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

9. Marking Records. Each of the Seller and AFS SenSub Corp. has indicated in its
files that the Receivables have been sold to the Issuer pursuant to the Sale and
Servicing Agreement and Granted to the Trust Collateral Agent pursuant to the
Indenture. Further, AmeriCredit has indicated in its computer files that the
Receivables are owned by the Issuer.

10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS SenSub
Corp. and to the Issuer on the Closing Date was complete and accurate as of the
Cutoff Date and includes a description of the same Receivables that are
described in the Schedule of Receivables.

11. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by
AmeriCredit which met the selection criteria set forth in clauses (A) through
(M) of number 29 of this Schedule B.

12. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of Texas, New York, Nevada and Delaware.

13. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

 

SCH-B-2



--------------------------------------------------------------------------------

14. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Seller has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

15. Revisions. With respect to Contracts that are “electronic chattel paper”,
the related Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract must be readily identifiable as an authorized or unauthorized
revision.

16. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

17. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains a fully executed original of the
Contract and the original Lien Certificate or a copy of the application
therefor. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All applicable blanks
on any form have been properly filled in and each form has otherwise been
correctly prepared. With respect to Receivables that are tangible chattel paper,
the complete Receivable File for each Receivable, including a fully executed
original of the Contract, currently is in the possession of the Custodian.

18. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

19. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes. The Seller has not entered into
any agreement with any Person that prohibits, restricts or conditions the sale
of any Receivable by the Seller.

20. Good Title. Immediately prior to the conveyance of the Receivables to AFS
SenSub Corp. pursuant to this Agreement, AmeriCredit was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by AmeriCredit, AFS SenSub Corp. shall
have good and indefeasible title to and will be the sole owner of such
Receivables, free of any Lien. No Dealer has a participation in, or other right
to receive, proceeds of any Receivable. AmeriCredit has not taken any action to
convey any right to any Person that would result in such Person having a right
to payments received under the related Insurance Policies or the related Dealer
Agreements or Dealer Assignments or to payments due under such Receivables.

 

SCH-B-3



--------------------------------------------------------------------------------

21. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit (or an Originating Affiliate which first priority security
interest has been assigned to AmeriCredit) in the Financed Vehicle. The Lien
Certificate for each Financed Vehicle shows, or if a new or replacement Lien
Certificate is being applied for with respect to such Financed Vehicle the Lien
Certificate will be received within 180 days of the Closing Date and will show,
AmeriCredit or an Originating Affiliate named (which may be accomplished by the
use of a properly registered “doing business as” (“DBA”) name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. With respect to
each Receivable for which the Lien Certificate has not yet been returned from
the Registrar of Titles, AmeriCredit or the related Originating Affiliate has
applied for or received written evidence from the related Dealer that such Lien
Certificate showing AmeriCredit, an Originating Affiliate or the Issuer (which
may be accomplished by the use of a properly registered DBA name in the
applicable jurisdiction), as applicable, as first lienholder has been applied
for and the Originating Affiliate’s security interest has been validly assigned
by the Originating Affiliate to AmeriCredit and AmeriCredit’s security interest
has been validly assigned by AmeriCredit to AFS SenSub Corp. pursuant to this
Agreement. This Agreement creates a valid and continuing security interest (as
defined in the UCC) in the Receivables in favor of the Purchaser, which security
interest is prior to all other Liens, and is enforceable as such against
creditors of and purchasers from the Seller. Immediately after the sale,
transfer and assignment thereof by AmeriCredit to AFS SenSub Corp., each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle in favor of AFS SenSub Corp. as
secured party, which security interest is prior to all other Liens upon and
security interests in such Financed Vehicle which now exist or may hereafter
arise or be created (except, as to priority, for any lien for taxes, labor or
materials affecting a Financed Vehicle). As of the Cutoff Date, there were no
Liens or claims for taxes, work, labor or materials affecting a Financed Vehicle
which are or may be Liens prior or equal to the Liens of the related Receivable.

22. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Issuer and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

23. No Impairment. AmeriCredit has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Issuer, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

 

SCH-B-4



--------------------------------------------------------------------------------

24. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

25. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

26. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days) and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Cutoff Date, no Financed Vehicle had been repossessed.

27. Insurance. At the time of an origination of a Receivable by AmeriCredit, an
Originating Affiliate or a Dealer, each Financed Vehicle is required to be
covered by a comprehensive and collision insurance policy (i) in an amount at
least equal to the lesser of (a) its maximum insurable value and (b) the
principal amount due from the Obligor under the related Receivable, (ii) naming
AmeriCredit or an Originating Affiliate (which may be accomplished by the use of
a properly registered DBA name in the applicable jurisdiction) as loss payee and
(iii) insuring against loss and damage due to fire, theft, transportation,
collision and other risks generally covered by comprehensive and collision
coverage. Each Receivable requires the Obligor to maintain physical loss and
damage insurance, naming AmeriCredit or an Originating Affiliate (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) and its successors and assigns as additional insured parties, and
each Receivable permits the holder thereof to obtain physical loss and damage
insurance at the expense of the Obligor if the Obligor fails to do so. No
Financed Vehicle is insured under a policy of Force-Placed Insurance on the
Cutoff Date.

28. Remaining Principal Balance. At the Cutoff Date, the Principal Balance of
each Receivable set forth in the Schedule of Receivables is true and accurate in
all material respects.

29. Certain Characteristics of Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

 

SCH-B-5



--------------------------------------------------------------------------------

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) No funds had been advanced by AmeriCredit, any Originating Affiliate, any
Dealer, or anyone acting on behalf of any of them in order to cause any
Receivable to qualify under clause (E) above.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable, is a natural person and is not an
Affiliate of any party to any Related Document.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable is identified on the Servicer’s master servicing records as
an automobile installment sales contract or installment note.

(J) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract.

(K) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder, and, in the
event such Contract is an installment sales contract, delivery of the Financed
Vehicle to the related Obligor has occurred.

(L) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(M) No Obligor was in bankruptcy as of the Cutoff Date.

30. No Further Amounts Owed on the Receivables. At the time each Receivable was
acquired from an Origination Affiliate or a Dealer, no further amounts were owed
by Seller to the Obligor under the Receivable.

31. Interest Calculation. Each Contract provides for the calculation of interest
payable thereunder under either the “simple interest” method, the “Rule of 78’s”
method or the “precomputed interest” method.

 

SCH-B-6



--------------------------------------------------------------------------------

32. Lockbox Account. Each Obligor has been, or will be, directed to make all
payments on their related Receivable to the Lockbox Processor for deposit into
the Lockbox Account.

33. Transfer. Each Receivable prohibits the sale or transfer of the Financed
Vehicle without the consent of the Seller.

34. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty and requires that a prepayment by the related Obligor will fully
pay the principal balance and accrued interest through the date of prepayment
based on the Receivable’s Annual Percentage Rate.

35. Lien Enforcement. Each Receivable provides for enforcement of the lien or
the clear legal right of repossession, as applicable, on the Financed Vehicle
securing such Receivable.

36. Prospectus Supplement Description. Each Receivable conforms, and all
Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.

37. Risk of Loss. Each Contract contains provisions requiring the Obligor to
assume all risk of loss or malfunction on the related Financed Vehicle,
requiring the Obligor to pay all sales, use, property, excise and other similar
taxes imposed on or with respect to the Financed Vehicle and making the Obligor
liable for all payments required to be made thereunder, without any setoff,
counterclaim or defense for any reason whatsoever, subject only to the Obligor’s
right of quiet enjoyment.

38. Leasing Business. To the best of the Seller’s and the Servicer’s knowledge,
as appropriate, no Obligor is a Person involved in the business of leasing or
selling equipment of a type similar to the Obligor’s related Financed Vehicle.

39. Consumer Leases. No Receivable constitutes a “consumer lease” under either
(a) the UCC as in effect in the jurisdiction the law of which governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

40. Perfection. The Seller has taken all steps necessary to perfect its security
interest against the related Obligors in the property securing the Receivables
and will take all necessary steps on behalf of the Issuer to maintain the
Issuer’s perfection of the security interest created by each Receivable in the
related Financed Vehicle.

 

SCH-B-7